   Case 1:20-cv-06274-LAK Document 11-3 Filed 09/30/20 Page 1 of 203




                  20 Civ. 06274 (LAK)
                     United States District Court

                                for the
                    Southern District of New York



                 IN RE TRANSCARE CORPORATION, ET AL.
                                                 DEBTORS,


          PATRIARCH PARTNERS AGENCY SERVICES, LLC, ET AL.

                                          DEFENDANTS-APPELLANTS,
                             —against—
          SALVATORE LAMONICA, AS CHAPTER 7 TRUSTEE OF THE JOINTLY-
         ADMINISTERED ESTATES OF TRANSCARE CORPORATION, ET AL.,

                                            PLAINTIFF-APPELLEE.



ON APPEAL FROM THE UNITED STATES BANKRUPTCY COURT FOR
    THE SOUTHERN DISTRICT OF NEW YORK (BERNSTEIN, J.)

IN RE: TRANSCARE CORPORATION, ET AL., CASE NO. 16-10407 (SMB)
   LAMONICA V. TILTON, ET AL., ADV. PROC. NO. 18-1021 (SMB)



          APPENDIX TO BRIEF FOR THE APPELLANTS


                 Volume III - A0321-A0522
       Case 1:20-cv-06274-LAK
18-01021-smb                  Document
               Doc 85 Filed 05/14/19     11-3 05/14/19
                                      Entered  Filed 09/30/20  PageMain
                                                        14:51:01    2 ofDocument
                                                                        203
                                    Pg 1 of 75


 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
 ---------------------------------------------------------------x
 In re:                                                         :
                                                                :
                                                                :
          TRANSCARE CORPORATION, et al.,                        :   Chapter 7
                                                                :   Case No. 16-10407 (SMB)
                                                                :   (Jointly Administered)
                                     Debtors.                   :
 ---------------------------------------------------------------x
 SALVATORE LAMONICA, as Chapter 7                               :
 Trustee for the Estates of TransCare                           :
 Corporation, et al.,                                           :
                                                                :
                                     Plaintiff,                 :
                                                                :   Adv. Proc. No. 18-1021 (SMB)
                   - against -                                  :
                                                                :
 LYNN TILTON, PATRIARCH PARTNERS                                :   JOINT PRETRIAL ORDER
 AGENCY SERVICES, LLC, PATRIARCH                                :
 PARTNERS, LLC, PATRIARCH PARTNERS                              :
 MANAGEMENT GROUP, LLC, ARK II CLO                              :
 2001-1 LIMITED, TRANSCENDENCE                                  :
 TRANSIT, INC., and TRANSCENDENCE                               :
 TRANSIT II, INC.,                                              :
                                                                :
                                     Defendants.                :
                                                                :
 ---------------------------------------------------------------x

           The parties having conferred among themselves and with the Court pursuant to Fed. R.

 Civ. P. 16, the following statements, directions and agreements are adopted as the Pretrial Order

 herein.

     I.       NATURE OF THE CASE

           A. Plaintiff’s Statement and Relief Sought

           This is a breach of fiduciary action against Lynn Tilton, the debtor’s sole director, brought

 by the Chapter 7 Trustee of TransCare Corporation and its wholly-owned subsidiary debtors

 (“TransCare” or “Debtors”). The Trustee also brings nine additional claims and claim objections




                                                      A0321
       Case 1:20-cv-06274-LAK
18-01021-smb                  Document
               Doc 85 Filed 05/14/19     11-3 05/14/19
                                      Entered  Filed 09/30/20  PageMain
                                                        14:51:01    3 ofDocument
                                                                        203
                                    Pg 2 of 75


 against six entities owned and controlled by Tilton: PPAS, Ark II, Patriarch Partners, PPMG,

 Transcendence and Transcendence II (the “Entity Defendants” and, collectively with Ms. Tilton,

 “Defendants”).1 Tilton engaged in self-dealing when confronted with TransCare’s liquidity crisis

 in 2015 and early 2016: instead of restructuring TransCare for the benefit of all stakeholders, she

 transferred TransCare’s valuable assets to a new company, controlled by her, and sought to have

 the remainder liquidated in bankruptcy. As a result, TransCare received less in liquidation sales

 than it should have had it been restructured appropriately. Tilton used the Entity Defendants to

 facilitate the Transcendence transaction. The Trustee seeks the following relief:

        Tilton:                 Damages for breaching her fiduciary duty of loyalty and good faith

 (Claim 1) and sanctions for acts taken in violation of the automatic stay (Claim 9). The Trustee

 seeks no less than approximately $17 million in damages based upon Tilton’s own analysis as to

 the value of TransCare’s assets when conducting the Transcendence transaction.

        PPAS:                   Recovery of value of between $17.0 million and $33.4 million for

 assets fraudulently transferred via “strict foreclosure” (Claim 7), equitable subordination of claims

 (Claim 3), contractual payment subordination (Claim 12), equitable limitation on liens (Claim 13),

 turnover and avoidance of $800,000 postpetition transfer (claim 14), sanctions for acts taken in

 violation of the automatic stay (Claim 9) and disallowance of claims pursuant to 11 U.S.C. §502(d)

 (Claims 7, 11 and 14).

        Ark II:                 Recovery of value of between $17.0 million and $33.4 million for

 assets fraudulently transferred via “strict foreclosure” (Claim 7), equitable subordination of claims

 (Claim 3), recharacterization of claims as equity (Claim 4), avoidance of grant of security interest


 1
  The full names of the Entity Defendants are as follows: Patriarch Partners Agency Services, LLC,
 Ark II CLO 2001-1 Limited, Patriarch Partners, LLC, Patriarch Partners Management Group,
 LLC, Transcendence Transit, Inc. and Transcendence Transit II, Inc.

                                                  2


                                               A0322
       Case 1:20-cv-06274-LAK
18-01021-smb                  Document
               Doc 85 Filed 05/14/19     11-3 05/14/19
                                      Entered  Filed 09/30/20  PageMain
                                                        14:51:01    4 ofDocument
                                                                        203
                                    Pg 3 of 75


 as preference or constructive fraudulent transfer and preservation of lien for the benefit of the

 estate (Claims 10 and 11), equitable limitation on liens (Claim 13), turnover and avoidance of

 $800,000 postpetition transfer (Claim 14), sanctions for acts taken in violation of the automatic

 stay (Claim 9) and disallowance of claims pursuant to 11 U.S.C. §502(d) (Claims 7, 10, 11 and

 14).

        Patriarch Partners:     Sanctions for acts taken in violation of the automatic stay (Claim 9).

        PPMG:                   Sanctions for acts taken in violation of the automatic stay (Claim 9).

        Transcendence:          Recovery of value of between $17.0 million and $33.4 million for

 assets fraudulently transferred via “strict foreclosure” (Claim 7) and sanctions for acts taken in

 violation of the automatic stay (Claim 9).

        Transcendence II:       Recovery of value of between $17.0 million and $33.4 million for

 assets fraudulently transferred via “strict foreclosure” (Claim 7) and sanctions for acts taken in

 violation of the automatic stay (Claim 9).

        B. Defendants’ Statement and Relief Sought

        TransCare faced liquidity constraints throughout 2015 and early 2016. Throughout 2015,

 TransCare’s management provided Ms. Tilton, TransCare’s sole director, with turnaround or

 stabilization plans that required millions in capital investment or debt financing that (i) TransCare

 could not otherwise obtain and (ii) Ms. Tilton had no legal duty to provide. Ms. Tilton did not

 believe that any of these plans were likely to succeed. Nevertheless, during the time period

 relevant to this adversary proceeding, Ms. Tilton authorized the advancement of over $9 million




                                                  3


                                               A0323
       Case 1:20-cv-06274-LAK
18-01021-smb                  Document
               Doc 85 Filed 05/14/19     11-3 05/14/19
                                      Entered  Filed 09/30/20  PageMain
                                                        14:51:01    5 ofDocument
                                                                        203
                                    Pg 4 of 75


 to TransCare through several investment vehicles she owned and controlled in order to continue

 TransCare as a going concern.

          By December 2015, TransCare’s relationship with Wells Fargo, TransCare’s asset based

 lender, had deteriorated significantly. This was due, in large part, to Wells Fargo’s stated concerns

 about the reliability of financial information produced by TransCare’s management. At that time,

 the Wells Fargo Credit Facility (as defined below) was due to expire and Ms. Tilton had lost

 confidence in TransCare management’s ability to effectuate a successful turnaround.

          At that point Ms. Tilton considered several alternatives, including selling TransCare

 through a formal sale process.      In February 2016, Ms. Tilton ultimately came up with a

 restructuring plan that she believed would save jobs and satisfy TransCare’s obligations to Wells

 Fargo.    The idea was to (a) separate TransCare’s more profitable business lines from its

 unprofitable business lines (by causing the Term Loan Lenders to foreclose on those business

 lines), (b) operate the more profitable business lines through a “Newco” (i.e., Transcendence) and

 (c) work with Wells Fargo to effectuate an orderly wind down of TransCare’s unprofitable

 businesses in bankruptcy. This restructuring plan was discussed and negotiated with and among

 Ms. Tilton and her team, Wells Fargo, and their respective legal and financial advisors, among

 others, and was intended to be consensual. Unfortunately, Wells Fargo refused to extend the credit

 facility and TransCare filed for bankruptcy. Even then, Ms. Tilton still tried to save jobs for

 TransCare employees through the operation of Transcendence. However, interference by the

 Trustee caused that portion of the plan to fail and Transcendence never operated. Thus, while, on

 paper, the foreclosure about which the Trustee complains took place, the assets were never




                                                  4


                                               A0324
       Case 1:20-cv-06274-LAK
18-01021-smb                  Document
               Doc 85 Filed 05/14/19     11-3 05/14/19
                                      Entered  Filed 09/30/20  PageMain
                                                        14:51:01    6 ofDocument
                                                                        203
                                    Pg 5 of 75


 ultimately transferred to Transcendence. Indeed, Ms. Tilton was personally prepared to commit

 millions of dollars in additional financing for Transcendence, had the plan come to fruition.

          No harm befell TransCare as a result of Ms. Tilton’s conduct or the conduct of any of the

 Entity Defendants. The Trustee’s theory of damages rests on the underlying assumption that, but

 for Ms. Tilton and the Entity Defendants’ conduct, TransCare would likely have achieved certain

 lofty values calculated by the Trustee’s expert witness.        But it is entirely speculative and

 counterfactual that TransCare’s assets would have been worth more but for the attempts to

 restructure through Transcendence. To the contrary, the evidence will show that TransCare had

 no prospect or ability to continue as a going concern at the time the restructuring plan was

 developed and attempts were made to implement it. The disputed foreclosure had no impact on

 TransCare or its value.

          The claims asserted against the Entity Defendants are similarly meritless: none of the

 Entity Defendants engaged in inequitable conduct or otherwise took action inconsistent with, or in

 contravention of, the Bankruptcy laws. Because the Trustee cannot prove any of the claims for

 relief asserted in the Amended Complaint, judgment should be entered in favor of Defendants.

    II.      BASIS FOR JURISDICTION, WHETHER THE CASE IS CORE OR NON-CORE,
             AND WHETHER THE BANKRUPTCY JUDGE MAY ENTER FINAL ORDERS OR
             JUDGMENT

          This Court has jurisdiction over this proceeding pursuant to 28 U.S.C. § 1334 because this

 action arises in or relates to a case under title 11 of the United States Code (the “Bankruptcy Code”)

 and pursuant to 28 U.S.C. § 1331 as it arises in part under the laws of the United States.


          Plaintiff contends that this is a core proceeding as defined in 28 U.S.C. § 157(b)(2) and

 consents to the Bankruptcy Court issuing a final order on the claims asserted herein. Plaintiff

 contends that Defendants have waived any objections to the jurisdiction of the Bankruptcy Court


                                                   5


                                                A0325
       Case 1:20-cv-06274-LAK
18-01021-smb                  Document
               Doc 85 Filed 05/14/19     11-3 05/14/19
                                      Entered  Filed 09/30/20  PageMain
                                                        14:51:01    7 ofDocument
                                                                        203
                                    Pg 6 of 75


 pursuant to, among other things, Federal Rule of Bankruptcy Procedure 7012 and their filing of

 proofs of claim.


            Defendants contend that the Amended Complaint contains both core and non-core claims.

 Defendants do not consent to the Bankruptcy Court issuing a final order on the non-core claims.


     III.        STIPULATED FACTS

 A. The Parties2

            1.     Plaintiff Salvatore LaMonica (“LaMonica” or “Trustee”) is the chapter 7 trustee of

 the jointly-administered bankruptcy estates of TransCare Corporation and its wholly-owned

 subsidiaries3. TransCare was founded in 1993 and is incorporated under the laws of Delaware.

 TransCare provided paratransit services for both emergency and non-emergency patients and

 individuals with disabilities to healthcare facilities, municipalities and transit authorities in the

 mid-Atlantic region. TransCare was headquartered at 1 Metrotech Center, Brooklyn, New York.

            2.     Defendant Lynn Tilton was the sole director of TransCare.

            3.     Defendant Patriarch Partners Agency Services, LLC (“PPAS”) is a Delaware

 limited liability company with a principal place of business at 1 Liberty Street, 35th Floor, New

 York, New York. Ms. Tilton is the sole manager and ultimate indirect owner of PPAS.




 2
  Unless otherwise noted, the facts below relate to the time period from November 1, 2014 through
 February 24, 2016 (the “Relevant Time Period”).
 3
  TransCare New York, Inc., TransCare ML, Inc., TC Ambulance Group, Inc., TransCare
 Management Services, Inc., TCBA Ambulance, Inc., TC Billing and Services Corporation,
 TransCare Westchester, Inc., TransCare Maryland, Inc., TC Ambulance North, Inc., TransCare
 Harford County, Inc., TransCare Pennsylvania, Inc., TC Ambulance Corporation and TC Hudson
 Valley Ambulance Corp. (the “TransCare Subsidiaries”).

                                                   6


                                                A0326
       Case 1:20-cv-06274-LAK
18-01021-smb                  Document
               Doc 85 Filed 05/14/19     11-3 05/14/19
                                      Entered  Filed 09/30/20  PageMain
                                                        14:51:01    8 ofDocument
                                                                        203
                                    Pg 7 of 75


        4.      Defendant Patriarch Partners, LLC (“Patriarch Partners”) is a Delaware limited

 liability company with a principal place of business at 1 Liberty Street, 35th Floor, New York, New

 York. Ms. Tilton is the sole manager and ultimate indirect owner of Patriarch Partners.

        5.      Defendant Patriarch Partners Management Group, LLC (“PPMG”) is a Delaware

 limited liability company with a principal place of business at 1 Liberty Street, 35th Floor, New

 York, New York. Ms. Tilton is the sole manager and ultimate indirect owner of PPMG.

        6.      Defendant Ark II CLO 2001-1, Limited (“Ark II”) is a Cayman Islands company

 with a principal place of business at 1 Liberty Street, 35th Floor, New York, New York. Ark II

 owns a 55.7% direct interest in TransCare. Ms. Tilton owns 99% of Ark II.

        7.      Defendant    Transcendence     Transit,   Inc.   (“Transcendence    Transit”)   and

 Transcendence Transit II, Inc. (“Transcendence II” and, together with Transcendence Transit,

 “Transcendence”) are both Delaware corporations. Transcendence has a mailing address at 1

 Liberty Street, 35th Floor, New York, New York. Ms. Tilton is the sole director of both entities,

 and Transcendence is the parent of Transcendence II.

 B. TransCare’s Ownership Structure

        8.      Ark II owns 55.7% of TransCare’s shares.

        9.      Ark Investment Partners II, L.P. (“AIP”) owns 5.6% of TransCare’s shares.

 C. TransCare’s Debt Structure

 PPAS Credit Agreement

        10.     TransCare Corporation, as borrower, the Term Loan Lenders (as defined below),

 as lenders, and PPAS, as Administrative Agent, are parties to a Credit Agreement, dated as of

 August 4, 2003, and as amended (the “PPAS Credit Agreement”). During the Relevant Time

 Period, the lenders under the PPAS Credit Agreement were: (i) AIP, (ii) Zohar CDO 2003-1, Ltd.,


                                                 7


                                              A0327
       Case 1:20-cv-06274-LAK
18-01021-smb                  Document
               Doc 85 Filed 05/14/19     11-3 05/14/19
                                      Entered  Filed 09/30/20  PageMain
                                                        14:51:01    9 ofDocument
                                                                        203
                                    Pg 8 of 75


 Zohar II 2005-1, Ltd., and Zohar III, Ltd. (collectively, the “Zohar Funds”); (iii) Credit Suisse

 Alternative Capital, Inc. (“Credit Suisse”); and (iv) First Dominion Funding I (“First Dominion”

 and, together with AIP, the Zohar Funds, and Credit Suisse, the “Term Loan Lenders”).

        11.     The PPAS Credit Agreement is governed by New York law.

        12.     In connection with the PPAS Credit Agreement, TransCare Corporation executed

 a Security Agreement, dated as of August 4, 2003, and as amended, supplemented or modified, in

 favor of PPAS, as Administrative Agent for the Term Loan Lenders.

        13.     In addition to the Security Agreement, the TransCare Subsidiaries also executed a

 Subsidiaries’ Guarantee, dated as of August 4, 2003, as amended, supplemented or modified, in

 favor of PPAS, as Administrative Agent for the Term Loan Lenders.

 The Wells Fargo Credit Facility

        14.     TransCare Corporation, TransCare New York, Inc., TransCare Pennsylvania, Inc.,

 TransCare Maryland, Inc., TransCare ML, Inc., TC Hudson Valley Ambulance Corp., TC Billing

 and Services Corp., TC Ambulance Corporation, TransCare Management Services, Inc., TCBA

 Ambulance, Inc., TransCare Westchester, Inc. and TransCare Harford County, Inc., as Borrowers

 and TC Ambulance Group, Inc. and TC Ambulance North, Inc., as Guarantors, entered into a Loan

 and Security Agreement with Wells Fargo N.A., as successor-by-merger with Wachovia Bank,

 N.A. (“Wells Fargo”), dated October 13, 2006 (as amended, the “Wells Fargo Credit Facility”).

 The Wells Fargo Credit Facility is a syndicated asset-backed revolving credit facility.

        15.     The Wells Fargo Credit Facility is governed by New York law.

        16.     In connection with the Wells Fargo Credit Facility, Wells Fargo and PPAS, on

 behalf of the Term Loan Lenders, entered into an Intercreditor Agreement, dated October 13, 2006

 (the “2006 Intercreditor Agreement”).


                                                 8


                                              A0328
      Case 1:20-cv-06274-LAK
18-01021-smb                  Document
               Doc 85 Filed 05/14/19    11-3 Filed
                                      Entered       09/30/20
                                               05/14/19       PageMain
                                                        14:51:01   10 ofDocument
                                                                         203
                                    Pg 9 of 75


 The Ark II Credit Agreement

          17.   TransCare Corporation and Ark II entered into a Credit Agreement, dated as of

 January 15, 2016 (the “Ark II Credit Agreement”).

          18.   The Ark II Credit Agreement is governed by New York law.

          19.   In connection with the Ark II Credit Agreement, TransCare Corporation executed

 a Security Agreement, dated as of January 15, 2016, in favor of Ark II (the “Ark II Security

 Agreement”).

          20.   In addition to the Ark II Security Agreement, the TransCare Subsidiaries also

 executed a Guaranty, dated as of January 15, 2016, in favor of Ark II (the “Ark II Guaranty”).

          21.   The Ark II Agreement, Ark II Security Agreement, and Ark II Guaranty were

 executed by Ark II and TransCare on or about February 10-11, 2016.

          22.   In connection with the Ark II Credit Agreement, Ark II and PPAS entered into an

 intercreditor agreement, dated as of January 15, 2016 (the “2016 Intercreditor Agreement”), for

 which TransCare executed an acknowledgment. The 2016 Intercreditor Agreement was executed

 on or about February 10-11, 2016.

          23.   On January 29, 2016, Ark II filed separate UCC-1 financing statements with the

 Delaware Department of State for TransCare Corporation and the TransCare Subsidiaries. Each

 UCC-1 financing statement provided that Ark II held a security interest in “All assets of the debtor

 . . .”

 D. TransCare’s Operations and Events Leading to Bankruptcy

          24.   Glenn Leland served as TransCare’s Chief Executive Officer from on or about

 January 12, 2015 through on or about January 8, 2016.




                                                  9


                                               A0329
      Case 1:20-cv-06274-LAK
18-01021-smb                  Document
               Doc 85 Filed 05/14/19   11-3 Filed
                                      Entered       09/30/20
                                               05/14/19       PageMain
                                                        14:51:01   11 ofDocument
                                                                         203
                                   Pg 10 of 75


        25.     Mark Bonilla served as TransCare’s Chief Financial Officer from on or about April

 14, 2014 through on or about September 29, 2015. After resigning in September 2015, Bonilla

 served as a consultant to TransCare through on or about January 8, 2016.

        26.     Peter Wolf served as TransCare’s Chief Operating Officer from on or about

 November 16, 2015 through on or about February 24, 2016.

        27.     Throughout the Relevant Time Period, TransCare experienced difficulties in

 funding employee payroll and paying vendors.

        28.     Throughout the Relevant Time Period, TransCare was delayed in transmitting

 monthly financial statements to its lenders.

        29.     During the Relevant Time Period, TransCare provided paratransit services to the

 New York City Transit Authority (the “MTA”). These services were provided pursuant to

 Contract No. 07H9751T, dated February 27, 2009, between the MTA and TransCare New York,

 Inc., as amended (the “MTA Contract”). Under the MTA Contract, TransCare provided paratransit

 services for MTA customers using vehicles leased from the MTA.

        30.     On July 13, 2015, TransCare New York, Inc. and the MTA executed Modification

 No. 7 to the MTA Contract (“Modification No. 7”). Pursuant to Modification No. 7, effective

 August 1, 2015, the MTA Contract was extended through October 31, 2019.

        31.     On or about July 2, 2015, Wells Fargo informed TransCare that Wells Fargo was

 in an over-advanced position under the Wells Fargo Credit Facility. Wells Fargo also informed

 TransCare management that it would not provide TransCare with funding for payroll for the week

 ending July 4, 2015.

        32.     On July 3, 2015, TransCare missed payroll.




                                                 10


                                                A0330
      Case 1:20-cv-06274-LAK
18-01021-smb                  Document
               Doc 85 Filed 05/14/19   11-3 Filed
                                      Entered       09/30/20
                                               05/14/19       PageMain
                                                        14:51:01   12 ofDocument
                                                                         203
                                   Pg 11 of 75


        33.     The Wells Fargo Credit Facility was set to renew on January 31, 2016 unless

 terminated by a date certain prior to that date.

        34.     On October 14, 2015, Wells Fargo issued a Notice of Non-Renewal to TransCare

 (the “Non-Renewal Notice”). The Non-Renewal Notice indicated that the Wells Fargo Credit

 Facility would expire on January 31, 2016.

        35.     On December 23, 2015, Wells Fargo transmitted a summary of proposed terms for

 a longer-term forbearance of the Wells Fargo Credit Facility to Jean-Luc Pelissier and Michael

 Greenberg. The proposed terms included the engagement by TransCare of a third-party financial

 advisor and a budget for TransCare.

        36.     On January 7, 2016, TransCare and Carl Marks Advisory Group LLC (“Carl

 Marks”) entered into a consulting agreement.

        37.     On February 10, 2016, Transcendence Transit and Transcendence II were

 incorporated under the laws of Delaware.

        38.     By letter agreement dated February 10, 2016, TransCare engaged the law firm of

 Curtis, Mallet-Prevost, Colt & Mosle LLP (“Curtis Mallet”) to advise on an out-of-court

 restructuring or in-court proceeding.

        39.     By letter agreement dated February 18, 2016, TransCare engaged Curtis Mallet to

 assist the Initial-Filed Debtors (as defined below) in commencing a filing under Chapter 7 of the

 Bankruptcy Code.

        40.     On the morning of February 24, 2016, PPAS, as Administrative Agent, the Zohar

 Funds and AIP issued a Notice of Default and Acceleration, dated February 24, 2016, to TransCare

 (the “Notice of Default”).




                                                    11


                                                A0331
      Case 1:20-cv-06274-LAK
18-01021-smb                  Document
               Doc 85 Filed 05/14/19   11-3 Filed
                                      Entered       09/30/20
                                               05/14/19       PageMain
                                                        14:51:01   13 ofDocument
                                                                         203
                                   Pg 12 of 75


        41.      In connection with the Notice of Default, on the morning of February 24, 2016,

 PPAS, as Administrative Agent, the Zohar Funds and AIP issued a Notice of Acceptance of

 Subject Collateral in Partial Satisfaction of Obligation, dated February 24, 2016, to TransCare (the

 “Notice of Acceptance”). TransCare signed the Notice of Acceptance.

        42.      The Notice of Acceptance covered certain personal property, including equipment,

 inventory, vehicles and certain contracts (defined as, the “Subject Collateral”) in which PPAS, as

 Administrative Agent, the Zohar Funds and AIP held a security interest.

        43.      On the morning of February 24, 2016, PPAS, as Administrative Agent, and

 Transcendence, entered into a Bill of Sale, Agreement to Pay and Transfer Statement, dated

 February 24, 2016.

 E. TransCare’s Bankruptcy Filings

        44.      TransCare Corporation and certain affiliated subsidiaries (the “Initial Debtors”)

 filed voluntary Chapter 7 bankruptcy petitions in the United States Bankruptcy Court for the

 Southern District of New York (the “Bankruptcy Court”) on the evening of February 24, 2016.

              a. In re TransCare Corp. (16- bk-10407-smb)

              b. In re TransCare New York, Inc. (16- bk-10408-smb)

              c. In re TransCare ML, Inc. (16- bk-10409-smb)

              d. In re TC Ambulance Group, Inc. (16- bk-10410-smb)

              e. In re TransCare Management Services, Inc. (16- bk-10411-smb)

              f. In re TCBA Ambulance, Inc. (16- bk-10412-smb)

              g. In re TC Billing and Services Corporation (16- bk-10413-smb)

              h. In re TransCare Westchester, Inc. (16- bk-10414-smb)

              i. In re TransCare Maryland, Inc. (16- bk-10415-smb)


                                                 12


                                               A0332
      Case 1:20-cv-06274-LAK
18-01021-smb                  Document
               Doc 85 Filed 05/14/19   11-3 Filed
                                      Entered       09/30/20
                                               05/14/19       PageMain
                                                        14:51:01   14 ofDocument
                                                                         203
                                   Pg 13 of 75


              j. In re TC Ambulance North, Inc. (16- bk-10416-smb)

              k. In re TransCare Harford County, Inc. (16- bk-10417-smb)

        45.        On February 25, 2016, LaMonica was appointed as the interim Chapter 7 Trustee

 of the Initial Debtors’ cases.

        46.        On or about February 25, 2016, Ms. Tilton and Wells Fargo were unable to agree

 on terms for providing payroll funding to pay TransCare’s employees for the week of February

 19, 2016.

        47.        On March 1, 2016, Shameeka Ien filed an adversary class action complaint

 captioned as Ien v. TransCare Corp., et al., Adv. Proc. No. 16-1033 (the “WARN Proceeding”) in

 the Bankruptcy Court against all of the TransCare entities, Tilton, Patriarch Partners, Ark II, AIP

 and Patriarch Partners III, LLC, asserting damages under the WARN Act and the N.Y. WARN

 Act (collectively, the “WARN Acts”),4 along with unpaid wages, vacation time, and attorneys’

 fees and costs.

        48.        On March 10, 2016, the Trustee, PPAS, and Transcendence Transit entered into a

 Stipulation Respecting the Sale of Certain Personal Property (the “Personal Property Stipulation”).

 The Personal Property Stipulation provided for the sale of certain property, including the “Subject

 Collateral” identified in the Notice of Acceptance discussed above, with the proceeds of such sale

 (net of the costs of sale) to be divided 20% for the benefit of TransCare’s estates and 80% to PPAS,

 as Administrative Agent.




 4
  Worker Adjustment and Retraining Notification Act, 29 U.S.C. §2101 et seq.; New York Worker
 Adjustment and Retraining Notification Act, N.Y. Labor Law §860 et seq.

                                                 13


                                               A0333
      Case 1:20-cv-06274-LAK
18-01021-smb                  Document
               Doc 85 Filed 05/14/19   11-3 Filed
                                      Entered       09/30/20
                                               05/14/19       PageMain
                                                        14:51:01   15 ofDocument
                                                                         203
                                   Pg 14 of 75


        49.      On March 25, 2016, the Bankruptcy Court entered an order approving the Personal

 Property Stipulation [Dkt. 52]. As a result of the Trustee’s sale efforts, the Trustee distributed

 $800,000.01 to PPAS in accordance with the Personal Property Stipulation.

        50.      TransCare Pennsylvania, Inc., TC Hudson Valley Ambulance Corp., and TC

 Ambulance Corporation (the “Later-Filed Debtors”) filed voluntary Chapter 7 bankruptcy

 petitions in the Bankruptcy Court on April 25, 2016.

              a. In re TransCare Pennsylvania, Inc. (16- bk-11057-smb)

              b. TC Hudson Valley Ambulance Corp. (16- bk-11058-smb)

              c. TC Ambulance Corporation (16- bk-10410-smb)

        51.      The Initial Debtors’ and the Later-Filed Debtors’ cases are being jointly-

 administered [Dkt. 17, Dkt. 189]. LaMonica serves as the Chapter 7 Trustee for both the Initial

 and Later-Filed Debtors.

        52.      By letters dated June 14, 2016, Ms. Tilton resigned as director of TransCare.

        53.      On October 9, 2017, Ark II filed proofs of claim against TransCare asserting a

 secured claim for $1,077,966.97 in connection with the Ark II Credit Agreement.5

        54.      On October 9, 2017, PPAS, on behalf of itself and as the Administrative Agent for

 the Term Loan Lenders, filed proofs of claim against TransCare asserting a secured claim for

 $35,090,492.76 in connection with the PPAS Credit Agreement.6


 5
   Claim No. 8 in Case No. 16-11058, Claim No. 8 in Case No. 16-10410, Claim No. 8 in Case No.
 16-10416, Claim No. 8 in Case No. 16-10412, Claim No. 9 in Case No. 16-10411, Claim No. 11
 in Case No. 16-10414, Claim No. 14 in Case No. 16-10417, Claim No. 14 in Case No. 16-10409,
 Claim No. 18 in Case No. 16-11047, Claim No. 23 in Case No. 16-10415, Claim No. 31 in Case
 No. 16-10413, Claim No. 75 in Case No. 16-10408, and Claim No. 18 in Case No. 16-11059.
 6
  Claim No. 6 in Case No. 16-11058, Claim No. 6 in Case No. 16-10410, Claim No. 6 in Case No.
 16-10416, Claim No. 6 in Case No. 16-10412, Claim No. 7 in Case No. 16-10411, Claim No. 9 in
 Case No. 16-10414, Claim No. 12 in Case No. 16-10417, Claim No. 12 in Case No. 16-10409,

                                                 14


                                               A0334
      Case 1:20-cv-06274-LAK
18-01021-smb                  Document
               Doc 85 Filed 05/14/19   11-3 Filed
                                      Entered       09/30/20
                                               05/14/19       PageMain
                                                        14:51:01   16 ofDocument
                                                                         203
                                   Pg 15 of 75


             55.     On October 9, 2017, Patriarch Partners filed a proof of claim against TransCare

 asserting an unsecured claim for $2,587.98 in advanced expenses.7

             56.     On October 9, 2017, PPMG filed proofs of claim against TransCare asserting an

 unsecured claim for $2,038,515.87 in management fees.8

             57.     The Internal Revenue Service (the “IRS”) filed proofs of claim against TransCare.9

             58.     On July 6, 2017, the state taxing authorities filed proofs of claim against

 TransCare.10

       IV.         PARTIES’ CONTENTIONS

             The pleadings are deemed amended to embrace the following, and only the following,

 contentions of the parties:




 Claim No. 16 in Case No. 16-11057, Claim No. 21 in Case No. 16-10415, Claim No. 29 in Case
 No. 16-10413, Claim No. 73 in Case No. 16-10408 and Claim No. 16 in Case No. 16-11059.
 7
     Claim No. 587 in Case No. 16-10407.
 8
  Claim No. 7 in Case No. 16-11058, Claim No. 7 in Case No 16-10410, Claim No. 7 in Case No.
 16-10416, Claim No. 7 in Case 16-10412, Claim No. 8 in Case No. 16-10411, Claim No. 10 in
 Case No. 16-10414, Claim No. 13 in Case No. 16-10417, Claim No. 7 in Case No 16-10410, Claim
 No. 17 in Case No. 16-11059, Claim No. 17 in Case No. 16-11057, Claim No. 22 in Case No. 16-
 10415, Claim No. 30 in Case No. 16-10413, Claim No. 74 in Case No. 16-10408 and Claim No.
 13 in Case No. 16-10409.
 9
  Claim No. 246 in Case No. 16-10407, Claim No. 31 in Case No. 10408, Claim No. 3 in Case No.
 10409, Claim No. 3 in Case No. 10410, Claim No. 4 in Case No. 10411, Claim No. 3 in Case No.
 10412, Claim No. 4 in Case No. 10413, Claim No. 5 in Case No. 10414, Claim No. 9 in Case No.
 10415, Claim No. 3 in Case No, 10416, Claim No. 4 in Case Number 10417, Claim No. 1 in Case
 No. 11057, Claim No. 1 in Case No. 11058 and Claim No. 1 in Case No. 11059.
 10
   Claim No. 58 in Case No. 16-10408, Claim No. 5 in Case No. 16-10413 and Claim No. 1 in
 Case No. 16-11059.
                                                     15


                                                  A0335
      Case 1:20-cv-06274-LAK
18-01021-smb                  Document
               Doc 85 Filed 05/14/19   11-3 Filed
                                      Entered       09/30/20
                                               05/14/19       PageMain
                                                        14:51:01   17 ofDocument
                                                                         203
                                   Pg 16 of 75


              A. Plaintiff's Contentions

                                    1. Contentions as to Background Facts

                                           a. Contentions as to Ownership of Transcendence and
                                              Ark II

        1.       There is no stock register for Transcendence.

        2.       Tilton is the direct or indirect owner of Transcendence.

        3.       Transcendence is owned approximately 55% by Ark II, per Tilton’s deposition

 testimony.

        4.       The remaining 1% of Ark II not directly owned by Tilton is controlled by Tilton

 for a family member.

                                           b. Contentions as to TransCare’s Equity Structure

        5.       Hampshire TC Holdings LLC owned 8.6% of TransCare’s shares.

        6.       First Dominion owned 8.2% of TransCare’s shares.

        7.       Credit Suisse owned 6.8% of TransCare’s shares.

        8.       TransCare’s remaining 20.7% of shares were owned by a variety of entities and

 individuals, with none of these other shareholders holding more than 3.5% of the shares.

                                           c. Contentions as to TransCare’s Business

        9.       TransCare employed over 1,800 employees, including emergency medical

 technicians, drivers and mechanics.

        10.      By 2015, TransCare owned a fleet of over 600 ambulances, buses, vans and

 paratransit vehicles and provided ambulance, paratransit and critical care transfer services in New

 York, Pennsylvania and Maryland, including 911/ EMS services, basic life support, advanced life

 support, critical care transport, ambulette and wheelchair van services, non-emergency response

 services and special venue transportation services.

                                                 16


                                               A0336
      Case 1:20-cv-06274-LAK
18-01021-smb                  Document
               Doc 85 Filed 05/14/19   11-3 Filed
                                      Entered       09/30/20
                                               05/14/19       PageMain
                                                        14:51:01   18 ofDocument
                                                                         203
                                   Pg 17 of 75


        11.     As of at least 2015, TransCare had five main business segments:

                 a. paratransit services provided to the New York City Transit Authority (the

                    “MTA”),

                 b. 911 services provided in New York City,

                 c. emergency, 911 and non-emergency transport services provided in Hudson

                    Valley, New York,

                 d. emergency and non-emergency transport services provided in Pittsburg,

                    Pennsylvania, and

                 e. emergency and non-emergency transport services provided in Maryland.

        12.     The MTA Contract was TransCare’s most profitable business segment.

        13.     Within New York, TransCare provided services in accordance with seven

 Certificates of Need issued to TransCare by the New York State Department of Health (the

 “CONs”).11

        14.     In New York, ambulance operators are required to hold a CON for a specific market

 in order to provide ambulance services in that market.

        15.     TransCare reported the following revenues from 2009 to October 2015: (i) $138.3

 million in 2009, (ii) $152.1 million in 2010, (iii) $143.5 million in 2011, (iv) $137.7 million in


 11
   The CONs are identified as follows: (i) No. 0164 issued to TransCare New York, Inc. d/b/a
 TransCare for Bronx, Kings, Nassau, New York, Queens, Richmond, Suffolk and Westchester
 counties; (ii) No. 0470 issued to TransCare Westchester, Inc. for Westchester county; (iii) No.
 0508 issued to TC Ambulance Group, Inc., d/b/a Mount Sinai Beth Israel for Kings, Queens,
 Richmond, Bronx and New York counties; (iv) No. 0509 issued to TC Ambulance North, Inc.,
 d/b/a TransCare for Bronx, New York, Queens, Kings and Richmond counties; (v) No. 510 issued
 to TC Ambulance Corp. d/b/a Metro EMS for Bronx, New York, Queens, Kings, Richmond and
 Westchester counties; (vi) No. 0574 issued to TCBA Ambulance, Inc., d/b/a St. Barnabas Hospital
 Emergency Services for Bronx, Kings, New York, Queens and Richmond counties; and (vii) No.
 667 issued to TC Hudson Valley Corp. d/b/a TransCare for Rockland, Orange, Ulster, Sullivan,
 Dutchess, Putnam, Westchester and Delaware counties.

                                                17


                                              A0337
      Case 1:20-cv-06274-LAK
18-01021-smb                  Document
               Doc 85 Filed 05/14/19   11-3 Filed
                                      Entered       09/30/20
                                               05/14/19       PageMain
                                                        14:51:01   19 ofDocument
                                                                         203
                                   Pg 18 of 75


 2012, (v) $127.4 million in 2013, (vi) $131.1 million in 2014 and (vii) $118.9 million for the 12

 months ending October 2015.

        16.        TransCare reported the following EBITDA for 2009 to October 2015: (i) $9.1

 million in 2009, (ii) $7.7 million in 2010, (iii) $.9 million in 2011, (iv) $8.9 million in 2012, (v)

 $7.2 million in 2013, (vi) $.5 million in 2014 and (vii) $1.4 million for the 12 months ending

 October 2015.

        17.        On June 29, 2015, Bonilla wrote to Leland that TransCare’s Board had ordered the

 payment of interest that week despite his warning that doing so would place TransCare at high risk

 of being unable to make payroll, as shown by PX 67.

        18.        On July 7, 2015, the Journal News in the New York City area published an article

 titled “TransCare Ambulance Service Facing ‘Payroll Crisis’” stating that TransCare had missed

 payroll.

        19.        On July 6, 2015, as shown by PX 68 Leland emailed a turnaround plan dated June

 7, 2015 to Greenberg and Whalen, which stated:

              a.   “We propose … an immediate loan of $5M. If Patriarch Partners is unable or

                   unwilling to provide these funds, we request permission to seek alternative sources

                   of financing;”

              b. “Under normal circumstances a company like TransCare with threats to on-going

                   operations, would seek protection from creditors thru bankruptcy. We are told that

                   this is not an option in the Patriarch portfolio…;”

              c. “Management has squeezed almost all the profit improvement possible from

                   current operations;” and




                                                    18


                                                  A0338
      Case 1:20-cv-06274-LAK
18-01021-smb                  Document
               Doc 85 Filed 05/14/19   11-3 Filed
                                      Entered       09/30/20
                                               05/14/19       PageMain
                                                        14:51:01   20 ofDocument
                                                                         203
                                   Pg 19 of 75


              d. “In the absence of financing to accelerate plan execution, the only remaining

                 options are bleak. If TransCare fails to find a way to continue operations and

                 instead loses insurance, is evicted from critical facilities or otherwise forced to

                 cease operations, the WARN act liability is approximately $19.4M.”

        20.      On about July 8, 2015, EZ-Pass – which provided a toll service allowing TransCare

 to operate its vehicles without delay through tolls – suspended service to TransCare due to chronic

 non-payment.

        21.      Between November 13 and November 16, 2015, Greenberg, Pelissier, Leland and

 Bonilla prepared a presentation with fourth quarter 2015 and 2016 projected financials for

 TransCare for a November 16, 2015 meeting with Wells Fargo, as shown by PX 101.

        22.      On November 16, 2015, Greenberg, Pelissier, Leland and Bonilla met with Wells

 Fargo to provide the presentation and discuss an extension of the December 31, 2015 maturity date

 of the Wells Fargo Credit Facility. On November 21, 2015, Leland reported on the meeting to

 Tilton, as shown by JX 52.

        23.      Following the meeting with Wells Fargo, Leland, Bonilla, Pelissier and Greenberg

 continued revising the 2016 financial projections for TransCare.

        24.      Throughout December 2015, Wells Fargo and Defendants engaged in discussions

 concerning Wells Fargo and TransCare entering into a longer-term forbearance with regard to the

 Wells Fargo Credit Facility.

        25.      On December 11, 2016, Bonilla provided Greenberg with the updated 2016

 financial projections for TransCare, as shown by PX 119.




                                                 19


                                               A0339
      Case 1:20-cv-06274-LAK
18-01021-smb                  Document
               Doc 85 Filed 05/14/19   11-3 Filed
                                      Entered       09/30/20
                                               05/14/19       PageMain
                                                        14:51:01   21 ofDocument
                                                                         203
                                   Pg 20 of 75


                                   2. Contentions as to TransCare’s Debt Structure

                                              a. The PPAS Credit Agreement

        26.     Tilton owns and manages AIP.

        27.     Tilton was the collateral manager for the Zohar Funds until March 3, 2016.

        28.     Credit Suisse served as the collateral manager for First Dominion.

        29.     AIP and the Zohar Funds together constituted the “Required Lenders”, under

 Section 1.1 of the Credit Agreement.

        30.     The PPAS Credit Agreement provided for varying rates of interest across eight

 tranches of debt. The largest tranche, comprising 60% of the total debt, accrued interest at a rate

 of 12% per annum.

        31.     In 2015, TransCare wired interest payments to PPAS under the PPAS Credit

 Agreement totaling $3,380,123.91.

        32.     Under Section 10 (hanging paragraph) of the PPAS Credit Agreement, PPAS as

 Administrative Agent, upon the occurrence of an Event of Default, “with the consent of the

 Required Lenders … may … declare Loans hereunder … to be due and payable

 forthwith….” PPAS was not required to accelerate the loans except "upon the request of the

 Required Lenders."

        33.     Pursuant to Section 11.5 of the PPAS Credit Agreement, the Administrative Agent

 “may (but shall not be obligated to) take such action, or refrain from taking such action, with

 respect to such Default or Event of Default as it shall deem advisable in the best interests of the

 Lenders” unless the Administrative Agent has been “reasonably directed by the Required

 Lenders.”




                                                 20


                                              A0340
      Case 1:20-cv-06274-LAK
18-01021-smb                  Document
               Doc 85 Filed 05/14/19   11-3 Filed
                                      Entered       09/30/20
                                               05/14/19       PageMain
                                                        14:51:01   22 ofDocument
                                                                         203
                                   Pg 21 of 75


        34.     Pursuant to Amendment No. 17 and Waiver dated June 2, 2011, the PPAS Credit

 Agreement was amended to insert section 11.13, which provided, among other things, that “all

 powers, rights and remedies hereunder may be exercised solely by the Administrative Agent, on

 behalf of the Lenders in accordance with the terms hereof.”

                                               b. The Wells Fargo Credit Facility

        35.     The Wells Fargo Credit Facility provided for a maximum credit availability of

 $20,000,000. Pursuant to section 2.1 of the agreement, funding would be provided on a revolving

 basis with the amount of available funding determined by TransCare’s borrowing base.

        36.     TransCare granted Wells Fargo a blanket lien on its assets.

        37.     Pursuant to section 2.2 of the 2006 Intercreditor Agreement, PPAS and Wells Fargo

 agreed that (a) the PPAS Credit Agreement would have priority over the Wells Fargo Credit

 Facility with respect to TransCare’s: machinery; equipment; computer equipment; inventory; cars,

 trucks, trailers, construction and earth moving equipment and other vehicles covered by a

 certificate of title law, and the vehicles listed in Schedule IV to the PPAS Credit Agreement, along

 with any tires and other appurtenances to the foregoing; capital stock with respect to the TransCare

 subsidiary entities; intellectual property; and books, records, products and proceeds related to this

 listed collateral; and (b) the Wells Fargo Credit Facility had priority over the PPAS Credit

 Agreement with respect to TransCare’s other property.

        38.     Pursuant to section 2.10 of the 2006 Intercreditor Agreement, PPAS and Wells

 Fargo agreed that the party “with a junior Lien on any Collateral … will not, director or indirectly,

 (a) exercise any of its … rights or remedies upon a default or event of default … against such

 Collateral, or (b) seek to foreclose or realize upon … its junior Lien on such Collateral …, or (c)




                                                  21


                                               A0341
      Case 1:20-cv-06274-LAK
18-01021-smb                  Document
               Doc 85 Filed 05/14/19   11-3 Filed
                                      Entered       09/30/20
                                               05/14/19       PageMain
                                                        14:51:01   23 ofDocument
                                                                         203
                                   Pg 22 of 75


 … take any other action that would interfere in any respect with the rights of the Creditor with the

 senior Lien in such Collateral.”

        39.     The 2006 Intercreditor Agreement was signed on behalf of TransCare by Patrick

 Seiler, TransCare’s then-Vice President.

        40.     On June 4, 2012, TransCare signed a Notice of Payment Assignment which stated

 that TransCare had granted Wells Fargo “a first priority security interest in all payments of moneys

 due or to become due” under the MTA Contract. The Notice of Payment Assignment states that

 it was negotiated by PPAS, Wells Fargo and the MTA.

                                               c. The Ark II Credit Agreement

        41.     The Ark II Credit Agreement provided that Ark II could make term loans totaling

 up to $6.5 million to TransCare for working capital and general corporate purposes.

        42.     Ark II never funded the full $6.5 million amount.

        43.     Section 2.5(b) of the Ark II Credit Agreement stated that: “The Borrower

 [TransCare] shall obtain the written consent of the Lender [Ark II] prior to requesting any Loan.

 … Notwithstanding anything herein to the contrary, any Loan made by the Lender hereunder shall

 (x) only be made in its sole and absolute discretion of the Lender and (y) only be made if it is in

 accordance with a plan approved by the Lender.”

        44.     Section 2 of the security agreement for the Ark II Credit Agreement (the “Ark II

 Security Agreement”) purported to grant Ark II a blanket security interest in TransCare’s assets.

        45.     The 2016 Intercreditor Agreement was signed by Tilton for both PPAS and Ark II,

 and was signed by TransCare by Peter Wolf, as shown by JX 69.




                                                 22


                                               A0342
      Case 1:20-cv-06274-LAK
18-01021-smb                  Document
               Doc 85 Filed 05/14/19   11-3 Filed
                                      Entered       09/30/20
                                               05/14/19       PageMain
                                                        14:51:01   24 ofDocument
                                                                         203
                                   Pg 23 of 75


        46.      Section 2.2(a) of the 2016 Intercreditor Agreement contained a payment

 subordination provision providing that the proceeds of the collateral for the Ark II Credit

 Agreement and the PPAS Credit Agreement “shall” be applied in the following manner:

              a. First, to the costs of collection and enforcement relating to the Ark II Credit

                 Agreement or incurred by Ark II;

              b. Second, to the costs of collection and enforcement relating to the PPAS Credit

                 Agreement or incurred by PPAS;

              c. Third, to the payment in full of the claims under the Ark II Credit Agreement,

                 including interest accruing after the initiation of any insolvency proceeding; and

              d. Fourth, to the payment in full of the claims under the PPAS Credit Agreement,

                 including interest accruing after the initiation of any insolvency proceeding.

        47.      By section 2.9(a) of the 2016 Intercreditor Agreement, PPAS and Ark II agreed that

 agreed that the party “with a junior Lien on any Collateral … will not, director or indirectly, (i)

 exercise any of its … rights or remedies upon a default or event of default … against such

 Collateral, (ii) seek to foreclose, enforce or realize upon … its junior Lien on such Collateral …,

 or (iii) … take any other action that would interfere in any respect with the rights of the party with

 the senior Lien in such Collateral.”

                                    3. Contentions as to TransCare’s Management Structure

        48.      By a Written Consent of the Sole Director dated July 10, 2012, Tilton caused

 TransCare to adopt an authority matrix (the “Authority Matrix”), as shown by PX 3.

        49.      The Authority Matrix listed various actions that could be taken by a “Designated

 Executive” and those that could only be taken by TransCare’s Board.




                                                  23


                                                A0343
      Case 1:20-cv-06274-LAK
18-01021-smb                  Document
               Doc 85 Filed 05/14/19   11-3 Filed
                                      Entered       09/30/20
                                               05/14/19       PageMain
                                                        14:51:01   25 ofDocument
                                                                         203
                                   Pg 24 of 75


        50.      Pursuant to the Authority Matrix, various actions could only be taken by

 TransCare’s Board, including:

              a. Approving any annual or interim budget or operating plan;

              b. Negotiating or committing to any potential sale of TransCare’s assets;

              c. Disclosing TransCare’s financial information to third parties;

              d. Obtaining debt financing;

              e. Changing auditors;

              f. Engaging legal counsel;

              g. Hiring employees with salaries in excess of $100,000; and

              h. Conducting any reduction in force that could reasonably be expected to require

                 analysis under federal or state WARN laws.

        51.      The Authority Matrix provided that various actions could only be taken if

 conducted pursuant to an “Annual Plan” approved by TransCare’s Board, including:

              a. Committing to any capital expenditures, non-real property leases, or licensing

                 arrangements in excess of $50,000;

              b. Entering into contracts or other commitments with customers; and

              c. Entering into certain non-customer contracts that either require TransCare to

                 borrow funds or have an annual revenues contract value or required capital

                 expenditure commitment in excess of $250,000.

        52.      The Authority Matrix provided that the actions listed did not constitute an

 exhaustive list of all actions for which the “Designated Executive” lacked authority to act.

        53.      Under the Authority Matrix, if no “Designated Executive” had been appointed,

 TransCare’s Board was required to approve any actions listed on the Authority Matrix.


                                                  24


                                               A0344
      Case 1:20-cv-06274-LAK
18-01021-smb                  Document
               Doc 85 Filed 05/14/19   11-3 Filed
                                      Entered       09/30/20
                                               05/14/19       PageMain
                                                        14:51:01   26 ofDocument
                                                                         203
                                   Pg 25 of 75


        54.      During the Relevant Time Period, TransCare had no “Designated Executive” or

 “Annual Plan” under the Authority Matrix.

        55.      Glenn Leland testified that Patriarch Partners refused to grant permission for

 TransCare to seek alternative sources of financing, and Tilton did not authorize anyone else to do

 so on TransCare’s behalf.

        56.      Glenn Leland testified that on January 7, 2016, he met with Randy Jones, a

 managing director at Patriarch Partners, Jean-Luc Pelissier, a platform leader at PPMG and

 Michael Greenberg, a credit officer at Patriarch Partners, in order to resign as CEO. His efforts to

 resign on that day were rejected.

        57.      As testified to by Glenn Leland, on January 8, 2016, Randy Jones and John Pothin,

 director of Human Resources at Patriarch Partners, terminated Leland’s employment and directed

 him to destroy his “computer records.”

        58.      TransCare did not have a Chief Executive Officer after January 8, 2016.

        59.      TransCare did not have a Chief Financial Officer after September 29, 2016.

        60.      Brian Stephen was an attorney and the Senior Director of Legal at Patriarch

 Partners.

        61.      Brian Stephen testified that his role was to report to and support Tilton in her

 capacity as director of TransCare, manager of PPAS and PPMG, collateral manager, manager of

 Tilton’s personal funds, and director of Transcendence.

        62.      Brian Stephen had the following relationship with TransCare:

              a. Stephen testified that the general practice at TransCare was for management to

                 communicate all information and requests to Tilton through him.




                                                 25


                                               A0345
      Case 1:20-cv-06274-LAK
18-01021-smb                  Document
               Doc 85 Filed 05/14/19   11-3 Filed
                                      Entered       09/30/20
                                               05/14/19       PageMain
                                                        14:51:01   27 ofDocument
                                                                         203
                                   Pg 26 of 75


             b. Stephen testified that Leland did not have authority to hire an attorney for

                TransCare without Tilton’s consent.

             c. Jean-Luc Pelissier (described below) testified that Stephen functioned as the

                “guardian of the authority matrix.”

             d. Leland testified that Stephen was to review and comment on any contracts into

                which TransCare was to enter.

       63.      Stephen took the following acts relating to TransCare:

             a. In an email dated February 5, 2015, Stephen informed Leland that, in the absence

                of a Designated Executive under the authority matrix, Leland was prohibited from

                taking preliminary steps towards actions requiring Tilton’s approval, as shown by

                JX 11.

             b. In an email dated February 5, 2015, Stephen informed Leland that any exploration

                of other financing sources must be acknowledged and approved by Tilton, as shown

                by JX 11.

             c. In an email dated February 24, 2016 at 12:07am (PX 231), Stephen directed Wolf

                to sign a Notice of Acceptance of Collateral, procuring TransCare’s consent to

                foreclose on (1) TransCare’s the MTA contract, (2) the stock of three of

                TransCare’s subsidiary companies, (3) two vendor contracts and (4) all of

                TransCare’s vehicles and equipment.

             d. In an email dated February 25, 2016 at 10:53pm, Stephen directed TransCare’s

                executives to move “the most valuable assets” away from TransCare, as shown by

                PX 238.

       64.      Jean-Luc Pelissier was a platform leader at PPMG.


                                                26


                                              A0346
      Case 1:20-cv-06274-LAK
18-01021-smb                  Document
               Doc 85 Filed 05/14/19   11-3 Filed
                                      Entered       09/30/20
                                               05/14/19       PageMain
                                                        14:51:01   28 ofDocument
                                                                         203
                                   Pg 27 of 75


           65.      Per his deposition testimony, Pelissier’s role included providing consulting advice

 and analytical operating skills for the management teams of certain of PPMG’s portfolio

 companies, including TransCare.

           66.      Pelissier took the following acts relating to TransCare:

                 a. Leland testified that in March of 2015, Pelissier prohibited him from

                    communicating directly with Tilton under any circumstance.

                 b. In an e-mail dated February 9, 2016, Pelissier contacted the MTA and represented

                    that he was acting as TransCare’s “ownership representative” and that TransCare

                    wished to transfer the MTA Contract to a different entity, as shown by JX 71.

                 c. In an email dated February 14, 2016, Pelissier provided detailed instructions to

                    TransCare’s executives to effectuate the transfer of TransCare’s paratransit and

                    several other of TransCare’s divisions to Transcendence, as shown by PX 216.

                 d. In an email dated February 25, 2016 at 11:23pm, Pelissier directed TransCare’s

                    executives to physically remove TransCare’s accounts receivables server from

                    TransCare’s warehouse, as shown by PX 237.

           67.      Per his deposition testimony, Scott Whalen, Whalen is Tilton’s son-in-law and a

 Director of Portfolio Management at PPMG.

           68.      Whalen testified that his role included overseeing TransCare’s general financial

 health.

           69.      Whalen took the following act relating to TransCare: in an email dated July 13,

 2015 Whalen instructed Leland to inform National Express that TransCare was not for sale after

 National Express submitted a letter of intent, as shown by JX 41.




                                                     27


                                                  A0347
      Case 1:20-cv-06274-LAK
18-01021-smb                  Document
               Doc 85 Filed 05/14/19   11-3 Filed
                                      Entered       09/30/20
                                               05/14/19       PageMain
                                                        14:51:01   29 ofDocument
                                                                         203
                                   Pg 28 of 75


        70.      Per his deposition testimony, Michael Greenberg was a credit officer at Patriarch

 Partners.

        71.      Greenberg testified that his role included financial analysis, strategic analysis,

 corporate strategy development, and operational and financial performance improvement for

 TransCare.

        72.      Greenberg took the following acts relating to TransCare:

              a. On February 25, 2015, Greenberg executed Amendment 24 to the PPAS Credit

                 Agreement on behalf of TransCare, as shown by PX 39, which provided for PPAS

                 to enter into a Revolving Credit Commitment with TransCare of up to $1,100,000

                 to be funded by Zohar III, Limited.

              b. On March 5, 2015, Greenberg executed Amendment 25 to the PPAS Credit

                 Agreement on behalf of TransCare, as shown by PX 47 , which provided for the

                 Revolving Credit Commitment to be increased to $1,350,000 and for the Tranche

                 F term loan to be reduced by $1 million.

              c. In an email dated October 7, 2015, Greenberg instructed Leland to issue the interest

                 payment to Patriarch immediately, despite “the fact that the company will not have

                 adequate funds to make payroll tomorrow,” as shown by PX 93.

              d. Glenn Leland testified that Greenberg, together with Pelissier, “instructed the CFO

                 and I not to pay bills, to extend out the accounts payable as long as the supplier

                 would tolerate, and if the supplier pushed back and it created an operational issue,

                 to switch suppliers, but not to pay the bills” and that “this was described as the

                 Patriarch way.”




                                                  28


                                                A0348
      Case 1:20-cv-06274-LAK
18-01021-smb                  Document
               Doc 85 Filed 05/14/19   11-3 Filed
                                      Entered       09/30/20
                                               05/14/19       PageMain
                                                        14:51:01   30 ofDocument
                                                                         203
                                   Pg 29 of 75


              e. Glenn Leland testified that Leland was directed to meet with Michael Greenberg

                 on a regular basis for Greenberg to review and approve which of TransCare’s

                 vendors were to be paid and when.

              f. On December 18, 2015, Greenberg emailed Tilton an historic comparables chart

                 and a list of companies “regarding transactions for ambulance companies and Air

                 Medical companies,” as shown JX 55.

              g. On December 24, 2015, Greenberg emailed Wells Fargo a timeline for the sale of

                 TransCare’s assets, as shown by JX 60.

              h. On December 24, 2015, Greenberg emailed Tilton a follow-up overview of

                 ambulance transactions which listed additional investment bankers with experience

                 in ambulance transactions, as shown by JX 61.

              i. Greenberg testified that he had prepared these documents as the result of a

                 discussion with Wells Fargo in contemplation of funding the company for a

                 potential sale.

              j. In an email dated February 10, 2016, as shown by PX 197, Greenberg directed Wolf

                 to execute loan documents back-dated to January 15, 2016 on behalf of Ark II,

                 including (1) the Ark II Credit Agreement, (2) the 2016 Intercreditor Agreement,

                 (3) the Ark II Security Agreement, and (4) the related guaranty.

                                   4. Contentions As to Offers for TransCare

        73.      Between February 2015 and February 2016, numerous parties extended expressions

 of interest or offers to purchase all or portions of TransCare. The offers ranged from $8 million to

 $80 million, although none of them could get past the initial stage because Tilton would not allow

 it.


                                                 29


                                               A0349
      Case 1:20-cv-06274-LAK
18-01021-smb                  Document
               Doc 85 Filed 05/14/19   11-3 Filed
                                      Entered       09/30/20
                                               05/14/19       PageMain
                                                        14:51:01   31 ofDocument
                                                                         203
                                   Pg 30 of 75


        74.     On February 5, 2015, Leland reported to Pelissier and Brad Schneider, a Director

 of Portfolio Management at Patriarch Partners, that he was “approached by National Express” to

 acquire TransCare’s paratransit contract for $15 to $18 million, and that National Express was

 “confident they could provide a $1.7 million deposit on Monday, if we elect to move forward,” as

 shown by PX 20.

        75.     On February 10, 2015, Richmond County Ambulances Services (“RCA”) sent

 Tilton an email “to inquire if you and the TransCare team had any interest in either a sale or

 management takeover to operate the company in NYC as well as outside of the NYC territory,” as

 shown by PX 73.

        76.     On March 7, 2015, Leland reported to Tilton that National Express is “interested in

 buying our MTA business and have suggested an immediate purchase of $14 to $18 million.” He

 also reported that “National Express is prepared to make an immediate down payment this week”

 and is “willing to buy all the assets of TransCare,” as shown by JX 29.

        77.     On March 7, 2015, Leland reported to Tilton that RCA “are interested to buy

 TransCare and have sent an email proposing $60 to $80MM as valuation,” as shown by JX 29.

        78.     On July 8, 2015, American Medical Response (“AMR”) called Leland to buy

 TransCare’s Westchester operations or all of TransCare’s assets for an 8x EBITDA multiple, as

 shown by PX 85 and as testified to by Leland.

        79.     On July 8, 2015, RCA sent a follow-up email to Tilton “to inquire if you and the

 TransCare team had any interest in either a sale or management takeover to operate the company

 in NYC as well as outside of the NYC territory,” as shown by PX 73.




                                                 30


                                              A0350
      Case 1:20-cv-06274-LAK
18-01021-smb                  Document
               Doc 85 Filed 05/14/19   11-3 Filed
                                      Entered       09/30/20
                                               05/14/19       PageMain
                                                        14:51:01   32 ofDocument
                                                                         203
                                   Pg 31 of 75


        80.     On July 8, 2015, as shown in PX 85, Leland reported to Whalen and Greenberg that

 RCA had called “expressing interest in buying the company” for a “suggested [multiple] on

 EBITDA of 8X”.

        81.     On July 10, 2015, National Express sent Leland Letter of Intent signed by its CEO

 David Duke offering to buy TransCare’s paratransit contract and adult care shuttle business for $6

 to $7 million, plus assumption of up to $2 million in liabilities, as shown in JX 40.

        82.     On July 13, 2015, Vincent DeVito, a portfolio manager at PPMG, emailed

 Greenberg to inform him that he had “received a call from Alluence Capital Advisors, representing

 a UK transport Co, National Express with an interest in acquiring TC Paratransit piece of

 TransCare,” as shown by PX 83.

        83.     On July 22, 2015, Leland reported to Greenberg that Falck USA was “interested in

 buying all of TransCare,” as shown by PX 85 and as testified to by Leland.

        84.     On July 22, 2015, Leland reported to Greenberg that AMR had called him to

 express interest in “all of TransCare,” as shown by PX 85 and as testified to by Leland.

        85.     On December 8, 2015, Leland reported to Pelissier and Greenberg that National

 Express had “contacted me again this morning, to see if there is any interest in selling [the

 paratransit] contract,” as shown by PX 113.

        86.     On December 16, 2015, Leland reported to Greenberg, Stephen, Pelissier and

 Bonilla that National Express had called him “a few times” that day to reiterate that their offer to

 buy TransCare’s paratransit contract was “still out there,” as shown by PX 125.

        87.     On January 26, 2016, Northwell Health communicated to Carl Landeck, a Carl

 Marks Advisory consultant to TransCare, that it would be interested in a future potential joint

 venture with TransCare, as shown by PX 173.


                                                 31


                                               A0351
      Case 1:20-cv-06274-LAK
18-01021-smb                  Document
               Doc 85 Filed 05/14/19   11-3 Filed
                                      Entered       09/30/20
                                               05/14/19       PageMain
                                                        14:51:01   33 ofDocument
                                                                         203
                                   Pg 32 of 75


        88.     On February 3, 2016, Tilton met with AMR to discuss their interest in acquiring

 TransCare, as shown by PX 191.

                                    5. Contentions as to the Transcendence Transaction

        89.     Over the weekend of December 12-13, 2015, Tilton determined that “we would

 either need to sell, file for bankruptcy, unwind, or do some sort of transaction” with respect to

 TransCare, according to her deposition testimony.

        90.     On December 13, 2015, Bonilla provided Greenberg with revised 2016 financial

 projections for TransCare and provided updated versions of those projections to Greenberg

 thereafter in December 2015, as shown by PX 119.

        91.     By email dated December 16, 2015, Wells Fargo stated that it had learned Tilton

 intended to sell TransCare, as shown by PX 128.

        92.     On December 17, 2015, Stephen and Greenberg called Wells Fargo’s counsel and

 proposed to fund TransCare through the Wells Fargo Credit Facility, as shown by PX 131. Their

 stated reasons for this proposal were to protect the funding from claims by the Zohar Funds and

 obtain the benefits of being part of the senior secured credit facility.

        93.     Wells Fargo did not approve the request to fund TransCare through the Wells Fargo

 Credit Facility, as shown by PX 131.

        94.     On December 17, 2015, Melissa Provost emailed Pelissier and Greenberg a

 summary of forbearance terms that had been “verbally agreed upon” that day in connection with a

 requested extension, as shown by PX 132.

        95.     On December 18, 2015, as shown by JX 55, Greenberg emailed Tilton and Pelissier

 to provide them with “the list we have been able to compile regarding transactions for ambulance

 companies and Air Medical companies,” stating that the average revenue multiple was 1.8x and


                                                   32


                                                A0352
      Case 1:20-cv-06274-LAK
18-01021-smb                  Document
               Doc 85 Filed 05/14/19   11-3 Filed
                                      Entered       09/30/20
                                               05/14/19       PageMain
                                                        14:51:01   34 ofDocument
                                                                         203
                                   Pg 33 of 75


 the average EBITDA multiple was 10.1x and attaching a file called “Historic Comps Chart” with

 the following companies:

               a. Rural/Metro Corp., with a revenue multiple of 1.0x and an EBITDA multiple of

                  $10.7x;

               b. Tri-State Care Flight, with a revenue multiple of 2.7x;

               c. Air Medical, with an EBITDA multiple of 10.0x;

               d. Envision, with a revenue multiple of 1.3x and an EBITDA multiple of 11.3x; and

               e. Air Methods, with a revenue multiple of 2.3x and an EBITDA multiple of 8.2

         96.      Per Tilton’s deposition testimony, on December 21, 2015, Pelissier and Greenberg

 met with Wells Fargo to discuss a possible six-month extension of the Wells Fargo Credit Facility

 to allow for a sale or restructuring.

         97.      Pursuant to a Forbearance Agreement dated December 22, 2015, Wells Fargo and

 TransCare agreed to extend the maturity date of the Wells Fargo Credit Facility to January 8, 2016.

 The agreement was executed by Leland on behalf of TransCare, as shown by PX 135.

         98.      On December 23, 2015 Wells Fargo informed Greenberg and Pelissier that it

 wanted a financial advisor for TransCare and a budget as part of any forbearance on the Wells

 Fargo Credit Facility, as shown by JX 59. According to its deposition testimony, Wells Fargo was

 willing to provide funding through to a sale of TransCare as long as it received a viable plan.

 Wells Fargo further testified that TransCare was severely undercapitalized and could not support

 the interest payments Tilton caused TransCare to pay to PPAS, and that Tilton refused Wells

 Fargo’s repeated requests that Tilton cease causing TransCare to pay such amounts.

         99.      On December 24, 2015, Greenberg communicated to Wells Fargo that Patriarch

 had accepted Wells Fargo’s request for a financial advisor for TransCare. Greenberg also provided


                                                   33


                                                A0353
      Case 1:20-cv-06274-LAK
18-01021-smb                  Document
               Doc 85 Filed 05/14/19   11-3 Filed
                                      Entered       09/30/20
                                               05/14/19       PageMain
                                                        14:51:01   35 ofDocument
                                                                         203
                                   Pg 34 of 75


 a schedule by which TransCare would be sold by September 30, 2016, as shown by JX 60 and JX

 61.

        100.     On December 24, 2015, Greenberg updated Tilton on investment banks suitable to

 manage a sale of TransCare, reconfirmed the unsolicited calls from potential purchasers, resent the

 “Historic Comps Chart” file, and again stated that the average revenue multiple was 1.8x and the

 average EBITDA multiple was 10.1x, as shown by JX 61.

        101.     On January 2, 2016, Bonilla emailed an updated version of TransCare’s 2016

 financial projections to Greenberg and Pelissier, as shown by PX 143.

        102.     As Bonilla explained to Leland in an email dated the next day, “for six weeks they

 have delayed, asked for more data, and finally so much time elapsed we had to refresh all the

 numbers…,” as shown by PX 146.

        103.     On January 5, 2016, Greenberg sent Tilton an updated version of TransCare’s 2016

 financial projections, including projected revenue and EBITDA, “to address the parameters that

 we discussed yesterday,” as shown by JX 67.

        104.     On January 5, 2016, per Wells Fargo’s deposition testimony, Wells Fargo agreed

 to cover an overdraft on TransCare’s payroll account to help work towards a resolution for the sale

 of TransCare.

        105.     On January 7, 2016, Greenberg sent Carl Landeck, a senior advisor at Carl Marks

 Advisors (“Carl Marks”), the email he sent to Tilton on January 5 concerning TransCare’s 2016

 financial projections, including the “business model” itself. (PX 158)

        106.     By engagement letter dated January 11, 2016 and shown by JX 168, TransCare

 engaged Carl Marks as a consultant to TransCare Corporation. The engagement letter provided




                                                 34


                                              A0354
      Case 1:20-cv-06274-LAK
18-01021-smb                  Document
               Doc 85 Filed 05/14/19   11-3 Filed
                                      Entered       09/30/20
                                               05/14/19       PageMain
                                                        14:51:01   36 ofDocument
                                                                         203
                                   Pg 35 of 75


 that Carl Marks “will report directly to TransCare’s Board of Directors … or its authorized

 representatives” and “Perform normal duties of the position of TransCare CFO.”

        107.    On January 15, 2016, PPAS wired $1,172,757.53 to four different insurance

 companies, as shown by PX 167 and PX 168.

        108.    On January 27, 2016, Carl Marks sent to Greenberg, Pelissier and Jones 2016

 financial projections for TransCare along with “an account of the key assumptions, risks,

 opportunities and priorities currently underlying the plan”, as shown in PX 175.

        109.    On January 28, 2016, Greenberg prepared an updated version of the financial

 projections provided by Carl Marks on January 27, 2016 to present to Tilton, as shown by PX 179.

        110.    On January 29, 2016, PPAS wired $690,168.24 to certain of TransCare’s creditors,

 including $613,000 to the New York State Insurance Fund, as shown by PX 184.

        111.    On February 3, 2016, Tilton resigned as collateral manager of the Zohar Funds

 effective March 3, 2016, according to her deposition testimony.

        112.    On February 9, 2016, Pelissier emailed the MTA asking about re-issuing the MTA

 Contract to “a different legal entity” and explaining that he was working with “the ownership

 representative of TransCare and our bank….” The MTA responded that they needed a few more

 days to determine a final position, but were “all in agreement or support this proposal.” (JX 71).

        113.    The following events took place on February 10, 2016:

            a. Tilton caused Transcendence and Transcendence II to be incorporated under the

                laws of Delaware.

            b. Tilton as sole director of Transcendence and Transcendence II issued written

                consents implementing authority matrices similar to that of TransCare. (As per PX

                200).


                                                 35


                                               A0355
      Case 1:20-cv-06274-LAK
18-01021-smb                  Document
               Doc 85 Filed 05/14/19   11-3 Filed
                                      Entered       09/30/20
                                               05/14/19       PageMain
                                                        14:51:01   37 ofDocument
                                                                         203
                                   Pg 36 of 75


            c. Tilton as sole director of Transcendence and Transcendence II appointed Glen

                 Youngblood as its President, as shown by PX 200 (At this same time, Youngblood

                 served as TransCare’s Vice President of Performance Excellence.)

            d.   Greenberg told Youngblood that Transcendence II would be taking over the MTA

                 Contract with an estimated $25 million in revenue and its other paratransit

                 operations with an estimated $31 million in revenue. Greenberg noted that the

                 division operating under the MTA Contract ran 168 routes but previously ran as

                 many as 228 routes, as shown by JX 74.

            e. Greenberg forwarded the same information to Lockton Insurance, as shown by PX

                 199.

            f. Tilton authorized TransCare to engage Curtis Mallet as bankruptcy counsel.

            g. Greenberg emailed Wolf, TransCare’s then highest-ranking officer, with copies of

                 the unsigned Ark II Credit Agreement dated January 15, 2016, related guaranty,

                 Ark II Security Agreement dated January 15, 2016, and 2016 Intercreditor

                 Agreement dated January 15, 2016, writing: “You never did get to execute these

                 documents,” as shown by PX 197.

        114.     On February 11, 2016, Stephen emailed the executed Ark II Credit Agreement,

 related guaranty, Ark II Security Agreement, and 2016 Intercreditor Agreement to Curtis Mallet.

        115.     Stephen served as the main TransCare contact for Curtis Mallet.

        116.     Per Tilton’s deposition testimony, at the time of the execution of the Ark II Credit

 Agreement and the Ark II Security Agreement, she “was funding into a black hole” and “providing

 bridge funding to get accurate information and visibility … so I could figure out if there was a way

 forward for this company.”


                                                  36


                                               A0356
      Case 1:20-cv-06274-LAK
18-01021-smb                  Document
               Doc 85 Filed 05/14/19   11-3 Filed
                                      Entered       09/30/20
                                               05/14/19       PageMain
                                                        14:51:01   38 ofDocument
                                                                         203
                                   Pg 37 of 75


        117.    Tilton told others she would providing all the new working capital for the new

 venture because the financial model for the new business made sense.

        118.    TransCare never made – and Ark II never demanded – any payments to Ark II under

 the Ark II Credit Agreement.

        119.    There was no sinking fund for the Ark II Credit Agreement and the agreement did

 not provide for one.

        120.    On February 11, 2016, Stephen drafted the Notice of Acceptance for the strict

 foreclosure of TransCare’s assets. This document was not produced by the Defendants because

 Patriarch Partners is asserting a privilege over it, as shown in PX 289 (Defendants’ Privilege Log).

        121.    On February 11, 2016, Greenberg emailed Wolf and directed him to execute

 direction letters dated December 8, 2015 and January 5, 7, 15 and 29, 2016, as shown by PX 203.

        122.    Wolf signed the direction letters dated January 15 and 29, 2016, but stated his

 refusal to sign the three others because “On those dates I had no authority,” as shown in PX 203.

        123.    The direction letters back-dated to January 15 and 29 directed Ark II to make the

 payments PPAS had made on January 15 and 29, 2016.

        124.    On February 14, 2016, Pelissier sent a “Progress and Action List” to Patriarch and

 TransCare officials – including Tilton – setting forth various steps for TransCare’s bankruptcy

 filings and the Transcendence transaction, which included “Issu[ing] Worker Adjustment and

 Training Notification (“WARN”) notice to all Old Co employees,” as shown by PX 206.

        125.    On February 14, 2016, counsel for Patriarch Partners drafted a Transition Services

 Agreement, as shown by PX 213, which provided for TransCare's (1) MTA Contract, (2)

 telecommunications equipment and services, (3) insurance premiums, (4) EPCR equipment and




                                                 37


                                               A0357
      Case 1:20-cv-06274-LAK
18-01021-smb                  Document
               Doc 85 Filed 05/14/19   11-3 Filed
                                      Entered       09/30/20
                                               05/14/19       PageMain
                                                        14:51:01   39 ofDocument
                                                                         203
                                   Pg 38 of 75


 tablets and (4) five of Hudson Valley's ambulances to be transferred to Transcendence with the

 assistance of various TransCare personnel.

        126.    On about February 15, 2016, counsel for Patriarch Partners Kevin Dell drafted a

 Transcendence Transit Credit Agreement in connection with the formation and organization of

 Transcendence.

        127.    The Transcendence Transit Credit Agreement, as shown in JX 101, provided for

 Transcendence to borrow $10,000,000 at a rate of LIBOR plus 4% on a secured basis from Ark

 Angels III with PPAS serving as Administrative Agent.

        128.    Per Tilton’s deposition testimony, Ark Angels III was an entity controlled by her.

        129.    On February 18, 2016, TransCare – excluding the Later-Filed Debtors – signed a

 revised engagement agreement with Curtis Mallet to advise on a chapter 7 filing, as shown by JX

 78.

        130.    On February 19, 2016, Carl Marks advised Tilton that TransCare lacked the funds

 necessary to pay payroll, 401(k) obligations and outstanding payroll taxes from earlier pay dates,

 as well as other critical expenses. In response, Tilton told Carl Marks to “make decisions on what

 needs to be paid.” Tilton did not instruct TransCare or Carl Marks to pay the payroll taxes, as

 shown by JX 88.

        131.    The IRS filed proofs of claim against TransCare asserting $1,474,273.02 in unpaid

 payroll taxes, $826,111.82 in penalties and $124,096.35 in interest, for a grand total of

 $2,424,481.19, largely relating to the 2016 tax year.

        132.    On July 6, 2017, the state taxing authorities filed proofs of claim against TransCare

 for $34,665.71.




                                                 38


                                               A0358
      Case 1:20-cv-06274-LAK
18-01021-smb                  Document
               Doc 85 Filed 05/14/19   11-3 Filed
                                      Entered       09/30/20
                                               05/14/19       PageMain
                                                        14:51:01   40 ofDocument
                                                                         203
                                   Pg 39 of 75


        133.    On February 19, 2016, counsel for Wells Fargo emailed Tilton to inquire about the

 timing of sending WARN notices to TransCare employees prior to the foreclosure. In response,

 Tilton told Wells Fargo’s counsel that “[n]otice cannot be given prior to a foreclosure on NEWCO

 or there will be no NEWCO,” as shown by JX 88.

        134.    On February 22, 2016, Pelissier emailed the MTA to request a meeting “on where

 we are with our plans for TransCare and the MTA, following up on our face to face meeting a few

 weeks ago.” (JX 92).

        135.    On February 23, 2016, PPAS sent $593,000 by wire transfer to the New York State

 Insurance Fund in connection with the purchase of a workers’ compensation and employers’

 liability policy naming Transcendence Transit, Transcendence Transit II, and TransCare Hudson

 Valley as the insured parties, as shown by PX 226.

        136.    On February 23, 2016, Pelissier emailed Tilton a summary of his trip to the Hudson

 Valley, where he had met with representations for each of TransCare’s contracts in the region.

        137.    By February 24, 2016 at 12:07 a.m., Tilton received confirmation from insurance

 broker Willis Towers Watson that workers’ compensation and auto liability insurance policies had

 been bound, which was required for Transcendence to operate (according to her deposition

 testimony). Tilton testified that the receipt of the confirmation was the point at which she decided

 to proceed with the strict foreclosure by PPAS.

        138.    On February 24, 2016 at 12:07 a.m., Stephen e-mailed the Notice of Default and a

 three-paragraph “Notice of Acceptance of Subject Collateral in Partial Satisfaction of Obligation”

 drafted by him and dated February 24, 2016 (the “Notice of Acceptance”) to Wolf, as shown by

 PX 231. The Notice of Default was executed by Tilton on behalf of PPAS, the Zohar Funds, and

 AIP.


                                                   39


                                               A0359
      Case 1:20-cv-06274-LAK
18-01021-smb                  Document
               Doc 85 Filed 05/14/19   11-3 Filed
                                      Entered       09/30/20
                                               05/14/19       PageMain
                                                        14:51:01   41 ofDocument
                                                                         203
                                   Pg 40 of 75


        139.    The Notice of Acceptance was not sent to Wells Fargo, Credit Suisse, or any other

 creditor of TransCare.

        140.    According to their deposition testimony, neither Wells Fargo nor Credit Suisse

 consented to the foreclosure.

        141.    The Notice of Acceptance was signed by Tilton for PPAS, Zohar I, Zohar II, Zohar

 III and AIP.

        142.    The Notice of Acceptance stated that PPAS was accepting the following collateral

 pursuant to section 9-620 of the Uniform Commercial Code in connection with the PPAS Credit

 Agreement: (i) the MTA Contract, but not the stock of the performing party thereunder, TransCare

 New York, Inc., (ii) the stock of the Later-Filed Debtors, (iii) the master lease agreement with First

 Financial, (iv) a vendor contract and (iv) all of TransCare’s personal property, excluding account

 receivables, non-enumerated contracts/ leases and the stock of the other TransCare entities.

        143.    The Notice of Acceptance represents that the acceptance of the collateral was made

 in satisfaction of $10,000,000 owing under the PPAS Credit Agreement.

        144.    According to the proofs of claim filed by PPAS, the balance owing under the PPAS

 Credit Agreement was $34,771,873.10 “inclusive of a $10,000,000 credit as a result of a strict

 foreclosure carried out prepetition.”

        145.    Per Tilton’s deposition testimony, the $10,000,000 credit was based off the book

 value of the assets transferred via the “strict foreclosure.”

        146.    Tilton did not engage a third-party appraiser to value the assets transferred via the

 “strict foreclosure.”




                                                   40


                                                A0360
      Case 1:20-cv-06274-LAK
18-01021-smb                  Document
               Doc 85 Filed 05/14/19   11-3 Filed
                                      Entered       09/30/20
                                               05/14/19       PageMain
                                                        14:51:01   42 ofDocument
                                                                         203
                                   Pg 41 of 75


        147.     Per Tilton’s deposition testimony, the $10,000,000 credit had not actually been

 provided and that the statement in PPAS’ proofs of claim that the credit had been provided “was a

 decision made by the lawyers.”

        148.    Pursuant to a Bill of Sale, Agreement to Pay and Transfer Statement dated February

 24, 2016 (the “Bill of Sale”), TransCare’s assets described in the Notice of Acceptance were

 transferred to Transcendence, as shown by JX 102.

        149.    On February 24, 2016, Tilton executed a written consent authorizing

 Transcendence II to enter into an Assignment Agreement with TransCare New York, Inc.

 providing for the MTA Contract to be assigned to Transcendence II. The written consent stated

 that “the MTA has heretofore provided TransCare with its consent to the Assignment.” (As shown

 by PX 240.

        150.    On February 24, 2016, Greenberg provided Lockton, TransCare’s insurance broker,

 with the 2016 projected financial information for Transcendence based upon their assets’ expected

 performance, in connection with binding the insurance for Transcendence. (PX 228)

                                   6. Contentions as to Post-Bankruptcy Filing Events

        151.    At approximately 12:00 p.m. on February 25, 2016, Salvatore LaMonica as chapter

 7 trustee met with Carl Marks, counsel for TransCare, PPAS and Wells Fargo, at Curtis Mallet’s

 offices. Among the topics discussed were whether and how the Trustee could keep TransCare’s

 operations going.

        152.    At that meeting, counsel for PPAS advised the Trustee that PPAS had conducted a

 strict foreclosure of the paratransit, Pittsburgh and Hudson Valley divisions and told that those

 divisions’ assets were not part of the bankruptcy estates.




                                                 41


                                               A0361
      Case 1:20-cv-06274-LAK
18-01021-smb                  Document
               Doc 85 Filed 05/14/19   11-3 Filed
                                      Entered       09/30/20
                                               05/14/19       PageMain
                                                        14:51:01   43 ofDocument
                                                                         203
                                   Pg 42 of 75


        153.    After the meeting on the evening of February 25, 2016, the Trustee instructed

 TransCare’s dispatcher to tell all of the ambulance drivers return the ambulances relating to the

 Initial Debtors to their dispatcher locations or a local firehouse. As the employees returned with

 the ambulances, they were told that the business was shut down. After that point, the employees

 stopped coming to work.

        154.    At 10:53 p.m. on February 25, 2016, Stephen emailed TransCare’s executives and

 directed them to move and secure for themselves as many as possible. He told them, the “senior

 lenders for TransCare foreclosed on all of its assets and those assets were sold to Transcendence

 Transit.” (PX 238).

        155.    At 11:23 p.m. on February 25, 2016, Pelissier emailed a plan to Stephen,

 Greenberg, Jones, John Pothin (a Managing Director at Patriarch Partners) and Transcendence to

 take TransCare’s server to allow for the continued operation of the MTA paratransit business

 segment and to provide for the continued operation of the Hudson Valley and Pittsburgh business

 segments. (PX 237)

        156.    At 11:37 p.m. on February 25, 2016, Stephen instructed Transcendence to inform

 its employees that those employees who “continue to work as scheduled” that: “If the TransCare

 bankruptcy estate does not make payroll for last week, Transcendence Transit will pick up that

 liability and pay Transcendence Transit employees for their last week of work for TransCare,” as

 shown by JX 103.

        157.    Later that night, Youngblood informed the Trustee’s counsel of the seizure of assets

 at Stephen’s direction, as shown by PX 241. The Trustee’s counsel informed Transcendence’s

 President that the seizure of assets was inappropriate.




                                                 42


                                               A0362
      Case 1:20-cv-06274-LAK
18-01021-smb                  Document
               Doc 85 Filed 05/14/19   11-3 Filed
                                      Entered       09/30/20
                                               05/14/19       PageMain
                                                        14:51:01   44 ofDocument
                                                                         203
                                   Pg 43 of 75


        158.   At 2:19 a.m. on February 26, 2016, Youngblood quoted Stephen’s representation

 made Stephen’s February 25 email (above at paragraph 151) to the employees of Hudson Valley

 and Pittsburgh business segments via email, as shown by PX 240.

        159.   At 3:26 a.m. on February 26, 2016, Youngblood resigned as President of

 Transcendence, as shown by PX 241.

        160.   As of 8:20 a.m. on February 26, 2016, the Hudson Valley business segment

 operations were still ongoing, as shown by PX 242.

        161.   At 9:15 a.m. on February 26, 2016, Greenberg promised to provide a letter to the

 Pennsylvania Department of Health regarding Transcendence’s ownership structure so that the

 Pittsburgh business segment could be licensed, as shown by PX 243. The letter was never

 provided.

        162.   At 2:00 p.m. on February 26, 2016, PPAS’ counsel called the Trustee’s counsel to

 seek the Trustee’s consent to the termination of the MTA Contract to allow for Transcendence II

 to enter into a new paratransit services agreement with the MTA, as shown by JX 105.

        163.   At 2:00 p.m. on February 26, 2016, PPAS’ counsel emailed the Trustee to ask him

 to consent to the termination of the MTA Contract, as shown by JX 105.

        164.   At 2:09 p.m. on February 26, 2016, Stephen emailed the MTA for confirmation that

 Transcendence II can bill and receive payment for services while the process of issuing a new

 paratransit services contract to Transcendence II was completed, as shown by PX 244.

        165.   At 5:07 p.m. on February 26, 2016, the Trustee provided his consent to the

 termination of the MTA Contract to PPAS’ counsel with the proviso that the termination be

 without prejudice to the amounts owing to TransCare under the MTA Contract, as shown by JX

 105.


                                               43


                                            A0363
      Case 1:20-cv-06274-LAK
18-01021-smb                  Document
               Doc 85 Filed 05/14/19   11-3 Filed
                                      Entered       09/30/20
                                               05/14/19       PageMain
                                                        14:51:01   45 ofDocument
                                                                         203
                                   Pg 44 of 75


           166.   At 7:00 p.m. on February 26, 2016, Stephen emailed the MTA that Transcendence

 will be unable to provide services to the MTA because the employees had been told that operations

 were being discontinued, as shown by PX 245.

           167.   On February 26, 2016, the Trustee sought authorization from the Bankruptcy Court

 to operate the Initial Debtors on an interim basis solely to wind down their operations. On February

 29, 2016, PPAS filed a response to the Trustee’s motion [Dkt. 11].12 On March 25, 2016, the

 Bankruptcy Court entered an order granting the Trustee’s request [Dkt. 51].

           168.   On February 27, 2016, the Pittsburgh Operations were shut down, as shown by PX

 247.

           169.   On February 29, 2016, Credit Suisse was informed for the first time of TransCare’s

 bankruptcy filings when Wolf told them of the filings, as shown by PX 249. At deposition, Credit

 Suisse testified that it had no prior knowledge of the Transcendence transaction, the “strict

 foreclosure,” or the $10,000,000 reduction of the obligations owing under the PPAS Credit

 Agreement

           170.   On March 3, 2016, Stephen sent an email to the New York State Insurance Fund

 confirming the request to cancel the workers’ compensation insurance for TransCare Hudson

 Valley, Inc., as shown by PX 253.

           171.   PPAS filed numerous documents with the Bankruptcy Court attesting that the strict

 foreclosure had in fact occurred and that PPAS was entitled to the benefits of the same.

           172.   On March 17, 2016, the Trustee filed a motion asking the Bankruptcy Court to

 approve the stipulation and authorize the sale of the CONs and certain of TransCare’s personal

 property, to which PPAS filed a response.



 12
      Unless otherwise noted, all citations to the docket are to the docket in Case No. 16-10407.
                                                   44


                                                 A0364
      Case 1:20-cv-06274-LAK
18-01021-smb                  Document
               Doc 85 Filed 05/14/19   11-3 Filed
                                      Entered       09/30/20
                                               05/14/19       PageMain
                                                        14:51:01   46 ofDocument
                                                                         203
                                   Pg 45 of 75


                                   7. Contentions as to the Postpetition Liquidation and
                                      Distribution of TransCare’s Assets

        173.    By orders entered July 7, 2016 [Dkt. 199, 200, 201, 202, 203, 204, 205], the

 Bankruptcy Court approved the following sales of the CONs pursuant to which TransCare operated

 its ambulances in New York (as further described below): (i) No. 164 for $3,900,000, (ii) No. 470

 for $1,500,000, (iii) No. 508 for $1,200,000, (iv) No. 509 for $1,300,000, (v) No. 510 for

 $1,300,000, (vi) No. 574 for $1,150,000 and (vii) No. 667 for $1,900,000. These amounts total to

 $12,250,000.

        174.    The costs of selling the CONs are comprised of the following: (i) a $90,000 break-

 up fee owing to Maler Group, LLC [Dkt. 201], (ii) the Trustee’s expenses of $204,840.25 [Dkt.

 379 at Ex. C, p. 153] and (iii) TransCare’s Patient Care Ombudsman’s expenses of $28,820 [Dkt.

 381]. Of the Trustee’s expenses, $2,300 related to the sale of CON No. 667.

        175.    By order entered March 25, 2016 [Dkt. 52], the Bankruptcy Court authorized

 certain of TransCare’s personal property to be sold via public auction. The public auctions of such

 personal property resulted in proceeds of $2,354,435.45 [Dkt. 257, 258].

        176.    The costs of selling the personal property are comprised of the following: (i) the

 auctioneer’s commissions of $294,304.45 [Dkt. 257, 258] and (ii) the Trustee’s expenses of

 $149,269 [Dkt. 379 at Ex. C, p. 259].

        177.    The sale of personal property included the public auction of property leased

 pursuant to the master lease with First Financial Corporate leasing, LLC d/b/a First Financial

 Healthcare Solutions (“First Financial”), and such sale obtained proceeds of $73,500 (of which

 $40,929.52 was paid to First Financial) [Dkt. 232].

        178.    TransCare’s account receivables were collected postpetition by Wells Fargo [Dkt.

 51] and the Trustee [Dkt. 261]. These collections were as follows:

                                                 45


                                              A0365
      Case 1:20-cv-06274-LAK
18-01021-smb                  Document
               Doc 85 Filed 05/14/19   11-3 Filed
                                      Entered       09/30/20
                                               05/14/19       PageMain
                                                        14:51:01   47 ofDocument
                                                                         203
                                   Pg 46 of 75


            a. $2,564,362.78 in account receivables collected directly by Wells Fargo or parties

                other than TransCare (excluding collection costs);13

            b. $2,430,000 paid to the Trustee in connection with a settlement agreement with the

                MTA and the Metropolitan Transportation Authority [Dkt. 311, 331];

            c. $175,003 pursuant to a settlement agreement with Bronx-Lebanon Hospital Center

                [Dkt. 288];

            d. $420,000 pursuant to a settlement agreement with St. Barnabas Hospital [Dkt. 288];

                and

            e. $88,000 paid to TransCare’s estates in connection with a settlement agreement with

                Montefiore Medical Center, Montefiore Mount Vernon Hospital and Montefiore

                New Rochelle Hospital [Dkt. 329, 365].

        179.    Pursuant to the Personal Property Stipulation, the Trustee paid out $600,000.01 to

 PPAS on about July 14, 2016 and $200,000 to PPAS on an interim basis on about September 13,

 2016. The stipulation provided that “nothing herein shall be deemed to waive any and all claims

 … which the Trustee and the Debtors’ estates have, had, may ever have or may ever claim to have

 against any third parties including, but not limited to, PPAS, [the lenders to the PPAS Credit

 Agreement], and/or Transcendence….”




 13
   This amount is calculated by subtracting the amounts paid to Wells Fargo from the Wells Fargo
 loan balance of $13,383,573 as of February 24, 2016. The Wells Fargo loan was paid in full, as
 reflected by the proof of claim filed by Wells Fargo. Postpetition, Wells Fargo was paid (i)
 $595,003 in connection with the settlement agreements with Bronx-Lebanon Hospital Center and
 St. Barnabas Hospital [Dkt. 288], (ii) $8,451,770.53 in connection with the sale of the CONs
 [Docs. 367, 370] and (iii) $1,772,436.69 in connection with the sale of the CONs and the settlement
 with the MTA and the Metropolitan Transportation Authority [Docs. 474, 329 at ¶¶24-26]. These
 amounts total to $10,819,210.22, and $13,383,573 minus $10,819,210.22 is equal to
 $2,564,362.78.

                                                 46


                                              A0366
      Case 1:20-cv-06274-LAK
18-01021-smb                  Document
               Doc 85 Filed 05/14/19   11-3 Filed
                                      Entered       09/30/20
                                               05/14/19       PageMain
                                                        14:51:01   48 ofDocument
                                                                         203
                                   Pg 47 of 75


        180.    The proofs of claim filed by Ark II on about October 7, 2017 state that the balance

 owing under the Ark II Credit Agreement was reduced by the foregoing $800,000 amount.

                                    8. Contentions as to TransCare’s Legal Claims

                                    a. Contentions Common to all Claims

        181.    At its core, this case concerns Lynn Tilton’s actions, as the sole director of

 TransCare, once she determined to sell or reorganize TransCare. Beginning on or about December

 12, 2015, and culminating in the transactions of February 24, 2016 —a 12:07 am foreclosure notice

 from PPAS, a transfer of TransCare’s profitable businesses to Transcendence, Tilton’s new

 company, and a Chapter 7 filing of TransCare’s remaining businesses, all within 18 hours of each

 other — Tilton effectively sold and reorganized TransCare for her own benefit. Tilton personally

 conducted or directed these actions in her own self-interest and standing on all sides of the

 transaction. As such, the Transcendence transaction is subject to the entire fairness standard.

 Nevertheless, Tilton has offered no basis on which to conclude the transaction was either the

 product of fair dealing, or undertaken at a fair price.

        182.    By executing the Transcendence transaction, Defendants deprived TransCare of the

 ability to monetize TransCare’s assets as a going concern. TransCare recovered less through

 liquidation sales than TransCare could have recovered had Defendants sold or restructured

 TransCare in a disinterested manner.

        183.    Had TransCare’s assets been sold as a going concern, either in whole or in part,

 TransCare would have recovered more for the assets than it received in liquidation.




                                                   47


                                                A0367
      Case 1:20-cv-06274-LAK
18-01021-smb                  Document
               Doc 85 Filed 05/14/19   11-3 Filed
                                      Entered       09/30/20
                                               05/14/19       PageMain
                                                        14:51:01   49 ofDocument
                                                                         203
                                   Pg 48 of 75


                                        b. Contentions Specific to specific claims

       184.   Breach of Fiduciary Duty Against Lynn Tilton

          a. Tilton owed fiduciary duties of loyalty and good faith to TransCare.

          b. The Transcendence Transaction

                  i. Because Tilton was on both sides of the Transcendence transaction, the

                     transaction is subject to the entire fairness test under Delaware law.

                 ii. The Transcendence transaction was not the result of fair dealing and not at

                     a fair price.

                iii. Tilton breached her fiduciary duties to TransCare through the

                     Transcendence transaction.

                iv. As of result of the breach, TransCare suffered damages equal to the lost

                     going concern value that otherwise could have been realized.

          c. WARN Act/ Payroll Tax Liabilities

                  i. Tilton had an obligation under the duty of loyalty and good faith not to cause

                     TransCare to violate the law.

                 ii. Tilton was advised of TransCare’s obligations under the WARN Acts and

                     federal/ state payroll tax laws and took no steps to comply.

                iii. To the extent TransCare is found liable for any violation of the WARN Act

                     or failure to pay payroll taxes, any damages that flow therefore were caused

                     by Tilton’s breach.




                                               48


                                            A0368
      Case 1:20-cv-06274-LAK
18-01021-smb                  Document
               Doc 85 Filed 05/14/19   11-3 Filed
                                      Entered       09/30/20
                                               05/14/19       PageMain
                                                        14:51:01   50 ofDocument
                                                                         203
                                   Pg 49 of 75


       185.   Actual Fraudulent Transfer Against PPAS, Ark II, Transcendence and

              Transcendence II

          a. On February 24, 2016, Tilton caused the following property to be transferred to

              PPAS and then to Transcendence and Transcendence II: (i) the MTA Contract, (ii)

              the stock of the Later-Filed Debtors, (iii) the master lease agreement with First

              Financial, (iv) a vendor contract and (iv) all of TransCare’s personal property.

          b. Tilton did so for the benefit of herself and her companies and with the actual intent

              to hinder, defraud or delay TransCare’s then present and future creditors.

          c. The Trustee is entitled to recover the value of the transferred assets pursuant to

              Bankruptcy Code section 548(a)(1)(A) and New York Debtor & Creditor Law

              section 276, because the transfer deprived TransCare of the ability to monetize them

              as a going concern. The Trustee seeks the value of these assets on the date of the

              transfer, which Tilton herself valued at least $22 million, and which the Trustee’s

              expert values at $23 to $39 million, less the approximate $6 million obtained by the

              Trustee for these assets in liquidation.

          d. As a result, PPAS’ and Ark II’s proofs of claim should be disallowed pursuant to

              Bankruptcy Code section 502(d) until said value is recovered.

          e. The Trustee incurred reasonable attorneys’ fees avoiding and recovering the subject

              transfer and, accordingly, is entitled to recover such fees pursuant to New York

              Debtor & Creditor Law section 276-a.




                                                49


                                             A0369
      Case 1:20-cv-06274-LAK
18-01021-smb                  Document
               Doc 85 Filed 05/14/19   11-3 Filed
                                      Entered       09/30/20
                                               05/14/19       PageMain
                                                        14:51:01   51 ofDocument
                                                                         203
                                   Pg 50 of 75


       186.   Equitable Subordination Against PPAS, Ark II, PPMG and Patriarch Partners

          a. PPAS, Ark II, PPMG and Patriarch Partners exercised were insiders of TransCare

              by virtue of Tilton’s common ownership or control of all of the foregoing entities.

          b. The Transcendence transaction consummated by PPAS, Ark II, PPMG and

              Patriarch Partners amounted to inequitable conduct towards TransCare and its

              creditors.

          c. Said conduct resulted in injuries to TransCare’s creditors and sought to confer an

              unfair advantage on their common owner’s behalf.

          d. Subordinating their claims advances the goals of bankruptcy.

          e. In particular, subordination of PPAS’s claim to Ark II’s claim is equitable because

              PPAS agreed to payment and structural subordination to Ark II in connection with

              the Transcendence transaction and Tilton’s bankruptcy planning for TransCare.

          f. Equitable subordination is also appropriate due to Defendants’ violations of the

              automatic stay.

          g. The proofs of claim asserted by PPAS, Ark II, PPMG and Patriarch Partners should

              be subordinated to unsecured creditors and any corresponding security interests

              should be transferred to TransCare’s estates pursuant to Bankruptcy Code section

              510(c). In addition, PPAS’s claim should be subordinated to that of Ark II.

       187.   Claims Against Ark II Secured Claim

          a. The Trustee asserts three claims in the alternative seeking to avoid the Ark II

              security interest and preserve it for the benefit of the estate. Either (a) it should be

              re-characterized as an equity investment, because that was its actual intent, (b) to

              the extent not intended as equity, it should be avoided as a constructive fraudulent


                                                50


                                              A0370
      Case 1:20-cv-06274-LAK
18-01021-smb                  Document
               Doc 85 Filed 05/14/19   11-3 Filed
                                      Entered       09/30/20
                                               05/14/19       PageMain
                                                        14:51:01   52 ofDocument
                                                                         203
                                   Pg 51 of 75


             transfer because it was granted without consideration, or (c) to the extent there was

             consideration, it should be avoided as a preference because it was made on account

             of antecedent debt and enabled Ark II to recover more than it otherwise would have

             recovered.

          b. Debt Recharacterization Against Ark II

                 i. Ark II did not anticipate that the Ark II Credit Agreement would be repaid

                    from TransCare.

                 ii. Ark II did not intend for the Ark II Credit Agreement to be a true loan.

                iii. The correlation between Ark II’s equity ownership amount in TransCare

                    and in Transcendence indicates that the Ark II Credit Agreement was

                    intended to be an equity contribution.

                iv. The Ark II Credit Agreement was an equity infusion in economic substance.

                 v. The proofs of claim asserting rights to payment under the Ark II Credit

                    Agreement should be disallowed under Bankruptcy Code section 502.

                vi. The purported security interest granted by the Ark II Credit Agreement

                    should be preserved for the benefit of TransCare’s estates pursuant to

                    Bankruptcy Code sections 506(d) and 551.

          c. Constructive Fraudulent Transfer Against Ark II

                 i. Ark II was an insider of TransCare.

                 ii. Ark II gave nothing to TransCare in exchange for the grant of a security

                    interest under the Ark II Security Agreement.

                iii. The purported grant of the security interest via the Ark II Security

                    Agreement was made at a time when TransCare was engaged and was about


                                              51


                                           A0371
      Case 1:20-cv-06274-LAK
18-01021-smb                  Document
               Doc 85 Filed 05/14/19   11-3 Filed
                                      Entered       09/30/20
                                               05/14/19       PageMain
                                                        14:51:01   53 ofDocument
                                                                         203
                                   Pg 52 of 75


                     to engage in business for which its remaining property constituted

                     unreasonably small capital.

                iv. The purported grant of the security interest via the Ark II Security

                     Agreement was made at a time when TransCare intended and believe that it

                     would incur debts beyond its ability to pay as they came due.

                 v. The purported grant of the security interest via the Ark II Security

                     Agreement can be avoided pursuant to New York Debtor & Creditor Laws

                     sections 273, 274, and/ or 275, with the lien preserved for the benefit of

                     TransCare’s estates pursuant to Bankruptcy Code section 551 and Ark II’s

                     proofs of claim disallowed pursuant to Bankruptcy Code section 502(d)

                     until said lien is so transferred.

          d. Preferential Transfer Against Ark II

                 i. To the extent Ark II actually advanced funds to TransCare’s creditors on

                     January 15 and 29, 2016 and, by doing so, obtained an unsecured claim

                     against TransCare, then TransCare’s grant of a security interest to Ark II on

                     February 10 or 11, 2016, was made in respect of an antecedent debt.

                 ii. The grant was made within two weeks of the bankruptcy filing while

                     TransCare was presumptively and actually insolvent.

                iii. If the resulting lien were not avoided, Ark II would receive more than it

                     would otherwise receive in a chapter 7 liquidation had the transfer not been

                     made.

                iv. Said grant can be avoided pursuant to Bankruptcy Code section 547, with

                     the lien preserved for the benefit of TransCare’s estates pursuant to


                                                52


                                             A0372
      Case 1:20-cv-06274-LAK
18-01021-smb                  Document
               Doc 85 Filed 05/14/19   11-3 Filed
                                      Entered       09/30/20
                                               05/14/19       PageMain
                                                        14:51:01   54 ofDocument
                                                                         203
                                   Pg 53 of 75


                        Bankruptcy Code section 551 and Ark II’s proofs of claim disallowed

                        pursuant to Bankruptcy Code section 502(d) until said lien is so transferred.

       188.   Automatic Stay Violation Against All Defendants

          a. The Defendants were aware of TransCare’s February 24, 2016 bankruptcy filings.

          b. After the bankruptcy filing, the Defendants, or individuals working on their behalf,

              actively interfered with the Trustee’s ability to marshal estate property so that they

              could capture said value for the benefit of Tilton and her companies.

       189.   Contractual Payment Subordination Against PPAS

          a. Under section 2.2 of the 2016 Intercreditor Agreement and Bankruptcy Code

              section 510(a), PPAS is not entitled to receive distributions on account of its proofs

              of claim unless and until Ark II is paid in full on account of its proofs of claim.

          b. The Trustee has standing to enforce this provision because TransCare was a party

              to the 2016 Intercreditor Agreement. TransCare signed the agreement, undertook

              affirmative obligations pursuant to the agreement and the agreement was entered

              into for TransCare’s purported benefit. Any provision in the 2016 Intercreditor

              Agreement to the contrary is both unenforceable and at odds with the agreement

              itself.

       190.   Limitation on Liens Against PPAS and Ark II

          a. PPAS’s and Ark II’s inequitable conduct caused TransCare to liquidate to the

              detriment of its other creditors. Therefore, the equities of the case exception in




                                                 53


                                               A0373
      Case 1:20-cv-06274-LAK
18-01021-smb                  Document
               Doc 85 Filed 05/14/19   11-3 Filed
                                      Entered       09/30/20
                                               05/14/19       PageMain
                                                        14:51:01   55 ofDocument
                                                                         203
                                   Pg 54 of 75


              Section 552(b) applies, and their blanket liens should not extend to postpetition

              proceeds of their collateral.

       191.   Turnover and Avoidance Against PPAS and Ark II

          a. The Trustee paid $800,000.01 to PPAS out of amounts received by the Trustee’s

              liquidation sales of estate assets, pursuant to the Personal Property Stipulation.

              PPAS transferred those funds to Ark II pursuant to the 2016 Intercreditor

              Agreement, to satisfy Ark II’s claim against TransCare.

          b. PPAS failed to disclose that Ark II held a senior lien (or any lien) on the assets and

              failed to disclose that the $800,000.01 would be used to pay down Ark II’s claim.

          c. The transfer of the $800,000.01 to Ark II was not authorized by a court order or the

              Bankruptcy Code, and can be avoided pursuant to Bankruptcy Code section 549.

          d. PPAS was not entitled to receive the $800,000.01 distribution from the Trustee for

              all of the reasons set forth herein and must return $800,000.01 to the Trustee.

              PPAS’ proofs of claim must be disallowed pursuant to Bankruptcy Code section

              502(d) until said amount is returned.

          e. Ark II was not entitled to receive the $800,000.01 distribution from the Trustee for

              all the reasons set forth herein and must return $800,000.01 to the Trustee. Ark II’s




                                               54


                                              A0374
      Case 1:20-cv-06274-LAK
18-01021-smb                  Document
               Doc 85 Filed 05/14/19   11-3 Filed
                                      Entered       09/30/20
                                               05/14/19       PageMain
                                                        14:51:01   56 ofDocument
                                                                         203
                                   Pg 55 of 75


             proofs of claim must be disallowed pursuant to Bankruptcy Code section 502(d)

             until said amount is returned.

          f. The transfer can be recovered pursuant to Bankruptcy Code section 550(a), with

             Ark II either the initial transferee (because PPAS was a mere conduit) or the

             subsequent transferee.



       B. Defendants’ Contentions

          1. Defendants object to the “facts” set forth in sections IV.A.1-7 of the “Plaintiff’s

             Contentions.” The “facts” are inappropriate to include in a pretrial order and

             consist largely of irrelevant, inadmissible and/or false statements.

          2. Claim 1 – Breach of Fiduciary Duty against Lynn Tilton

                 a. The Trustee cannot prove Ms. Tilton breached her fiduciary duties of

                     loyalty or good faith to TransCare.

                 b. What the Trustee refers to in conclusory fashion as the “Transcendence

                     transaction” is actually a conflation of multiple events that occurred over

                     the course of a year. The proposed restructuring of TransCare involving

                     Transcendence was first developed in February 2016, only after Wells

                     Fargo made clear that it was unwilling to continue to provide access to

                     funding as the Debtors’ asset-based lender. Thus, events that occurred, and

                     decisions that Ms. Tilton made, before February 2016 had nothing to do

                     with the Transcendence plan.

                 c. The Trustee will not be able to prove any breach of loyalty based on Ms.

                     Tilton’s decision not to pursue a sale of the paratransit business under MTA


                                               55


                                              A0375
      Case 1:20-cv-06274-LAK
18-01021-smb                  Document
               Doc 85 Filed 05/14/19   11-3 Filed
                                      Entered       09/30/20
                                               05/14/19       PageMain
                                                        14:51:01   57 ofDocument
                                                                         203
                                   Pg 56 of 75


                   Contract or other TransCare assets throughout 2015. There were a number

                   of sound business reasons why a sale of the paratransit business made no

                   sense, none of which implicated Ms. Tilton’s personal interests. It is

                   undisputed that the paratransit business was TransCare’s most valuable

                   business line and contributed the majority of TransCare’s positive EBITDA.

                   Had that business been sold, TransCare’s EBITDA would have immediately

                   turned negative, rendering the company unsustainable as a going concern.

                   TransCare’s management, and Mr. Leland in particular, did not account for

                   this fact or provide any actionable plan for addressing it. Moreover,

                   although Mr. Leland apparently assumed that proceeds from such a sale

                   could be used by TransCare to fund the company’s capital needs, per the

                   plain terms of the Wells Fargo Credit Facility, PPAS Credit Agreement, and

                   Ark II Credit Agreement, the proceeds could not be used for that purpose,

                   but rather would have to be paid to TransCare’s secured lenders to reduce

                   TransCare’s debt obligations. Likewise, the evidence will show that there

                   were never any actionable offers to purchase TransCare’s entire business

                   and, in any case, Ms. Tilton’s decision not to try to sell the company during

                   2015 given its unstable financial condition was entirely reasonable, as such

                   a sale would not be value maximizing.

                d. Ms. Tilton did not breach her fiduciary duties of loyalty or good faith to

                   TransCare in proposing to Wells Fargo a restructuring of TransCare in

                   February 2016, including actions taken in respect of the formation of

                   Transcendence and the foreclosure of the Subject Collateral (as defined in


                                            56


                                          A0376
      Case 1:20-cv-06274-LAK
18-01021-smb                  Document
               Doc 85 Filed 05/14/19   11-3 Filed
                                      Entered       09/30/20
                                               05/14/19       PageMain
                                                        14:51:01   58 ofDocument
                                                                         203
                                   Pg 57 of 75


                   the Notice of Acceptance). There is no evidence that any of the steps she

                   took were motivated by anything other than a desire to save the jobs of many

                   TransCare employees while providing for an orderly wind down of

                   TransCare’s unprofitable business lines so that Wells Fargo could be made

                   whole.     The Subject Collateral was never ultimately transferred to

                   Transcendence. Nor was it “stolen” or “kept” by PPAS or the Term Loan

                   Lenders.    Rather, through negotiations between counsel and a court-

                   endorsed stipulation (described in greater detail below), some of the Subject

                   Collateral was auctioned off by the Trustee during the course of these cases.

                e. Nor can the Trustee prove that any breach of the duty of loyalty by Ms.

                   Tilton resulted in any WARN or tax liability to TransCare. As already

                   explained, Ms. Tilton did not act disloyally and, regardless, nothing she did

                   or did not do led to the failure of either TransCare as a going concern or her

                   proposed plan to restructure the company. If anything, the evidence will

                   show that she worked diligently to save jobs but, ultimately, was unable to

                   do so without the cooperation of Wells Fargo and the Trustee

                f. Even if Ms. Tilton breached her fiduciary duties to TransCare (she did not),

                   the Trustee will not be able to prove any damages to TransCare because the

                   Trustee’s expert’s damages calculations are unreliable for many reasons,

                   including that they rely on the counterfactual assumption that TransCare

                   had a going concern value on his valuation dates that was higher than the

                   liquidation value.




                                            57


                                          A0377
      Case 1:20-cv-06274-LAK
18-01021-smb                  Document
               Doc 85 Filed 05/14/19   11-3 Filed
                                      Entered       09/30/20
                                               05/14/19       PageMain
                                                        14:51:01   59 ofDocument
                                                                         203
                                   Pg 58 of 75


          3. Claim 3 – Equitable Subordination against PPAS, Ark II, PPMG and Patriarch
             Partners

                a. PPAS, Ark II, PPMG, and Patriarch Partners (the “Defendant Creditors”)

                    are not insiders or fiduciaries of TransCare because they did not exercise

                    day-to-day control over TransCare or otherwise control its finances.

                b. Moreover, the Trustee cannot prove any inequitable conduct by the

                    Defendant Creditors, including any action taken by the Defendant Creditors

                    in respect of the Ark II Credit Agreement.

                c. To the extent the conduct complained of by the Trustee had any impact, it

                    would have been on one or more of the Term Loan Lenders or Wells Fargo.

                    There was no injury to the estate itself. The Trustee lacks standing to assert

                    a claim for equitable subordination based on any conduct of the Defendant

                    Creditors that allegedly injured any of the Term Loan Lenders or Wells

                    Fargo (which has been paid in full in any event), as the alleged injury would

                    be particularized to them and not shared by the general body of creditors.

                d. The Trustee has the burden of showing both unfair advantage to the

                    Defendant Creditors and harm to TransCare or its creditors as a whole.

                    Here, the alleged conduct of the Defendant Creditors did not confer upon

                    them an unfair advantage nor result in injuries to TransCare or TransCare’s

                    creditors.

                e. Subordinating the claims of the Defendant Creditors is inconsistent with the

                    Bankruptcy Code.

                f. The proofs of claim filed by the Defendant Creditors should not be

                    subordinated to general unsecured claims and any corresponding security

                                             58


                                           A0378
      Case 1:20-cv-06274-LAK
18-01021-smb                  Document
               Doc 85 Filed 05/14/19   11-3 Filed
                                      Entered       09/30/20
                                               05/14/19       PageMain
                                                        14:51:01   60 ofDocument
                                                                         203
                                   Pg 59 of 75


                    interests should not be transferred to TransCare’s estates pursuant to 11

                    U.S.C. § 510(c) of the Bankruptcy Code.

          4. Claim 4 – Debt Recharacterization against Ark II

                 a. Ark II advanced approximately $1.9 million to TransCare. Ark II and

                    TransCare intended for the advances to be repaid. The funds were advanced

                    pursuant to a valid loan agreement—the Ark II Credit Agreement—that

                    contained a maturity date and provided for the repayment of principal as

                    well as accrued interest.

                 b. The funds advanced by Ark II were secured through priority interests in

                    Collateral (as defined in the Ark II Security Agreement). Ark II perfected

                    its security interests in the Collateral through the filing of UCC statements.

                 c. The Ark II advances were used for working capital and general corporate

                    purposes.

                 d. The funds Ark II advanced to TransCare were not made in proportion to its

                    equity investment in TransCare. No other beneficial or record equity-

                    holder of TransCare is alleged to have advanced the funds that are the

                    subject of Ark II’s proof of claim.

                 e. The Trustee cannot establish the vast majority of the eleven factors set forth

                    in In re AutoStyle Plastics, Inc., 269 F.3d 726 (6th Cir. 2001) in order to

                    recharacterize the Ark II Credit Facility as equity. Accordingly, the proofs




                                                59


                                            A0379
      Case 1:20-cv-06274-LAK
18-01021-smb                  Document
               Doc 85 Filed 05/14/19   11-3 Filed
                                      Entered       09/30/20
                                               05/14/19       PageMain
                                                        14:51:01   61 ofDocument
                                                                         203
                                   Pg 60 of 75


                    of claim asserting rights to payment under the Ark II Credit Agreement

                    should be allowed under 11 U.S.C. § 502 of the Bankruptcy Code.

          5. Claim 7 – Actual Fraudulent Transfer against PPAS, Ark II, Transcendence, and
             Transcendence II

                a. The Trustee cannot prove the first element of a cause of action under 11

                    U.S.C. § 548(a)(1)(A) because none of the Subject Collateral (as defined in

                    the Notice of Acceptance) was physically transferred to PPAS, Ark II, or

                    Transcendence. To the extent there was a transfer of title on paper, no value

                    was actually lost by TransCare. For the same reasons, the Trustee is not

                    entitled to relief under § 276 of the New York Debtor Creditor Law

                    (“DCL”).

                b. If the Court were to determine that some or all of the Subject Collateral was

                    transferred to PPAS, Ark II, or Transcendence, the Trustee cannot establish

                    the actual fraudulent intent of the transferor/debtor required to avoid the

                    transfers under 11 U.S.C. § 548(a)(1)(A) or § 276 of the DCL, made

                    applicable through 11 U.S.C. § 544(b) of the Bankruptcy Code.

                c. If the Court were to determine that some or all of the Subject Collateral was

                    transferred to PPAS, Ark II, or Transcendence and that such transfers are

                    avoidable, recovery by the Trustee would constitute a windfall to the estate

                    and a prohibited double recovery under 11 U.S.C. § 550(d) because the

                    Subject Collateral was in the physical control of the Trustee and sold by him

                    in connection with the Stipulation Approving the Sale of Certain Personal

                    Property [Docket No. 52].




                                             60


                                           A0380
      Case 1:20-cv-06274-LAK
18-01021-smb                  Document
               Doc 85 Filed 05/14/19   11-3 Filed
                                      Entered       09/30/20
                                               05/14/19       PageMain
                                                        14:51:01   62 ofDocument
                                                                         203
                                   Pg 61 of 75


                 d. In any case, no value was lost by TransCare as a result of the alleged

                    transfers. The Subject Collateral was worth no less to the Debtors as a result

                    of the foreclosure than it would have been absent the foreclosure.

                 e. A claim for attorneys’ fees under Section 276-a of the DCL must be based

                    on a successful claim to recover a fraudulent transfer under Section 276 of

                    the DCL. Because the Trustee will be unable to establish that he is entitled

                    to recover anything, he cannot recover attorneys’ fees under Section 276-a

                    of the DCL.

          6. Claim 9 – Automatic Stay Violation against all Defendants

                 a. The Trustee is not entitled to a judgment holding the Defendants in

                    contempt or the imposition of sanctions against Defendants because the

                    Trustee cannot establish that the Debtors were injured by any purported

                    violation of the automatic stay.

                 b. None of the Subject Collateral lost value as a result of the alleged violation

                    of the automatic stay.

                 c. At all relevant times, the estate held, at best, only legal title to the Subject

                    Collateral, which had been pledged as security to the Debtors’ secured

                    lenders.

                 d. The order entered by the Court approving the Personal Property Stipulation

                    [Docket No. 52] resulted in the sale of Subject Collateral and specified what

                    the Trustee’s rights would be in the event PPAS’s foreclosure was

                    ultimately found to be invalid, thus mooting any technical violation of the

                    automatic stay.


                                               61


                                             A0381
      Case 1:20-cv-06274-LAK
18-01021-smb                  Document
               Doc 85 Filed 05/14/19   11-3 Filed
                                      Entered       09/30/20
                                               05/14/19       PageMain
                                                        14:51:01   63 ofDocument
                                                                         203
                                   Pg 62 of 75


          7. Claim 10 – Preferential Transfer against Ark II

                 a. The Trustee cannot avoid TransCare’s grant of a security interest to Ark II

                     (the “Ark II Security Interests”) because the Trustee cannot demonstrate by

                     a preponderance of the evidence that the Ark II Security Interests enabled

                     Ark II to receive more than it would receive if Ark II received payment on

                     the debt in a chapter 7 liquidation, rather than through the transfer. Under

                     the Ark II Security Agreement, Ark II is fully secured with liens on all of

                     the assets of the Debtors. Payments to a fully-secured creditor are not

                     preferential because the creditor would receive the full value of its collateral

                     in a chapter 7 liquidation.

                 b. If the Court nonetheless considers the Trustee’s preference claim, Ark II has

                     a defense pursuant to 11 U.S.C. § 547(c)(1) in that (i) TransCare

                     contemporaneously received new value from Ark II in exchange for the Ark

                     II Security Interests; (ii) Ark II and TransCare intended for the exchange to

                     be   contemporaneous;         and   (iii)   the   exchange   was   substantially

                     contemporaneous.

                 c. The claim under 11 U.S.C. § 502(d) of the Bankruptcy Code should be

                     dismissed because Ark II did not receive a transfer avoidable under 11

                     U.S.C. § 547 of the Bankruptcy Code.

          8. Claim 11 – Constructive Fraudulent Transfer against Ark II

                 a. TransCare granted Ark II a security interest in the Collateral (as defined in

                     the Ark II Security Agreement) in exchange for cash advances totaling

                     $1,862.925.77.


                                               62


                                             A0382
      Case 1:20-cv-06274-LAK
18-01021-smb                  Document
               Doc 85 Filed 05/14/19   11-3 Filed
                                      Entered       09/30/20
                                               05/14/19       PageMain
                                                        14:51:01   64 ofDocument
                                                                         203
                                   Pg 63 of 75


                b. The Trustee cannot prove by a preponderance of the evidence that (i) Ark

                    II did not give equivalent value in exchange for the Ark II Security Interests

                    or (ii) Ark II did not receive the Ark II Security Interests in good faith.

                c. Ark II is not an insider of TransCare because it did not exercise day-to-day

                    control over TransCare or otherwise control its finances. In any event, Ark

                    II’s alleged status as an insider is irrelevant because the Ark II Security

                    Interests secured a contemporaneous advance of funds, not a pre-existing

                    debt.

                d. The Ark II Security Interests cannot be avoided pursuant to 11 U.S.C. § 544

                    and §§ DCL 273 – 275.

          9. Claim 12 – Payment Subordination against PPAS

                a. The Trustee lacks standing to bring this claim on behalf of the TransCare

                    estates under New York law because the claim seeks to enforce the terms

                    of the 2016 Intercreditor Agreement and TransCare is not a party to the

                    2016 Intercreditor Agreement.

                b. The Trustee lacks standing to bring this claim on behalf of the TransCare

                    estate because under the plain terms of the 2016 Intercreditor Agreement,

                    TransCare is not a third-party beneficiary of the 2016 Intercreditor

                    Agreement. See 2016 Intercreditor Agreement, Section 3.13. Indeed,

                    TransCare signed an acknowledgement to the 2016 Intercreditor Agreement




                                              63


                                           A0383
      Case 1:20-cv-06274-LAK
18-01021-smb                  Document
               Doc 85 Filed 05/14/19   11-3 Filed
                                      Entered       09/30/20
                                               05/14/19       PageMain
                                                        14:51:01   65 ofDocument
                                                                         203
                                   Pg 64 of 75


                    in which it expressly acknowledged, among other things, that it is not a

                    beneficiary of that contract.

          10. Claim 13 – Limitation on Liens against PPAS and Ark II

                 a. The equities of the case exception is not applicable and does not merit a

                    judgment that the security interests of PPAS and Ark II do no reach to the

                    post-petition proceeds of certain TransCare property. The equities of the

                    case exception is to be applied narrowly to prevent a secured creditor from

                    reaping a windfall from collateral that has appreciated in value as a result

                    of the trustee’s use of other estate assets. Here, there is no evidence that the

                    Subject Collateral (which was sold pursuant to the terms of the Personal

                    Property Stipulation) appreciated in value post-petition.

                 b. Even if the Trustee could establish some appreciation in value of the Subject

                    Collateral (and he cannot), there is no evidence that the Trustee invested

                    any unencumbered funds to enhance their value. Instead, pursuant to the

                    terms of the Personal Property Stipulation, the costs and expenses incurred

                    in selling the property were carved-out of and paid from the gross proceeds

                    from the sale of those assets. Moreover, pursuant to the Personal Property

                    Stipulation, 20% of the net proceeds from the sale were carved-out and paid

                    to the Trustee for the benefit of the Debtors’ estates.

          11. Claim 14 – Turnover and Avoidance against PPAS and Ark II

                 a. Section 549 of the Bankruptcy Code is not applicable to the transfer of

                    $800,000.01 in proceeds from the sale of the Subject Collateral (as such sale

                    was authorized in the Personal Property Stipulation) from PPAS to Ark II


                                              64


                                            A0384
      Case 1:20-cv-06274-LAK
18-01021-smb                  Document
               Doc 85 Filed 05/14/19   11-3 Filed
                                      Entered       09/30/20
                                               05/14/19       PageMain
                                                        14:51:01   66 ofDocument
                                                                         203
                                   Pg 65 of 75


                       because the proceeds were no longer property of the estate after the Trustee

                       transferred them to PPAS. Moreover, because the Trustee only held (at

                       best) legal title to, but not an equitable interest in, the Subject Collateral, the

                       estate’s interest (if any) was limited to the legal title transferred to the

                       purchaser pursuant to the sale at auction.

                   b. Because the proceeds from the sale in the hands of PPAS was not estate

                       property, they are not subject to avoidance under Section 549.

                   c. The $800,000.01 in proceeds from the sale of the Subject Collateral are not

                       subject to turnover under Section 542(b) of the Bankruptcy Code as against

                       PPAS or Ark II because the proceeds do not constitute a “debt” within the

                       meaning of Section 542(b) (which applies only to the collection of a

                       matured debt, payable on demand or payable on order).

                   d. Because the $800,000.01 in proceeds from the sale of the Subject Collateral

                       are not subject to turnover under Section 542(b) of the Bankruptcy Code as

                       against PPAS or Ark II, neither PPAS’ or Ark II’s proofs of claim can be

                       disallowed under Section 502(d) of the Bankruptcy Code.

                   e. If the Court determines that the transfer is avoidable, the Trustee is limited

                       to a single recovery under 11 U.S.C. § 550(d).

    V.      ISSUES TO BE TRIED

    The parties submit that the following issues are to be tried at trial:


         1. Claim 1 – Breach of Fiduciary Duty against Lynn Tilton

                a. Did Ms. Tilton breach her duties of loyalty and good faith to TransCare under

                   Delaware law?

                                                  65


                                               A0385
      Case 1:20-cv-06274-LAK
18-01021-smb                  Document
               Doc 85 Filed 05/14/19   11-3 Filed
                                      Entered       09/30/20
                                               05/14/19       PageMain
                                                        14:51:01   67 ofDocument
                                                                         203
                                   Pg 66 of 75


              b. If the Court finds liability on the Trustee’s breach of fiduciary duty claim

                 against Ms. Tilton, did the breach result in damages to TransCare, and if so, in

                 what amount?

       2. Claim 3 – Equitable Subordination against PPAS, Ark II, PPMG and Patriarch Partners

              a. Have PPAS, Ark II, PPMG or Patriarch Partners engaged in conduct such that

                 it warrants subordination of any of their claims against the Debtors under 11

                 U.S.C. § 510(c)?

              b. If the claims of PPAS, Ark II, PPMG or Patriarch Partners are subject to

                 subordination, to what extent should their proofs of claims be subordinated

                 under 11 U.S.C. § 510(c)?

       3. Claim 4 – Debt Recharacterization against Ark II

              a. Should the Ark II Credit Agreement be recharacterized as an equity investment

                 under the test set forth in Bayer Corp. v. MascoTech, Inc. (In re AutoStyle

                 Plastics, Inc.), 269 F.3d 726 (6th Cir.2001)?

       4. Claim 7 – Actual Fraudulent Transfer against PPAS, Ark II, Transcendence and
          Transcendence II

              a. Was the Subject Collateral (as defined in the Notice of Acceptance) transferred

                 to PPAS and Transcendence on or about February 24, 2016?

              b. To the extent the property was transferred, did TransCare act with actual

                 fraudulent intent under 11 U.S.C. § 548(a)(1)(A) or under DCL § 276?

              c. May the Trustee recover the value of the property when transferred pursuant to

                 11 U.S.C. § 550(a) and, if so, in what amount?

              d. May the Trustee recover fees pursuant to Section 276-a of the DCL?




                                              66


                                           A0386
      Case 1:20-cv-06274-LAK
18-01021-smb                  Document
               Doc 85 Filed 05/14/19   11-3 Filed
                                      Entered       09/30/20
                                               05/14/19       PageMain
                                                        14:51:01   68 ofDocument
                                                                         203
                                   Pg 67 of 75


       5. Claim 9 – Automatic Stay Violation against all Defendants

              a. Did the Defendants take action in violation of the automatic stay provisions of

                  11 U.S.C. § 362(a)?

              b. If the Defendants took action in violation of 11 U.S.C. § 362(a), is the Trustee

                  entitled to a judgment holding Defendants in contempt and/or an award of

                  sanctions?

       6. Claim 10 – Preferential Transfer against Ark II

              a. Has the Trustee proven that TransCare’s grant of a security interest to Ark II is

                  avoidable as a preferential transfer under 11 U.S.C. § 547(b)?

              b. To the extent the Trustee proves that TransCare’s grant of a security interest to

                  Ark II is avoidable as a preferential transfer under 11 U.S.C. § 547(b), has Ark

                  II established that the grant of a security interest is not avoidable on the grounds

                  of the new value affirmative defense under 11 U.S.C. § 547(c)?

              c. May the Trustee recover from Ark II the grant of a security interest to Ark II

                  under 11 U.S.C. § 550(a) of the Bankruptcy Code?

       7. Claim 11 – Constructive Fraudulent Transfer against Ark II

              a. Has the Trustee proven that TransCare’s grant of a security interest to Ark II is

                  avoidable as a constructive fraudulent transfer under DCL § 273, made

                  applicable through 11 U.S.C. § 544(b) of the Bankruptcy Code?

              b. May the Trustee recover from Ark II the grant of a security interest to Ark II

                  under 11 U.S.C. § 550(a) of the Bankruptcy Code?




                                                67


                                              A0387
      Case 1:20-cv-06274-LAK
18-01021-smb                  Document
               Doc 85 Filed 05/14/19   11-3 Filed
                                      Entered       09/30/20
                                               05/14/19       PageMain
                                                        14:51:01   69 ofDocument
                                                                         203
                                   Pg 68 of 75


          8. Claim 12 – Payment Subordination against PPAS

                 a. Does the Trustee have standing to assert a claim of payment subordination

                     against PPAS?

                 b. To the extent the Trustee has standing to assert a claim of payment

                     subordination against PPAS, is PPAS entitled to any distribution from the

                     TransCare estates prior to payment in full of the proof of claim filed by Ark II?

          9. Claim 13 – Limitation on Liens against PPAS and Ark II

                 a. Should the pre-petition security interests of PPAS and Ark II extend to proceeds

                     acquired by the TransCare estates after the commencement of cases under

                     Section 552(b) of the Bankruptcy Code?

          10. Claim 14 – Turnover and Avoidance against PPAS and Ark II

                 a. Is the transfer of $800,000.01 in proceeds from the sale of the Subject Collateral

                     pursuant to the Personal Property Stipulation avoidable under 11 U.S.C. § 549?

                 b. If so, is the value of the transfer recoverable under 11 U.S.C. § 550(a) from

                     either PPAS or Ark II?

                 c. Are the proceeds from the sale of the Subject Collateral subject to turnover to

                     the Trustee pursuant to Section 542(b) of the Bankruptcy Code?

    VI.      EXHIBIT LISTS; STIPULATIONS AND OBJECTIONS WITH RESPECT TO
             EXHIBITS

          Annexed as Exhibit A hereto is the list of the Trustee’s exhibits, other than impeachment

 exhibits, with stipulations to admissibility or any objections to each exhibit, including the basis of

 all objections to each document. Any objections not set forth in this order will be considered

 waived absent good cause shown.




                                                  68


                                                A0388
      Case 1:20-cv-06274-LAK
18-01021-smb                  Document
               Doc 85 Filed 05/14/19   11-3 Filed
                                      Entered       09/30/20
                                               05/14/19       PageMain
                                                        14:51:01   70 ofDocument
                                                                         203
                                   Pg 69 of 75


        Annexed as Exhibit B hereto is the list of the Defendants’ exhibits, other than impeachment

 exhibits, with stipulations to admissibility or any objections to each exhibit, including the basis of

 all objections to each document. Any objections not set forth in this order will be considered

 waived absent good cause shown.

        Annexed as Exhibit C hereto is the list of the parties’ joint exhibits.

        The parties continue to negotiate in good faith concerning stipulations to particular exhibits

 and will update the Court in advance of trial should they arrive at an agreement.

        No exhibit not listed by Plaintiff or Defendants may be used at trial except (a) for cross-

 examination purposes or (b) if good cause for its exclusion from the pretrial order is shown. Each

 side shall list all exhibits it intends to offer on its case in chief. All exhibits shall be pre-marked

 with each exhibit bearing a unique number or letter (numbers for plaintiff and letters for

 defendant), with the prefix PX for Plaintiff’s exhibits and DX for Defendants’ exhibits. Each party

 must supply a loose-leaf bound book of pre-marked exhibits separated by dividers and containing

 an index to the Court, his or her adversary and the witness stand at the commencement of the trial.

    VII.    PLAINTIFF'S WITNESS LIST

        Any witness who is not identified in accordance with this order shall not be permitted to

 testify on either party’s case in chief absent good cause shown. Each party shall list the

 witnesses it intends to call on its case in chief and, if a witness’s testimony will be offered by

 deposition, shall designate by page and line numbers the portions of the deposition transcript it

 intends to offer. Each party shall set forth any objections it has to deposition testimony

 designated by the other and the basis therefor. Each party reserves the right to call the witnesses

 identified by the other party.




                                                   69


                                                A0389
      Case 1:20-cv-06274-LAK
18-01021-smb                  Document
               Doc 85 Filed 05/14/19   11-3 Filed
                                      Entered       09/30/20
                                               05/14/19       PageMain
                                                        14:51:01   71 ofDocument
                                                                         203
                                   Pg 70 of 75


            The Plaintiff intends to call the following fact witnesses:

            1. Michael Greenberg

            2. Jean Luc Pelissier

            3. Brian Stephen

            4. Lynn Tilton

            5. Scott Whalen

            6. Carl Marks

            7. Carl Landeck

            8. Mark Claster

            9. Glen Youngblood

            10. Alexander Witkes

            11. Glenn Leland

            12. Mark Bonilla

            13. Salvatore LaMonica

            The Plaintiff intends to offer the following testimony by deposition:

            1. John Husson, as designee of Wells Fargo

                   a. See Exhibit D

            2. Glenn Leland

                   a. See Exhibit E

            The Plaintiff objects to the inclusion of Lynn Harrison, Cindi Giglio, and Randy

    Creswell as witnesses pursuant to Federal Rules 26(a)(1)(A)(i), 26(e)(1) and 37(c).

    VIII.   DEFENDANTS’ WITNESS LIST

            The Defendants intend to call the following fact witnesses:

            1. Lynn Tilton
                                                 70


                                               A0390
      Case 1:20-cv-06274-LAK
18-01021-smb                  Document
               Doc 85 Filed 05/14/19   11-3 Filed
                                      Entered       09/30/20
                                               05/14/19       PageMain
                                                        14:51:01   72 ofDocument
                                                                         203
                                   Pg 71 of 75


             2. Jean Luc Pelissier

             3. Brian Stephen

             4. Michael Greenberg

             5. Scott Whalen

             6. Glenn Leland

             7. John Husson

             8. Salvatore LaMonica

             9. Lynn Harrison

             10. Cindi Giglio

             11. Randy Creswell

             The Defendants intend to offer the following testimony by deposition:

             12. John Husson, as designee of Wells Fargo

                     a. See Exhibit F

             13. Glenn Leland

                     a. See Exhibit G

                     b. Defendants agree that Plaintiff has the right to object and make counter-

                        designations to Defendants’ Designations of the Deposition of Glenn

                        Leland.

    IX.      PLAINTIFF’S EXPERT WITNESS

          Jonathan Arnold, expert report dated November 30, 2018.          Dr. Arnold will testify

 concerning the value of TransCare.

    X.       DEFENDANTS’ EXPERT WITNESSES

          Jeffrey R. Dunn, expert report dated February 11, 2019. Mr. Dunn is expected to testify

 regarding the expert report submitted by Jonathan I. Arnold, Ph.D., including Mr. Dunn’s
                                                 71


                                               A0391
      Case 1:20-cv-06274-LAK
18-01021-smb                  Document
               Doc 85 Filed 05/14/19   11-3 Filed
                                      Entered       09/30/20
                                               05/14/19       PageMain
                                                        14:51:01   73 ofDocument
                                                                         203
                                   Pg 72 of 75


 observations regarding the methodology, assumptions, and conclusions Dr. Arnold reached in his

 report.


           Any expert witness who is not identified in accordance with this order shall not be

 permitted to testify on either party’s case in chief absent good cause shown.


    XI.       RELIEF SOUGHT

              Plaintiff seeks the following relief with respect to each claim:

              1. Claim 1 – Breach of Fiduciary Duty against Lynn Tilton

                      a. Damages against Tilton in the amount of no less than approximately $17

                          million and as much as $67 million.

                      b. Damages against Tilton for TransCare’s liability in the WARN Proceeding

                          and relating to the unpaid payroll taxes.

              2. Claim 3 – Equitable Subordination against PPAS, Ark II, PPMG and Patriarch
                 Partners

                      a. Subordination below general unsecured claims of claims asserted by PPAS,

                          Ark II, PPMG and Patriarch Partners.

                      b. Transfer to TransCare’s estates of liens associated with claims asserted by

                          PPAS and Ark II.

              3. Claim 4 – Debt Recharacterization against Ark II

                      a. Recharacterization as equity of claim asserted by Ark II.

                      b. Disallowance of claim asserted by Ark II.

                      c. Preservation of lien asserted by Ark II for benefit of TransCare’s estates.




                                                   72


                                                 A0392
      Case 1:20-cv-06274-LAK
18-01021-smb                  Document
               Doc 85 Filed 05/14/19   11-3 Filed
                                      Entered       09/30/20
                                               05/14/19       PageMain
                                                        14:51:01   74 ofDocument
                                                                         203
                                   Pg 73 of 75


          4. Claim 7 – Actual Fraudulent Transfer against PPAS, Ark II, Transcendence and
             Transcendence II

                 a. Damages against PPAS, Ark II, Transcendence and Transcendence II in the

                     amount of between $17.0 million and $33.4 million – reflecting the value

                     of the transferred assets immediately before the transfer, minus the value

                     obtained by the Trustee for such assets postpetition – plus the Trustee’s

                     reasonable attorneys’ fees and expenses.

                 b. Disallowance of claims asserted by PPAS and Ark II.

          5. Claim 9 – Automatic Stay Violation against all Defendants

                 a. Sanctions against all Defendants.

          6. Claim 10 – Preferential Transfer against Ark II

                 a. Avoidance of security interest asserted by Ark II.

                 b. Preservation and recovery of lien asserted by Ark II for benefit of

                     TransCare’s estates.

                 c. Disallowance of claim asserted by Ark II.

          7. Claim 11 – Constructive Fraudulent Transfer against Ark II

                 a. Avoidance of security interest asserted by Ark II.

                 b. Preservation and recovery of lien asserted by Ark II for benefit of

                     TransCare’s estates.

                 c. Disallowance of claims asserted by Ark II.

          8. Claim 12 – Payment Subordination against PPAS

                 a. Judgment that PPAS’s claims are junior to Ark II and not entitled to

                     payment until Ark II has been paid in full in accordance with the 2016

                     Intercreditor Agreement.

                                                73


                                            A0393
      Case 1:20-cv-06274-LAK
18-01021-smb                  Document
               Doc 85 Filed 05/14/19   11-3 Filed
                                      Entered       09/30/20
                                               05/14/19       PageMain
                                                        14:51:01   75 ofDocument
                                                                         203
                                   Pg 74 of 75


            9. Claim 13 – Limitation on Liens against PPAS and Ark II

                    a. Judgment that security interests asserted by PPAS and Ark II do not extend

                       to postpetition proceeds of estate assets.

            10. Claim 14 – Turnover and Avoidance against PPAS and Ark II

                    a. Avoidance and recovery of $800,000.01 from either Ark II or PPAS.

                    b. Turnover of $800,000.01 from either Ark II or PPAS.

                    c. Disallowance of claims asserted by PPAS and Ark II until such payment is

                       made.

            11. Pre- and post-judgment interest on all claims, and such other and further relief as

                this Court deems just and proper.

    XII.    ESTIMATED TIME OF TRIAL

        Plaintiff estimates that it will take 20 hours to complete the presentation of his direct case,

 excluding deposition designations.

        Defendants’ estimate that it will take approximately 16 hours to complete the presentation

 of its case-in-defense, excluding deposition designations.




                                                  74


                                               A0394
      Case 1:20-cv-06274-LAK
18-01021-smb                  Document
               Doc 85 Filed 05/14/19   11-3 Filed
                                      Entered       09/30/20
                                               05/14/19       PageMain
                                                        14:51:01   76 ofDocument
                                                                         203
                                   Pg 75 of 75


 Dated: May 3, 2019

                               s/ Avery Samet         ________________
                               Bijan Amini, Esq.
                               Avery Samet, Esq.
                               Jaime B. Leggett, Esq.
                               STORCH AMINI PC
                               2 Grand Central Tower
                               140 East 45th Street, 25th Floor
                               New York, NY 10018
                               Main Line: (212) 490-4100
                               Counsel for Plaintiff


                               s/ Michael T. Mervis _______________
                               Michael T. Mervis
                               Timothy Q. Karcher
                               PROSKAUER ROSE LLP
                               Eleven Times Square
                               New York, NY 10036
                               Main Line: (212) 969-3000

                               Nicole A. Eichberger (admitted pro hac vice)
                               PROSKAUER ROSE LLP
                               650 Poydras Street
                               Suite 1800
                               New Orleans, LA 70130
                               Main Line: (504) 310-2024
                               Counsel for Defendants


 Dated: May 14th, 2019


 IT IS SO ORDERED:

                               /s/ STUART M. BERNSTEIN__
                                  STUART M. BERNSTEIN
                               United States Bankruptcy Judge




                                        75


                                      A0395
       Case 1:20-cv-06274-LAK
   18-01021-smb
     18-01021-smb Doc
                    Doc
                      85-1
                        83-1 FiledDocument
                                Filed
                                    05/14/19 11-3
                                      05/03/19     Filed05/14/19
                                                Entered
                                                  Entered09/30/20
                                                          05/03/19 Page 77 of
                                                                 14:51:01
                                                                   19:23:53   203 A
                                                                            Exhibit
                                                                              Exhibit
                      Exhibit A - Trustees
                                        Pg 1
                                           Exhibit
                                             of 19 List Pg 1 of 19




              LAMONICA V. TILTON, ET AL.

EXHIBIT A TO PROPOSED JOINT PRETRIAL ORDER

                   TRUSTEE’S EXHIBIT LIST




                                         A0396
                                                  Case 1:20-cv-06274-LAK
                                              18-01021-smb
                                                18-01021-smb Doc
                                                               Doc
                                                                 85-1
                                                                   83-1 FiledDocument
                                                                           Filed
                                                                               05/14/19 11-3
                                                                                 05/03/19     Filed05/14/19
                                                                                           Entered
                                                                                             Entered09/30/20
                                                                                                     05/03/19 Page 78 of
                                                                                                            14:51:01
                                                                                                              19:23:53   203 A
                                                                                                                       Exhibit
                                                                                                                         Exhibit
                                                                 Exhibit A - Trustees
                                                                                   Pg 2
                                                                                      Exhibit
                                                                                        of 19 List Pg 2 of 19

                                                                                                                                                                                                                   Plaintiffs'
PX No. Vol. No. JX No.      PX/DX (Deponent)       Document Date      Time                          Description                        Begin Bates Range       End Bates Range         Defendants' Objections
                                                                                                                                                                                                                   Objections
                                                                                Amendment No. 17 and Waiver to Credit Agreement of
  1                                                        6/2/2011                                                                PP-TRBK0001172          PP-TRBK0001253        Lacks Relevance (FRE 401, 402)
                                                                                Transcare Corporation
  2                                                        6/4/2012             Notice of Payment Assignment                       WF_TC_00001046          WF_TC_00001057        Lacks Relevance (FRE 401, 402)
                                                                                Authority Matrix - Transcare Corporation Written
  3                      PX 138 (Tilton)                  7/10/2012                                                                TRANSCARE00024172       TRANSCARE00024175     Lacks Relevance (FRE 401, 402)
                                                                                Consent of the Sole Director
                                                                                                                                                                                 Lacks foundation (FRE 602);
                                                                                                                                                                                 Lacks authentication (FRE 901);
  4                                                       1/30/2014             Transcare December 2013 Financials                  CM_TC2018_0004132      CM_TC2018_0004150
                                                                                                                                                                                 Hearsay (FRE 802)

                                                                                                                                                                                 Lacks foundation (FRE 602);
                                                                                                                                                                                 Lacks authentication (FRE 901);
  5                                                       2/28/2014             Transcare January 2014 Financials                   TRANSCARE00004571      TRANSCARE00004589
                                                                                                                                                                                 Hearsay (FRE 802)

                                                                                                                                                                                 Lacks foundation (FRE 602);
                                                                              Email from Albion Investors - FW: 2014 November
                                                                                                                                                                                 Lacks authentication (FRE 901);
  6                                                        4/2/2014     15:39 Financial Statements - Patriarch; 2014 December       AL-00400               AL-00441
                                                                                                                                                                                 Hearsay (FRE 802)
                                                                              Financial Statements - Patriarch

                                                                                                                                                                                 Lacks foundation (FRE 602);
                                                                                                                                                                                 Lacks authentication (FRE 901);
  7                                                       7/14/2014             Transcare March 2014 Financials                     TRANSCARE00004609      TRANSCARE00004627
                                                                                                                                                                                 Hearsay (FRE 802)

                                                                                                                                                                                 Lacks foundation (FRE 602);
                                                                                Email from Mark Bonilla to Lynn Tilton - RE:                                                     Lacks authentication (FRE 901);
  8                                                       7/18/2014     13:53                                                       AL-00196               AL-001215
                                                                                TransCare 2014 April Financial Statement Package                                                 Hearsay (FRE 802)

                                                                                                                                                                                 Lacks foundation (FRE 602);
                                                                                Email from Mark Bonilla to Lynn Tilton - RE:                                                     Lacks authentication (FRE 901);
  9                                                        8/6/2014     14:13                                                       AL-00216               AL-00235
                                                                                TransCare 2014 May Financial Statement Package                                                   Hearsay (FRE 802)

                                                                                                                                                                                 Lacks foundation (FRE 602);
                                                                                Email from Mark Bonilla to Lynn Tilton - RE:                                                     Lacks authentication (FRE 901);
  10                                                      9/11/2014     13:38                                                       AL-00236               AL-00255
                                                                                TransCare 2014 June Financial Statement Package                                                  Hearsay (FRE 802)

                                                                                                                                                                                 Lacks foundation (FRE 602);
                                                                                                                                                                                 Lacks authentication (FRE 901);
  11                                                     10/24/2014             Transcare August 2014 Financials                    PP-TRBK0020769         PP-TRBK0020787
                                                                                                                                                                                 Hearsay (FRE 802)

                                                                                                                                                                                 Lacks foundation (FRE 602);
                                                                              Email from Mark Bonilla to Lynn Tilton - RE:
                                                                                                                                                                                 Lacks authentication (FRE 901);
  12                                                     10/29/2014     14:16 TransCare 2014 July & August Financial Statement      AL-00256               AL-00294
                                                                                                                                                                                 Hearsay (FRE 802)
                                                                              Package

                                                                              Email from Whalen to Jim O'Connor - Meeting with
  13                     PX 001 (Whalen)                 11/11/2014     17:27                                                       TRANSCARE00001061      TRANSCARE00001061     Lacks Relevance (FRE 401, 402)
                                                                              Patriarch/RemCo next week
                                                                              Email from Brad Schneider to Jean Luc Pelissier - RE:
  14                     PX 083 (Pelissier)               12/3/2014     13:36                                                       TRANSCARE00001004      TRANSCARE00001005
                                                                              Cash Report for 12-02-2014
  15                                                     12/26/2014           Glenn Leland Offer Letter from Lynn Tilton            TRANSCARE00074331      TRANSCARE00074338
                                                                                                                                                                                 Lacks foundation (FRE 602);
                                                                                Email from Mark Bonilla to Lynn Tilton - RE:                                                     Lacks authentication (FRE 901);
  16                                                     12/31/2014     12:22                                                       AL-00341               AL-00379
                                                                                TransCare Sept & Oct. Financial Statement Package                                                Hearsay (FRE 802)




                                                                                                            A0397
                                                                                                              1
                                                 Case 1:20-cv-06274-LAK
                                             18-01021-smb
                                               18-01021-smb Doc
                                                              Doc
                                                                85-1
                                                                  83-1 FiledDocument
                                                                          Filed
                                                                              05/14/19 11-3
                                                                                05/03/19     Filed05/14/19
                                                                                          Entered
                                                                                            Entered09/30/20
                                                                                                    05/03/19 Page 79 of
                                                                                                           14:51:01
                                                                                                             19:23:53   203 A
                                                                                                                      Exhibit
                                                                                                                        Exhibit
                                                                Exhibit A - Trustees
                                                                                  Pg 3
                                                                                     Exhibit
                                                                                       of 19 List Pg 3 of 19

                                                                                                                                                                                                                    Plaintiffs'
PX No. Vol. No. JX No.      PX/DX (Deponent)      Document Date      Time                          Description                          Begin Bates Range       End Bates Range         Defendants' Objections
                                                                                                                                                                                                                    Objections
                                                                                                                                                                                  Lacks relevance (FRE 401, 402);
                                                                                                                                                                                  Hearsay (FRE 802);
                                                                                                                                                                                  Lacks foundation (FRE 602);
                                                                               Email from Mark Bonilla to Gerald Campbell - FW:
  17                                                      1/5/2015      9:20                                                         TRANSCARE00062780      TRANSCARE00062860     Lacks authentication (FRE 901)
                                                                               Open Items List and Requests



                                                                             Email from Brian Stephen to Jean Luc Pelissier, Glenn
  18                     PX 50 (Greenberg)                2/5/2015      9:07 Leland and Brad Schneider - Privileged and              PP-TRBK0087764         PP-TRBK0087765
                                                                             Confidential
                                                                             Email from Brian Stephen to Glenn Leland - RE:
  19                     PX 51 (Stephen)                  2/5/2015      9:41                                                         PP-TRBK0053852         PP-TRBK0053859
                                                                             Payroll options
                                                                             Email from Glenn Leland to Jean Luc Pelissier - New
  20                     PX 86 (Pelissier)                2/5/2015     11:48                                                         TRANSCARE00195417      TRANSCARE00195418
                                                                             alternative to consider
                                                                             Email from Brian Stephen to Glenn Leland, Jean Luc
  21                                                      2/5/2015     10:34 Pelissier (CBA); Cc'd Mark Bonilla, Jeff Ellis, Brad    PP-TRBK0087751         PP-TRBK0087755
                                                                             Schneider - RE: Privileged and Confidential
                                                                             Email from Glenn Leland to Jean Luc pelissier - Cash
  22                     PX 87 (Pelissier)                2/6/2015      9:52                                                         PP-TRBK0080994         PP-TRBK0080995
                                                                             crisis continues
                                                                             Email from Glenn Leland to Jean Luc Pelissier - Re:
  23                     PX 53 (Stephen)                  2/6/2015     12:12                                                         TRANSCARE00004285      TRANSCARE00004287     Lacks Relevance (FRE 401, 402)
                                                                             Authorization to Terminate Contract
                                                                             Email from Glenn Leland to Lynn Tilton, et al -
  24                     PX 109 (Tilton)                  2/7/2015     17:23 TransCare the week of January 31 thru February 6,       PP-TRBK0028569         PP-TRBK0028575
                                                                             2015
                                                                             Email from Lynn Tilton to Glenn Leland - RE: RCA
  25                     PX 189 (Leland)                 2/10/2015     16:06                                                         PP-TRBK0033683         PP-TRBK0033685
                                                                             Ambulance Service NYC
                                                                             Email from Mike Weinberger to Lynn Tilton - RCA
  26                                                     2/10/2015     14:54                                                         PP-TRBK0042693         PP-TRBK0042693
                                                                             Ambulance Service NYC
                                                                                                                                                                                  Lacks foundation (FRE 602);
                                                                             Email from Mike Weinberger to Mark Bonilla - Re:                                                     Lacks authentication (FRE 901);
  27                                                     2/12/2015     23:59                                                         TRANSCARE00004191      TRANSCARE00004192
                                                                             RCA Checks                                                                                           Hearsay (FRE 802)



  28                     PX 90 (Pelissier)               2/14/2015      5:49 Email from Glenn Leland to Jean Luc Pelissier           PP-TRBK0032614         PP-TRBK0032617


                                                                             Email from Glenn Leland to Lynn Tilton; Cc'd Jean Luc
                                                                             Pelissier, Randy Jones, John Pothin, Brad Schneider,
  29                     DX 216 (Leland)                 2/14/2015     17:23                                                       PP-TRBK0028569           PP-TRBK0028575
                                                                             Mark Bonilla, Jim O'Connor, Jeff Ellis, Glen
                                                                             Youngblood
                                                                             Email from Glenn Leland to Jean Luc Pelissier -
  30                     PX 191 (Leland)                 2/18/2015      8:50                                                       PP-TRBK0073294           PP-TRBK0073295
                                                                             Meeting

                                                                               Email from Glenn Leland to Michael Greenberg, Mark
  31                     PX 27 (Greenberg)               2/18/2015      9:51                                                      TRANSCARE00004065         TRANSCARE00004067
                                                                               Bonilla - TransCare Plan Feb 18.pptx



                                                                               Email from Mark Bonilla to Mike Weinberger; Cc'd
  32                     DX 218 (Leland)                 2/18/2015     14:14                                                         TRANSCARE00061423      TRANSCARE00061424
                                                                               Glenn Leland - RE: TCA/Transcare




                                                                                                           A0398
                                                                                                             2
                                                 Case 1:20-cv-06274-LAK
                                             18-01021-smb
                                               18-01021-smb Doc
                                                              Doc
                                                                85-1
                                                                  83-1 FiledDocument
                                                                          Filed
                                                                              05/14/19 11-3
                                                                                05/03/19     Filed05/14/19
                                                                                          Entered
                                                                                            Entered09/30/20
                                                                                                    05/03/19 Page 80 of
                                                                                                           14:51:01
                                                                                                             19:23:53   203 A
                                                                                                                      Exhibit
                                                                                                                        Exhibit
                                                                Exhibit A - Trustees
                                                                                  Pg 4
                                                                                     Exhibit
                                                                                       of 19 List Pg 4 of 19

                                                                                                                                                                                                                   Plaintiffs'
PX No. Vol. No. JX No.      PX/DX (Deponent)      Document Date      Time                           Description                        Begin Bates Range       End Bates Range         Defendants' Objections
                                                                                                                                                                                                                   Objections
                                                                               Email from Michael Greenberg to Melissa Provost,
  33                     PX 146 (Wells Fargo)            2/19/2015     14:09                                                       WF_TC_00001654          WF_TC_00001655        Hearsay (FRE 802)
                                                                               Jean Luc Pelissier - Re: TransCare
                                                                                                                                                                                 Lacks foundation (FRE 602);
                                                                               Transcare Memorandum from Mark Bonilla to                                                         Lacks authentication (FRE 901);
  34                                                     2/20/2015                                                                 PP-TRBK0028485          PP-TRBK0028503
                                                                               Distribution - RE December 2014 Financials                                                        Hearsay (FRE 802)

                                                                             Email from Mike Weinberger to Glenn Leland - RCA
  35                     DX 219 (Leland)                 2/20/2015     15:37                                                      TRANSCARE00195974        TRANSCARE00195974
                                                                             Ambulance Service
                                                                             Email from Michael Greenberg to Jean Luc Pelissier,
  36                     PX 56 (Stephen)                 2/22/2015     11:48 Brian Stephen - Draft: TransCare - Overview of       PP-TRBK0072563           PP-TRBK0072661
                                                                             February 2015 Stabilization Plan
                                                                             Email from John Husson to Wells Fargo execs - FW:                                                   Lacks foundation (FRE 602);
  37                     PX 148 (Wells Fargo)            2/23/2015     10:56 TransCare Corporation - Proposed Internal Accounting WF00000920               WF00000922            Lacks authentication (FRE 901);
                                                                             Rating Change                                                                                       Hearsay (FRE 802);
                                                                                                                                                                                 Lacks foundation (FRE 602);
                                                                                                                                                                                 Lacks authentication (FRE 901);
  38                     PX 147 (Wells Fargo)            2/23/2015             TransCare Stabilization Plan, February 23, 2015     TRANS-R-00002727        TRANS-R-00002728      Prejudicial (FRE 403)


                                                                             Amendment 24 to Credit Agreement of Transcare
  39                     PX 21 (Greenberg)               2/26/2015
                                                                             Corporation
                         PX 25 (Greenberg)                                   Email from Jean Luc Pelissier to Michael Greenberg, et
  40                                                     2/26/2015     13:05                                                        TRANSCARE00003818      TRANSCARE00003819     Lacks relevance (FRE 401, 402)
                                                                             al - RE: TransCare


                                                                               Email from Michael Greenberg to Melissa Provost -
  41                     PX 149 (Wells Fargo)            2/27/2015     11:42                                                       WF0000923               WF0000923
                                                                               TransCare - 13-week cash forecast


                                                                                                                                                                                 Lacks foundation (FRE 602);
                                                                                                                                                                                 Lacks authentication (FRE 901);
                                                                             Email from John Husson to Wells Fargo execs - FW:
  42                     PX 150 (Wells Fargo)            2/27/2015     14:02                                                       WF_TC_00001795          WF_TC_00001795        Hearsay (FRE 802)
                                                                             TransCare - 13-week cash forecast


                                                                               Email from Mike Weinberger to Glenn Leland - RCA
  43                     DX 223 (Leland)                  3/2/2015     14:24                                                         TRANSCARE196659       TRANSCARE196659
                                                                               proposal
                                                                               Email from Mike Weinberger to Lynn Tilton - RCA
  44                                                      3/3/2015     19:00                                                         PP-TRBK0090486        PP-TRBK0090487
                                                                               Proposal
                                                                               Email from Michael Greenberg to Glenn Leland, Jean
  45                     PX 26 (Greenberg)                3/4/2015     13:12                                                         PP-TRBK0071729        PP-TRBK0071730
                                                                               Luc Pelissier
                                                                               Email from Glenn Leland to Michael Greenberg, Jean
  46                     PX 192 (Leland)                  3/5/2015     10:26                                                         PP-TRBK0071644        PP-TRBK0071644
                                                                               Luc Pelissier, Mark Bonilla
                                                                               Amendment 25 to Credit Agreement of Transcare
  47                     PX 22 (Greenberg)                3/5/2015
                                                                               Corporation
                                                                               Email from Michael Greenberg to Alexander T. Witkes -
  48                     PX 176 (Credit Suisse)          3/11/2015     13:30                                                         PP-TRBK0098685        PP-TRBK0098687
                                                                               RE: TransCare
                                                                                                                                                                                 Lacks foundation (FRE 602);
                                                                               Email from Mark Bonilla to Lynn Tilton - January 2015                                             Lacks authentication (FRE 901);
  49                                                     3/31/2015     16:13                                                         AL-00380              AL-00399
                                                                               Financials Transcare                                                                              Hearsay (FRE 802)

                                                                                                                                                                                 Lacks foundation (FRE 602);
                                                                               Email from Michael Muller to Wells Fargo Execs -                                                  Lacks authentication (FRE 901);
  50                     PX 151 (Wells Fargo)             4/1/2015      8:33                                                       WF00000962              WF00001008
                                                                               TransCare Corporation 2015-03 Exam Release                                                        Hearsay (FRE 802)




                                                                                                            A0399
                                                                                                              3
                                                 Case 1:20-cv-06274-LAK
                                             18-01021-smb
                                               18-01021-smb Doc
                                                              Doc
                                                                85-1
                                                                  83-1 FiledDocument
                                                                          Filed
                                                                              05/14/19 11-3
                                                                                05/03/19     Filed05/14/19
                                                                                          Entered
                                                                                            Entered09/30/20
                                                                                                    05/03/19 Page 81 of
                                                                                                           14:51:01
                                                                                                             19:23:53   203 A
                                                                                                                      Exhibit
                                                                                                                        Exhibit
                                                                Exhibit A - Trustees
                                                                                  Pg 5
                                                                                     Exhibit
                                                                                       of 19 List Pg 5 of 19

                                                                                                                                                                                                                     Plaintiffs'
PX No. Vol. No. JX No.      PX/DX (Deponent)      Document Date      Time                           Description                          Begin Bates Range       End Bates Range         Defendants' Objections
                                                                                                                                                                                                                     Objections
                                                                             Email from Mike Weinberger to Mark Bonilla; Cc'd
  51                                                      4/7/2015     10:42                                                          TRANSCARE00198138      TRANSCARE00198140
                                                                             Glenn Leland - Re: RCA Outstanding
                                                                             Email from Michael Greenberg to Glenn Leland, Jean
  52                     PX 28 (Greenberg)                4/9/2015      7:37                                                          PP-TRBK0069459         PP-TRBK0069460
                                                                             Luc Pelissier - Re: Payroll issue notice
                                                                             Email from Michael Greenberg to Melissa Provost -
  53                     PX 29 (Greenberg)               4/15/2015      7:23                                                          WF_TC_00002207         WF_TC_00002208
                                                                             Fwd.: WFB (Transcare) -- Amendment No.11
                                                                             Email from Mark Bonilla to Mathhew Bredes - FW:
  54                     PX 152 (Wells Fargo)            4/17/2015     13:15 Signed Executed Waiver Agreement with Wells Fargo        TRANSCARE00038539      TRANSCARE00038553
                                                                             Bank (TransCare) -- Amendment No.11

                                                                               Email from Mike Bonilla to Lynn Tilton, Jean Luc                                                    Lacks foundation (FRE 602);
                                                                               Pelissier, Alex Witkes, Tracey Rudd, Steve Blewitt,                                                 Lacks authentication (FRE 901);
  55                                                     4/17/2015      8:48                                                          AL-00485               AL-00504
                                                                               Charlie Gonzalez; Cc'd Glenn Leland, Michael                                                        Hearsay (FRE 802)
                                                                               Greenberg - RE: February 2015 Financials Transcare



                                                                               Email from Jean Luc Pelissier to Michael Greenberg -
  56                     PX 30 (Greenberg)                5/6/2015     10:09                                                          PP-TRBK0067980         PP-TRBK0067981
                                                                               Re: ADP


                                                                                                                                                                                   Lacks relevance (FRE 401, 402);
                                                                               Email from Brian Stephen to Michael Greenberg - FW:
  57                     PX 58 (Stephen)                  5/6/2015     14:55                                                       PP-TRBK0067941            PP-TRBK0067942        Hearsay (FRE 802)
                                                                               TransCare Default/Patriarch Partners

                                                                                                                                                                                   Lacks foundation (FRE 602);
                                                                               Transcare Memorandum from Mark Bonilla to                                                           Lacks authentication (FRE 901);
  58                                                      5/6/2015                                                                    CM_TC2018_0013895      CM_TC2018_00138914
                                                                               Distribution - RE March 2015 Financials                                                             Hearsay (FRE 802)

                                                                               Email from Michael Greenberg to Mark Bonilla -
  59                     PX 31 (Greenberg)                5/7/2015     11:27                                                          PP-TRBK0067900         PP-TRBK0067900
                                                                               Weekly analysis
                                                                               Email from Mark Bonilla to Lynn Tilton, Jon Gregory,                                                Lacks foundation (FRE 602);
                                                                               Michael P. Paone, Alex Witkes, Tracey Rudd, Steve                                                   Lacks authentication (FRE 901);
  60                                                     5/21/2015                                                                  AL-00176                 AL-00195
                                                                               Blewitt, Charlie Gonzalez; Cc'd jimo@transcare.com -                                                Hearsay (FRE 802)
                                                                               TransCare February Financial Statement Package

                                                                                                                                                                                   Lacks foundation (FRE 602);
                                                                               Transcare Memorandum from Mark Bonilla to                                                           Lacks authentication (FRE 901);
  61                                                     5/22/2015                                                                    CM_TC2018_0013875      CM_TC2018_0013894
                                                                               Distribution - RE April 2015 Financials                                                             Hearsay (FRE 802)

                                                                             Email from Mark Bonilla to Michael Greenberg - FW:
  62                     PX 32 (Greenberg)               5/27/2015     12:52                                                          PP-TRBK0067175         PP-TRBK0067176        Lacks Relevance (FRE 401, 402)
                                                                             Trancare: Outstanding Balances Statement
                                                                             Email from Jean Luc Pelissier to Glenn Leland, Mark
  63                     PX 193 (Leland)                  6/5/2015     14:56                                                          PP-TRBK0066627         PP-TRBK0066627
                                                                             Bonilla - Interest payment


                                                                                                                                                                                   Hearsay (FRE 802)
                                                                               Email from Glenn Leland to Mark Bonilla - Re: Please
  64                     PX 195 (Leland)                  6/7/2015     20:06                                                        TRANSCARE00008485        TRANSCARE00008488
                                                                               review and advise



                                                                               Email from Michael Greenberg to Jean Luc Pelissier -
  65                     PX 33 (Greenberg)               6/11/2015     10:41                                                          PP-TRBK0066183         PP-TRBK0066184
                                                                               RE: TransCare




                                                                                                            A0400
                                                                                                              4
                                                 Case 1:20-cv-06274-LAK
                                             18-01021-smb
                                               18-01021-smb Doc
                                                              Doc
                                                                85-1
                                                                  83-1 FiledDocument
                                                                          Filed
                                                                              05/14/19 11-3
                                                                                05/03/19     Filed05/14/19
                                                                                          Entered
                                                                                            Entered09/30/20
                                                                                                    05/03/19 Page 82 of
                                                                                                           14:51:01
                                                                                                             19:23:53   203 A
                                                                                                                      Exhibit
                                                                                                                        Exhibit
                                                                Exhibit A - Trustees
                                                                                  Pg 6
                                                                                     Exhibit
                                                                                       of 19 List Pg 6 of 19

                                                                                                                                                                                                                     Plaintiffs'
PX No. Vol. No. JX No.      PX/DX (Deponent)      Document Date      Time                          Description                           Begin Bates Range       End Bates Range         Defendants' Objections
                                                                                                                                                                                                                     Objections
                                                                                                                                                                                   Lacks foundation (FRE 602);
                                                                               Transcare Memorandum from Mark Bonilla to                                                           Lacks authentication (FRE 901);
  66                                                     6/26/2015                                                                    CM_TC2018_0013955      CM_TC2018_0013974
                                                                               Distribution - RE May 2015 Financials                                                               Hearsay (FRE 802)

                                                                                                                                                                                   Lacks foundation (FRE 602);
                                                                                                                                                                                   Lacks authentication (FRE 901);
  67                                                     6/29/2015      9:26 Email from Glenn Leland to Mark Bonilla                  TRANSCARE00070645      TRANSCARE00070650
                                                                                                                                                                                   Hearsay (FRE 802)

                                                                               Email from Glenn Leland to Scott Whalen, Michael
  68                     PX 2 (Whalen)                    7/6/2015     12:34                                                          PP-TRBK0031071         PP-TRBK0031082
                                                                               Greenberg - Accelerated business plan
                                                                               Email from Glenn Leland to Thomas Fuchs; Cc'd Earl
  69                     DX 233 (Leland)                  7/6/2015     13:16   Kossuth, Rob Stuck, Mark Bonilla, Glen Youngblood -    TRANSCARE00070816      TRANSCARE00070817     Hearsay (FRE 802)
                                                                               Re: Best field
                                                                               Email from Glenn Leland to Jean Luc Pelissier - New
  70                     PX 3 (Whalen)                    7/7/2015     10:54                                                          TRANSCARE00008230      TRANSCARE00008230
                                                                               York State
                                                                               Email from Glenn Leland to Jean Luc Pelissier - FW:
  71                     PX 4 (Whalen)                    7/7/2015     12:28                                                          PP-TRBK0084652         PP-TRBK0084653
                                                                               Qaurrels fuel MD
                                                                               Amendment No. 27 To Credit Agreement Of Transcare
  72                                                      7/7/2015                                                                    TRANSCARE00000395      TRANSCARE00000409
                                                                               Corporation
                                                                               Email from Mike Weinberger to Lynn Tilton -
  73                     PX 142 (Tilton)                  7/8/2015     13:19                                                          PP-TRBK0090478         PP-TRBK0090478
                                                                               Ambulance acquisition
                                                                               Email from Glenn Leland to Mark Bonilla - Fwd:
  74                     PX 196 (Leland)                  7/8/2015     21:52                                                          TRANSCARE00008090      TRANSCARE00008091
                                                                               Feedback
                                                                               Email from Glenn Leland to Scott Whalen, Michael
  75                     PX 34 (Greenberg)                7/8/2015     15:36                                                          PP-TRBK00309969        PP-TRBK00309972
                                                                               Greenberg - Re: Accelerated business plan
                                                                                                                                                                                   Lacks foundation (FRE 602);
                                                                               Email from Glenn Leland to Mark Bonilla - Fwd:
  76                     PX 196 (Leland)                  7/8/2015     21:52                                                          TRANSCARE00008090      TRANSCARE00008091     Lacks authentication (FRE 901);
                                                                               Feedback
                                                                                                                                                                                   Hearsay (FRE 802)
                                                                               Email from Kurt Marsden to Jean Luc Pelissier and
  77                     PX 154 (Wells Fargo)             7/8/2015     22:53                                                          WF_TC_00005101         WF_TC_00005101
                                                                               Wells Fargo execs - RE: Update regarding Transcare
                                                                             Email from Glenn Leland to Jean Luc Pelissier,
  78                     PX 197 (Leland)                  7/9/2015      8:29 Michael Greenberg, Scott Whalen and Randy Jones -        PP-TRBK0030955         PP-TRBK0030956
                                                                             Shut down imminent
                                                                               Email from John Husson to Michael Greenberg, Jean
  79                     PX 153 (Wells Fargo)             7/9/2015     17:09                                                          PP-TRBK0064573         PP-TRBK0064573
                                                                               Luc Pelissier - Transcare proposed modifications
                                                                             Email from Michael Greenberg to Jean Luc Pelissier;
  80                                                      7/9/2015     19:46 Cc'd Glenn Leland, Scott Whalen - Re: RCA offer to       PP-TRBK0033600         PP-TRBK0033602
                                                                             buy TransCare
                                                                             Email from Scott Whalen to Jean Luc Pelissier,
  81                     PX 7 (Whalen)                   7/10/2015     19:56 Michael Greenberg, Mark Bonilla - Re: LOI for            TRANSCARE00008011      TRANSCARE00008014
                                                                             Transcare Transit
                                                                             Email from Glenn Leland to Brian Stephen, Michael
  82                     PX 59 (Stephen)                 7/13/2015      9:27 Greenberg, Jean Luc Pelissier - Re: TransCare - update   PP-TRBK0081595         PP-TRBK0081597
                                                                             on a few of the questions
                                                                             Email from Vincent Devito to Michael Greenberg -
  83                     PX 35 (Greenberg)               7/13/2015     11:42                                                          PP-TRBK0064341         PP-TRBK0064341
                                                                             Transcare Inquiry
                                                                             Email from Glenn Leland to Jean Luc Pelissier,
  84                     PX 198 (Leland)                 7/13/2015     12:06 Michael Greenberg, Mark Bonilla - Re: LOI for            TRANSCARE00200943      TRANSCARE00200949
                                                                             Transcare Transit




                                                                                                           A0401
                                                                                                             5
                                                  Case 1:20-cv-06274-LAK
                                              18-01021-smb
                                                18-01021-smb Doc
                                                               Doc
                                                                 85-1
                                                                   83-1 FiledDocument
                                                                           Filed
                                                                               05/14/19 11-3
                                                                                 05/03/19     Filed05/14/19
                                                                                           Entered
                                                                                             Entered09/30/20
                                                                                                     05/03/19 Page 83 of
                                                                                                            14:51:01
                                                                                                              19:23:53   203 A
                                                                                                                       Exhibit
                                                                                                                         Exhibit
                                                                 Exhibit A - Trustees
                                                                                   Pg 7
                                                                                      Exhibit
                                                                                        of 19 List Pg 7 of 19

                                                                                                                                                                                                                        Plaintiffs'
PX No. Vol. No. JX No.      PX/DX (Deponent)       Document Date      Time                           Description                            Begin Bates Range       End Bates Range         Defendants' Objections
                                                                                                                                                                                                                        Objections
                                                                                Email from Glenn Leland to Michael Greenberg - Re:
  85                     PX 45 (Greenberg)                7/22/2015     15:34                                                            PP-TRBK0063069         PP-TRBK0063077        Lacks relevance (FRE 401, 402)
                                                                                TransCare - discussion surrounding exit of Main Line

                                                                                                                                                                                      Lacks foundation (FRE 602);
                                                                                Transcare Memorandum from Mark Bonilla to                                                             Lacks authentication (FRE 901);
  86                                                       8/4/2015                                                                      CM_TC2018_0013935      CM_TC2018_0013954
                                                                                Distribution - RE June 2015 Financials                                                                Hearsay (FRE 802)


  87                     PX 155 (Wells Fargo)             9/16/2015      3:37 Email from Kurt Marsden to Lynn Tilton - Transacted        PP-TRBK0042599         PP-TRBK0042599
                                                                                Email from Glenn Leland to Jean Luc Pelissier, et al -
  88                     PX 60 (Stephen)                  9/25/2015     15:41                                                            TRANSCARE00024917      TRANSCARE00024919
                                                                                TransCare week of 9/25
                                                                                                                                                                                      Lacks foundation (FRE 602);
                                                                                Transcare Memorandum from Mark Bonilla to                                                             Lacks authentication (FRE 901);
  89                                                      9/29/2015                                                                      CM_TC2018_0013915      CM_TC2018_0013934
                                                                                Distribution - RE July 2015 Financials                                                                Hearsay (FRE 802)


  90                     PX 156 (Wells Fargo)             9/30/2015             Business Finance - WFCF Credit Modification Request WF_TC_00000055              WF_TC_00000075

                                                                                                                                                                                      Lacks foundation (FRE 602);
                                                                                                                                                                                      Lacks authentication (FRE 901)
  91                     DX 242 (Leland)                  10/1/2015             Progress Update - October 2015


                                                                              Email from Michael Muller to Wells Fargo Execs -
  92                     PX 158 (Wells Fargo)             10/2/2015     10:00                                                            WF00001207             WF00001262
                                                                              TransCare Corporation 2015-09 Exam Release
                                                                              Email from Glenn Leland to Michael Greenberg - Re:
  93                     PX 36 (Greenberg)                10/7/2015      7:26                                                            PP-TRBK0079362         PP-TRBK0079364
                                                                              Interest

                                                                              Email from Mark Bonilla to Thomas Fuchs, Glenn                                                          Lacks foundation (FRE 602);
  94                     DX 243 (Leland)                  10/8/2015     11:22 Leland; Cc'd Earl Kossuth, Rob Stuck, John Stapleton, TRANSCARE00019285           TRANSCARE00019287     Lacks authentication (FRE 901);
                                                                              Glen Youngblood, John Foerst - RE: Interest                                                             Hearsay (FRE 802)

                                                                                                                                                                                      Lacks foundation (FRE 602);
                                                                                Transcare Memorandum from Mark Bonilla to                                                             Lacks authentication (FRE 901);
  95                                                     10/13/2015                                                                      TRANSCARE00035020      TRANSCARE00035038
                                                                                Distribution - RE August 2015 Financials                                                              Hearsay (FRE 802)

                                                                                                                                                                                      Lacks relevance (FRE 401, 402);
                                                                                                                                                                                      Lacks foundation (FRE 602);
                                                                              Email from Glenn Leland to Miles Jason, John Foerst,
                                                                                                                                                                                      Lacks authentication (FRE 901);
  96                     PX 201 (Leland)                 10/16/2015     10:39 Thomas Charles - Re: of the 911 services in RE:            TRANSCARE00207025      TRANSCARE00207036
                                                                                                                                                                                      Hearsay (FRE 802);
                                                                              NYSIF Policy # 22683650
                                                                                                                                                                                      Prejudicial (FRE 403)

                                                                              Email from Glenn Leland to Jean Luc Pelissier,
  97                     PX 100 (Pelissier)              10/16/2015     14:02 Michael Greenberg, Mark Bonilla and Randy Jones -          TRANSCARE00006275      TRANSCARE00006275
                                                                              Imminent shutdown
                                                                              Email from Glenn Leland to Earl Kossuth; Thomas
                                                                              Fuchs; Rob Stuck; John Stapelton; John Foerst; CC'd
  98                     DX 241 (Leland)                 10/27/2015      3:47                                                            TRANSCARE00006181      TRANSCARE00006183
                                                                              Mark Bonilla, Glenn Youngblood - Re: TransCare
                                                                              Board Deck
                                                                              Email from Glenn Leland to Earl Kossuth; Thomas
                                                                              Fuchs; Rob Stuck; John Stapelton; John Foerst; CC'd
  99                                                     10/27/2015      3:47                                                            TRANSCARE00006181      TRANSCARE00006184
                                                                              Mark Bonilla, Glenn Youngblood - Re: TransCare
                                                                              Board Deck




                                                                                                              A0402
                                                                                                                6
                                                 Case 1:20-cv-06274-LAK
                                             18-01021-smb
                                               18-01021-smb Doc
                                                              Doc
                                                                85-1
                                                                  83-1 FiledDocument
                                                                          Filed
                                                                              05/14/19 11-3
                                                                                05/03/19     Filed05/14/19
                                                                                          Entered
                                                                                            Entered09/30/20
                                                                                                    05/03/19 Page 84 of
                                                                                                           14:51:01
                                                                                                             19:23:53   203 A
                                                                                                                      Exhibit
                                                                                                                        Exhibit
                                                                Exhibit A - Trustees
                                                                                  Pg 8
                                                                                     Exhibit
                                                                                       of 19 List Pg 8 of 19

                                                                                                                                                                                                                    Plaintiffs'
PX No. Vol. No. JX No.      PX/DX (Deponent)      Document Date      Time                           Description                         Begin Bates Range       End Bates Range         Defendants' Objections
                                                                                                                                                                                                                    Objections
                                                                             Email from Michael Greenberg to Glenn Leland, Mark
 100                     PX 202 (Leland)                 11/6/2015     11:13 Bonilla - RE: TransCare - revised plan presentation PP-TRBK0075769             PP-TRBK0075772
                                                                             (proposed outline for your review)

                                                                                                                                                                                  Lacks foundation (FRE 602);
                                                                                                                                                                                  Lacks authentication (FRE 901);
 101                     PX 159 (Wells Fargo)           11/16/2015             Wells Fargo Update - November 16, 2015                TRANS-R-00003802
                                                                                                                                                                                  Hearsay (FRE 802)


                                                                               Amendment No. 30 To Credit Agreement Of Transcare
 102                     DX 229 (Leland)                11/19/2015                                                               PPTC00000261               PPTC00000268
                                                                               Corporation
                                                                               Amendment 30 to Credit Agreement of Transcare
 103                     PX 180 (Credit Suisse)         11/19/2015                                                               PP-TRBK0000261             PP-TRBK0000268
                                                                               Corporation
                                                                                                                                                                                  Lacks foundation (FRE 602);
                                                                               Email from Mark Bonilla to Lynn Tilton, et al - RE:                                                Lacks authentication (FRE 901);
 104                     PX 114 (Tilton)                11/19/2015     14:57                                                         TRANSCARE00035237      TRANSCARE00035257
                                                                               September 2015 Board Package                                                                       Hearsay (FRE 802)


                                                                               Email from Mark Bonilla to Lynn Tilton, Alex Witkes,                                               Lacks foundation (FRE 602);
                                                                               Tracey Rudd, Steve Blewitt, Charlie Gonzales; Cc'd                                                 Lacks authentication (FRE 901);
 105                                                    11/19/2015                                                                  AL-00695                AL-00715
                                                                               Glenn Leland, Michael Greenberg, Jean Luc Pelissier,                                               Hearsay (FRE 802)
                                                                               Gerald Campbell - RE: September 2015 Board Package

                                                                               Email from Mark Bonilla to Glenn; Cc'd Peter Wolf -                                                Lacks foundation (FRE 602);
 106                                                     12/1/2015     11:58                                                         TRANSCARE00107866      TRANSCARE00107868
                                                                               2nd Draft - Business Model                                                                         Lacks authentication (FRE 901);
                                                                                                                                                                                  Lacks relevance (FRE 401, 402);
                                                                               Email from Glenn Leland to Earl Kossuth - Re:                                                      Lacks foundation (FRE 602);
 107                     PX 203 (Leland)                 12/3/2015      6:34                                                         TRANSCARE00081232      TRANSCARE00081233
                                                                               Uncertainty                                                                                        Lacks authentication (FRE 901);
                                                                                                                                                                                  Hearsay (FRE 802)
                                                                                                                                                                                  Lacks relevance (FRE 401, 402);
                                                                               Email from Earl Kossuth to Glenn Leland - Re:                                                      Lacks foundation (FRE 602);
 108                     DX 245 (Leland)                 12/3/2015      6:37                                                         TRANSCARE00081229      TRANSCARE00081230
                                                                               Uncertainty                                                                                        Lacks authentication (FRE 901);
                                                                                                                                                                                  Hearsay (FRE 802)

                                                                                                                                                                                  Lacks relevance (FRE 401, 402);
                                                                               Email from Mark Bonilla to Glenn Leland, Peter Wolf -
 109                     PX 204 (Leland)                 12/3/2015     12:08                                                         TRANSCARE00107987      TRANSCARE00107989     Lacks foundation (FRE 602);
                                                                               Final Revised 2016 Budget
                                                                                                                                                                                  Lacks authentication (FRE 901)

                                                                             Email from Chuck Chiang to Melissa Provost and
 110                     PX 160 (Wells Fargo)            12/4/2015     12:25 Wells Fargo Execs - TransCare Corporation 2015-12 WF00001274                   WF00001278
                                                                             PEQ
                                                                             Email from Glenn Leland to Jean Luc Pelissier,
 111                     PX 205 (Leland)                 12/8/2015      9:41                                                    PP-TRBK0041352              PP-TRBK0041352
                                                                             Michael Greenberg - TCP
                                                                             Email from Michael Greenberg to Glenn Leland, Mark
 112                     PX 37 (Greenberg)               12/8/2015     12:53 Bonilla - RE: TransCare - guidance (Privileged and PP-TRBK0050613              PP-TRBK0050614
                                                                             confidential)
 113                     PX 62 (Stephen)                 12/8/2015     21:50 Email from Brian Stephen to Glenn Leland - Re: TCP      PP-TRBK0085050         PP-TRBK0085052
                                                                             Email from Mark Bonilla to Jean Luc Pelissier, Michael
 114                     PX 61(Stephen)                  12/9/2015      8:47 Greenberg - RE: Transcare has a number of time         PP-TRBK0050573          PP-TRBK0050582
                                                                             critical payments over the next 10 days.

                                                                               Email from Glenn Leland to Michael Greenberg - RE:                                                 Lacks relevance (FRE 401, 402);
 115                     PX 38 (Greenberg)               12/9/2015     15:51                                                         PP-TRBK0045271         PP-TRBK0045271
                                                                               Transcare - direction letter




                                                                                                            A0403
                                                                                                              7
                                                 Case 1:20-cv-06274-LAK
                                             18-01021-smb
                                               18-01021-smb Doc
                                                              Doc
                                                                85-1
                                                                  83-1 FiledDocument
                                                                          Filed
                                                                              05/14/19 11-3
                                                                                05/03/19     Filed05/14/19
                                                                                          Entered
                                                                                            Entered09/30/20
                                                                                                    05/03/19 Page 85 of
                                                                                                           14:51:01
                                                                                                             19:23:53   203 A
                                                                                                                      Exhibit
                                                                                                                        Exhibit
                                                                Exhibit A - Trustees
                                                                                  Pg 9
                                                                                     Exhibit
                                                                                       of 19 List Pg 9 of 19

                                                                                                                                                                                                                     Plaintiffs'
PX No. Vol. No. JX No.      PX/DX (Deponent)      Document Date      Time                           Description                          Begin Bates Range       End Bates Range         Defendants' Objections
                                                                                                                                                                                                                     Objections
                                                                             Email from Michael Greenberg to Glenn Leland - Fwd:
 116                     PX 39 (Greenberg)               12/9/2015     17:34                                                          PP-TRBK0012532         PP-TRBK0012539        Lacks relevance (FRE 401, 402)
                                                                             Transcare - direction letter
                                                                             Email from Glenn Leland to Michael Greenberg; Cc'd
 117                     DX 246 (Leland)                12/11/2015     10:22 Jean Luc Pelissier, Mark Bonilla - RE: TransCare - new   TRANSCARE00209968      TRANSCARE00209968
                                                                             business
                                                                             Email from Glenn Leland to Earl Kossuth; Thomas
                                                                             Fuchs; Rob Stuck; Barbara Santiago; Mark Bonilla;                                                     Hearsay (FRE 802)
 118                     PX 207 (Leland)                12/11/2015     16:44                                                          TRANSCARE00072660      TRANSCARE00072660
                                                                             Peter Wolf; Glen Youngblood; Ally Bibi - Quick
                                                                             update - no call needed
                                                                             Email from Mark Bonilla to Michael Greenberg - Up to
 119                                                    12/11/2015     18:18                                                          PP-TRBK0012490         PP-TRBK0012491
                                                                             Date Model
                                                                             Email from Mark Bonilla to Glenn Leland, Peter Wolf,
 120                                                    12/13/2015     15:15 Michael Greenberg - Updated Business Model -         PP-TRBK0012469             PP-TRBK0012470
                                                                             Reflecting Changes Requested & Discussed

                                                                                                                                                                                   Lacks foundation (FRE 602);
                                                                                                                                                                                   Lacks authentication (FRE 901)
                                                                             Email from Mark Bonilla to Glenn Leland - Updated
 121                     PX 115 (Tilton)                12/14/2015      9:26                                                          TRANSCARE00005838      TRANSCARE00005839
                                                                             Slides Nov 16 presentation


                                                                               Email from Glenn Leland to Michael Greenberg, Mark                                                  Hearsay (FRE 802)
 122                     DX 248 (Leland)                12/14/2015     15:39                                                      TRANSCARE00210183          TRANSCARE00210184
                                                                               Bonilla - Re: Call today with JLP and myself


                                                                               Email from Mark Bonilla to Michael Greenberg; Cc'd
 123                     DX 249 (Leland)                12/16/2015     10:06                                                          TRANSCARE00046126      TRANSCARE00046127
                                                                               Glenn Leland - RE: Today


                                                                             Email from Glenn Leland to Michael Greenberg, Brian
 124                     PX 208 (Leland)                12/16/2015     11:41 Stephen, Jean Luc Pelissier, Mark Bonilla - National PP-TRBK0035660             PP-TRBK0035660
                                                                             Express
                                                                               Email from Michael Greenberg to Brian Stephen, Jean
 125                     PX 40 (Greenberg)              12/16/2015     11:52                                                       TRANSCARE00005809         TRANSCARE00005809
                                                                               Luc Pelissier, Mark Bonilla - RE: National Express

                                                                                                                                                                                   Lacks relevance (FRE 401, 402);
                                                                             Email from Daniel F. Fiorillo to Wells Fargo Execs -                                                  Hearsay (FRE 802)
 126                     PX 161 (Wells Fargo)           12/16/2015     15:56 RE: Attorney client confidential information -           WF_TC_00003373         WF_TC_00003375
                                                                             TRANSCARE

                                                                             Email from Glenn Leland to Mark Bonilla, Gerarld
 127                     PX 209 (Leland)                12/16/2015     16:54 Campbell, Jean Luc Pelissier - Re: Wells Called -  TRANSCARE00081368            TRANSCARE00081370
                                                                             Pulled the Line
                                                                             Email from Kurt Marsden to Wells Fargo Execs - FW:
 128                     PX 110 (Tilton)                12/16/2015     20:53                                                    WF_TC_00006004               WF_TC_00006005
                                                                             Transcare
                                                                             Email from Glenn Leland to Michael Greenberg, Mark
 129                     PX 210 (Leland)                12/17/2015      9:25                                                    PP-TRBK0035626               PP-TRBK0035633
                                                                             Bonilla - Re: Tomorrow
                                                                               Email from Mark Bonilla to Michael greenbreg, Glenn
 130                                                    12/17/2015     10:14                                                       TRANSCARE00005770         TRANSCARE00005771
                                                                               Leland - Added AP and current payments to model
                                                                               Email from Daniel F. Fiorillo to Wells Fargo Execs -                                                Lacks relevance (FRE 401, 402);
 131                     PX 41 (Greenberg)              12/17/2015     12:22                                                          WF_TC_00003386         WF_TC_00003386
                                                                               TransCare - call with Patriarch legal team                                                          Hearsay (FRE 802)




                                                                                                            A0404
                                                                                                              8
                                                Case 1:20-cv-06274-LAK
                                            18-01021-smb
                                              18-01021-smb Doc
                                                             Doc
                                                               85-1       Document
                                                                 83-1 Filed
                                                                         Filed
                                                                             05/14/1911-3
                                                                               05/03/19     Filed05/14/19
                                                                                        Entered
                                                                                          Entered 09/30/20
                                                                                                   05/03/19 Page 86 of
                                                                                                          14:51:01
                                                                                                            19:23:53   203 A
                                                                                                                     Exhibit
                                                                                                                       Exhibit
                                                              Exhibit A - Trustees
                                                                                Pg 10
                                                                                   Exhibit
                                                                                      of 19List Pg 10 of 19

                                                                                                                                                                                                                       Plaintiffs'
PX No. Vol. No. JX No.      PX/DX (Deponent)     Document Date      Time                           Description                             Begin Bates Range       End Bates Range         Defendants' Objections
                                                                                                                                                                                                                       Objections


                                                                            Email from Melissa Provost to Michael Greenberg and
 132                                                   12/17/2015     16:43 Jean Luc Pelissier, cc'd John Husson- TransCare     PP-TRBK0046849                 PP-TRBK0046851
                                                                            Forebearance Terms Discussed


                                                                              Email from Michael Greenberg to Melissa Provost -
 133                                                   12/18/2015      8:58                                                             PP-TRBK75131           PP-TRBK75132
                                                                              Re: TransCare - Forebearance Agreement
                                                                              Email from Michael Greenberg to Vincent Devito; Cc'd
 134                                                   12/23/2015     17:58   Jean Luc Pelissier - FW: Longer Term Discussion           PP-TRBK0004093         PP-TRBK0004096
                                                                              Summary
                                                                              Email from Mark Bonilla to Peter Wolf, Glenn Leland,
 135                                                                          Michael Greenberg - Fw: WFB (Transcare) --                TRANSCARE00045752      TRANSCARE00045769
                                                       12/22/2015     21:48   Forbearance Agreement
                                                                              Email from Michael Greenberg to Glenn Leland; Cc'd
 136                     DX 251 (Leland)               12/28/2015      6:59   Mark Bonilla, Peter Wolf, Jean Luc Pelissier - Re:        PPTC00020598           PPTC00020601
                                                                              TransCare - follow up for the upcoming week
                                                                              Email from Michael Greenberg to Glenn Leland, cc'd
 137                     PX 211 (Leland)                                      Mark Bonilla, Peter Wolf, Jean Luc Pelissier- Re:         TRANSCARE00005639      TRANSCARE00005641
                                                       12/28/2015      6:58   Transcare - follow up for the upcoming week
                         PX 163 (Wells Fargo)          12/29/2015     11:25   Email from John Husson to Michael Greenberg, cc'd         PP-TRBK0022003         PP-TRBK0022005
                                                                              Melissa Provost, Jean Luc Pelissier- RE: Transcare -
 138
                                                                              WF discussion summary (from last Thursday and
                                                                              today)
                                                                              Email from Michael Greenberg to Carl Landeck and
                                                                              Jonathan Killion, cc'd Jean Luc Pelissier - TransCare -
 139                                                   12/30/2015                                                                       CM_TC2018_0003369      CM_TC2018_0003376
                                                                              updates to 2016 preliminary plan based on yesterday's
                                                                              discussion
                                                                              Email from Glenn Leland to Rob Stuck; Cc'd Earl
                                                                                                                                                                                     Lacks relevance (FRE 401, 402);
 140                     DX 252 (Leland)                 1/1/2016     10:17   Kossuth, Barbara Santiago, Thomas Fuchs, Peter Wolf,      TRANSCARE00005336      TRANSCARE00005337
                                                                                                                                                                                     Hearsay (FRE 802)
                                                                              Mark Bonilla, Glen Youngblood - Re: AMR
                                                                              Email from Brian Stephen to Glenn Leland; Cc'd Randy
 141                     DX 265 (Leland)                 1/1/2016     16:22                                                        PP-TRBK0087094              PP-TRBK0087096
                                                                              Jones, Jean Luc Pelissier - Board Communication

                                                                              Email from Glenn Leland to Michael Greenberg, Jean
 142                     PX 64                                                Pelissier, Mark Bonilla, Brian Stephen, cc'd Peter Wolf, TRANSCARE00005363       TRANSCARE00005369
                                                                              Jean Luc Pelissier, Randy Jones- Re: Wire
                                                         1/1/2016      9:25
                                                                            Email from Michael Greenberg to Jean Luc Pelissier -
 143                                                                        FW: Latest Model - it is 8:32PM I am on My Way Out PP-TRBK0021793                  PP-TRBK0021796
                                                         1/2/2016     21:26 Going Home
                                                                                                                                                                                     Lacks relevance (FRE 401, 402);
                                                                              Email from Earl Kossuth to Glenn Leland - Re:                                                          Lacks foundation (FRE 602);
 144                     DX 253 (Leland)                 1/3/2016      9:39                                                             TRANSCARE00077397      TRANSCARE00077398
                                                                              Emergency update - Execs only                                                                          Lacks authentication (FRE 901);
                                                                                                                                                                                     Hearsay (FRE 802)
                                                                            Email from Glenn Leland to Glenn Youngblood - Re:                                                        Lacks foundation (FRE 602);
 145                     DX 254 (Leland)                 1/3/2016     14:40                                                             TRANSCARE00194962      TRANSCARE00194963
                                                                            Emergency Update - Execs only                                                                            Lacks authentication (FRE 901)
                         PX 212                          1/3/2016     21:56 Email from Mark Bonilla to Glen Leland and Peter            TRANSCARE00005261      TRANSCARE00005262     Lacks relevance (FRE 401, 402);
 146
                                                                            Wolf- Re: Thank you!                                                                                     Hearsay (FRE 802)




                                                                                                            A0405
                                                                                                              9
                                               Case 1:20-cv-06274-LAK
                                           18-01021-smb
                                             18-01021-smb Doc
                                                            Doc
                                                              85-1       Document
                                                                83-1 Filed
                                                                        Filed
                                                                            05/14/1911-3
                                                                              05/03/19     Filed05/14/19
                                                                                       Entered
                                                                                         Entered 09/30/20
                                                                                                  05/03/19 Page 87 of
                                                                                                         14:51:01
                                                                                                           19:23:53   203 A
                                                                                                                    Exhibit
                                                                                                                      Exhibit
                                                             Exhibit A - Trustees
                                                                               Pg 11
                                                                                  Exhibit
                                                                                     of 19List Pg 11 of 19

                                                                                                                                                                                                                 Plaintiffs'
PX No. Vol. No. JX No.      PX/DX (Deponent)    Document Date      Time                        Description                            Begin Bates Range       End Bates Range         Defendants' Objections
                                                                                                                                                                                                                 Objections

                                                                           Email from Mark Bonilla to Glenn Leland , Peter Wolf,
                                                                           Michael Greenberg, Jean Luc Pelissier; Cc'd Gerald
 147                     DX 255 (Leland)                1/4/2016     13:19 Campbell - Crash Plan - Critical Disbursements Week TRANSCARE00017158          TRANSCARE00017161
                                                                           Ending 1/8/2016 and Shortfall ($1.950MM) without
                                                                           PPAS Interest ($477K) or ($2.427MM)

                                                                           Email from Mark Bonilla to Glenn Leland , Peter Wolf,
                                                                           Michael Greenberg, Jean Luc Pelissier; Cc'd Gerald
 148                                                    1/4/2016     13:19 Campbell - Crash Plan - Critical Disbursements Week TRANSCARE00017158          TRANSCARE00017164
                                                                           Ending 1/8/2016 and Shortfall ($1.950MM) without
                                                                           PPAS Interest ($477K) or ($2.427MM)

                                                                           Email from Glenn Leland to Michael Greenberg, Mark
 149                     DX 256 (Leland)                1/4/2016     16:43 Bonilla, Jean Luch Pelissier; Cc'd Randy Jones - Re:    TRANSCARE00195025      TRANSCARE00195026
                                                                           MTA update
                                                                           Email from Glenn Leland to Randy Jones; Cc'd Jean
 150                     DX 257 (Leland)                1/5/2016     20:18 Luc Pelissier, Michael Greenberg - Re: Letter to        PPTC00019492           PPTC00019494          Lacks relevance (FRE 401, 402)
                                                                           employees
                                                                           Email from Randy Jones to Glenn Leland - RE: Letter
 151                     DX 258 (Leland)                1/5/2016     18:24                                                         PPTC00013174           PPTC00013175          Lacks relevance (FRE 401, 402)
                                                                           to employees
                         PX 168                         1/5/2016     11:35 Email from Mark Bonilla to Melissa Provost, Larry       TRANSCARE00011696      TRANSCARE00011698
                                                                           Careaga, Glenn Leland, Peter Wolf, cc'd Michael
 152                                                                       Greenberg, Jean Luc Pelissier, John Husson- RE:                                                      Lacks relevance (FRE 401, 402)
                                                                           ASSISTANCE NEEDED: Overdraft, Transcare,
                                                                           account x0948, in the amount of $230,402.09
                         PX 214                         1/5/2016     17:15 Email from Glenn Leland to Randy Jones- Re: Letter to   PP-TRBK0014253         PP-TRBK0014257
 153                                                                                                                                                                            Lacks relevance (FRE 401, 402)
                                                                           employees
                         PX 213                         1/5/2016     20:16 Email from Glenn Leland to Mark Bonilla and Peter       TRANSCARE00005140      TRANSCARE00005141
 154                                                                                                                                                                            Lacks relevance (FRE 401, 402)
                                                                           Wolf- Fwd: Letter to employees
                         PX 167                         1/5/2016     10:20 Email from Melissa Provost to Glenn Leland, Larry       TRANSCARE00011702
                                                                           Careaga, Peter Wolf, cc'd Michael Greenberg, Jean Luc
                                                                           Pelissier, Mark Bonilla, John Husson- RE:
 155                                                                                                                                                                            Lacks relevance (FRE 401, 402)
                                                                           ASSISTANCE NEEDED: Overdraft, Transcare,
                                                                           account x0948, in the amount of $230,402.09

                         PX 166                         1/5/2016     11:39 Email from Michael Muller to Melissa Provost, John      WF00001279             WF00001335
                                                                           Husson, Chuck Chiang, cc'd Wells Fargo staff-
 156
                                                                           Transcare Corporation 2015-12 Exam Release

                                                                           Letter from MTA New York City Transit to Glenn
 157                     DX 260 (Leland)                1/7/2016                                                                   TRANSCARE00107384      TRANSCARE00107385     Lacks relevance (FRE 401, 402)
                                                                           Leland
                                                                           Email from Michael Greenberg to Carl Landeck,
                                                                           Jonathon Killion; Cc'd Jean Luc Pelissier; Bcc'd
 158                                                    1/7/2016     12:33                                                         CM_TC2018_0003369      CM_TC2018_0003376
                                                                           Jonathon Killion - TransCare - updates to 2016
                                                                           preliminary plan based on yesterday's discussion
                                                                           Email from Lynn Tilton to Randy Jones; Cc'd Brian
 159                     DX 261 (Leland)                1/8/2016     10:09                                                         PPTC00027867           PPTC00027868
                                                                           Stephen
 160                                                    1/8/2016      6:57 Email from Glenn Leland to Randy Jones - My letter      PP-TRBK0019062         PP-TRBK0019063

                                                                           Email from Mark Bonilla to Casey Dibenedetto - Out of
 161                                                    1/8/2016                                                                 TRANSCARE00043758        TRANSCARE00043758     Lacks relevance (FRE 401, 401)
                                                                           Office AutoReply: LIBOR Renewal - TCC9Z




                                                                                                       A0406
                                                                                                         10
                                             Case 1:20-cv-06274-LAK
                                         18-01021-smb
                                           18-01021-smb Doc
                                                          Doc
                                                            85-1       Document
                                                              83-1 Filed
                                                                      Filed
                                                                          05/14/1911-3
                                                                            05/03/19     Filed05/14/19
                                                                                     Entered
                                                                                       Entered 09/30/20
                                                                                                05/03/19 Page 88 of
                                                                                                       14:51:01
                                                                                                         19:23:53   203 A
                                                                                                                  Exhibit
                                                                                                                    Exhibit
                                                           Exhibit A - Trustees
                                                                             Pg 12
                                                                                Exhibit
                                                                                   of 19List Pg 12 of 19

                                                                                                                                                                                                                Plaintiffs'
PX No. Vol. No. JX No.      PX/DX (Deponent)   Document Date      Time                           Description                         Begin Bates Range       End Bates Range         Defendants' Objections
                                                                                                                                                                                                                Objections




                                                                            Email from Jean Luc Pelissier to Lynn Tilton -
 162                                                   1/8/2016     19:55                                                         PP-TRBK0100708         PP-TRBK0100726
                                                                            Privileged and Confidential :: Transcare Update




                                                                            Email from Brian Stephen to Randy Jones, Jean Luc
 163                                                  1/11/2016      9:54                                                         PP_TRBK0052000         PP_TRBK0052013
                                                                            Pelissier, Michael Greenberg - Consulting Agreement
                                                                          Email from Brian Stephen to Carl Marks - RE: CMAG
 164                                                  1/11/2016     16:30                                                     CM_TC2018_0000698          CM_TC2018_0000710     Lacks relevance (FRE 401, 402)
                                                                          Wiring Instructions
                         PX 117                       1/14/2016      4:44 Email from Marc Pfefferle to Lynn Tilton, cc'd Mark CM_TC_0000925              CM_TC_0000928
 165                                                                      Claster-RE: Carl Marks Advisors Status Update

 166                     PX 120                       1/15/2016           Security Agreemenet among Transcare and Ark II          PP-TRBK0044756         PP-TRBK0044770        Lacks relevance (FRE 401, 402)
                                                      1/15/2016     12:38 Email from NYSIF to Brian Stephen - RE: TransCare       PP-TRBK0049959         PP-TRBK0049964        Lacks relevance (FRE 401, 402)
 167
                                                      1/15/2016     13:10 Email from Michael Greenberg to Renee Dudley,         PP-TRBK0018276           PP-TRBK0018277
 168
                                                                          Carlos Mercado
                                                      1/15/2016     14:53 Email from Marc Pfefferle to Lynn Tilton, cc'd        CM_TC2018_0001053        CM_TC2018_0001053
 169
                                                                          Patriarch and Carl Marks execs - Northwell update
                         PX 169                       1/15/2016     17:04 Email from Daniel Fiorillo to Michael Greenberg, cc'd PP-TRBK0014549           PP-TRBK0014551
                                                                          Adam Katz, Laurence Forte, Robert Strack, John
 170
                                                                          Husson, Melissa Provost, Jonathan Helfat, Chad Simon-
                                                                          RE: Transcare
                                                      1/19/2016     17:39 Email from Marc Pfefferle to Lynn Tilton - Do you     CM_TC2018_0001259        CM_TC2018_0001259
 171                                                                      have time for an update call 8pm + or - this evening                                                 Lacks relevance (FRE 401, 402)

                                                                          Email from Glenn Youngblood to Jonathan Killion -
 172                                                  1/21/2016                                                                  CM_TC2018_0005038       CM_TC2018_0005040
                                                                          Fleet thingie
                                                                          Email from Marc Pfefferle to Jean Luc Pelissier, Randy
 173                                                  1/26/2016      8:53 Jones, Michael Greenberg - Plan for distributing       CM_TC2018_0001792       CM_TC2018_0001792     Lacks relevance (FRE 401, 402)
                                                                          presentation materials for your review
                         PX 170                       1/26/2016      9:21 Email from Michael Greenberg to Melissa Provost and PP-TRBK0022753             PP-TRBK0022755
 174                                                                      John Husson, cc'd Jean Luc Pelissier- RE: Follow up


                                                                          Email from Marc Pfefferle to Jonathan Killion, Michael
                                                                          Greenberg, Jean Luc Pelissier, Randy Jones; Cc'd Mark
 175                                                  1/27/2016      7:43 Claster, Carl Landeck - Update Executive Summary for CM_TC2018_0002108         CM_TC2018_0002124
                                                                          Lynn (pending additional updates including results of
                                                                          this mornings ST Barnaba meeting)

                                                                          Email from Michael Greenberg to Marc Pfefferle,
                                                                          Jonathan Killion, Jean Luc Pelissier, Randy Jones; Cc'd
 176                                                  1/27/2016      8:11 Mark Claster, Carl Landeck- RE: Update Executive        PP-TRBK0024842         PP-TRBK0024843        Lacks relevance (FRE 401, 402)
                                                                          Summary for Lynn (pending additional updates
                                                                          including results of this mornings ST Barnaba meeting)




                                                                                                         A0407
                                                                                                           11
                                             Case 1:20-cv-06274-LAK
                                         18-01021-smb
                                           18-01021-smb Doc
                                                          Doc
                                                            85-1       Document
                                                              83-1 Filed
                                                                      Filed
                                                                          05/14/1911-3
                                                                            05/03/19     Filed05/14/19
                                                                                     Entered
                                                                                       Entered 09/30/20
                                                                                                05/03/19 Page 89 of
                                                                                                       14:51:01
                                                                                                         19:23:53   203 A
                                                                                                                  Exhibit
                                                                                                                    Exhibit
                                                           Exhibit A - Trustees
                                                                             Pg 13
                                                                                Exhibit
                                                                                   of 19List Pg 13 of 19

                                                                                                                                                                                                                   Plaintiffs'
PX No. Vol. No. JX No.      PX/DX (Deponent)   Document Date      Time                         Description                             Begin Bates Range       End Bates Range         Defendants' Objections
                                                                                                                                                                                                                   Objections
                         PX 171                       1/27/2016     11:31 Email from Michael Greenberg to Mark Pfefferie, J.        CM_TC2018_0006179      CM_TC2018_0006180
 177                                                                      Killion, C. Landeck, cc'd Adam Katz- Status of Wells
                                                                          Fargo discussions 01-16.pptx

                                                                          Email from Michael Greenberg to Melissa A. Provost,
 178                                                  1/28/2016      8:39 clandeck@calmarks.com; Cc'd John E. Husson, Jean    WF_TC_00003874               WF_TC_00003875        Lacks relevance (FRE 401, 402)
                                                                          Luc Pelissier - RE: TransCare Budget/Meeting Update

                                                                          Email from Michael Greenberg to Michael Greenberg -
 179                                                  1/28/2016     13:04 Changes to cash flow forecast and business plan 01-28-    PP-TRBK0013259         PP-TRBK0013274
                                                                          16.pptx
                                                                          Email from Marc Pfefferle to Northwell and Carl Marks                                                  Lacks relevance (FRE 401, 402);
 180                                                  1/28/2016     16:53                                                           CM_TC2018_0002370      CM_TC2018_0002372
                                                                          - RE: TransCare Presentation                                                                           Lacks authentication (FRE 901)
 181                                                  1/28/2016           TransCare - 1 27 16 16v 4.xlsx                            PP-TRBK0013273         PP-TRBK0013273        Lacks relevance (FRE 401, 402)
 182                                                  1/28/2016           13 Week Cash Flow Forecast - 1 27 16 v3.xlsx              PP-TRBK0013274         PP-TRBK0013274        Lacks relevance (FRE 401, 402)
                                                                          Email from Carlos Mercado to Michael Greenberg -
 183                                                  1/29/2016     17:13                                                           PP-TRBK0008358         PP-TRBK0008362
                                                                          RE: Transcare
                         PX 122                       1/29/2016     18:24 Email from Lynn Tilton to Renee Dudley- RE:               PP-TRBK0004196         PP-TRBK0004199
                                                                          Approval to release funds from PPAS-Transcare
 184
                                                                          1/29/2016 (additional 690K wire) Just for clarification

                         PX 46                         2/3/2016      7:49 Email from Marc Pfefferle to Michael Greenberg, cc'd      CM_TC2018_0002542      CM_TC2018_0002550
                                                                          Carl Landeck, Jean Luc Pelissier, Randy Jones, Mark
 185                                                                                                                                                                             Lacks relevance (FRE 401, 402)
                                                                          Claster, Jonathan Killion, RE: Attachment to Funds
                                                                          Request 02-02-16.xlsx
                         PX 181                        2/3/2016      9:22 Email from Michael Greenberg to Alexander Witkes,         PP-TRBK0098677         PP-TRBK0098679
 186                                                                                                                                                                             Lacks relevance (FRE 401, 402)
                                                                          RE: Transcare
                         PX 184                        2/3/2016      7:11 Email from Michael Greenberg to Marc Pfefferle, cc'd      CM_TC2018_0002529      CM_TC2018_0002541
                                                                          Carl Landeck, Jean Luc Pelissier, Randy Jones, Mark
 187                                                                                                                                                                             Lacks relevance (FRE 401, 402)
                                                                          Claster, Jonathan Killion, Re: Attachment to Funds
                                                                          Request 02-02-16.xlsx
                         PX 182                        2/3/2016     10:25 Email from Michael Greenberg to Alexander Witkes,         PP-TRBK0098675         PP-TRBK0098676
 188                                                                      cc'd Carl Landeck- Transcare- October Draft P&L                                                        Lacks relevance (FRE 401, 402)

                         PX 183                        2/3/2016     12:39 Email from Michael Greenberg to Alexander Witkes          PP-TRBK0019074
 189                                                                                                                                                                             Lacks relevance (FRE 401, 402)
                                                       2/3/2016     21:13 Email from Mark Claster to Vincent DeVito - Re:     CM_TC2018_0002592            CM_TC2018_0002595     Lacks relevance (FRE 401, 402)
 190
                                                                          Update                                                                                                 Hearsay (FRE 802)
                         PX 116                        2/5/2016           Memorandum from Peter Wolf to Distribution- October PP-TRBK0004695               PP-TRBK0004711        Lacks foundation (FRE 602);
 191                                                                      2015 Financials                                                                                        Lacks authentication (FRE 901);
                                                                                                                                                                                 Hearsay (FRE 802)
                                                                          Email from Lynn Tilton to Michael Greenberg; Cc'd
 192                                                   2/7/2016     18:24                                                           PP-TRBK0022363         PP-TRBK0022365
                                                                          Jean Luc Pelissier - RE: TransCare
                                                      2/10/2016      1:39 Email from Carl Marks to Michael Greenberg - No           CM_TC2018_0008556      CM_TC2018_0008557
 193
                                                                          Subject
                                                                          IRS Letter to Transcendence Transit Inc Assigned
 194                                                  2/10/2016                                                                     PP-TRBK0015306         PP-TRBK0015308
                                                                          Employer Identification Number
                                                                          IRS Letter to Transcendence Transit Inc Assigned
 195                                                  2/10/2016                                                                     PP-TRBK0015309         PP-TRBK0015311
                                                                          Employer Identification Number




                                                                                                       A0408
                                                                                                         12
                                             Case 1:20-cv-06274-LAK
                                         18-01021-smb
                                           18-01021-smb Doc
                                                          Doc
                                                            85-1       Document
                                                              83-1 Filed
                                                                      Filed
                                                                          05/14/1911-3
                                                                            05/03/19     Filed05/14/19
                                                                                     Entered
                                                                                       Entered 09/30/20
                                                                                                05/03/19 Page 90 of
                                                                                                       14:51:01
                                                                                                         19:23:53   203 A
                                                                                                                  Exhibit
                                                                                                                    Exhibit
                                                           Exhibit A - Trustees
                                                                             Pg 14
                                                                                Exhibit
                                                                                   of 19List Pg 14 of 19

                                                                                                                                                                                                              Plaintiffs'
PX No. Vol. No. JX No.      PX/DX (Deponent)   Document Date      Time                         Description                           Begin Bates Range       End Bates Range         Defendants' Objections
                                                                                                                                                                                                              Objections
                                                                          Email from Michael Greenberg to Don Arrowood,
                                                                          Justin Ubbenga, Thomas Charles, Trevor Bolteon,
                                                                          Jason Miles; Cc'd Brian Stephen,
 196                                                  2/10/2016     21:43                                                      PP-TRBK0027756
                                                                          clandeck@carlmarkadvisors.com, Jean Luc Pelissier,
                                                                          John Pothin - TransCare - insurance information
                                                                          requested
                         PX 65                        2/10/2016     13:54 Email from Michael Greenberg to Peter Wolf, cc'd     PP-TRBK0047307            PP-TRBK0047373
 197                                                                      Brian Stephen, Peter Ruffini- FW: Ark/Transcare Docs

                                                      2/10/2016     17:33 Email from Brian Stephen to Robert Siegel - D&O     PP-TRBK0096148             PP-TRBK0096150
 198
                                                                          Information
                                                      2/10/2016     21:43 Email from Michael Greenberg to Lockton Insurance - PP-TRBK0027756             PP-TRBK0027791
 199                                                                      TransCare - insurance information requested

 200                     PX 66                        2/10/2016           Written Consent of Sole Director                        PP-TRBK0089880         PP-TRBK0089884
                         PX 123                       2/12/2016      9:45 Email from Carl Landeck to Lynn Tilton, cc'd Michael    PP-TRBK0046993         PP-TRBK0046995
 201                                                                      Greenberg, Jean Luc Pelissier, Randy Jones- RE:
                                                                          Transcare
                         PX 141                       2/12/2016     11:19 Email from Michael Greenberg to Melissa Provost, cc'd   PP-TRBK0005605         PP-TRBK0005618
 202                                                                      Peter Wolf, Carl Landeck- FW: Forebearance
                                                                          Agreement-Amendment 16
                                                      2/12/2016     12:52 Email from Peter Wolf to Michael Greenberg - RE:        PP-TRBK0092127         PP-TRBK0092138
 203                                                                                                                                                                           Hearsay (FRE 802)
                                                                          Transcare Direction Letters
                                                                          Email from Glen Youngblood to Brian Stephen, Kevin
                                                                          Dell; Cc'd Jean Luc Pelissier, Michael Greenberg,
 204                                                  2/12/2016     15:13                                                         PP-TRBK0044399         PP-TRBK00443101
                                                                          peterw@transcare.coms - Transfer of operating
                                                                          certificates in New York

                                                                          Email from Jean Luc Pelissier (CBA) to Randy Jones,
                                                                          John Pothin, Michael Greenberg, Peter Wolf, Glen
 205                                                  2/14/2016     17:18 Youngblood, Brian Stephen, Kevin Dell; Cc'd Lynn        PP-TRBK0091282         PP-TRBK0091290
                                                                          Tilton - Privileged and Confidential :: Transcare /
                                                                          Progress and action list / review tomorrow Monday.

                         PX 48                        2/14/2016     17:18 Email from Jean Luc Pelissier to Randy Jones, John       PP-TRBK0091291        PP-TRBK0091299
                                                                          Pothin, Michael Greenberg, Peter Wolf, Glen
                                                                          Youngblood, Brian Stephen, Kevin Dell, cc'd Lynn
 206
                                                                          Tilton- Privileged and Confidential:: Transcare/Progress
                                                                          and action list/review tomorrow

 207                     PX 69                        2/14/2016     14:01 Email from Brian Stephen to Cindi Giglio- Budget        PP-TRBK0051756         PP-TRBK0051757
                         PX 124                       2/15/2016     12:29 Email from Lynn Tilton to Carl Landeck, cc'd Cindi      CM_TC2018_0008781      CM_TC2018_0008782
                                                                          Giglio, Lynn Harrison, Jonathan Killion, Marc
 208                                                                      Pfefferle, Randy Jones, Michael Greenberg, Jean Luc
                                                                          Pelissier- RE: Transcare Proposed DIP Budget

                         PX 106                       2/16/2016     13:31 Email from Carlos Mercado to Guillaume Fillebeen-       PP-TRBK0019088         PP-TRBK0019089
 209
                                                                          Loan Daily Extracts-Transcare.xlsx
                         PX 18                        2/16/2016     11:59 Email from Scott Whalen to Bob Siegel- FW:              PP-TRBK0043128         PP-TRBK0043173
 210
                                                                          Transcendence WC request
                         PX 11                        2/16/2016     11:38 Email from Scott Whalen to John Foerst, Glen            PP-TRBK0073855         PP-TRBK0073856
 211                                                                      Youngblood, cc'd Jean Luc Pelissier, Michael
                                                                          Greenberg- RE: Transcendence WC request




                                                                                                       A0409
                                                                                                         13
                                               Case 1:20-cv-06274-LAK
                                           18-01021-smb
                                             18-01021-smb Doc
                                                            Doc
                                                              85-1       Document
                                                                83-1 Filed
                                                                        Filed
                                                                            05/14/1911-3
                                                                              05/03/19     Filed05/14/19
                                                                                       Entered
                                                                                         Entered 09/30/20
                                                                                                  05/03/19 Page 91 of
                                                                                                         14:51:01
                                                                                                           19:23:53   203 A
                                                                                                                    Exhibit
                                                                                                                      Exhibit
                                                             Exhibit A - Trustees
                                                                               Pg 15
                                                                                  Exhibit
                                                                                     of 19List Pg 15 of 19

                                                                                                                                                                                                        Plaintiffs'
PX No. Vol. No. JX No.      PX/DX (Deponent)    Document Date      Time                          Description                         Begin Bates Range       End Bates Range   Defendants' Objections
                                                                                                                                                                                                        Objections


                                                                             Email from Glen Youngblood to Scott Whalen - RE:
 212                     PX 19 (Whalen)                2/16/2016     11:11                                                        PP-TRBK0043099         PP-TRBK0043101
                                                                             Transcendent WC Request


                                                                           Email from Kevil Dell to Glen Youngblood - Latest
 213                                                   2/17/2016     12:31                                                       PP-TRBK0044218          PP-TRBK0044230
                                                                           version of TSA
                         PX 13                         2/17/2016     18:26 Email from Scott Whalen to Lynn Tilton- Transcv4.xlsx PP-TRBK0028158          PP-TRBK0028159
 214
                         PX 12                         2/17/2016     17:05 Email from Scott Whalen to Vikram Agrawal-             PP-TRBK0043124         PP-TRBK0043125
 215
                                                                           Transcv2.xlsx
                         PX 70                         2/17/2016     19:56 Email from Cindi Giglio to Brian Stephen, cc'd Lynn    PP-TRBK0048020
 216                                                                       Harrison- NewCo Documents - IMPORTANT

                         PX 15                         2/18/2016     20:57 Email from Vikram Agrawal to Scott Whalen, Michael PP-TRBK0005178
 217                                                                       Greenberg, cc'd Jodie Frazier- Transcare NewCo
                                                                           Model- Final Draft
                         PX 14                         2/18/2016      9:18 Email from Scott Whalen to Vikram Agrawal- FW:     PP-TRBK0091134             PP-TRBK0091135
 218
                                                                           Transcare Model 2.17.16 vLT.xlsx
                                                       2/19/2016     17:20 Email from Robert Strack to Carl Marks - RE:       CM_TC2018_0003189          CM_TC2018_0003192
 219
                                                                           TransCare term sheet
                                                                             Email from Jean Luc Pelissier to Charles Thomas - RE:
 220                                                   2/22/2016     10:07                                                         PP-TRBK0080845        PP-TRBK0080846
                                                                             Follow up Question regarding the Transcare contract
                                                                           Email from Cindi Giglio to Brian Stephen - Re:
 221                     PX 72 (Stephen)               2/22/2016     19:58 Privileged and Confidential - Transition Services      PP-TRBK0047786         PP-TRBK0047787
                                                                           Agreement


 222                     PX 17 (Whalen)                2/22/2016     10:58 Email from Scott Whalen to Jodie Frazer - FW: Models PP-TRBK0091126           PP-TRBK0091129


 223                                                   2/23/2016             Transcendence Pro Forma 02-21-16.xlsx                PP-TRBK0004527         PP-TRBK0004527

                                                                             Email from Glenn Youngblood to Michael Greenberg -
 224                                                   2/23/2016      4:46                                                      PP-TRBK0004573           PP-TRBK0004574
                                                                             First pass of AR

                                                                           Email from Lynn Tilton to Cindi Giglio - RE:
 225                     PX 134 (Tilton)               2/23/2016     12:51                                                        PP-TRBK0096546         PP-TRBK0096548
                                                                           TransCare
                                                                           Email from Carlos Mercado to Lynn Tilton - NYSIF
 226                                                   2/23/2016     20:29                                                        PP-TRBK0004100         PP-TRBK0004100
                                                                           Wire - Transcendence
                                                                           Email from Lynn Tilton to Cindi Giglio, Lynn P
 227                     DX 262 (Leland)               2/24/2016     14:06 Harrison III; Cc'd Brian Stephen - FW: Transcare       PP-TRBK0047615         PP-TRBK0047616
                                                                           borrowings - Privileged and Confidential
                                                                           Email from Michael Greenberg to Todd Trent; Cc'd
 228                                                   2/24/2016     12:12 John Foerst, John Pothin, Jean Luc Pelissier - RE:     PP-TRBK0086219         PP-TRBK0086222
                                                                           Transcendence
                                                                           Transcare New York, Inc, Written Consent of the Sole
 229                                                   2/24/2016                                                                  TRANSCARE00231115      TRANSCARE00231116
                                                                           Director
 230                     PX 73 (Stephen)               2/24/2016             Bill of Sale, Agreement to Pay and Transfer Statement PP-TRBK0091202        PP-TRBK0091207
                                                                           Email from Brian Stephen to Peter Wolf - Please see
 231                     PX 71 (Stephen)               2/24/2016     12:07                                                        PP-TRBK0043305         PP-TRBK0043314
                                                                           attached




                                                                                                         A0410
                                                                                                           14
                                                 Case 1:20-cv-06274-LAK
                                             18-01021-smb
                                               18-01021-smb Doc
                                                              Doc
                                                                85-1       Document
                                                                  83-1 Filed
                                                                          Filed
                                                                              05/14/1911-3
                                                                                05/03/19     Filed05/14/19
                                                                                         Entered
                                                                                           Entered 09/30/20
                                                                                                    05/03/19 Page 92 of
                                                                                                           14:51:01
                                                                                                             19:23:53   203 A
                                                                                                                      Exhibit
                                                                                                                        Exhibit
                                                               Exhibit A - Trustees
                                                                                 Pg 16
                                                                                    Exhibit
                                                                                       of 19List Pg 16 of 19

                                                                                                                                                                                                                      Plaintiffs'
PX No. Vol. No. JX No.      PX/DX (Deponent)      Document Date      Time                           Description                           Begin Bates Range       End Bates Range         Defendants' Objections
                                                                                                                                                                                                                      Objections
                                                                             Email from Lynn Tilton to Cindi Giglio, Lynn P.
 232                     PX 75 (Stephen)                 2/24/2016     14:06 Harrison - FW: Transcare borrowings - Privileged and      PP-TRBK0047615         PP-TRBK0047616
                                                                             Confidential
                                                                             Email from Michael Greenberg to Miles Jason, et al -
 233                     PX 49 (Greenberg)               2/24/2016     16:49                                                           PP-TRBK0026131         PP-TRBK0026137
                                                                             RE: Transcendence Transit II, Inc
                                                                             Email from Lynn Tilton to Cindi Giglio, et al - RE:
 234                     PX 136 (Tilton)                 2/24/2016     13:29                                                           PP-TRBK0047662         PP-TRBK0047664
                                                                             Board Meeting
                                                                             Email from Brian Stephen to Robert Siegel, Michael
 235                     PX 78 (Stephen)                 2/25/2016     10:48                                                           PP-TRBK0098626         PP-TRBK0098630
                                                                             Greenberg - RE: Insurance
                                                                             Email from Brian Stephen to Kevin Dell, Randy Jones,
 236                                                     2/25/2016     14:09 John Pothin, Jean Luc Pelissier - FW: Transcendence       PP-TRBK0043518         PP-TRBK0043519
                                                                             Transit
                                                                             Email from Jean Luc Pelissier to Brian Stephen, et al -
 237                     PX 98 (Pelissier)               2/25/2016     21:23                                                           PP-TRBK0076839         PP-TRBK0076841
                                                                             Re: Securing Assets
                                                                             Email from Brian Stephen to Patriach Execs - Securing
 238                     PX 79 (Stephen)                 2/25/2016     22:53                                                           PP-TRBK0076712         PP-TRBK0076713
                                                                             Assets
                                                                             Email from Brian Stephen to Patriach Execs - RE:
 239                     PX 80 (Stephen)                 2/25/2016     23:15                                                           PP-TRBK0076705         PP-TRBK0076707
                                                                             Securing Assets
                                                                             Email from Glen Youngblood to Brian Stephen - FW:
                                                                             IMPORTANT ANNOUNCEMENT to TransCare
 240                                                     2/26/2016      2:36                                                           PP-TRBK0043493         PP-TRBK0043494        Lacks relevance (FRE 401, 402)
                                                                             Hudson Valley and TransCare of Pennsylvnia
                                                                             employees
                                                                             Email from Glen Youngblood to Patriarch Execs -
 241                     PX 81 (Stephen)                 2/26/2016      3:26                                                           PP-TRBK0076698         PP-TRBK0076699
                                                                             Tomorrow and beyond
                                                                             Email from Matt Nolan to Jean Luc Pelissier, Earl
                                                                             Kossuth, Glen Youngbloof, Michael Greenberg,                                                           Lacks relevance (FRE 401, 402)
 242                                                     2/26/2016      8:20                                                           PP-TRBK0076883         PP-TRBK0076883
                                                                             Thomas Fuchs - RE: Broadcast: Cash forecast and                                                        Hearsay (FRE 802)
                                                                             liquidity requirements Meeting
                                                                             Email from Michael Greenberg to Earl Kossuth - Re:
                                                                                                                                                                                    Lacks relevance (FRE 401, 402)
 243                                                     2/26/2016      9:15 Pennsylvania Department of Health Licensure need          PP-TRBK0076802         PP-TRBK0076803
                                                                                                                                                                                    Hearsay (FRE 802)
                                                                             *URGENT
                                                                               Email from Brian Stephen to Dian Morgenroth - Re:
 244                                                     2/26/2016     11:34                                                           PP-TRBK0043520         PP-TRBK0043522
                                                                               Transcendence Transit II, Inc./Paratransit Agreement
                                                                             Email from Brian Stephen to Diane Morgenroth - Re:
 245                                                     2/26/2016     19:01                                                         PP-TRBK0043516           PP-TRBK0043517
                                                                             Transcendence Transit
                                                                             Email from John Husson to Daniel Fiorillo, Laurence
                                                                             Forte; Cc'd Salvatore LaMonica, John Helfat, clandeck,
 246                     DX 010 (LaMonica)               2/26/2016     18:45                                                         TRANSCARE00225061        TRANSCARE00225062     Lacks relevance (FRE 401, 402)
                                                                             Jonathon Killion, Robert Strack, Melissa Provost - RE:
                                                                             Proposed Email to Trustee
                                                                             Email from Jean Luc Pelissier to Earl Kossuth, et al. -
 247                                                     2/27/2016      8:49                                                         PP-TRBK0090324           PP-TRBK0090325
                                                                             Re: Closure
                                                                                                                                                                                    Lacks relevance (FRE 401, 402);
                                                                                                                                                                                    Lacks foundation (FRE 602);
 248                                                     2/29/2016             Wells Fargo Loan Ledger Report                          WF00001541             WF00001562            Lacks authentication (FRE 901);
                                                                                                                                                                                    Hearsay (FRE 802)

                                                                               Email from Michael Greenberg to Credit Suisse - RE:
 249                     PX 185 (Credit Suisse)          2/29/2016     16:59                                                           PP-TRBK0077100         PP-TRBK0077103        Lacks relevance (FRE 401, 402)
                                                                               TransCare - Follow up




                                                                                                            A0411
                                                                                                              15
                                                Case 1:20-cv-06274-LAK
                                            18-01021-smb
                                              18-01021-smb Doc
                                                             Doc
                                                               85-1       Document
                                                                 83-1 Filed
                                                                         Filed
                                                                             05/14/1911-3
                                                                               05/03/19     Filed05/14/19
                                                                                        Entered
                                                                                          Entered 09/30/20
                                                                                                   05/03/19 Page 93 of
                                                                                                          14:51:01
                                                                                                            19:23:53   203 A
                                                                                                                     Exhibit
                                                                                                                       Exhibit
                                                              Exhibit A - Trustees
                                                                                Pg 17
                                                                                   Exhibit
                                                                                      of 19List Pg 17 of 19

                                                                                                                                                                                                                Plaintiffs'
PX No. Vol. No. JX No.      PX/DX (Deponent)     Document Date      Time                        Description                         Begin Bates Range       End Bates Range         Defendants' Objections
                                                                                                                                                                                                                Objections




                                                                                                                                                                              Lacks relevance (FRE 401, 402);
 250                     PX 140 (Tilton)                2/29/2016          Zohar II Monthly US Bank Report
                                                                                                                                                                              Hearsay (FRE 802)




 251                                                    2/29/2016          Letter from Lynn Tilton to Carl Marks Advisory Group PP-TRBK0114335          PP-TRBK0114338        Lacks relevance (FRE 401, 402)

 252                                                    2/29/2016          Dkt. 11 - PPAS Response to Motion for Entry of Order                                               Lacks relevance (FRE 401, 402)
                                                                            Email from Brian Stephen to William O'Brien, cc'd Eric
 253                                                     3/3/2016     19:13 Madoff, Sherwin Taylor, Randy Jones - RE:              PP-TRBK0089342       PP-TRBK0089343        Lacks relevance (FRE 401, 402)
                                                                            Cancellation Notice
 254                     PX 157 (Wells Fargo)           9/30/2016           Wells Fargo Loan Ledger Report                         WF00001421           WF00001442            Lacks relevance (FRE 401, 402)
                                                                            Dkt. 37 - Motion to Approve Stipulation and Request
                                                                                                                                                                              Lacks relevance (FRE 401, 402)
 255                                                    3/17/2016           Authorization for the Sale of CONs and TransCare's
                                                                                                                                                                              Hearsay (FRE 802)
                                                                            Personal Property
                                                                                                                                                                              Lacks relevance (FRE 401, 402)
 256                                                    3/23/2016          Dkt. 49 - Patriarch's Response to Dkt. No. 37
                                                                           Dkt. 51 - Order Authorizing Chapter 7 Trustee to
                                                                                                                                                                              Lacks relevance (FRE 401, 402)
 257                                                    3/25/2016          Operate the Debtor's Business and Pay Certain
                                                                                                                                                                              Hearsay (FRE 802)
                                                                           Operating Expenses
                                                                                                                                                                              Lacks relevance (FRE 401, 402)
 258                                                    3/25/2016          Dkt. 52 - Transcendence Sale Order
                                                                                                                                                                              Hearsay (FRE 802)
                                                                           Dkt. 199 - Order Authorizing And Approving The Sale                                                Lacks relevance (FRE 401, 402)
 259                                                     7/7/2016
                                                                           Of Ambulance Service Certificate No. 0508 T                                                        Hearsay (FRE 802)
                                                                           Dkt. 200 - Order Authorizing And Approving The Sale                                                Lacks relevance (FRE 401, 402)
 260                                                     7/7/2016
                                                                           Of Ambulance Service Certificate No. 0509                                                          Hearsay (FRE 802)
                                                                           Dkt. 201 - Order Authorizing And Approving The Sale                                                Lacks relevance (FRE 401, 402)
 261                                                     7/7/2016
                                                                           Of Ambulance Service Certificate No. 0667                                                          Hearsay (FRE 802)
                                                                           Dkt. 202 - Order Authorizing And Approving The Sale                                                Lacks relevance (FRE 401, 402)
 262                                                     7/7/2016
                                                                           Of Ambulance Service Certificate No. 0510                                                          Hearsay (FRE 802)
                                                                           Dkt. 203 - Order Authorizing And Approving The Sale                                                Lacks relevance (FRE 401, 402)
 263                                                     7/7/2016
                                                                           Of Ambulance Service Certificate No. 0164                                                          Hearsay (FRE 802)
                                                                           Dkt. 204 - Order Authorizing And Approving The Sale                                                Lacks relevance (FRE 401, 402)
 264                                                     7/7/2016
                                                                           Of Ambulance Service Certificate No. 0470                                                          Hearsay (FRE 802)
                                                                           Dkt. 205 - Order Authorizing And Approving The Sale                                                Lacks relevance (FRE 401, 402)
 265                                                     7/7/2016
                                                                           Of Ambulance Service Certificate No. 0574                                                          Hearsay (FRE 802)
                                                                           Dkt. 232 - Consent Order Signed On 8/10/2016 Re:
                                                                                                                                                                              Lacks relevance (FRE 401, 402)
 266                                                    8/10/2016          Respecting The Distribution Of Certain Sale Proceeds
                                                                                                                                                                              Hearsay (FRE 802)
                                                                           In Accordance With So Ordered Stipulation

                                                                           Dkt. 257 - Auctioneer's Report of Sale for the Auction
                                                                                                                                                                              Lacks relevance (FRE 401, 402)
 267                                                    8/23/2016          Sales Conducted on April 20, May 4, May 6, May 11
                                                                                                                                                                              Hearsay (FRE 802)
                                                                           and May 12, 2016
                                                                           Dkt. 258 - Auctioneer's Report of Sale for the Auction                                             Lacks relevance (FRE 401, 402)
 268                                                    8/23/2016
                                                                           Sale Conducted on June 21, 2016                                                                    Hearsay (FRE 802)




                                                                                                         A0412
                                                                                                           16
                                                Case 1:20-cv-06274-LAK
                                            18-01021-smb
                                              18-01021-smb Doc
                                                             Doc
                                                               85-1       Document
                                                                 83-1 Filed
                                                                         Filed
                                                                             05/14/1911-3
                                                                               05/03/19     Filed05/14/19
                                                                                        Entered
                                                                                          Entered 09/30/20
                                                                                                   05/03/19 Page 94 of
                                                                                                          14:51:01
                                                                                                            19:23:53   203 A
                                                                                                                     Exhibit
                                                                                                                       Exhibit
                                                              Exhibit A - Trustees
                                                                                Pg 18
                                                                                   Exhibit
                                                                                      of 19List Pg 18 of 19

                                                                                                                                                                                                                  Plaintiffs'
PX No. Vol. No. JX No.      PX/DX (Deponent)     Document Date      Time                         Description                           Begin Bates Range       End Bates Range         Defendants' Objections
                                                                                                                                                                                                                  Objections
                                                                           Dkt. 261 - Amended Order Signed On 9/2/2016 Re:
                                                                           Further Extending Chapter 7 Trustees Authorization To                                                 Lacks relevance (FRE 401, 402)
 269                                                     9/2/2016
                                                                           Operate The Debtors Businesses And Pay Certain                                                        Hearsay (FRE 802)
                                                                           Operating Expenses Of These Estates

 270                     PX 157 (Wells Fargo)           9/30/2016          Wells Fargo Loan Ledger Report                            WF00001421            WF00001442

                                                                           Dkt. 288 - Monthly Operating Report for the period                                                    Lacks relevance (FRE 401, 402)
 271                                                   10/18/2016
                                                                           ending September 30, 2016                                                                             Hearsay (FRE 802)

                                                                           Dkt. 311 - Motion to Approve , Pursuant to Bankruptcy
                                                                           Rule 9019(a), the Stipulation by and between the
                                                                                                                                                                                 Lacks relevance (FRE 401, 402)
 272                                                   11/11/2016          Chapter 7 Trustee, on behalf of the Debtors' Estates,
                                                                                                                                                                                 Hearsay (FRE 802)
                                                                           Wells Fargo Bank N.A. f/k/a Wachovia Bank and New
                                                                           York City Transit Authority

                                                                           Dkt. 331 - Order, Signed On 12/6/2016 Re: Pursuant
                                                                           To Rule 9019 Of The Federal Rules Of Bankruptcy                                                       Lacks relevance (FRE 401, 402)
 273                                                    12/6/2016
                                                                           Procedure, Approving The Stipulation By And Between                                                   Hearsay (FRE 802)
                                                                           The Chapter 7 Trustee
                                                                           Dkt. 329 - Motion to Approve the Mutual Release and
                                                                           Settlement Agreement by and between the Chapter 7                                                     Lacks relevance (FRE 401, 402)
 274                                                    12/6/2016
                                                                           Trustee, on behalf of the Debtors' Estates, Wells Fargo                                               Hearsay (FRE 802)
                                                                           Bank N A and Montefiore Medical Center Montefiore
                                                                           Dkt. 365 - Order Signed On 1/11/2017 Re: Pursuant To
                                                                           Federal Rule Of Bankruptcy Procedure 9019(A),
                                                                           Approving The Mutual Release And Settlement
                                                                           Agreement By And Between The Chapter 7 Trustee,                                                       Lacks relevance (FRE 401, 402)
 275                                                    1/11/2017
                                                                           On Behalf Of The Debtors Estates, Wells Fargo Bank,                                                   Hearsay (FRE 802)
                                                                           N.A., And Montefiore Medical Center, Montefiore
                                                                           Mount Vernon Hospital And Montefiore New Rochelle
                                                                           Hospital

                                                                           Dkt. 379 - First Application for Interim Professional
                                                                           Compensation and Reimbursement of Expenses for                                                        Lacks relevance (FRE 401, 402)
 276                                                     2/7/2017
                                                                           LaMonica Herbst & Maniscalco, LLP, Trustee's                                                          Hearsay (FRE 802)
                                                                           Attorney, period: 2/25/2016 to 12/31/2016




                                                                                                         A0413
                                                                                                           17
                                          Case 1:20-cv-06274-LAK
                                      18-01021-smb
                                        18-01021-smb Doc
                                                       Doc
                                                         85-1       Document
                                                           83-1 Filed
                                                                   Filed
                                                                       05/14/1911-3
                                                                         05/03/19     Filed05/14/19
                                                                                  Entered
                                                                                    Entered 09/30/20
                                                                                             05/03/19 Page 95 of
                                                                                                    14:51:01
                                                                                                      19:23:53   203 A
                                                                                                               Exhibit
                                                                                                                 Exhibit
                                                        Exhibit A - Trustees
                                                                          Pg 19
                                                                             Exhibit
                                                                                of 19List Pg 19 of 19

                                                                                                                                                                                                     Plaintiffs'
PX No. Vol. No. JX No.   PX/DX (Deponent)   Document Date      Time                         Description                       Begin Bates Range   End Bates Range         Defendants' Objections
                                                                                                                                                                                                     Objections
                                                                      Dkt. 381 - First Application for Interim Professional
                                                                                                                                                                    Lacks relevance (FRE 401, 402)
 277                                                2/7/2017          Compensation for Lucy L. Thomson, Ombudsman
                                                                                                                                                                    Hearsay (FRE 802)
                                                                      Health, period: 3/29/2016 to 1/17/2017

                                                                                                                                                                    Lacks relevance (FRE 401, 402)
 278                                               9/26/2018          Patriarch Partners Privilege Log
                                                                                                                                                                    Hearsay (FRE 802)
                                                                      Defendants' Answer to Chapter 7 Trustee's Amended
 279                                               4/29/2019
                                                                      Complaint




                                                                                                    A0414
                                                                                                      18
       Case 1:20-cv-06274-LAK
   18-01021-smb
     18-01021-smb Doc
                    Doc
                      85-2
                        83-2 FiledDocument
                                 Filed
                                     05/14/1911-3
                                       05/03/19     Filed05/14/19
                                                 Entered
                                                  Entered 09/30/20
                                                           05/03/19 Page 96 of
                                                                  14:51:01
                                                                    19:23:53   203 B
                                                                             Exhibit
                                                                               Exhibit
                     Exhibit B - Defendants
                                        Pg 1 Exhibit
                                              of 16 List Pg 1 of 16




               LAMONICA V. TILTON, ET AL.

EXHIBIT B TO PROPOSED JOINT PRETRIAL ORDER

                DEFENDANTS’ EXHIBIT LIST




                                          A0415
                             Case 1:20-cv-06274-LAK
                         18-01021-smb
                           18-01021-smb Doc
                                          Doc
                                            85-2
                                              83-2 FiledDocument
                                                       Filed
                                                           05/14/19
                                                             05/03/19  11-3EnteredFiled05/14/19
                                                                               Entered  09/30/20
                                                                                         05/03/19 Page 97 of
                                                                                                14:51:01
                                                                                                  19:23:53   203 B
                                                                                                           Exhibit
                                                                                                             Exhibit
                                                            Defendants' Exhibit List
                                           Exhibit B - Defendants
                                                                Pg 2 Exhibit
                                                                        of 16 List Pg 2 of 16

DX    Deposition
No.    Ex. No.     Document Date     Time                        Description                         Begin Bates Range       End Bates Range   Objections   Ruling
 1
                          8/4/2003          Subsidiaries' Guarantee (PPAS Credit Agreement)        PP‐TRBK0100068        PP‐TRBK0100076
 2                        8/4/2003          Pledge Agreement (PPAS Credit Agreement)               PP‐TRBK0100081        PP‐TRBK0100135
 3                        8/4/2003          Security Agreement (PPAS Credit Agreement)             TRANSCARE00230120     TRANSCARE00230190
                                            Addendum to Security Agreement (PPAS Credit
 4
                          8/4/2004          Agreement)                                             PP‐TRBK0100142        PP‐TRBK0100152
                                            PPAS UCC Financing Statement (TransCare New
 5
                         6/11/2008          York, Inc.) dated 8/5/2003                             CURTIS_001537         CURTIS_001541
                                            PPAS UCC Financing Statement (TransCare
 6
                         6/11/2008          Pennsylvania, Inc.) dated 8/5/2003                     CURTIS_001542         CURTIS_001545
                                            PPAS UCC Financing Statement (TransCare
 7
                         6/11/2008          Westchester, Inc.) dated 8/5/2003                      CURTIS_001548         CURTIS_001551
                                            PPAS UCC Financing Statement (TransCare
 8
                         6/11/2008          Corporation) dated 8/5/2003                            CURTIS_001503         CURTIS_001507
                                            PPAS UCC Financing Statement (TransCare Harford
 9
                         6/11/2008          County, Inc.) dated 8/5/2003                           CURTIS_001510         CURTIS_001513
                                            PPAS UCC Financing Statement (TransCare
10
                         6/11/2008          Management Services, Inc.) dated 8/5/2003              CURTIS_001518         CURTIS_001521
                                            PPAS UCC Financing Statement (TransCare
11
                         6/11/2008          Maryland, Inc.) dated 8/5/2003                         CURTIS_001514         CURTIS_001517
                                            Supplement to Subsidiaries' Guarantee (PPAS Credit
12
                         11/2/2012          Agreement)                                             PP‐TRBK0100077        PP‐TRBK0100080
                                            Email from Glenn Leland to Lynn Tilton; copying Jean
13                                          Luc Pelissier, Randy Jones, John Pothin ‐ Re: Thank
                        12/17/2014 18:28    you for today                                          PP‐TRBK0028825        PP‐TRBK0028825
                                            Email from Lynn Tilton to Randy Jones; Jean Luc
14                                          Pelissier, Brian Stephen, John Pothin ‐ RE: Official
                        12/31/2014 12:26    Offer Letter                                           PP‐TRBK0054137        PP‐TRBK0054137
                                            Email from Glenn Leland to Brad Schneider; copying
                                            Jean Luc
15
                                            Pelissier ‐ Re: Borrowing Base and Eligible
                          2/3/2015 9:03     Receivables Growth                                     PP‐TRBK0028709        PP‐TRBK0028713
                                            Email from Brad Schneider to Lynn Tilton, Jean Luc
16
                          2/5/2015 10:05    Pelissier ‐ RE: Availability                           PP‐TRBK0053844        PP‐TRBK0053845
                                            Email from Lynn Tilton to Brad Schneider; copying
17
                          2/5/2015 11:53    Jean Luc Pelissier ‐ RE: Transcare                     PP‐TRBK0053830        PP‐TRBK0053832

18                                          Email from Lynn Tilton to Brad Schneider; copying
                          2/5/2015 14:36    Jean Luc Pelissier ‐ RE: Transcare Payroll and Interest PP‐TRBK0053826       PP‐TRBK0053826

19                                          Email from Lynn Tilton to
                         2/19/2015 23:26    "kurt.marsden@wellsfargo.com" ‐ Re: Transcare          PP‐TRBK0042690        PP‐TRBK0042691
                                            Email from Jean Luc Pelissier to Lynn Tilton ‐ RE:
20
                         2/20/2015 14:09    Transcare                                              PP‐TRBK0053618        PP‐TRBK0053619



                                                                                 Page 1
                                                                               A0416
                                   Case 1:20-cv-06274-LAK
                               18-01021-smb
                                 18-01021-smb Doc
                                                Doc
                                                  85-2
                                                    83-2 FiledDocument
                                                             Filed
                                                                 05/14/19
                                                                   05/03/19  11-3EnteredFiled05/14/19
                                                                                     Entered  09/30/20
                                                                                               05/03/19 Page 98 of
                                                                                                      14:51:01
                                                                                                        19:23:53   203 B
                                                                                                                 Exhibit
                                                                                                                   Exhibit
                                                                  Defendants' Exhibit List
                                                 Exhibit B - Defendants
                                                                      Pg 3 Exhibit
                                                                              of 16 List Pg 3 of 16

DX    Deposition
No.    Ex. No.           Document Date     Time                       Description                           Begin Bates Range       End Bates Range   Objections   Ruling

                                                  Email from Michael Greenberg to Lynn Tilton;
21                                                copying Jean Luc Pelissier, Brian Stephen, Lisette
                                                  Silva ‐ TransCare‐ Overview of February 2015
                               2/22/2015 12:50    Stabilization Plan and attached documents               PP‐TRBK0072425        PP‐TRBK0072510
                                                  Email from Michael Greenberg to Lynn Tilton;
                                                  copying Lisette Silva, Jean Luc Pelissier, Brian
22
                                                  Stephen ‐ Re: TransCare ‐ Overview of February 2015
                               2/22/2015 13:32    Stabilization Plan                                      PP‐TRBK0072387        PP‐TRBK0072392
                                                  Email from Michael Greenberg to Lynn Tilton;
23                                                copying Jean Luc Pelissier, Brian Stephen ‐ TransCare
                               2/22/2015 19:37    Situation ‐ Management Root cause                       PP‐TRBK0109579        PP‐TRBK0109580
                                                  Email from Larry Careaga to Mark Bonilla ‐ RE:
24
                               2/26/2015 16:47    Patriarch Wire Details ‐ DOD 02/26                      TRANSCARE00142997     TRANSCARE00142999

25                                                Document entitled "TransCare Corporation Written
                               2/26/2015          Consent of Director Without a Meeting"                  PP‐TRBK0003594        PP‐TRBK0003597
                                                  Amendment No. 24 to Credit Agreement of
26
                               2/26/2015          TransCare Corporation                                   PP‐TRBK0099588        PP‐TRBK0099599
                                                  Email from Mike Weinberger to Glenn Leland ‐ Re:
27
       DX 223 (Leland)          3/2/2015 14:24    RCA proposal                                            TRANSCARE00196659     TRANSCARE00196659
                                                  Email from Larry Careaga to Mark Bonilla ‐ Patriarch
28
                                3/5/2015 16:36    Funds have been received                                TRANSCARE00040331     TRANSCARE00040331

29                                                Document entitled "TransCare Corporation Written
                                3/5/2015          Consent of Director Without a Meeting"                 PP‐TRBK0003640         PP‐TRBK0003643
                                                  Amendment 25 to Credit Agreement of TransCare
30
                                3/5/2015          Corporation                                            PP‐TRBK0099600         PP‐TRBK0099609
                                                  Email from Michael Greenberg to Lynn Tilton;
31                                                copying Jean Luc Pelissier, Randy Jones, John Pothin ‐
                               3/28/2015 8:33     Re: TransCare ‐ weekly update                          PP‐TRBK0070046         PP‐TRBK0070049
                                                  Email from Larry Careaga to Mark Bonilla ‐ Patriarch
32
                                4/9/2015 13:04    Funds ‐ DOD 04/09/15                                   TRANSCARE00014062      TRANSCARE00014062

33                                                Document entitled "TransCare Corporation Written
                                4/9/2015          Consent of Director Without a Meeting"                  PP‐TRBK0098857        PP‐TRBK0098883
                                                  Email from Mark Bonilla to Melissa Provost ‐ FW:
34
                               4/10/2015 12:50    Patriarch Funds ‐ DOD 04/10/15                          TRANSCARE00059061     TRANSCARE00059062
                                                  Email from Mark Bonilla to Melissa Provost ‐ FW:
35
                               4/23/2015 10:34    Patriarch Funds ‐ DOD 04/23/15                          TRANSCARE00030152     TRANSCARE00030152
                                                  Email from Michael Greenberg to Lynn Tilton;
36                                                copying Jean Luc Pelissier ‐ Re: TransCare weekly
                                6/7/2015 20:11    update                                                  PP‐TRBK0066516        PP‐TRBK0066518




                                                                                     Page 2
                                                                                    A0417
                             Case 1:20-cv-06274-LAK
                         18-01021-smb
                           18-01021-smb Doc
                                          Doc
                                            85-2
                                              83-2 FiledDocument
                                                       Filed
                                                           05/14/19
                                                             05/03/19  11-3EnteredFiled05/14/19
                                                                               Entered  09/30/20
                                                                                         05/03/19 Page 99 of
                                                                                                14:51:01
                                                                                                  19:23:53   203 B
                                                                                                           Exhibit
                                                                                                             Exhibit
                                                            Defendants' Exhibit List
                                           Exhibit B - Defendants
                                                                Pg 4 Exhibit
                                                                        of 16 List Pg 4 of 16

DX    Deposition
No.    Ex. No.     Document Date     Time                        Description                          Begin Bates Range       End Bates Range   Objections   Ruling
                                            Email from Michael Greenberg to Lynn Tilton;
37                                          copying Jean Luc Pelissier, Randy Jones, John Pothin ‐
                         6/27/2015 7:06     Re: TransCare ‐ weekly update                          PP‐TRBK0065645         PP‐TRBK0065647

38                                          Email from Jean Luc Pelissier to Lynn Tilton; Scott
                          7/6/2015 16:13    Whalen; copying Michael Greenberg ‐ RE: Transcare PP‐TRBK0065121              PP‐TRBK0065125

                                            Email from "laurence.forte@wellsfargo.com" to
39
                                            Lynn Tilton; copying
                          7/6/2015 21:22    "Kurt.Marsden@wellsfargo.com" ‐ RE: Transcare          PP‐TRBK0042651         PP‐TRBK0042654

                                            Email from Lynn Tilton to
40
                                            "laurence.forte@wellsfargo.com"; copying
                          7/6/2015 21:24    "Kurt.Marsden@wellsfargo.com" ‐ RE: Transcare          PP‐TRBK0042646         PP‐TRBK0042650

41                                          Email from Lynn Tilton to
                          7/7/2015 0:52     "kurt.marsden@wellsfargo.com" ‐ Re: Tomorrow           PP‐TRBK0090479         PP‐TRBK0090480
                                            Email from Michael Greenberg to Lynn Tilton;
42                                          copying Jean Luc Pelissier, Scott Whalen ‐ Re:
                          7/7/2015 16:43    TransCare ‐ Overview of current situation              PP‐TRBK0008292         PP‐TRBK0008295
                                            Email from Lynn Tilton to
                                            "Kurt.Marsden@wellsfargo.com"; copying
43
                                            "robert.strack@wellsfargo.com" ‐ Re: Front
                          7/8/2015 13:23    End/Back End Cash Calculations                         PP‐TRBK0042633         PP‐TRBK0042635

44                                          Email from Lynn Tilton to
                          7/8/2015 13:58    "kurt.marsden@wellsfargo.com" ‐ Re: Transcare          PP‐TRBK0090477         PP‐TRBK0090477
                                            Email from Larry Careaga to
45                                          "markb@transcare.com" ‐ Patriarch Wire ‐ DOD 07‐
                          7/8/2015 16:20    08‐15                                                  TRANSCARE00153332      TRANSCARE00153332
                                            Email from Mark Bonilla to Michael Greenberg;
46
                          7/8/2015 16:45    copying Renee Dudley ‐ FW: TransCare                   PP‐TRBK0030959         PP‐TRBK0030960
                                            Letter from TransCare Corporation to Patriarch
                                            Partners Agency Services, LLC ‐ Direction Letter for
47
                                            Payment of Certain Loan Proceeds (signed by Mark
                          7/8/2015          Bonilla, CFO of TransCare)                             PP‐TRBK0098922         PP‐TRBK0098927
                                            Letter from TransCare Corporation to Patriarch
                                            Partners Agency Services, LLC ‐ Direction Letter for
                                            Payment of Certain Loan Proceeds (signed by Lynn
48
                                            Tilton, on behalf of Zohar Funds, Ark Investment
                                            Partners II, LP, and Patriarch Partners Agency
                          7/8/2015          Services, LLC)                                         PP‐TRBK0098928         PP‐TRBK0098933




                                                                                Page 3
                                                                              A0418
                             Case 1:20-cv-06274-LAK
                         18-01021-smb
                           18-01021-smb  Doc
                                           Doc
                                             85-2      Document
                                               83-2 Filed
                                                       Filed
                                                           05/14/19
                                                             05/03/1911-3        Filed 05/14/19
                                                                           Entered
                                                                               Entered 09/30/20
                                                                                         05/03/19Page  100 Exhibit
                                                                                                14:51:01
                                                                                                  19:23:53 ofExhibit
                                                                                                              203 B
                                                            Defendants' Exhibit List
                                           Exhibit B - Defendants
                                                                Pg 5 Exhibit
                                                                        of 16 List Pg 5 of 16

DX    Deposition
No.    Ex. No.     Document Date   Time                          Description                          Begin Bates Range       End Bates Range   Objections   Ruling
                                            Email from Lynn Tilton to Jean Luc Pelissier; copying
49                                          Michael Greenberg ‐ Re: Wells :: Transcare matter
                          7/9/2015 9:28     update.                                                 PP‐TRBK0064628        PP‐TRBK0064629
                                            Email from Glenn Leland to Michael Greenberg;
50                                          copying Jean Luc Pelissier, Scott Whalen ‐ Re: RCA
                          7/9/2015 19:50    offer to buy TransCare                                  PP‐TRBK0030905        PP‐TRBK0030908
                                            Email from Glenn Leland to Scott Whalen; copying
51                                          Jean Luc Pelissier, Michael Greenberg, Mark Bonilla ‐
                         7/10/2015 20:00    Re: LOI for Transcare Transit                           PP‐TRBK0030745        PP‐TRBK0030749
                                            Email from Glenn Leland to Mark Bonilla ‐ Re: LOI for
52
                         7/11/2015 7:06     Transcare Transit                                       TRANSCARE00008006     TRANSCARE00008010
                                            Email from Glenn Leland to Scott Whalen; copying
53                                          Jean Luc Pelissier, Michael Greenberg, Mark Bonilla ‐
                         7/11/2015 7:19     Re: LOI for Transcare Transit                           PP‐TRBK0030738        PP‐TRBK0030742
                                            Email from Mark Bonilla to Glenn Leland ‐ Re: LOI for
54
                         7/11/2015 10:52    Transcare Transit                                       TRANSCARE00050391     TRANSCARE00050395

55                                          Email from Lynn Tilton to Randy Jones; Jean Luc
                         7/15/2015 0:54     Pelissier, Brian Stephen, John Pothin ‐ Re: Transcare PP‐TRBK0053523          PP‐TRBK0053523
                                            Email from Glenn Leland to Scott Whalen ‐ Re: Can
56
                         7/15/2015 10:25    you call?                                             PP‐TRBK0043195          PP‐TRBK0043198
                                            Email from Glenn Leland to Scott Whalen ‐ FW:
57
                         7/15/2015 10:31    Response to July 13 e‐mail and attachment             PP‐TRBK0043190          PP‐TRBK0043194

                                            Email from Lynn Tilton to
58                                          "laurence.forte@wellsfargo.com"; copying
                                            "Kurt.Marsden@wellsfargo.com",
                         7/15/2015 14:11    "robert.strach@wellsfargo.com" ‐ RE: Transcare          PP‐TRBK0042630        PP‐TRBK0042631

59                                          Email from Lynn Tilton to Laurence Forte; copying
                         7/15/2015 14:17    Kurt Marsden, Robert Strack ‐ RE: Transcare             WF_TC_00005103        WF_TC_00005104
                                            Email from Lynn Tilton to Kurt Marsden ‐ Re: Please
60
                         7/16/2015 8:48     Do Not Forward                                          WF_TC_00000386        WF_TC_00000392
                                            Email from Larry Careaga to Teresa Garney; copying
61                                          Melissa Provost ‐ RE: Incoming Wire From Patriarch
                         7/16/2015 13:05    to Meet Payroll $1,479,907                              TRANSCARE00155495     TRANSCARE00155499
                                            Email from Lynn Tilton to
62                                          "Kurt.Marsden@wellsfargo.com" ‐ FW: TransCare ‐
                         7/16/2015 13:26    ePCR discussion                                         PP‐TRBK0042609        PP‐TRBK0042609

63                                          Email from Lynn Tilton to
                         7/16/2015 14:00    "Kurt.Marsden@wellsfargo.com" ‐ RE: Transcare           PP‐TRBK0042600        PP‐TRBK0042602




                                                                                Page 4
                                                                              A0419
                             Case 1:20-cv-06274-LAK
                         18-01021-smb
                           18-01021-smb  Doc
                                           Doc
                                             85-2      Document
                                               83-2 Filed
                                                       Filed
                                                           05/14/19
                                                             05/03/1911-3        Filed 05/14/19
                                                                           Entered
                                                                               Entered 09/30/20
                                                                                         05/03/19Page  101 Exhibit
                                                                                                14:51:01
                                                                                                  19:23:53 ofExhibit
                                                                                                              203 B
                                                            Defendants' Exhibit List
                                           Exhibit B - Defendants
                                                                Pg 6 Exhibit
                                                                        of 16 List Pg 6 of 16

DX    Deposition
No.    Ex. No.     Document Date     Time                        Description                         Begin Bates Range       End Bates Range        Objections     Ruling

                                            Email from Lynn Tilton to Scott Whalen, Michael
64
                                            Greenberg; copying Jean Luc Pelissier, Brian Stephen
                         7/16/2015 14:54    ‐ RE: TransCare ‐ Availability Block (good news)     PP‐TRBK0063506          PP‐TRBK0063508
                                            Email from Michael Greenberg to Lynn Tilton;
65                                          copying Jean Luc Pelissier, Brian Stephen, Scott
                         7/16/2015 18:42    Whalen ‐ Re: TransCare ‐ ADP Update                  PP‐TRBK0087608          PP‐TRBK0087608

                                            Letter from TransCare Corporation to Patriarch
                                            Partners Agency Services, LLC ‐ Direction Letter for
66                                          Payment of Certain Loan Proceeds (signed by Mark
                                            Bonilla, CFO of TransCare; Lynn Tilton on behalf of
                                            Zohar Funds, Ark Investment Partners II, LP, and
                         7/16/2015          Patriarch Partners Agency Services, LLC)               PP‐TRBK0063354        PP‐TRBK0063359
                                            New York City Transit Authority Contract
67
                         7/30/2015          Modification                                           PP‐TRBK0004457        PP‐TRBK0004462

                                            Email from Lynn Tilton to
68                                          "Kurt.Marsden@wellsfargo.com" ‐ FW: TransCare ‐
                                            FYI ‐ Envision Healthcare entered into definitive
                          8/4/2015 0:07     agreement to acquire Rural/Metro                       PP‐TRBK0090469        PP‐TRBK0090473
                                            Email from Lynn Tilton to Michael Greenberg;
                                            copying Jean Luc Pelissier ‐ RE: TransCare (Friendly
                                            reminder) ‐ seeking approval to provide cash flow
69                                          forecast and forecasted financials (P&L, balance
                                            sheet) to Wells Fargo through year‐end 2015
                                            (requested by Wells Fargo as part of amendment
                          8/4/2015 19:29    drafting process)                                      PP‐TRBK0062218        PP‐TRBK0062227
                                            Email from Lynn Tilton to Michael Greenberg;
                                            copying Jean Luc Pelissier; Financial and Investment
70                                          Law ‐ RE: TransCare ‐ update based on information
                                            just received from Wells Fargo (through a
                          9/3/2015 16:58    conversation had with Wells Fargo)                     PP‐TRBK0060399        PP‐TRBK0060400        Hearsay (FRE 802)
                                            Email from Michael Greenberg to Lynn Tilton;
71
                         9/16/2015 6:44     copying Jean Luc Pelissier re: Transacted              PP‐TRBK0059612        PP‐TRBK0059613
                                            Email from Lynn Tilton to Randy Jones ‐ RE:
72
                         10/1/2015 19:02    TransCare CFO                                          PP‐TRBK0042862        PP‐TRBK0042864

                                            Email from Lynn Tilton to Michael Greenberg;
73
                                            copying Jean Luc Pelissier, Randy Jones, John Pothin ‐
                         10/6/2015 9:47     Re: TransCare ‐ plan to visit TransCare this afternoon PP‐TRBK0058179        PP‐TRBK0058180




                                                                                Page 5
                                                                               A0420
                             Case 1:20-cv-06274-LAK
                         18-01021-smb
                           18-01021-smb  Doc
                                           Doc
                                             85-2      Document
                                               83-2 Filed
                                                       Filed
                                                           05/14/19
                                                             05/03/1911-3        Filed 05/14/19
                                                                           Entered
                                                                               Entered 09/30/20
                                                                                         05/03/19Page  102 Exhibit
                                                                                                14:51:01
                                                                                                  19:23:53 ofExhibit
                                                                                                              203 B
                                                            Defendants' Exhibit List
                                           Exhibit B - Defendants
                                                                Pg 7 Exhibit
                                                                        of 16 List Pg 7 of 16

DX    Deposition
No.    Ex. No.     Document Date     Time                        Description                          Begin Bates Range       End Bates Range         Objections        Ruling

                                            Email from Teresa Garney to
                                            "markb@transcare.com",
74
                                            "melissa.provist@wellsfargo.com",
                                            "DailyBBC@transcare.com"; copying
                         10/8/2015 15:35    "LarryC@transcare.com" ‐ RE: BBC 2015‐10‐07.xlsx TRANSCARE00186871            TRANSCARE00186874
                                            Letter from TransCare Corporation to Patriarch
                                            Partners Agency Services, LLC ‐ Direction Letter for
                                            Payment of Certain Loan Proceeds (signed by Gerald
75                                          Campbell, Corporate Controller of TransCare; Lynn
                                            Tilton on behalf of Zohar Funds, Ark Investment
                                            Partners II, LP, and Patriarch Partners Agency
                         10/8/2015          Services, LLC)                                       PP‐TRBK0108125           PP‐TRBK0108130
                                            Email from "melissa.provost@wellsfargo.com" to
                                            Glenn Leland; copying Mark Bonilla, Michael
76
                                            Greenberg ‐ RE: Notice of Non‐Renewal and
                        10/14/2015 12:30    attachment                                           TRANSCARE00006334        TRANSCARE00006336

                                            Letter from TransCare Corporation to Patriarch
                                            Partners Agency Services, LLC ‐ Direction Letter for
77                                          Payment of Certain Loan Proceeds (signed by Glenn
                                            Leland, CEO of TransCare; Lynn Tilton on behalf of
                                            Zohar Funds, Ark Investment Partners II, LP, and
                        10/16/2015          Patriarch Partners Agency Services, LLC)             PP‐TRBK0056115           PP‐TRBK0056120

                                            Email from Michael Greenberg to Jean Luc Pelissier
78
                                            (CBA), Jean Luc Pelissier, Brian Stephen ‐ RE: Draft:
                        10/29/2015 12:17    TransCare ‐ Meeting Follow up                           PP‐TRBK0107559        PP‐TRBK0107561
                                            Email from Michael Greenberg to Makr Bonilla;
79                                          copying Financial and Investment Law ‐ Fwd:
                        11/19/2015 19:13    Transcare ‐ Credit Agreement                            PP‐TRBK0092036        PP‐TRBK0092036
                                            Amendment No. 30 to Credit Agreement of
80
                        11/19/2015          TransCare Corporation                                   PP‐TRBK0099671        PP‐TRBK0099678
                                            Email from Glenn Leland to Michael Greenberg,
81
                         12/8/2015 22:36    Thomas Fuchs ‐ Re: TCP                                  PP‐TRBK0045311        PP‐TRBK0045313

                                            Letter from TransCare Corporation to Patriarch
82
                                            Partners Agency Services, LLC ‐ Direction Letter for                                                Lacks foundation (FRE
                         12/8/2015          Payment of Certain Loan Proceeds (unsigned)             TRANSCARE00231409     TRANSCARE00231414     602)

                                            Email from Glenn Leland to Brian Stephen; copying
83
                                            Michael Greenberg, Jean Luc Pelissier (CBA), Mark
                         12/9/2015 7:42     Bonilla, Randy Jones, John Pothin ‐ Re: TCP             PP‐TRBK0047198        PP‐TRBK0047200




                                                                                 Page 6
                                                                               A0421
                             Case 1:20-cv-06274-LAK
                         18-01021-smb
                           18-01021-smb  Doc
                                           Doc
                                             85-2      Document
                                               83-2 Filed
                                                       Filed
                                                           05/14/19
                                                             05/03/1911-3        Filed 05/14/19
                                                                           Entered
                                                                               Entered 09/30/20
                                                                                         05/03/19Page  103 Exhibit
                                                                                                14:51:01
                                                                                                  19:23:53 ofExhibit
                                                                                                              203 B
                                                            Defendants' Exhibit List
                                           Exhibit B - Defendants
                                                                Pg 8 Exhibit
                                                                        of 16 List Pg 8 of 16

DX    Deposition
No.    Ex. No.     Document Date     Time                          Description                     Begin Bates Range       End Bates Range         Objections        Ruling
                                            Email from Lynn Tilton to Michael Greenberg, Jean
84
                        12/11/2015 8:30     Luc Pelissier ‐ RE: Transcare                       PP‐TRBK0002070         PP‐TRBK00020702
                                            Email from Michael Greenberg to Lynn Tilton;
85                                          copying Jean Luc Pelissier, Brian Stephen ‐ RE:
                        12/11/2015 9:08     TransCare ‐ today                                   PP‐TRBK0107105         PP‐TRBK0107107
                                            Email form Michael Greenberg to Lynn Tilton;
86                                          copying Jean Luc Pelissier, Brian Stephen ‐ RE:
                        12/11/2015 10:38    TransCare ‐ today                                   PP‐TRBK0083461         PP‐TRBK0083463
                                            Email from Michael Greenberg to Lynn Tilton, Jean
87
                        12/11/2015 11:46    Luc Pelissier ‐ RE: Transcare                       PP‐TRBK0002058         PP‐TRBK0002059
                                            Email from Lynn Tilton to Michael Greenberg;
                                            copying Jean Luc Pelissier, Brian Stephen ‐ RE:
88                                          TransCare ‐ Analysis of BBC Reporting of Unbilled
                                            Subsidy Revenue Amounts (privileged and
                        12/11/2015 12:51    confidential)                                       PP‐TRBK0109643         PP‐TRBK0109644

                                            Email from Michael Greenberg to Jean Luc Pelissier
89
                                            (CBA); copying Jean Luc Pelissier, Brian Stephen ‐ Re:
                        12/11/2015 20:14    Draft: TransCare ‐ Today's call with Wells Fargo       PP‐TRBK0107075      PP‐TRBK0107079

                                            Letter from TransCare Corporation to Patriarch
                                            Partners Agency Services, LLC ‐ Direction Letter for
90                                          Payment of Certain Loan Proceeds (signed by Glenn
                                            Leland, CEO of TransCare; Lynn Tilton on behalf of
                                            Zohar Funds, Ark Investment Partners II, LP, and                                                 Lacks foundation (FRE
                        12/11/2015          Patriarch Partners Agency Services, LLC)             PP‐TRBK0099430        PP‐TRBK0099435        602)
                                            Email from Glenn Leland to Michael Greenberg ‐
91
                        12/16/2015 14:38    Fwd: Question                                        PP‐TRBK0045246        PP‐TRBK0045248
                                            Email from Lynn Tilton to Michael Greenberg, Lynn
92                                          Tilton; copying Jean Luc Pelissier, Brian Stephen,
                        12/16/2015 22:46    Randy Jones ‐ RE: Transcare                          PP‐TRBK0075262        PP‐TRBK0075263
                                            Email from Larry Careaga to DailyBBC,
                                            "melissa.provost@wellsfargo.com",
93
                                            "Teresa.Garney@wellsfargo.com" ‐ FW: BBC 2015‐12‐
                        12/17/2015 16:10    16.xlsx                                              TRANSCARE00138081     TRANSCARE00138082
                                            Email from Lynn Tilton to Renee Dudley; copying
94                                          Michael Greenberg ‐ Re: Additional Request
                        12/17/2015 16:28    (Revised) ‐ Friendly Reminder                        PP‐TRBK0001352        PP‐TRBK0001354
                                            Letter from TransCare Corporation to Patriarch
                                            Partners Agency Services, LLC ‐ Direction Letter for
95
                                            Payment of Certain Loan Proceeds (signed by Glenn
                        12/17/2015          Leland, CEO of TransCare)                            PP‐TRBK0098916        PP‐TRBK0098921
                                            Email from Lynn Tilton to Michael Greenberg ‐ Re:
96
                        12/18/2015 9:57     Transcare                                            PP‐TRBK0001414        PP‐TRBK0001414



                                                                              Page 7
                                                                             A0422
                             Case 1:20-cv-06274-LAK
                         18-01021-smb
                           18-01021-smb  Doc
                                           Doc
                                             85-2      Document
                                               83-2 Filed
                                                       Filed
                                                           05/14/19
                                                             05/03/1911-3        Filed 05/14/19
                                                                           Entered
                                                                               Entered 09/30/20
                                                                                         05/03/19Page  104 Exhibit
                                                                                                14:51:01
                                                                                                  19:23:53 ofExhibit
                                                                                                              203 B
                                                            Defendants' Exhibit List
                                           Exhibit B - Defendants
                                                                Pg 9 Exhibit
                                                                        of 16 List Pg 9 of 16

DX    Deposition
No.    Ex. No.     Document Date     Time                        Description                          Begin Bates Range       End Bates Range         Objections        Ruling

                                            Email from Michael Greenberg to Lynn Tilton;
97
                                            copying Jean Luc Pelissier, Brian Stephen ‐ TransCare
                        12/21/2015 19:24    ‐ Summary of meeting with Wells Fargo                  PP‐TRBK0106826         PP‐TRBK0106827        Hearsay (FRE 802)
                                            Email from "Kurt.Marsden@wellsfargo.com" to Lynn
98
                        12/21/2015 22:33    Tilton ‐ RE: Transcare                                 PP‐TRBK0018258         PP‐TRBK0018259
                                            Email from Michael Greenberg to Lynn Tilton;
                                            copying Jean Luc Pelissier, Randy Jones, John Pothin ‐
99
                                            Re: TransCare ‐ seeking feedback on potential list of
                        12/23/2015 15:14    consultants                                            PP‐TRBK0018108         PP‐TRBK0018109
                                            Email from Michael Greenberg to Lynn Tilton;
                                            copying Jean Luc Pelissier, Brian Stephen ‐ TransCare
100
                                            ‐ update on Wells Fargo discussions (privileged and
                        12/30/2015 17:26    confidential)                                          PP‐TRBK0106767         PP‐TRBK0106768
                                            Email from Michael Greenberg to Lynn Tilton;
                                            copying Jean Luc Pelissier, Brian Stephen ‐ RE:
101                                         TransCare ‐ Discussion of NYSIF and upcoming
                                            obligations and performance update (Privileged and
                        12/31/2015 10:58    confidential)                                          PP‐TRBK0106646         PP‐TRBK0106649
                                            Email from Michael Greenberg to Brian Stephen ‐
102
                          1/3/2016 9:19     Fwd: Zurich                                            PP‐TRBK0106614         PP‐TRBK0106615
                                            Email from Larry Careaga to
                                            "melissa.provost@wellsfargo.com",
103                                         "Teresa.Garney@wellsfargo.com"; copying Glenn
                                            Leland, Mark Bonilla, Gerald Campbell ‐ Patriarch
                          1/5/2016 15:19    Funds ‐ DOD 01/05/2016                                 TRANSCARE00024535      TRANSCARE00024535

                                            Letter from TransCare Corporation to Patriarch
104
                                            Partners Agency Services, LLC ‐ Direction Letter for                                                Lacks foundation (FRE
                          1/5/2016          Payment of Certain Loan Proceeds (unsigned)             TRANSCARE00231415     TRANSCARE00231420     602)

                                            Letter from TransCare Corporation to Patriarch
105
                                            Partners Agency Services, LLC ‐ Direction Letter for                                                Lacks foundation (FRE
                          1/7/2016          Payment of Certain Loan Proceeds (unsigned)             TRANSCARE00231421     TRANSCARE00231426     602)
106                       1/7/2016          CMAG Consulting Agreement                               PP‐TRBK0043438        PP‐TRBK0043447
                                            Email from Randy Jones to Lynn Tilton ‐ RE: Can you
107
                         1/11/2016 17:56    speak now?                                              PP‐TRBK0018236        PP‐TRBK0018237
                                            Email from Randy Jones to Lynn Tilton ‐ Re: Rob
108
                         1/12/2016 11:01    Stuck and Thom Fuchs CoC bonus guidance                 PP‐TRBK0023057        PP‐TRBK0023060
                                            Email from Lynn Tilton to Jean Luc Pelissier; copying
109                                         Randy Jones, Michael Greenberg ‐ RE: NYSIF ‐
                         1/13/2016 15:34    Settlement requirements.                                PP‐TRBK0017615        PP‐TRBK0017616
                                            Email from Lynn Tilton to "emadoff@nysif.com" ‐ RE:
110
                         1/13/2016 20:28    Urgent‐‐TransCare                                       PP‐TRBK0018218        PP‐TRBK0018219



                                                                                Page 8
                                                                               A0423
                             Case 1:20-cv-06274-LAK
                         18-01021-smb
                           18-01021-smb  Doc
                                           Doc
                                             85-2       Document
                                               83-2 Filed
                                                       Filed
                                                           05/14/19
                                                             05/03/1911-3        Filed 05/14/19
                                                                           Entered
                                                                               Entered 09/30/20
                                                                                         05/03/19Page  105 Exhibit
                                                                                                14:51:01
                                                                                                  19:23:53 ofExhibit
                                                                                                              203 B
                                                            Defendants' Exhibit List
                                           Exhibit B - Defendants
                                                               Pg 10Exhibit
                                                                         of 16 List Pg 10 of 16

DX    Deposition
No.    Ex. No.     Document Date     Time                        Description                         Begin Bates Range       End Bates Range         Objections        Ruling
                                            Email from Lynn Tilton to Jean Luc Pelissier (CBA);
111                                         copying Brian Stephen ‐ RE: NYIF / Transcare : FYI
                         1/15/2016 12:45    only                                                   PP‐TRBK0106365        PP‐TRBK0106366

112                                         Email from Ashley Gerczak to Carlos Mercado ‐ RE:
                         1/15/2016 16:07    BB&T Wire ‐ Approval Requested ‐ Ark II Funding        PP‐TRBK0015408        PP‐TRBK0015408
                                            Email from Lynn Tilton to Renee Dudley ‐ RE:
                                            Approval to release funds from PPAS for Transcare
113
                                            and Spiegel ($1,181,475.53) today 1/15/2016 **
                         1/15/2016 16:33    Friendly Reminder**                                    PP‐TRBK0008416        PP‐TRBK0008416

                                            Letter from TransCare Corporation to Ark II CLO 2001‐
114
                                            1, LTD ‐ Direction Letter for Payment of Certain Loan                                              Lacks foundation (FRE
                         1/15/2016          Proceeds (signed by Peter Wolf, COO of TransCare) PP‐TRBK0044689             PP‐TRBK0044693        602)

                                            Email from Brian Stephen to Lynn Tilton; copying
115                                         Jean Luc Pelissier, Michael Greenberg ‐ **Privileged
                                            and Confidential: Approval Requested ‐ TransCare
                         1/22/2016 17:27    Engagement of Counsel with attachments                 PP‐TRBK0112586        PP‐TRBK0112589
                                            Email from Lynn Tilton to Brian Stephen copying
                                            Jean Luc Pelissier, Michael Greenberg ‐ RE:
116
                                            **Privileged and Confidential: Approval Requested ‐
                         1/22/2016 18:34    TransCare Engagement of Counsel                        PP‐TRBK0098840        PP‐TRBK0098848
                                            Email from Michael Greenberg to Lynn Tilton;
                                            copying Jean Luc Pelissier, Randy Jones, Brian
117
                                            Stephen ‐ TransCare ‐ weekly update (Privileged and
                         1/23/2016 8:44     confidential)                                          PP‐TRBK0106129        PP‐TRBK0106131
                                            Email from Renee Dudley to Michael Greenberg ‐
118
                         1/26/2016 13:24    Transcare borrowings (a).xls and attachment            PP‐TRBK0002170        PP‐TRBK0002171
                                            Email from Michael Greenberg to Lynn Ttilton;
                                            copying Jean Luc Pelissier, Renee Dudley,Adam Katz ‐
119
                                            Re: TransCare ‐ purchase of 2 vehicles (previously
                         1/28/2016 15:54    discussed)                                             PP‐TRBK0084251        PP‐TRBK0084254
                                            Email from Lynn Tilton to Michael Greenberg;
                                            copying Jean Luc Pelissier, Renee Dudley,Adam Katz ‐
120
                                            Re: TransCare ‐ purchase of 2 vehicles (previously
                         1/28/2016 15:55    discussed)                                             PP‐TRBK0002162        PP‐TRBK0002164

                                            Email from Lynn Tilton to Renee Dudley; copying
                                            Financial and Investment Law, Carlos Mercado ‐ RE:
121
                                            Approval to Release funds from PPAS ‐ TransCare
                                            1/29/2016 (additional 690K wire) Amount Released
                         1/29/2016 16:46    ** Privileged and Confidential**                   PP‐TRBK0099192            PP‐TRBK0099194




                                                                                Page 9
                                                                               A0424
                             Case 1:20-cv-06274-LAK
                         18-01021-smb
                           18-01021-smb  Doc
                                           Doc
                                             85-2       Document
                                               83-2 Filed
                                                       Filed
                                                           05/14/19
                                                             05/03/1911-3        Filed 05/14/19
                                                                           Entered
                                                                               Entered 09/30/20
                                                                                         05/03/19Page  106 Exhibit
                                                                                                14:51:01
                                                                                                  19:23:53 ofExhibit
                                                                                                              203 B
                                                            Defendants' Exhibit List
                                           Exhibit B - Defendants
                                                               Pg 11Exhibit
                                                                         of 16 List Pg 11 of 16

DX    Deposition
No.    Ex. No.     Document Date     Time                        Description                           Begin Bates Range       End Bates Range         Objections        Ruling

                                            Letter from TransCare Corporation to Ark II CLO 2001‐
122
                                            1, LTD ‐ Direction Letter for Payment of Certain Loan                                                Lacks foundation (FRE
                         1/29/2016          Proceeds (signed by Peter Wolf, COO of TransCare) PP‐TRBK0043417               PP‐TRBK0043421        602)
                                            Email from Lynn Tilton to Jean Luc Pelissier, Michael
123                                         Greenberg, Brian Stephen, Randy Jones ‐ RE:
                          2/4/2016 8:23     Privileged and Confidential                           PP‐TRBK0107343           PP‐TRBK0107344
                                            Email from Michael Greenberg to Jean Luc Pelissier,
                                            "clandeck@carlmarksadvisors.com",
124
                                            "jkillion@carlmarks.com"; copying Brian Stephen ‐
                          2/5/2016 17:13    Notes from the TransCare meeting                      PP‐TRBK0049900           PP‐TRBK0049900

                                            Email from Michael Greenberg to Brian Stephen;
                                            copying Jean Luc Pelissier,
125
                                            "clandeck@carlmarksadvisors.com",
                                            "jkillion@carlmarksadvisors.com" ‐ Re: TransCare ‐
                          2/6/2016 12:37    Customers, Vendors 02‐05‐16 v1.xlsx                  PP‐TRBK0049899            PP‐TRBK0049899
                                            Email from Michael Greenberg to
126
                          2/6/2016 17:36    "clandeck@carlmarksadvisors.com" ‐ RE: TC            PP‐TRBK0013138            PP‐TRBK0013140
                                            Email from Michael Greenberg to Jean Luc Pelissier ‐
127
                          2/7/2016 8:48     TransCare with attachment                            PP‐TRBK0046297            PP‐TRBK0046323

                                            Email from Jean Luc Pelissier (CBA) to Lynn Tilton;
128
                                            copying Michael Greenberg ‐ FW: Follow up on
                          2/9/2016 19:15    Question regarding the Transcare contract.          PP‐TRBK0016163             PP‐TRBK0016163
                                            Email from "Kurt.Marsden@wellsfargo.com" to Lynn
129
                          2/9/2016 20:45    Tilton ‐ RE: Transcare                              PP‐TRBK0018166             PP‐TRBK0018168

130                                         Email from Lynn Tilton to
                          2/9/2016 20:56    "Kurt.Marsden@wellsfargo.com" ‐ RE: Transcare            PP‐TRBK0028275        PP‐TRBK0028278
                                            Email from "Kurt.Marsden@wellsfargo.com" to Lynn
131
                          2/9/2016 23:26    Tilton ‐ RE: Transcare                                   PP‐TRBK0028267        PP‐TRBK0028270
                                            Email from Jonathan Killion to Michael Greenberg;
132                                         copying Carl Landeck ‐ Article 9 Entities 2.10.16.xlsx
                         2/10/2016 1:39     and attachment                                           PP‐TRBK0002317        PP‐TRBK0002318
                                            Email from Tendai Masaya to Carlos Mercado, Brian
                                            Stephen; copying "Accounting" ‐ FW:
133
                                            TRANSCENDENCE TRANSIT II, INC. ‐ Formation
                         2/10/2016 14:26    Documents with attachments                               PP‐TRBK0015288        PP‐TRBK0015295
                                            Email from Carlos Mercado to Alicia Staggers;
                                            copying Tendai Masaya ‐ FW: Transcendence Transit,
134
                                            Inc. & Transcendence Transit II, Inc. EINs and
                         2/10/2016 15:39    attachments                                              PP‐TRBK0015305        PP‐TRBK0015311




                                                                                Page 10
                                                                               A0425
                                   Case 1:20-cv-06274-LAK
                               18-01021-smb
                                 18-01021-smb  Doc
                                                 Doc
                                                   85-2       Document
                                                     83-2 Filed
                                                             Filed
                                                                 05/14/19
                                                                   05/03/1911-3        Filed 05/14/19
                                                                                 Entered
                                                                                     Entered 09/30/20
                                                                                               05/03/19Page  107 Exhibit
                                                                                                      14:51:01
                                                                                                        19:23:53 ofExhibit
                                                                                                                    203 B
                                                                  Defendants' Exhibit List
                                                 Exhibit B - Defendants
                                                                     Pg 12Exhibit
                                                                               of 16 List Pg 12 of 16

DX    Deposition
No.    Ex. No.           Document Date   Time                           Description                              Begin Bates Range       End Bates Range        Objections     Ruling

                                                  Email from "robert.strack@wellsfargo.com" to Lynn
                                                  Tilton, Michael Greenberg, Jean Luc Pelissier, Randy
                                                  Jones; copying "Kurt.Marsden@wellsfargo.com",
135
                                                  "laurence.forte@wellsfargo.com",
                                                  "john.husson@wellsfargo.com",
                                                  "melissa.provost@wellsfargo.com" ‐ RE: Wells
                               2/10/2016 18:25    Fargo/TransCare ‐ Financing Discussion Points        PP‐TRBK0022332                PP‐TRBK0022334
                                                  Email from Michael Greenberg to
                                                  "jkillion@carlmarksadvisors.com"; copying Glen
136
                                                  Youngblood and Jean Luc Pelissier ‐ Go forward case
                               2/11/2016 17:14    and attachments                                      PP‐TRBK0016055                PP‐TRBK0016056

137                                               Email from Cindi Giglio to Brian Stephen ‐ Re:
                               2/12/2016 6:30     Retainer                                                    PP‐TRBK0051817         PP‐TRBK0051819        Hearsay (FRE 802)

138                                               Email from Cindi Giglio to Brian Stephen; copying
                               2/12/2016 6:52     Harrison III, Lynn P., Peter Buenger ‐ Re: Form of TSA PP‐TRBK0048829              PP‐TRBK0048848

139                                               Email from Robert P. Strack to Michael A. Moore'
                               2/12/2016 18:47    copying Daniel F. Fiorillo ‐ Re: TransCare ‐ Budget         WF_Tilton_00007079     WF_Tilton_00007083


                                                  Email from Jonathan N. Helfat to Cindi Giglio, Lynn P.
                                                  Harrison III, "clandeck@carlmarks.com", Jonathan
140                                               Killion, Marc Pfefferle, Lynn Tilton, Jean Luc Pelissier,
                                                  Randy Jones, Michael Greenberg, Daniel F. Fiorillo,
                                                  "robert.strack@wellsfargo.com",
       DX 173 (Husson                             "john.husson@wellsfargo.com",
        ‐ Wells Fargo)         2/12/2016 21:53    "melissa.provost@wellsfargo.com" ‐ FW: TransCare            PP‐TRBK0046279         PP‐TRBK0046280
                                                  Email from Lynn Tilton to Jean Luc Pelissier (CBA);
                                                  copying Michael Greenberg, Brian Stephen ‐ RE:
141
                                                  Privileged & Confidential :: Transcendence Go
                               2/13/2016 12:30    Forward Model                                               PP‐TRBK0110746         PP‐TRBK0110751
                                                  Email from Jonathan Killion to Michael Greenberg,
                                                  Jean Luc Pelissier (CBA); copying Carl Landeck, Marc
142                                               Pfefferle, Cindi Giglio, "ltauro@curtis.com",
                                                  "pbuenger@curtis.com", "lharrison@curtis.com" ‐
                               2/13/2016 17:34    List of Questions                                           PP‐TRBK0077401         PP‐TRBK0077403
                                                  Email from Jean Luc Pelissier to Randy Jones, John
                                                  Pothin, Michael Greenberg, Peter Wolf, Glen
                                                  Youngblood, Brian Stephen, Kevin Dell; copying Lynn
143
                                                  Tilton ‐ Privileged and Confidential ::
                                                  Transcare/Progress and action list / review
                               2/14/2016 17:18    tomorrow Monday.                                            PP‐TRBK0097632         PP‐TRBK0097640


                                                                                        Page 11
                                                                                      A0426
                                   Case 1:20-cv-06274-LAK
                               18-01021-smb
                                 18-01021-smb  Doc
                                                 Doc
                                                   85-2       Document
                                                     83-2 Filed
                                                             Filed
                                                                 05/14/19
                                                                   05/03/1911-3        Filed 05/14/19
                                                                                 Entered
                                                                                     Entered 09/30/20
                                                                                               05/03/19Page  108 Exhibit
                                                                                                      14:51:01
                                                                                                        19:23:53 ofExhibit
                                                                                                                    203 B
                                                                  Defendants' Exhibit List
                                                 Exhibit B - Defendants
                                                                     Pg 13Exhibit
                                                                               of 16 List Pg 13 of 16

DX    Deposition
No.    Ex. No.           Document Date   Time                            Description                          Begin Bates Range       End Bates Range        Objections     Ruling
                                                  Email from Cindi Giglio to Brian Stephen ‐ FW:
144                                               TransCare ‐ Revised First Day Pleadings
                               2/15/2016 17:25    (Assumptions and Utilities)                              PP‐TRBK0048249         PP‐TRBK0048250
                                                  Email from John E. Husson to Laurence S. Forte,
                                                  Robert P. Strack, Jonathan N. Helfat, Daniel F.
145
                                                  Fiorillo, Melissa A. Provost ‐ RE: TransCare ‐ Revised
                               2/16/2016 9:00     Budget                                                   WF_Tilton_00000228     WF_Tilton_00000232
                                                  Email from Brian Stephen to John Pothin, Peter
146                                               Wolf; copying Jean Luc Pelissier, Kevin Dell, Randy
                               2/17/2016 11:43    Jones ‐ Re: TSA and planning input                       PP‐TRBK0086412         PP‐TRBK0086413
                                                  Email from Lynn Tilton to
                                                  "robert.strack@wellsfargo.com"; copying Jean Luc
                                                  Pelissier, "kurt.marsden@wellsfargo.com",
                                                  "laurence.forte@wellsfargo.com",
147
                                                  "john.husson@wellsfargo.com",
                                                  "melissa.provost@wellsfargo.com", Vincent Devito,
       DX 174 (Husson                             Michael Greenberg ‐ RE: 13 Week Cash Flow out of
        ‐ Wells Fargo)         2/17/2016 18:22    court (2).xlsx                                           PP‐TRBK0091631         PP‐TRBK0091632
                                                  Email from Lynn Tilton to Mark Claster, Carl Landeck,
                                                  Jean Luc Pelissier (CBA); copying Marc Pfefferle,
148
                                                  Jonathan Killion, Randy Jones ‐ RE: Proposed Out of
                               2/18/2016 9:56     Court Wind down plan                                     PP‐TRBK0046207         PP‐TRBK0046211
                                                  Email from "robert.strack@wellsfargo.com" to Lynn
                                                  Tilton; copying Jean Luc Pelissier, Vincent Devito,
                                                  Michael Greenberg, "cgiglio@curtis.com",
149
                                                  "lharrison@curtis.com",
                                                  "Kurt.Marsden@wellsfargo.com", Brian Stepehen ‐
                               2/18/2016 10:12    RE: Privileged and Confidential                          PP‐TRBK0044607         PP‐TRBK0044609
                                                  Email from Alicia Staggers to Lynn Tilton ‐ Re:
150
                               2/18/2016 23:05    Transcare‐‐Privileged and Confidential                   PP‐TRBK0052107         PP‐TRBK0052107
                                                  Email from Cindi Giglio to Lynn Tilton; copying Lynn
151                                               P. Harrison III, Brian Stephen ‐ Re: Privileged and
                               2/19/2016 10:34    Confidential                                             PP‐TRBK0047851         PP‐TRBK0047852        Hearsay (FRE 802)
                                                  Email from Robert P. Strack to Mark Claster, Marc
                                                  Pfefferle; copying Carl Landeck, Jonathan Killion,
152
       DX 175 (Husson                             Melissa A. Provost, John E. Husson ‐ RE: 13 Week
        ‐ Wells Fargo)         2/19/2016 12:23    Cash Flow Forecast                                       WF_TC_00004343         WF_TC_00004348

                                                  Email from Lynn Tilton to
153                                               "clandeck@carlmarks.com", Cindi Giglio; copying
                                                  Lynn P. Harrison III, Brian Stephen, Jean Luc Pelissier,
                               2/19/2016 14:33    Peter Wolf ‐ RE: Borrowing Base                          PP‐TRBK0051622         PP‐TRBK0051624
                                                  Email from Randy Jones to Lynn Tilton ‐ FW: Progress
154
                               2/19/2016 14:50    on Transcendence Transit                                 PP‐TRBK0028128         PP‐TRBK0028129



                                                                                      Page 12
                                                                                    A0427
                             Case 1:20-cv-06274-LAK
                         18-01021-smb
                           18-01021-smb  Doc
                                           Doc
                                             85-2       Document
                                               83-2 Filed
                                                       Filed
                                                           05/14/19
                                                             05/03/1911-3        Filed 05/14/19
                                                                           Entered
                                                                               Entered 09/30/20
                                                                                         05/03/19Page  109 Exhibit
                                                                                                14:51:01
                                                                                                  19:23:53 ofExhibit
                                                                                                              203 B
                                                            Defendants' Exhibit List
                                           Exhibit B - Defendants
                                                               Pg 14Exhibit
                                                                         of 16 List Pg 14 of 16

DX    Deposition
No.    Ex. No.     Document Date   Time                         Description                        Begin Bates Range       End Bates Range   Objections   Ruling

155                                         Email from Lynn Tilton to Lynn P. Harrison III;
                         2/19/2016 15:05    copying Brian Stephen, Cindi Giglio ‐ RE: TransCare PP‐TRBK0047828         PP‐TRBK0047831
                                            Email from Lynn Tilton to Robert Strack; copying Kurt
156                                         Marsden, Laurence Forte, John Husson, Randy Jones ‐
                         2/19/2016 15:13    RE: Transcare                                         WF_TC_00005282       WF_TC_00005284
                                            Email from Lynn Tilton to Laurence Forte, Robert
157                                         Strack; copying Kurt Marsden, Randy Jones, John
                         2/19/2016 15:59    Husson ‐ RE: Transcare                                WF_TC_00005291       WF_TC_00005293


                                            Email from Lynn Tilton to Robert Strack,
                                            "jhelfat@otterbourg.com", "lharrison@curtis.com",
158
                                            Jean Luc Pelissier, Randy Jones, Michael Greenberg,
                                            Kurt Marsden, Laurence Forte, John Husson, Melissa
                                            Provost, Joel Brighton, Brian Stephen; copying
                         2/19/2016 16:47    "dfiorilo@otterbourg.com" ‐ RE: TransCare           WF_TC_00004187         WF_TC_00004190
                                            Email from Robert P. Strack to Carl Landeck, Mark
                                            Claster, Marc Pfefferle, Jonathan Killion, John E.
159
                                            Husson, Melissa A. Provost ‐ RE: TransCare term
                         2/19/2016 17:19    sheet and attachment                                WF_Tilton_00000276     WF_Tilton_00000278

                                            Email from Brian Stephen to Lynn Tilton; copying
160
                                            Randy Jones ‐ **Privileged and Confidential:
                         2/19/2016 19:00    Chrysalis Engagement Letter with attachments         PP‐TRBK0105058        PP‐TRBK0105067
                                            Email from Lynn Tilton to Scott Whalen, Alicia
161
                         2/20/2016 9:51     Staggers ‐ Fw: 13 Week Model Questions               PP‐TRBK0052255        PP‐TRBK0052257

                                            Email from Michael Greenberg to Lynn Tilton;
                                            copying Jean Luc Pelissier, Scott Whalen, Jodie
162
                                            Frazier, Vikram Agrawal, Vincent Devito, Brian
                                            Stephen ‐ Transcare ‐ NewCo Models (Privileged and
                         2/20/2016 18:00    Confidential) with Native attachments              PP‐TRBK0110451          PP‐TRBK0110472

                                            Email from Michael Greenberg to Lynn Tilton;
163
                                            copying Jean Luc Pelissier, Vincent Devito, Vikram
                         2/20/2016 20:05    Agrawal, Scott Whalen ‐ RE: TransCare ‐ question     PP‐TRBK0044541        PP‐TRBK0044542




                                                                               Page 13
                                                                              A0428
                             Case 1:20-cv-06274-LAK
                         18-01021-smb
                           18-01021-smb  Doc
                                           Doc
                                             85-2       Document
                                               83-2 Filed
                                                       Filed
                                                           05/14/19
                                                             05/03/1911-3        Filed 05/14/19
                                                                           Entered
                                                                               Entered 09/30/20
                                                                                         05/03/19Page  110 Exhibit
                                                                                                14:51:01
                                                                                                  19:23:53 ofExhibit
                                                                                                              203 B
                                                            Defendants' Exhibit List
                                           Exhibit B - Defendants
                                                               Pg 15Exhibit
                                                                         of 16 List Pg 15 of 16

DX    Deposition
No.    Ex. No.     Document Date     Time                           Description                         Begin Bates Range       End Bates Range         Objections        Ruling
                                            Email from Daniel F. Fiorillo to Lynn Tilton,
                                            "robert.strack@wellsfargo.com",
                                            "john.husson@wellsfargo.com",
                                            "melissa.provost@wellsfargo.com", Michael
                                            Greenberg, Jean Luc Pelissier, Vincent Devito;
164                                         copying "laurence.forte@wellsfargo.com",
                                            "Kurt.Marsden@wellsfargo.com",
                                            "cgiglio@curtis.com", Jonathan N. Helfat,
                                            "lharrison@curtis.com", Brian Stephen,
                                            "Michael.A.Moore@wellsfargo.com" ‐ RE: 13 Week
                         2/22/2016 9:24     Model Questions                                           PP‐TRBK0003859        PP‐TRBK0003864
                                            Email from Lynn Tilton to Cindi Giglio; copying Lynn
165
                         2/22/2016 14:59    P. Harrison III ‐ RE: TransCare                           PP‐TRBK0052071        PP‐TRBK0052074
                                            Email from Vikram Agrawal to Lynn Tilton; copying
                                            Michael Greenberg, Jodie Frazier, Jean Luc Pelissier,
                                            Vincent Devito, Scott Whalen, Brian Stephen ‐ RE:
166
                                            TransCare ‐ Updated NewCo Model with Paratransit,
                                            PA, and HV ‐ Privileged and Confidential with
                         2/22/2016 17:48    attachments                                               PP‐TRBK0110485        PP‐TRBK0110490
167                      2/23/2016 8:47     Email from Lynn Tilton to John Foerst ‐ Re:               PP‐TRBK0028087        PP‐TRBK0028090
                                            Email from Lynn Tilton to Jonathan N. Helfat, Cindi
                                            Giglio; copying Daniel F. Fiorillo, Jean Luc Pelissier,
168
                                            Michael Greenberg, Brian Stephen ‐ RE: Privileged
                         2/23/2016 9:27     and Confidential                                          PP‐TRBK0047782        PP‐TRBK0047784
                                            Email from Lynn Tilton to Jean Luc Pelissier (CBA) ‐
169                                         RE: Town Meeting ‐ More color‐‐Privileged and
                         2/23/2016 12:00    Confidential                                              PP‐TRBK0111883        PP‐TRBK0111886        Hearsay (FRE 802)
                                            Email from Lynn Tilton to John Foerst, Todd Trent;
170                                         copying Glen Youngblood, Michael Greenberg,
                         2/23/2016 15:49    Thomas Charles ‐ RE: Loss run                             PP‐TRBK0004372        PP‐TRBK0004375

171                                         Email from Cindi Giglio to Lynn Tilton; copying Lynn
                         2/23/2016 16:44    P. Harrison III, Brian Stephen ‐ RE: Wells Counter        PP‐TRBK0047694        PP‐TRBK0047695
                                                                                                                                                  Lacks foundation (FRE
                                                                                                                                                  602);
172                                                                                                                                               Lacks authentication
                                            Email from Carlos Mercado to Lynn Tilton ‐ Re:                                                        (FRE 901);
                         2/24/2016 14:45    Transcare Debt                                            PP‐TRBK0014825        PP‐TRBK0014826        Hearsay (FRE 802)
173                      2/24/2016          Document entitled "Certificate of Resolutions"            CURTIS_004945         CURTIS_004947
                                            Letter to TransCare from PPAS Re: "Notice of
174                                         Acceptance of Subject Collateral in Partial
                         2/24/2016          Satisfaction of Obligation"                               PP‐TRBK0091197        PP‐TRBK0091201
175
                         2/25/2016 9:42     Email from Brian Stephen to Lynn Tilton ‐ Re: Urgent PP‐TRBK0043510             PP‐TRBK0043510



                                                                                 Page 14
                                                                               A0429
                                    Case 1:20-cv-06274-LAK
                                18-01021-smb
                                  18-01021-smb  Doc
                                                  Doc
                                                    85-2       Document
                                                      83-2 Filed
                                                              Filed
                                                                  05/14/19
                                                                    05/03/1911-3        Filed 05/14/19
                                                                                  Entered
                                                                                      Entered 09/30/20
                                                                                                05/03/19Page  111 Exhibit
                                                                                                       14:51:01
                                                                                                         19:23:53 ofExhibit
                                                                                                                     203 B
                                                                   Defendants' Exhibit List
                                                  Exhibit B - Defendants
                                                                      Pg 16Exhibit
                                                                                of 16 List Pg 16 of 16

DX    Deposition
No.    Ex. No.            Document Date     Time                       Description                        Begin Bates Range       End Bates Range         Objections        Ruling
                                                   Email from Brian Stephen to Earl Kossuth; copying
                                                   Thomas Milea, Jean Luc Pelissier, Thomas Fuchs,
176
                                                   Michael Greenberg, Randy Jones, John Pothin ‐ Re:
                                2/26/2016 1:55     Securing Assets                                      PP‐TRBK0076690        PP‐TRBK0076695
                                                   Email from Randy Jones to Lynn Tilton ‐ RE: Court
177                                                appointed attorney for the trustee‐ Sal Lomonico
                                2/26/2016 4:57     (516) 398‐9550                                       PP‐TRBK0090451        PP‐TRBK0090452
178
                                2/26/2016 14:27    Email from Lynn Tilton to Randy Jones ‐ RE: MTA      PP‐TRBK0042591        PP‐TRBK0042592
                                                   Email from Cindi Giglio to Lynn Tilton, Lynn P.
179
                                2/26/2016 15:16    Harrison III ‐ RE: MTA                               PP‐TRBK0090453        PP‐TRBK0090455
                                                   Transcript of Hearing re 341 Meeting, Case No. 16‐
180
      DX 11 (LaMonica)          6/21/2017          10407‐smb
181     PX 103 (Tilton)         10/9/2017          Ark II Proof of Claim

182
        PX 104 (Tilton)         10/9/2017          PPAS Proof of Claim
183     PX 105 (Tilton)         10/9/2017          Patriarch Partners Proof of Claim
184                             10/9/2017          PPMG Proof of Claim
                                                                                                                                                    Lacks foundation (FRE
                                                                                                                                                    602);
185                                                                                                                                                 Lacks authentication
                                                                                                                                                    (FRE 901);
                                                   PPAS Credit Agreement Commitment Spreadsheet         PP‐TRBK0098716        PP‐TRBK0098726        Hearsay (FRE 802)




                                                                                       Page 15
                                                                                       A0430
       Case 1:20-cv-06274-LAK
   18-01021-smb
     18-01021-smb  Doc
                     Doc
                       85-3      Document
                         83-3 Filed
                                 Filed
                                     05/14/1911-3
                                       05/03/19    Filed 05/14/19
                                                Entered
                                                  Entered 09/30/20
                                                            05/03/19Page  112 Exhibit
                                                                   14:51:01
                                                                     19:23:53 ofExhibit
                                                                                 203 C
                     Exhibit C - Parties Joint
                                         Pg 1 of
                                               Exhibit
                                                 6     List Pg 1 of 6




               LAMONICA V. TILTON, ET AL.

EXHIBIT C TO PROPOSED JOINT PRETRIAL ORDER

              PARTIES’ JOINT EXHIBIT LIST




                                          A0431
                                  Case 1:20-cv-06274-LAK
                              18-01021-smb
                                18-01021-smb  Doc
                                                Doc
                                                  85-3      Document
                                                    83-3 Filed
                                                            Filed
                                                                05/14/1911-3
                                                                  05/03/19    Filed 05/14/19
                                                                           Entered
                                                                             Entered 09/30/20
                                                                                       05/03/19Page  113 Exhibit
                                                                                              14:51:01
                                                                                                19:23:53 ofExhibit
                                                                                                            203 C
                                                Exhibit C - Parties Joint
                                                                    Pg 2 of
                                                                          Exhibit
                                                                            6     List Pg 2 of 6

JX No.Document Date   Time    Description                                                                                      Begin Bates Range    End Bates Range
  1 8/4/2003                  PPAS Credit Agreement                                                                            PP-TRBK0000027       PP-TRBK00000107
  2 10/13/2006                Wells Fargo Loan and Security Agreement                                                          CURTIS_000736        CURTIS_000934
  3 10/13/2006                Wells Fargo 2006 Intercreditor Agreement                                                         CURTIS_000001        CURTIS_000032
  4 11/18/2013                Amendment 23 to Credit Agreement of TransCare Corporation                                        PP-TRBK0049581       PP-TRBK0049591
  5 11/24/2014        13:56   Email from Glenn Leland to "pelissier@cbagroupllc.com" - Re: Resume / Thank you.                 PP-TRBK0042133       PP-TRBK0042139
  6 12/3/2014         13:36   Email from Brad Schneider to Jean Luc Pelissier - RE: Cash Report for 12-02-2014                 TRANSCARE00001004    TRANSCARE00001005
  7 12/14/2014        21:12   Email from Lynn Tilton to Jean Luc Pelissier - Transcare                                         PP-TRBK0087830       PP-TRBK0087830
                              Email from Lynn Tilton to Glenn Leland; copying Jean Luc Pelissier, Randy Jones, Jim O'Connor,
  8   1/26/2015       12:52                                                                                                    TRANSCARE00067400    TRANSCARE00067402
                              Mark Bonilla, Jeff Ellis - RE: TransCare Weekly Report - Supplemental
  9   2/4/2015        20:23   Email from Glenn Leland to Jean Luc Pelissier, Brad Schneider - TransCare Cash Crisis            PP-TRBK0028616       PP-TRBK0028633
                              Email from Jean Luc Pelissier to Lynn Tilton - Transcare :: Escalated situation & corrective
 10   2/4/2015        21:29                                                                                                    PP-TRBK0028597       PP-TRBK0028615
                              proposal
                              Email from Brian Stephen to Glenn Leland, Jean Luc Pelissier (CBA); copying Mark Bonilla, Jeff
 11   2/5/2015        10:34                                                                                                    PP-TRBK0087751       PP-TRBK0087755
                              Ellis, Brad Schneider - RE: Privileged and Confidential
                              Email from Glenn Leland to Jean Luc Pelissier, Brad Schneider, Mark Bonilla, Steve Berlin, Brian
 12   2/6/2015        14:50                                                                                                    TRANSCARE00004259    TRANSCARE00004262
                              Stephen - Re: New alternative to consider
 13   2/7/2015        10:39 Email from "pelissier@cbagroupllc.com" to Glenn Leland - Re: Interpretation of Authority            PP-TRBK0038492      PP-TRBK0038493
 14   2/10/2015       20:49 Email from Glenn Leland to Mike Weinberger - Re: RCA Ambulance                                      TRANSCARE00195943   TRANSCARE00195943
                            Email from Glenn Leland to Lynn Tilton; copying Brad Schneider, Jean Luc Pelissier - Re: RCA
 15   2/10/2015       23:13 Ambulance                                                                                           PP-TRBK0028514      PP-TRBK0028521
                            Service NYC
                            Email from Glenn Leland to Brian Stephen - Re: New
 16   2/11/2015       12:37                                                                                                     PP-TRBK0090199      PP-TRBK0090203
                            Alternative to Consider
 17   2/13/2015       19:52 Email from Brad Schneider to Michael Greenberg, Jean Luc Pelissier - Re: TransCare                  PP-TRBK0080991      PP-TRBK0080992
                            Email from Glenn Leland to Michael Greenberg, Mark Bonilla; copying Jean Luc Pelissier - Re:
 18   2/16/2015       9:06                                                                                                      PP-TRBK0088135      PP-TRBK0088136
                            TRANSCARE BUSINESS MODEL 2015 Recovery.xlsx
 19   2/18/2015       10:31 Email from Glenn Leland to Mark Bonilla - Re: RCA/Transcare                                         TRANSCARE00004063   TRANSCARE00004063
                            Email from Mike Weinberger to Mark Bonilla -
 20   2/18/2015       13:21                                                                                                     TRANSCARE00004048   TRANSCARE00004049
                            Re: RCA/Transcare
                            Email from Mark Bonilla to Mike Weinberger; copying Glenn
 21   2/18/2015       14:14                                                                                                     TRANSCARE00061423   TRANSCARE00061424
                            Leland - RE: RCA/Transcare
                              Email from Michael Greenberg to Lynn Tilton; copying Jean Luc Pelissier - TransCare - update
 22   2/19/2015       21:00                                                                                                     PP-TRBK0042324      PP-TRBK0042325
                              and request for a meeting with the company Monday/Tuesday next week (if possible)
 23   2/20/2015       15:37 Email from Mike Weinberger to Glenn Leland - Re: RCA Ambulance Service                              TRANSCARE00195974   TRANSCARE00195974
                            Email from Thomas Fuchs to "Mike.Rushin@nationalexpresscorp.com" - TCP/ADC 2014
 24   2/21/2015       9:56                                                                                                      TRANSCARE00219442   TRANSCARE00219452
                            financials
                            Email from Glenn Leland to Jean Luc Pelissier, et al - Re: TransCare the week of February 15 thru
 25   2/22/2015       14:34                                                                                                     TRANSCARE00196217   TRANSCARE00196219
                            20, 2015
                            Email from Glenn Leland to "Lynn.Tilton@PatriarchPartners.com"; copying Jean Luc Pelissier,
 26   2/25/2015       0:05 Michael Greenberg, Glen Youngblood, Mark Bonilla, Jeff Ellis - Wells presentation (attaching         TRANSCARE00003889   TRANSCARE00003890
                            Native file of "TransCare Presentation to Wells Fargo.pptx")




                                                                                        A0432
                                                                                            1
                              Case 1:20-cv-06274-LAK
                          18-01021-smb
                            18-01021-smb  Doc
                                            Doc
                                              85-3      Document
                                                83-3 Filed
                                                        Filed
                                                            05/14/1911-3
                                                              05/03/19    Filed 05/14/19
                                                                       Entered
                                                                         Entered 09/30/20
                                                                                   05/03/19Page  114 Exhibit
                                                                                          14:51:01
                                                                                            19:23:53 ofExhibit
                                                                                                        203 C
                                            Exhibit C - Parties Joint
                                                                Pg 3 of
                                                                      Exhibit
                                                                        6     List Pg 3 of 6

                          Email from Thomas Fuchs to "Mike.Rushing@nationalexpresscorp.com" - TCP general contract
27   3/5/2015     10:37                                                                                                    TRANSCARE00221782   TRANSCARE00221842
                          provisions
28   3/5/2015     13:35 Email from Thomas Fuchs to "Mike.Rushing@nationalexpresscorp.com" - cash problems                  TRANSCARE00221844   TRANSCARE00221844

                          Email from Glenn Leland to Lynn Tilton; copying Jean Luc Pelissier, Michael Greenberg, Randy
29   3/7/2015     14:05                                                                                                 PP-TRBK0071446         PP-TRBK0071450
                          Jones, John Pothin, Brian Stephen, Mark Bonilla - Re: TransCare highlights March 1 to 7, 2015
                          Email from Glenn Leland to Mark Bonilla - Re: WFB (Transcare) -- Amendment No. 11 -
30   4/20/2015    13:56                                                                                                    TRANSCARE00023863   TRANSCARE00023867
                          Approval update?
                          Email from Glenn Leland to Jean Luc Pelissier (CBA), Mark Bonilla; copying Michael Greenberg
31   6/5/2015     15:00                                                                                                    PP-TRBK0066623      PP-TRBK0066624
                          Re: Interest Payment
                          Email from Glenn Leland to Lynn Tilton; copying Jean Luc Pelissier, Michael Greenberg, Randy
32   6/7/2015     19:03   Jones, John Pothin, Mark Bonilla, Earl Kossuth, Rob Stuck, Thomas Fuchs, Glen Youngblood -       PP-TRBK0031307      PP-TRBK0031321
                          TransCare weekly update
                          Email from Michael Greenberg to Lynn Tilton; Cc'd jean Luc Pelissier, Brian Stephen, Financial
33   7/3/2015     9:30                                                                                                     TRANSCARE00007937   TRANSCARE00007942
                          and Investment Law - TransCare - update (privileged and confidential)
                          Email from Mark Bonilla to Jean Luc Pelissier, Michael Greenberg; copying Glenn Leland - RE:
34   7/3/2015     15:17                                                                                                    TRANSCARE00051392   TRANSCARE00051394
                          Transcare questions
                          Email from Glenn Leland to Thomas Charles; copying Mark Bonilla, John Foerst - how was
35   7/3/2015     18:21                                                                                                    TRANSCARE00200245   TRANSCARE00200245
                          Snelling able to finance premium payments
                          Email from Glenn Leland to Jean Luc Pelissier, Michael Greenberg; copying Mark Bonilla -
36   7/6/2015     9:32                                                                                                     TRANSCARE00200369   TRANSCARE00200370
                          Presentation (attaching Native file - "Bank and payroll crisis.pptx")
37   7/7/2015             Amendment No. 27 to Credit Agreement of TransCare Corporation                                    PP-TRBK0049638      PP-TRBK0049652
38   7/8/2015     15:40   Email from Scott Whalen to Glenn Leland - RE: Accelerated business plan                          PP-TRBK0064662      PP-TRBK0064665
                          Email from Glenn Leland to Jean Luc Pelissier (CBA); copying Michael Greenberg, Jean Luc
39   7/9/2015     19:55                                                                                                    PP-TRBK0030896      PP-TRBK0030899
                          Pelissier, Scott Whalen - Re: RCA offer to buy TransCare
                          Email from Glenn Leland to Jean Luc Pelissier, Michael Greenberg, Scott Whalen; copying Mark
40   7/10/2015    19:36                                                                                                    PP-TRBK0030755      PP-TRBK0030772
                          Bonilla - Fwd: LOI for Transcare Transit
41   7/13/2015    12:11   Email from Scott Whalen to Glenn Leland - Re: LOI for Transcare Transit                          PP-TRBK0043220      PP-TRBK0043231
                          Email from Glenn Leland to Scott Whalen - Re: Can you call? (attaching Native Spreadsheet -
42   7/15/2015    10:22                                                                                                    PP-TRBK0043209      PP-TRBK0043213
                          "MTA PRICE BREAKDOWN-reimbursements.xlsx")
                          Email from Scott Whalen to Jean Luc Pelissier, Michael Greenberg - Fwd: Response to July 13 e-
43   7/15/2015    10:34                                                                                                    PP-TRBK0042088      PP-TRBK0042090
                          mail
                          Email from Lynn Tilton to Glenn Leland; copying Jean Luc Pelissier, Michael Greenberg - RE:
44   7/17/2015    9:26                                                                                                     PP-TRBK0063389      PP-TRBK0063391
                          Thank you!
                          Email from Glenn Leland to Jean Luc Pelissier, Michael Greenberg, Randy Jones, Brian Stephen,
45   8/10/2015    8:27    John Pothin; copying Mark Bonilla, Glen Youngblood, Earl Kossuth, Rob Stuck, Thomas Fuchs -      PP-TRBK0030457      PP-TRBK0030482
                          TransCare Weekly update 8/9
                          Email from Jean Luc Pelissier to Mark Bonilla, Glenn Leland, Michael Greenberg; copying Brian
46   8/20/2015    8:16                                                                                                     PP-TRBK0053413      PP-TRBK0053414
                          Stephen - Fw: TransCare
47   9/1/2015             Amendment No. 28 to Credit Agreement of TransCare Corporation                                    PP-TRBK0049653      PP-TRBK0049661
                          Email from Michael Greenberg to Lynn Tilton, et al - TransCare - Overview of Board Update
48   10/27/2015   18:19                                                                                                    PP-TRBK0083693      PP-TRBK0083805
                          (ahead of meeting tomorrow at 2 p.m.) with attachment




                                                                                    A0433
                                                                                        2
                              Case 1:20-cv-06274-LAK
                          18-01021-smb
                            18-01021-smb  Doc
                                            Doc
                                              85-3      Document
                                                83-3 Filed
                                                        Filed
                                                            05/14/1911-3
                                                              05/03/19    Filed 05/14/19
                                                                       Entered
                                                                         Entered 09/30/20
                                                                                   05/03/19Page  115 Exhibit
                                                                                          14:51:01
                                                                                            19:23:53 ofExhibit
                                                                                                        203 C
                                            Exhibit C - Parties Joint
                                                                Pg 4 of
                                                                      Exhibit
                                                                        6     List Pg 4 of 6

                        Email from Glenn Leland to "Lynn.Tilton@PatriarchPartners.com"; copying Jean Luc Pelissier,
49   11/1/2015    11:24 Michael Greenberg, Brian Stephen, Mark Bonilla, Glen Youngblood, Earl Kossuth, Rob Stuck,      TRANSCARE00006122   TRANSCARE00006124
                        Thomas Fuchs, John Stapleton - Weekly Update - TransCare
50   11/3/2015          Amendment No. 29 to Credit Agreement of TransCare Corporation                                  PP-TRBK0049662      PP-TRBK0049674
                        Email from Michael Greenberg to Lynn Tilton; copying Jean Luc Pelissier, Rickie Chang -
51   11/14/2015   7:50 TransCare - presentation and budget model for TransCare's meeting with Wells Fargo at 2 p.m. on PP-TRBK0098488      PP-TRBK0098553
                        Monday, November 16th

                        Email from Glenn Leland to "Lynn.Tilton@PatriarchPartners.com"; copying Jean Luc Pelissier,
52   11/21/2015   13:53 Michael Greenberg, Randy Jones, Brian Stephen, Peter Wolf, Mark Bonilla, Glen Youngblood,     PP-TRBK0083106       PP-TRBK0083109
                        Earl Kossuth, Rob Stuck, Thomas Fuchs, Barbara Santiago - TransCare weekly update

53   12/13/2015   21:34 Email from Jean Luc Pelissier to Lynn Tilton - RE: TransCare - Yesterday's call with Wells Fargo PP-TRBK0084006    PP-TRBK0084011
54   12/14/2015   10:34 Email from Brian Stephen to John Pothin - FW: Draft 2 - Wells                                   PP-TRBK0047196     PP-TRBK0047197
                        Email from Michael Greenberg to Lynn Tilton - TransCare - ambulance transactions overview
55   12/18/2015   14:11                                                                                                 PP-TRBK0041410     PP-TRBK0041414
                        with Native attachment
                        Email from Michael Greenberg to Lynn Tilton, cc'd Jean Luc Pelissier, Randy Jones, John Pothin,
56   12/20/2015   12:10                                                                                                 PP-TRBK0083457     PP-TRBK0083458
                        Brian Stephen- Transcare- weekly update (including trip update)
                        Email from Michael Greenberg to Jean Luc Pelissier - Draft: Summary of meeting with Wells
57   12/21/2015   9:15                                                                                                  PP-TRBK0046839     PP-TRBK0046840
                        Fargo
58   12/22/2015   9:12 Email from Randy jones to Jean Luc Pelissier (CBA) - RE: Holiday Schedule                        PP-TRBK0092453     PP-TRBK0092455
                        Email from Melissa Provost to Michael Greenberg and Jean Luc Pelissier, copying John Husson-
59   12/23/2015   15:34                                                                                                 PP-TRBK0075497     PP-TRBK0075499
                        Longer Term Discussion Summary
                        Email from John Husson to Michael Greenberg, Melissa Provost; copying Jean Luc Pelissier - RE:
60   12/24/2015   10:05                                                                                                 WF_TC_00000145     WF_TC_00000148
                        Transcare- Longer Term Discussion Summary
                        Email from Michael Greenberg to Lynn Tilton; copying Jean Luc Pelissier, Vikram Agrawal -
61   12/24/2015   13:29 Transcare - ambulance transactions overview (follow up with additional investment bankers) with PP-TRBK0022044     PP-TRBK0022049
                        Native attachment
62   12/29/2015   9:36 Email from Brian Stepehn to Michael Greenberg; copying Jean Luc Pelissier                        PP-TRBK0050155     PP-TRBK0050157
                        Email from John Husson to Michael Greenberg, Melissa Provost, copying Jean Luc Pelissier - RE:
63   12/29/2015   11:30                                                                                                 WF_TC_00000162     WF_TC_00000165
                        Transcare-WF discussion summary (from last Thursday and today)
64   12/30/2015   12:28 Email from John Husson to Michael Greenberg and Melissa Provost- LOI and APA requirements PP-TRBK0012096           PP-TRBK0012096
                          Email from John Husson to Michael Greenberg, Melissa Provost; copying Jean Luc Pelissier - RE:
65   12/31/2015   15:56                                                                                                  WF_TC_00000215    WF_TC_00000219
                          Transcare- Timetable
                          Email from Brian Stephen to Glenn Leland; copying Randy Jones, Jean Luc Pelissier - Board
66   1/1/2016     16:22                                                                                                  PP-TRBK0087094    PP-TRBK0087096
                          Communication
                          Email from Michael Greenberg to Lynn Tilton - TransCare - updates to 2016 preliminary plan
67   1/5/2016     12:55                                                                                                  PP-TRBK0106572    PP-TRBK0106588
                          based on yesterday's discussion
68   1/15/2016            Ark II Credit Agreement                                                                        CURTIS_000521     CURTIS_000546
69   1/15/2016            Ark II Intercreditor Agreement                                                                 CURTIS_000721     CURTIS_000735
70   1/28/2016    19:55   Email from Lynn Tilton to Carlos Mercado- RE: Ark II Funding- Transcare Vehicles               PP-TRBK0008408    PP-TRBK0008409
                          Email from Jean Luc Pelissier to Thomas Charles; copying Peter Wolf - Follow up on Question
71   2/9/2016     12:59                                                                                                  PP-TRBK0088190    PP-TRBK0088190
                          regarding the Transcare contracts




                                                                                  A0434
                                                                                      3
                             Case 1:20-cv-06274-LAK
                         18-01021-smb
                           18-01021-smb  Doc
                                           Doc
                                             85-3      Document
                                               83-3 Filed
                                                       Filed
                                                           05/14/1911-3
                                                             05/03/19    Filed 05/14/19
                                                                      Entered
                                                                        Entered 09/30/20
                                                                                  05/03/19Page  116 Exhibit
                                                                                         14:51:01
                                                                                           19:23:53 ofExhibit
                                                                                                       203 C
                                           Exhibit C - Parties Joint
                                                               Pg 5 of
                                                                     Exhibit
                                                                       6     List Pg 5 of 6

                         Email from Lynn P. Harrison III to Brian Stephen; Cc'd Steven Reisman, Cindi Giglio, Peter J
72   2/9/2016    22:36                                                                                                  PP-TRBK0051881   PP-TRBK0051883
                         Buenger - RE: Hello Lynn
73   2/10/2016   15:30 Email from Carlos Mercado to "bob.siegel@willis.com"; copying Brian Stephen - D&O Policy         PP-TRBK0015312   PP-TRBK0015312
74   2/10/2016   19:41 Email from Michael Greenberg to Glen Youngblood - RE: TransCare                                PP-TRBK0006471     PP-TRBK0006472
75   2/10/2016         Certificate of Incorporation - Transcendence Transit II, Inc.                                  PP-TRBK0015289     PP-TRBK0015290
76   2/10/2016         Organization Action in Writing of Incorporator - Transcendence Transit II, Inc.                PP-TRBK0015291     PP-TRBK0015291
77   1/11/2016         Chapter 11 Curtis Mallet Engagement Agreement                                                  PP-TRBK0051777     PP-TRBK0051777
                       Email from Cindi Giglio to Brian Stephen; copying Steven Reisman, Lynn Harrison, Peter Buenger
78   2/11/2016   19:05                                                                                                PP-TRBK0051841     PP-TRBK0051842
                       - Transcare- Update/Call this Evening
79   2/11/2016   20:01 Email from Brian Stephen to Peter J. Buenger - Additional Documents                            PP-TRBK0048966     PP-TRBK0049046
                       Email from Lynn Tilton to Scott Whalen; copying Brian Stephen, Carlos Mercado, Michael
80   2/12/2016   0:00                                                                                                 PP-TRBK0092227     PP-TRBK0092228
                       Greenbergn - RE: Highly Confidential
81   2/13/2016   20:33 Email from Michael Greenberg to Kevin Dell- FWD: Asset Register with attachment                PP-TRBK0003827     PP-TRBK0003829
                       Email from Lynn Tilton to Cindi Giglio; copying Brian Stephen, Lynn Harrison - RE: Transcare-
82   2/15/2016   21:49                                                                                                PP-TRBK0048225     PP-TRBK0048228
                       Revised Budget
83   2/17/2016   14:13 Email from Lynn Tilton to Robert Strack- Got your messages                                     PP-TRBK0052262     PP-TRBK0052262
                       Email from Lynn Tilton to Robert Strack; copying Kurt Marsden, Laurence Forte - RE: Wells
84   2/17/2016   14:23                                                                                                WF_TC_00000046     WF_TC_00000054
                       Fargo/Transcare- Financing Discussion Points
                       Email from Jean Luc Pelissier to Lynn Tilton; copying Vincent Devito - OldCo revenue build up,
85   2/17/2016   20:18                                                                                                PP-TRBK0004052     PP-TRBK0004054
                       Collections and Wind Down P&L model with attachment
                       Email from Lynn Tilton to "robert.strack@wellsfargo.com"; copying Jean Luc Pelissier, Vincent
86   2/17/2016   23:56 Devito, Michael Greenberg, Cindi Giglio, Lynn P. Harrison III, "Kurt.Marsden@wellsfargo.com", PP-TRBK0044615      PP-TRBK0044617
                       Brian Stephen - Privileged and Confidential
87   2/19/2016   10:53 Email from Lynn Tilton to Lynn Harrison; copying Brian Stephen, Cindi Giglio - RE: Transcare     PP-TRBK0047843   PP-TRBK0047845

                         Email from Lynn Tilton to Carl Landeck, Cindi Giglio; copying Lynn Harrison, Brian Stephen,
88   2/19/2016   16:15                                                                                                  PP-TRBK0051609   PP-TRBK0051612
                         Jean Luc Pelissier, Peter Wolf, Robert Strack, Kurt Marsden, Mark Claster - RE: Borrowing Base
89   2/20/2016   10:22 Email from Lynn Tilton to Alicia Staggers, Scott Whalen- FW: Relationship                        PP-TRBK0028097   PP-TRBK0028099
                       Email from Lynn Tilton to Cindi Giglio, Lynn Harrison, Brian Stephen- Privileged and
90   2/21/2016   10:32                                                                                                  PP-TRBK0051536   PP-TRBK0051536
                       Confidential
91   2/22/2016   7:52    Email from Robert Strack to Lynn Tilton, Wells Fargo execs - Re: 13 Week Model Questions       PP-TRBK0044475   PP-TRBK0044480

92   2/22/2016   13:22 Email from Jean Luc Pelissier to Thomas Charles, Don Arronwood - Auto insurance progress         PP-TRBK0081603   PP-TRBK0081603
93   2/23/2016   9:51 Email from Lynn Tilton to Jonathan Helfat, Cindi Giglio - RE: Privileged and Confidential         PP-TRBK0051379   PP-TRBK0051382
94   2/23/2016   12:51 Email from Lynn Tilton to Cindi Giglio; copying Lynn P. Harrison III - RE: TransCare             PP-TRBK0096546   PP-TRBK0096548
                       Email from Brian Stephen to Cindi Ciglio, Lynn Harrison - Privileged and Confidential - TSA
95   2/23/2016   13:53                                                                                                  PP-TRBK0043997   PP-TRBK0044018
                       with attachment
96   2/24/2016   12:07 Email from Brian Stephen to Peter Wolf - Please see attached with attachments                    PP-TRBK0043305   PP-TRBK0043314
                       Email from Lynn Tilton to Cindi Giglio; copying Lynn P. Harrison III, Brian Stephen, Peter J.
97   2/24/2016   13:29                                                                                                  PP-TRBK0047662   PP-TRBK0047664
                       Buenger, "rcreswell@perkinsthompson.com" - RE: Board Meeting
                       Email from Brian Stephen to Curtis Mallet - RE: TransCare Corporation - Chapter 7 Engagement
98   2/24/2016   13:55                                                                                                  PP-TRBK0047617   PP-TRBK0047620
                       Letter with attachment




                                                                                    A0435
                                                                                        4
                             Case 1:20-cv-06274-LAK
                         18-01021-smb
                           18-01021-smb  Doc
                                           Doc
                                             85-3      Document
                                               83-3 Filed
                                                       Filed
                                                           05/14/1911-3
                                                             05/03/19    Filed 05/14/19
                                                                      Entered
                                                                        Entered 09/30/20
                                                                                  05/03/19Page  117 Exhibit
                                                                                         14:51:01
                                                                                           19:23:53 ofExhibit
                                                                                                       203 C
                                           Exhibit C - Parties Joint
                                                               Pg 6 of
                                                                     Exhibit
                                                                       6     List Pg 6 of 6

                         Email from Lynn Tilton to Cindi Giglio, Lynn P. Harrison ; copying Brian Stephen - FW:
99   2/24/2016   14:06                                                                                            PP-TRBK0047615           PP-TRBK0047616
                         Transcare borrowings - Privileged and Confidential
100 2/24/2016    20:27 Email from Brian Stephen to Jean Luc Pelissier, Michael Greenberg - RE: Request for Assignment PP-TRBK0077166       PP-TRBK0077206
101 2/24/2016            Credit Agreement among Transcendence Transit and PPAS                                         PP-TRBK0008674      PP-TRBK0008742
                         "Bill of Sale, Agreement to Pay and Transfer Statement" between PPAS and Transcendence
102 2/24/2016                                                                                                          PP-TRBK0091202      PP-TRBK0091207
                         Transit, Inc.
                         Email from Brian Stephen to Matt Nolan, Jean Luc Pelissier (CBA); copying Glen Youngblood,
103 2/25/2016    23:37   Thomas Fuchs, Thomas Milea, Earl Kossuth, Jean Luc Pelissier, Michael Greenberg, Randy Jones, PP-TRBK0043500      PP-TRBK0043504
                         John Pothin - RE: Securing Assets
104 2/26/2016    7:10    Email from Salvatore LaMonica to Linda Riffkin - Re: Transcare                                TRANSCARE00225051   TRANSCARE00225051
                         Email from "rcreswell@perkinsthompson.com" to Salvatore
105 2/26/2016    17:13                                                                                                 TRANSCARE00224900   TRANSCARE00224901
                         LaMonica; copying Gary Herbst - RE: MTA Paratransit Contract
                         Email from "rcreswell@perkinsthompson.com" to Salvatore
106 2/26/2016    17:44                                                                                                 TRANSCARE00224902   TRANSCARE00224903
                         LaMonica; copying Gary Herbst - RE: MTA Paratransit Contract
                         Email from Salvatore LaMonica to "rcreswell@perkinsthompson.com"; copying Gary Herbst - Re:
107 2/26/2016    18:17                                                                                                 TRANSCARE00225016   TRANSCARE00225017
                         MTA Paratransit Contract
                         Email from Gary Herbst to "rcreswell@perkinsthompson.com"; copying Salvatore LaMonica - Re:
108 2/26/2016    18:20                                                                                                 TRANSCARE00224904   TRANSCARE00224905
                         MTA Paratransit Contract




                                                                                   A0436
                                                                                       5
    Case 1:20-cv-06274-LAK
18-01021-smb                Document
                Doc 85-4 Filed 05/14/1911-3  Filed 05/14/19
                                          Entered  09/30/20 14:51:01
                                                             Page 118 Exhibit
                                                                      of 203 D
                                   Pg 1 of 7




              LAMONICA V. TILTON, ET AL.

  EXHIBIT D TO PROPOSED JOINT PRETRIAL
                 ORDER

   TRUSTEE’S DESIGNATIONS TO J. HUSSON
               DEPOSITION




                                    A0437
    Case 1:20-cv-06274-LAK
18-01021-smb                Document
                Doc 85-4 Filed 05/14/1911-3  Filed 05/14/19
                                          Entered  09/30/20 14:51:01
                                                             Page 119 Exhibit
                                                                      of 203 D
                                   Pg 2 of 7


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

In re                                               Chapter 7
        TRANSCARE CORPORATION, et al.,              Case No. 16-10407 (SMB)
                            Debtors.                (Jointly Administered)

SALVATORE LAMONICA, as Chapter 7 Trustee
for the Estates of TransCare Corporation, et al.,   Adv. Proc. No. 18-01021
                           Plaintiff,
        v.
LYNN TILTON, et al.,
                           Defendants.



                    TRUSTEE’S DESIGNATIONS OF THE
        DEPOSITIONS OF JOHN HUSSON DATED NOVEMBER 12, 2018 AND
           DEFENDANTS’ OBJECTIONS AND CROSS-DESIGNATIONS




                                           ii



                                         A0438
        Case 1:20-cv-06274-LAK
    18-01021-smb                Document
                    Doc 85-4 Filed 05/14/1911-3  Filed 05/14/19
                                              Entered  09/30/20 14:51:01
                                                                 Page 120 Exhibit
                                                                          of 203 D
                                       Pg 3 of 7



      I.     Ien v. TransCare Corp., et al., Adv. Proc. No. 16-1033, Rule 30(b)(6) Deposition
             Transcript 1

           DESIGNATIONS                                                           CROSS DESIGNATIONS
           (PAGES/LINES)                         OBJECTION(S)                       (PAGES/LINES)
     1.    8:22-9:3
     2.    9:8-13:24
     3.                               17:23-18:17: Lack of personal
                                      knowledge; Improper lay
           16:25-18:25                opinion

                                      18:18-25: Hearsay

     4.                               19:10-23: Hearsay; Lack of
                                      foundation; Lack of personal
                                      knowledge
           19:7-21:8
                                      21:3-8: Lack of personal
                                      knowledge; Improper lay
                                      opinion

     5.    27:17-20
     6.    28:22-29:8                 Lack of relevance

     7.                               33:2-34:6: Lack of personal
                                      knowledge; Hearsay
           32:13-36:20                36:17-20: Lack of personal
                                      knowledge; Improper lay
                                      opinion

     8.    39:11-18
     9.                               42:12-23: Hearsay; Lack of
                                      personal knowledge
                                      42:24-43:16: Hearsay; Lack
                                      of personal knowledge; Lack
           42:6-45:9                  of relevance
                                      44:3-44:23: Hearsay; Lack of
                                      personal knowledge; Lack of
                                      relevance




1
 To the extent the Trustee withdraws any portion of the testimony designated herein, Defendants reserve all rights to
supplement their designations with some or all of the withdrawn testimony.

                                                         2

                                                      A0439
    Case 1:20-cv-06274-LAK
18-01021-smb                Document
                Doc 85-4 Filed 05/14/1911-3  Filed 05/14/19
                                          Entered  09/30/20 14:51:01
                                                             Page 121 Exhibit
                                                                      of 203 D
                                   Pg 4 of 7


       DESIGNATIONS                                      CROSS DESIGNATIONS
       (PAGES/LINES)              OBJECTION(S)             (PAGES/LINES)
                          44:24-45:5: Lack of
                          foundation; Lack of personal
                          knowledge; Lack of relevance

 10.                      50:8-14: Lack of relevance;
       48:15-51:6         Lack of foundation

 11.   53:23-54:12        Lack of relevance

 12.                      56:18-57:20: Lack of
                          relevance
       56:18-57:25        57:21-25: Lack of relevance;
                          Lack of personal knowledge;
                          Lack of foundation

 13.   58:2-60:8
 14.   63:16-65:16        Lack of personal knowledge

 15.   66:19-71:6
 16.   71:15-18

 17.   72:5-73:24         73:2-21: Hearsay

 18.   84:7-86:3          Lack of relevance

                          Lack of relevance; Lack of
 19.   87:22-88:2         personal knowledge

 20.   93:8-94:5          Lack of relevance

 21.                      Lack of personal knowledge;
       95:17-97:8         Lack of relevance

                          Lack of foundation; Lack of
 22.   98:22-99:4         relevance

 23.   99:10-23           Lack of relevance

 24.   100:12-101:18      Lack of relevance

 25.   107:18-108:2

 26.   109:13-110:9

 27.   112:22-114:10      Lack of relevance



                                         3

                                      A0440
    Case 1:20-cv-06274-LAK
18-01021-smb                Document
                Doc 85-4 Filed 05/14/1911-3  Filed 05/14/19
                                          Entered  09/30/20 14:51:01
                                                             Page 122 Exhibit
                                                                      of 203 D
                                   Pg 5 of 7


        DESIGNATIONS                                             CROSS DESIGNATIONS
        (PAGES/LINES)                 OBJECTION(S)                 (PAGES/LINES)
  28.   114:22-116:16        116:4-16: Lack of relevance

  29.   116:17-119:16        Lack of relevance

                             120:21-121:11: Lack of
                             relevance
  30.   120:21-122:7
                             121:12-122:7: Lack of
                             relevance; Lack of foundation

  31.   123:9-22

  II.    Lamonica v. Tilton, et al., Adv. Proc. No. 18-1021, Rule 30(b)(6) Deposition
         Transcript

        DESIGNATIONS                                             CROSS DESIGNATIONS
        (PAGES/LINES)                OBJECTION(S)                  (PAGES/LINES)
 1.     10:25-11:25
 2.     12:2-14:5            Lack of relevance

 3.     14:14-15:16

 4.                          19:7-20:2: Improper lay
                             opinion; Lack of foundation

        16:14-22:15          20:14-21:5: Lack of relevance

                             21:6-22:15: Lack of
                             foundation; Lack of personal
                             knowledge; Lack of relevance

 5.     23:11-25:10
 6.     25:11-28:5
 7.                          Lack of foundation; Lack of
        29:9-31:5            personal knowledge

 8.     40:25-42:3
 9.                          46:13-47:7: Lack of relevance
                             47:8-48:10: Lack of
        44:3-50:11           relevance; Lack of personal
                             knowledge
                             48:11-50:11: Lack of


                                             4

                                          A0441
    Case 1:20-cv-06274-LAK
18-01021-smb                Document
                Doc 85-4 Filed 05/14/1911-3  Filed 05/14/19
                                          Entered  09/30/20 14:51:01
                                                             Page 123 Exhibit
                                                                      of 203 D
                                   Pg 6 of 7


       DESIGNATIONS                                       CROSS DESIGNATIONS
       (PAGES/LINES)             OBJECTION(S)               (PAGES/LINES)
                         relevance

 10.   50:12-51:5
 11.   52:10-55:18
 12.   55:19-57:6

 13.   59:12-60:8
 14.   65:11-67:10       Lack of relevance

 15.   67:22-68:4        Lack of relevance

 16.   72:12-73:13
 17.                     76:19-77:5: Improper lay
       73:14-78:9        opinion

 18.   78:24-79:6

 19.   80:3-17

                         82:23-83:5: Improper lay
 20.   82:3-83:8         opinion

 21.   84:3-15

 22.   87:2-21           Lack of relevance

 23.   88:4-25           Lack of relevance; Hearsay

                         92:11-93:11: Lack of
                         relevance
 24.   92:11-95:4
                         93:12-95:4: Lack of
                         relevance; Hearsay

 25.   99:12-102:18      Lack of relevance; Hearsay

 26.   111:8-113:22      113:3-22: Lack of relevance

 27.   114:4-12          Lack of relevance; Hearsay

 28.   115:7-16
 29.   117:7-120:24
                                                       128:10-22
 30.   125:25-128:9


                                        5

                                     A0442
     Case 1:20-cv-06274-LAK
 18-01021-smb                Document
                 Doc 85-4 Filed 05/14/1911-3  Filed 05/14/19
                                           Entered  09/30/20 14:51:01
                                                              Page 124 Exhibit
                                                                       of 203 D
                                    Pg 7 of 7


        DESIGNATIONS                                         CROSS DESIGNATIONS
        (PAGES/LINES)            OBJECTION(S)                  (PAGES/LINES)
  31.   129:13-131:15
  32.   132:15-133:11

Dated: May 14, 2019
       New York, New York
                                     STORCH AMINI PC

                                     By: s/ Avery Samet
                                         Bijan Amini
                                         Avery Samet
                                         Jaime B. Leggett
                                         New York, NY 10017
                                         Tel.: (212) 490-4100
                                         Fax: (212) 490-4208
                                         Email: bamini@storchamini.com
                                                 asamet@storchamini.com
                                                 jleggett@storchamini.com
                                         Attorneys for Plaintiff

Dated: May 14, 2019
       New York, New York
                                     PROSKAUER ROSE LLP

                                     By: s/ Michael T. Mervis
                                         Michael T. Mervis
                                         Timothy Q. Karcher
                                         Eleven Times Square
                                         New York, NY 10036-8299
                                         Tel.: (212) 969-3000
                                         Fax: (212) 969-2900
                                         Email: mmervis@proskauer.com
                                                 tkarcher@proskauer.com

                                            Nicole A. Eichberger (pro hac vice)
                                            650 Poydras Street
                                            Suite 1800
                                            New Orleans, LA 70130-6146
                                            Tel.: (504) 310-2024
                                            Fax: (504) 310-2022
                                            Email: neichberger@proskauer.com
                                            Attorneys for Defendants



                                        6

                                     A0443
    Case 1:20-cv-06274-LAK
18-01021-smb                Document
                Doc 85-5 Filed 05/14/1911-3  Filed 05/14/19
                                          Entered  09/30/20 14:51:01
                                                             Page 125 Exhibit
                                                                      of 203 E
                                  Pg 1 of 11




             LAMONICA V. TILTON, ET AL.

  EXHIBIT E TO PROPOSED JOINT PRETRIAL
                 ORDER

   TRUSTEE’S DESIGNATIONS TO G. LELAND
               DEPOSITION




                                    A0444
    Case 1:20-cv-06274-LAK
18-01021-smb                Document
                Doc 85-5 Filed 05/14/1911-3  Filed 05/14/19
                                          Entered  09/30/20 14:51:01
                                                             Page 126 Exhibit
                                                                      of 203 E
                                  Pg 2 of 11


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

In re                                               Chapter 7
        TRANSCARE CORPORATION, et al.,              Case No. 16-10407 (SMB)
                            Debtors.                (Jointly Administered)

SALVATORE LAMONICA, as Chapter 7 Trustee
for the Estates of TransCare Corporation, et al.,   Adv. Proc. No. 18-01021
                           Plaintiff,
        v.
LYNN TILTON, et al.,
                           Defendants.



                   TRUSTEE’S DESIGNATIONS OF THE
DEPOSITIONS OF GLENN LELAND DATED NOVEMBER 27, 2018 AND JANUARY 3,
     2019, AND DEFENDANTS’ OBJECTIONS AND CROSS-DESIGNATIONS




                                           ii



                                         A0445
        Case 1:20-cv-06274-LAK
    18-01021-smb                Document
                    Doc 85-5 Filed 05/14/1911-3  Filed 05/14/19
                                              Entered  09/30/20 14:51:01
                                                                 Page 127 Exhibit
                                                                          of 203 E
                                      Pg 3 of 11


     I.      November 27, 2018 Deposition Transcript 1

             DESIGNATIONS                                                         CROSS DESIGNATIONS
             (PAGES/LINES)                        OBJECTION(S)                      (PAGES/LINES)
     1.      10:3-41:10

     2.      46:6-47:5                 46:19-47:5: Lack of relevance

     3.      47:9-48:20
                                       47:9-12: Lack of relevance
                                       47:22-48:2: Lack of relevance
     4.      49:5-50:6                 49:12-15: Lack of relevance
     5.      50:17-22                  Lack of relevance

     6.      50:25-51:21               Lack of relevance

     7.      52:10-16                  Lack of relevance

     8.      59:5-61:14                60:17-19: Lack of relevance

     9.      62:4-65:23                63:21-64:5: Lack of relevance

     10.     70:17-24

     11.     73:5-75:4

     12.     77:2-80:6                 Lack of relevance

     13.     80:20-83:25               80:20-82:9: Lack of relevance
                                       83:13-25: Lack of relevance
     14.     84:9-24                   Lack of relevance

     15.     85:9-86:14

     16.     90:23-91:15

     17.     92:10-25

     18.     97:11-100:8               99:15-21: Hearsay

     19.     101:4-9

     20.     101:13-102:24



1
 To the extent the Trustee withdraws any portion of the testimony designated herein, Defendants reserve all rights to
supplement their designations with part or all of the withdrawn testimony.

                                                         2

                                                      A0446
    Case 1:20-cv-06274-LAK
18-01021-smb                Document
                Doc 85-5 Filed 05/14/1911-3  Filed 05/14/19
                                          Entered  09/30/20 14:51:01
                                                             Page 128 Exhibit
                                                                      of 203 E
                                  Pg 4 of 11


       DESIGNATIONS                                        CROSS DESIGNATIONS
       (PAGES/LINES)              OBJECTION(S)               (PAGES/LINES)
 21.   103:15-104:24

       105:25-106:7
 22.                      Lack of relevance
       106:8-108:13       106:6-14: Lack of relevance
 23.                      106:24-108:6: Lack of
                          relevance

 24.   109:9-110:10       Lack of relevance

 25.   113:8-19

 26.   115:22-24

 27.   116:4-7

 28.   120:6-121:4        Lack of relevance
       121:16-24                                         121:5-15
 29.
       125:24-126:14                                     126:15-16
 30.

 31.   128:17-23

 30.   134:16-135:16      Lack of relevance

 31.   136:3-138:11       Lack of relevance

 32.   142:14-143:15      Lack of relevance
 33.   143:16-145:17      144:4-12: Hearsay

 34.   148:24-150:24      150:10-24: Lack of relevance

 35.   152:6-153:21       Lack of relevance

 36.   156:24-160:6       Lack of relevance

 37.   160:15-162:5

 38.   163:16-21

       164:16-166:25                                     167:2-8
 39.

 40.   170:9-12

 41.   170:16-173:9



                                        3

                                     A0447
    Case 1:20-cv-06274-LAK
18-01021-smb                Document
                Doc 85-5 Filed 05/14/1911-3  Filed 05/14/19
                                          Entered  09/30/20 14:51:01
                                                             Page 129 Exhibit
                                                                      of 203 E
                                  Pg 5 of 11


       DESIGNATIONS                                       CROSS DESIGNATIONS
       (PAGES/LINES)              OBJECTION(S)              (PAGES/LINES)
 42.   173:24-175:13

 43.   176:3-7

       178:2-179:12                                     179:13-180:2
 44.

 45.   180:7-182:21       180:20-182:21: Lack of
                          relevance

 46.   182:22-184:3

 47.   185:5-15

 48.   186:7-21

 49.   187:24-188:5

 50.   189:14-24

 51.   190:19-192:10

 52.   192:19-193:16

 53.   193:20-194:24

 54.   196:19-198:18      198:4-18: Lack of relevance


 55.   199:8-201:4

 56.   201:14-203:10

 57.   203:15-206:18

 58.   208:2-8

 59.   208:9-209:3

 60.   210:11-19

 61.   210:22-219:4

 62.   220:7-21

       221:11-222:14                                    222:15-20
 63.

 64.   223:6-224:20

 65.   225:21-227:13


                                        4

                                     A0448
    Case 1:20-cv-06274-LAK
18-01021-smb                Document
                Doc 85-5 Filed 05/14/1911-3  Filed 05/14/19
                                          Entered  09/30/20 14:51:01
                                                             Page 130 Exhibit
                                                                      of 203 E
                                  Pg 6 of 11


       DESIGNATIONS                                         CROSS DESIGNATIONS
       (PAGES/LINES)                 OBJECTION(S)             (PAGES/LINES)
 66.   227:19-228:15

 67.   229:4-231:20          231:2-13: Hearsay

 68.   231:23-232:16

 69.   234:3-236:8

 70.   238:15-20

 71.   239:25-241:12

 72.   243:8-244:6

 73.   244:21-245:11

 74.   245:22-25

 75.   246:4-24

 76.   254:6-255:16

 77.   255:17-258:22         256:4-19: Lack of personal
                             knowledge; Lack of
                             foundation

 78.   260:22-261:21                                      261:22-263:15
                                                          264:3-11
                                                          265:13-15
                                                          266:2-267:5
 79.   273:12-22             Lack of relevance
       274:3-10                                           275:10-276:9
 80.                         Lack of relevance




 II.    January 3, 2019 Deposition Transcript

         TRUSTEE’S                                                   CROSS
       DESIGNATIONS                  OBJECTION(S)                 DESIGNATIONS
       (PAGES/LINES)                                              (PAGES/LINES)
 1.    341:21-343:5         Lack of relevance

 2.    347:8-348:13
 3.    351:17-24

                                           5

                                        A0449
    Case 1:20-cv-06274-LAK
18-01021-smb                Document
                Doc 85-5 Filed 05/14/1911-3  Filed 05/14/19
                                          Entered  09/30/20 14:51:01
                                                             Page 131 Exhibit
                                                                      of 203 E
                                  Pg 7 of 11


          TRUSTEE’S                                              CROSS
        DESIGNATIONS             OBJECTION(S)                 DESIGNATIONS
        (PAGES/LINES)                                         (PAGES/LINES)
 4.     355:22-356:2
 5.     357:24-358:13
 6.     359:11-360:17
 7.     361:4-362:15
 8.     368:19-370:14
 9.     374:25-375:6
 10.    377:19-378:14
 11.    385:7-386:16
 12.    388:20-389:9
 13.    395:12-396:15
 14.    427:3-428:16
 15.    449:16-451:18                                  451:19-452:7

 155.   458:12-15
 16.    463:8-466:13
 17.    473:12-474:2
 18.    476:14-477:6                                   475:19-476:13

 19.    484:8-486:2
 20.    494:15-495:16
 21.    497:12-498:13
 22.    498:15-500:2
 23.    510:14-511:12
 24.    514:3-8
 25.    524:15-25
 26.    526:12-528:4



                                       6

                                    A0450
    Case 1:20-cv-06274-LAK
18-01021-smb                Document
                Doc 85-5 Filed 05/14/1911-3  Filed 05/14/19
                                          Entered  09/30/20 14:51:01
                                                             Page 132 Exhibit
                                                                      of 203 E
                                  Pg 8 of 11


         TRUSTEE’S                                                 CROSS
       DESIGNATIONS               OBJECTION(S)                  DESIGNATIONS
       (PAGES/LINES)                                            (PAGES/LINES)
 27.   530:12-533:16      532:13-533:16: Hearsay         533:17-535:13

 28.   547:13-549:9
 29.   550:20-23
 30.   566:23-567:13
 31.   579:9-17
 32.   580:12-25
 33.   582:5-17
 34.   583:9-584:25
 35.   585:13-588:18                                     588:19-589:5

 36.   589:16-25          Lack of relevance

 37.   595:3-596:2        Lack of relevance

 38.   596:14-597:3       Lack of relevance

 39.   597:9-599:10       Lack of relevance

 40.   600:3-603:10       Lack of relevance

 41.   604:4-15
 42.   615:4-11
 43.   615:23-620:10                                     620:11-18

 44.   621:3-622:12
 45.   624:7-625:11       Lack of relevance

 46.   627:13-628:25
 47.   629:2-631:11
 48.   634:8-23
 49.                      635:16-636:2: Lack of
       635:16-637:22      foundation; Lack of personal
                          knowledge



                                        7

                                     A0451
    Case 1:20-cv-06274-LAK
18-01021-smb                Document
                Doc 85-5 Filed 05/14/1911-3  Filed 05/14/19
                                          Entered  09/30/20 14:51:01
                                                             Page 133 Exhibit
                                                                      of 203 E
                                  Pg 9 of 11


         TRUSTEE’S                                                    CROSS
       DESIGNATIONS               OBJECTION(S)                     DESIGNATIONS
       (PAGES/LINES)                                               (PAGES/LINES)
 50.   644:2-647:5        644:2-25: Lack of relevance

 51.                      648:3-16: Lack of relevance
                          648:17-22: Lack of relevance;
       647:9-650:24       Lack of foundation; Lack of
                          personal knowledge
                          650:6-16: Lack of relevance

 52.   651:8-653:9
 53.   655:7-656:21
 54.   656:25-657:24
 55.   659:15-23          Lack of relevance

 56.                      661:17-662:8: Lack of
                          relevance; FRE 403
       661:17-663:6       662:9-21: Lack of relevance
                          662:22-663:6: Lack of
                          relevance; FRE 403

 57.                      665:19-22: Hearsay
       664:22-667:16      666:13-667:16: Lack of            685:6-686:19
                          relevance

 58.   667:20-668:5       Lack of relevance

 59.                      668:14-669:4: Lack of relevance
                          669:22-671:12: Lack of
       668:14-672:8       relevance
                          671:25-672:5: Lack of
                          relevance
 60.   672:19-25
 61.   675:8-13
 62.   678:4-6            Lack of relevance

 63.   686:3-16
 64.   694:12-17          Lack of relevance

 65.   723:10-725:8       Lack of relevance


                                         8

                                      A0452
    Case 1:20-cv-06274-LAK
18-01021-smb                Document
                Doc 85-5 Filed 05/14/1911-3  Filed 05/14/19
                                          Entered  09/30/20 14:51:01
                                                             Page 134 Exhibit
                                                                      of 203 E
                                  Pg 10 of 11


         TRUSTEE’S                                               CROSS
       DESIGNATIONS               OBJECTION(S)                DESIGNATIONS
       (PAGES/LINES)                                          (PAGES/LINES)
 66.   725:9-726:10
 67.                      728:8-729:15: Lack of
                          relevance
       728:8-730:11       729:16-18: Lack of relevance;
                          Lack of foundation; Lack of
                          personal knowledge




                                        9

                                     A0453
     Case 1:20-cv-06274-LAK
 18-01021-smb                Document
                 Doc 85-5 Filed 05/14/1911-3  Filed 05/14/19
                                           Entered  09/30/20 14:51:01
                                                              Page 135 Exhibit
                                                                       of 203 E
                                   Pg 11 of 11


 Dated: May 14, 2019
        New York, New York
                                      STORCH AMINI PC

                                      By: s/ Avery Samet
                                          Bijan Amini
                                          Avery Samet
                                          Jaime B. Leggett
                                          New York, NY 10017
                                          Tel.: (212) 490-4100
                                          Fax: (212) 490-4208
                                          Email: bamini@storchamini.com
                                                  asamet@storchamini.com
                                                  jleggett@storchamini.com
                                          Attorneys for Plaintiff




Dated: May 14, 2019
       New York, New York
                                     PROSKAUER ROSE LLP

                                     By: s/ Michael T. Mervis
                                         Michael T. Mervis
                                         Timothy Q. Karcher
                                         Eleven Times Square
                                         New York, NY 10036-8299
                                         Tel.: (212) 969-3000
                                         Fax: (212) 969-2900
                                         Email: mmervis@proskauer.com
                                                 tkarcher@proskauer.com

                                         Nicole A. Eichberger (pro hac vice)
                                         650 Poydras Street
                                         Suite 1800
                                         New Orleans, LA 70130-6146
                                         Tel.: (504) 310-2024
                                         Fax: (504) 310-2022
                                         Email: neichberger@proskauer.com
                                         Attorneys for Defendants




                                       10

                                     A0454
       Case 1:20-cv-06274-LAK
   18-01021-smb
     18-01021-smb   Doc
                      Doc
                        85-6      Document
                          83-6 Filed
                                 Filed
                                     05/14/1911-3
                                       05/03/19     Filed 05/14/19
                                                 Entered
                                                  Entered 09/30/20
                                                            05/03/19Page  136 Exhibit
                                                                   14:51:01
                                                                     19:23:53 ofExhibit
                                                                                 203 F
         Exhibit F - Defendants Designations
                                         Pg 1 to
                                              of J.
                                                 4 Husson Deposition Pg 1 of 4




               LAMONICA V. TILTON, ET AL.

EXHIBIT F TO PROPOSED JOINT PRETRIAL ORDER

  DEFENDANTS’ DESIGNATIONS TO J. HUSSON
               DEPOSITION




                                          A0455
    Case 1:20-cv-06274-LAK
18-01021-smb
  18-01021-smb   Doc
                   Doc
                     85-6      Document
                       83-6 Filed
                              Filed
                                  05/14/1911-3
                                    05/03/19     Filed 05/14/19
                                              Entered
                                               Entered 09/30/20
                                                         05/03/19Page  137 Exhibit
                                                                14:51:01
                                                                  19:23:53 ofExhibit
                                                                              203 F
      Exhibit F - Defendants Designations
                                      Pg 2 to
                                           of J.
                                              4 Husson Deposition Pg 2 of 4


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

In re                                                Chapter 7
        TRANSCARE CORPORATION, et al.,               Case No. 16-10407 (SMB)
                            Debtors.                 (Jointly Administered)

SALVATORE LAMONICA, as Chapter 7 Trustee
for the Estates of TransCare Corporation, et al.,    Adv. Proc. No. 18-01021
                           Plaintiff,
        v.
LYNN TILTON, et al.,
                           Defendants.



                DEFENDANTS’ DESIGNATIONS OF THE
DEPOSITION OF JOHN HUSSON DATED NOVEMBER 12, 2018, OBJECTIONS AND
                      CROSS-DESIGNATIONS




                                         A0456
    Case 1:20-cv-06274-LAK
18-01021-smb
  18-01021-smb   Doc
                   Doc
                     85-6      Document
                       83-6 Filed
                              Filed
                                  05/14/1911-3
                                    05/03/19     Filed 05/14/19
                                              Entered
                                               Entered 09/30/20
                                                         05/03/19Page  138 Exhibit
                                                                14:51:01
                                                                  19:23:53 ofExhibit
                                                                              203 F
      Exhibit F - Defendants Designations
                                      Pg 3 to
                                           of J.
                                              4 Husson Deposition Pg 3 of 4


  I.        Lamonica v. Tilton, et al., Adv. Proc. No. 18-1021, Rule 30(b)(6) Deposition
            Transcript

                     DEFENDANTS’                                 CROSS DESIGNATIONS
                    DESIGNATIONS            OBJECTION(S)           (PAGES/LINES)
                    (PAGES/LINES)
       1.        106:10 – 109:9




                                             A0457
     Case 1:20-cv-06274-LAK
 18-01021-smb
   18-01021-smb   Doc
                    Doc
                      85-6      Document
                        83-6 Filed
                               Filed
                                   05/14/1911-3
                                     05/03/19     Filed 05/14/19
                                               Entered
                                                Entered 09/30/20
                                                          05/03/19Page  139 Exhibit
                                                                 14:51:01
                                                                   19:23:53 ofExhibit
                                                                               203 F
       Exhibit F - Defendants Designations
                                       Pg 4 to
                                            of J.
                                               4 Husson Deposition Pg 4 of 4



Dated: May 3, 2019
       New York, New York
                                       STORCH AMINI PC

                                       By: s/ Avery Samet_____________
                                           Bijan Amini
                                           Avery Samet
                                           Jaime B. Leggett
                                           New York, NY 10017
                                           Tel.: (212) 490-4100
                                           Fax: (212) 490-4208
                                           Email: bamini@storchamini.com
                                                   asamet@storchamini.com
                                                   jleggett@storchamini.com
                                           Attorneys for Plaintiff



Dated: May 3, 2019
       New York, New York
                                        PROSKAUER ROSE LLP

                                        By: s/ Michael T. Mervis
                                            Michael T. Mervis
                                            Timothy Q. Karcher
                                            Eleven Times Square
                                            New York, NY 10036-8299
                                            Tel.: (212) 969-3000
                                            Fax: (212) 969-2900
                                            Email: mmervis@proskauer.com
                                                    tkarcher@proskauer.com

                                               Nicole A. Eichberger (pro hac vice)
                                               650 Poydras Street
                                               Suite 1800
                                               New Orleans, LA 70130-6146
                                               Tel.: (504) 310-2024
                                               Fax: (504) 310-2022
                                               Email: neichberger@proskauer.com
                                               Attorneys for Defendants




                                           2
                                        A0458
    Case 1:20-cv-06274-LAK
18-01021-smb                Document
                Doc 85-7 Filed 05/14/1911-3  Filed 05/14/19
                                          Entered  09/30/20 14:51:01
                                                             Page 140 Exhibit
                                                                      of 203 G
                                   Pg 1 of 7




              LAMONICA V. TILTON, ET AL.

  EXHIBIT G TO PROPOSED JOINT PRETRIAL
                 ORDER

DEFENDANTS’ DESIGNATIONS TO G. LELAND
             DEPOSITION




                                    A0459
    Case 1:20-cv-06274-LAK
18-01021-smb                Document
                Doc 85-7 Filed 05/14/1911-3  Filed 05/14/19
                                          Entered  09/30/20 14:51:01
                                                             Page 141 Exhibit
                                                                      of 203 G
                                   Pg 2 of 7


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

In re                                               Chapter 7
        TRANSCARE CORPORATION, et al.,              Case No. 16-10407 (SMB)
                            Debtors.                (Jointly Administered)

SALVATORE LAMONICA, as Chapter 7 Trustee
for the Estates of TransCare Corporation, et al.,   Adv. Proc. No. 18-01021
                           Plaintiff,
        v.
LYNN TILTON, et al.,
                           Defendants.



                DEFENDANTS’ DESIGNATIONS OF THE
 DEPOSITION OF GLENN LELAND DATED JANUARY 3, 2019 AND TRUSTEE’S
              OBJECTIONS AND CROSS-DESIGNATIONS




                                           ii



                                         A0460
          Case 1:20-cv-06274-LAK
      18-01021-smb                Document
                      Doc 85-7 Filed 05/14/1911-3  Filed 05/14/19
                                                Entered  09/30/20 14:51:01
                                                                   Page 142 Exhibit
                                                                            of 203 G
                                         Pg 3 of 7



            DEFENDANTS’                                                  OBJECTION(S) TO
                                                CROSS DESIGNATIONS
           DESIGNATIONS        OBJECTION(S)                            CROSS DESIGNATIONS
                                                  (PAGES/LINES)
           (PAGES/LINES)                                                  (PAGES/LINES)
        304:20-305:6
1.
        309:17-311:19
2.
        312:7-16
3.
        312:24-315:11                           315:12-17
4.
        315:22-316:25                           317:2-319:5; 575:21-
5.                          314:22-315:5:       576:24
                            Hearsay
        320:25-321:13
6.
        326:16-328:3                            328:4-18
7.
                                                352:18-353:8
8.      353:9-355:9

9.      362:16-366:14

10.     370:15-372:15       371:19-22:
                            Foundation
        373:12-376:22                           376:23-377:18
11.
        377:19-380:2                            380:3-7
12.
        380:8-16
13.

14.     386:7-387:11

15.     396:20-399:24

16.     401:14-22
                                                402:23-403:13          Hearsay
17.     402:12-22

18.     405:3-406:20

19.     406:22-407:4

20.     408:13-25           Foundation

21.     410:8-13
                                                411:20-412:4
22.     411:6-19

23.     414:12-21




                                            A0461
          Case 1:20-cv-06274-LAK
      18-01021-smb                Document
                      Doc 85-7 Filed 05/14/1911-3  Filed 05/14/19
                                                Entered  09/30/20 14:51:01
                                                                   Page 143 Exhibit
                                                                            of 203 G
                                         Pg 4 of 7


            DEFENDANTS’                                                  OBJECTION(S) TO
                                                  CROSS DESIGNATIONS
           DESIGNATIONS        OBJECTION(S)                            CROSS DESIGNATIONS
                                                    (PAGES/LINES)
           (PAGES/LINES)                                                  (PAGES/LINES)
24.     415:10-417:25

25.     420:5-421:17

        428:19-432:4        429:6-11:
26.                         Foundation

27.     433:13-14

28.     433:21-435:3
                                                  437:11-438:6         Lack of relevance
29.     435:23-437:10

30.     438:24-439:9                              439:10-17

31.     440:11-21

32.     445:18-19
                                                  448:22-24
33.     445:21-448:21

34.     452:10-453:20

35.     458:12-462:15

36.     469:25-473:9

37.     473:12-13

38.     478:5-479:21
                                                  487:13-23
39.     487:24-490:14

40.     490:15-20

41.     492:4-12

42.     505:13-19
                                                  507:25-508:7
43.     507:12-24

44.     508:8-13

45.     511:3-513:3

46.     517:2-518:2

47.     518:15-21


                                              2

                                          A0462
          Case 1:20-cv-06274-LAK
      18-01021-smb                Document
                      Doc 85-7 Filed 05/14/1911-3  Filed 05/14/19
                                                Entered  09/30/20 14:51:01
                                                                   Page 144 Exhibit
                                                                            of 203 G
                                         Pg 5 of 7


            DEFENDANTS’                                                   OBJECTION(S) TO
                                                  CROSS DESIGNATIONS
           DESIGNATIONS        OBJECTION(S)                             CROSS DESIGNATIONS
                                                    (PAGES/LINES)
           (PAGES/LINES)                                                   (PAGES/LINES)
48.     520:25-521:9

49.     536:8-537:4

50.     537:13-15
                                                  537:17-20; 539:7-23
51.     537:21-539:6

52.     540:8-21

53.     541:23-542:10

54.     542:21-544:2
                                                  544:3-11
55.     544:12-16

56.     552:13-558:6        554:21-555:8:
                            Hearsay

57.     558:17-559:2

58.     559:22-560:23

59.     561:2-562:19

60.     567:14-568:23

61.     568:25-569:11
                                                  585:7-12
62.     569:17-574:19

63.     590:8-591:21
                                                  601:14-602:14
64.     602:15-603:10

65.     678:12-25

66.     679:6-680:3

67.     686:20-691:13

68.     694:25-704:25

69.     712:6-714:8
                                                  718:7-15
70.     715:15-717:25

71.     718:16-719:14


                                              3

                                            A0463
          Case 1:20-cv-06274-LAK
      18-01021-smb                Document
                      Doc 85-7 Filed 05/14/1911-3  Filed 05/14/19
                                                Entered  09/30/20 14:51:01
                                                                   Page 145 Exhibit
                                                                            of 203 G
                                         Pg 6 of 7


           DEFENDANTS’                                                   OBJECTION(S) TO
                                                  CROSS DESIGNATIONS
          DESIGNATIONS         OBJECTION(S)                            CROSS DESIGNATIONS
                                                    (PAGES/LINES)
          (PAGES/LINES)                                                   (PAGES/LINES)
                                                  721:7-10
71.     721:11-722:23




                                              4

                                          A0464
     Case 1:20-cv-06274-LAK
 18-01021-smb                Document
                 Doc 85-7 Filed 05/14/1911-3  Filed 05/14/19
                                           Entered  09/30/20 14:51:01
                                                              Page 146 Exhibit
                                                                       of 203 G
                                    Pg 7 of 7




Dated: May 14, 2019
       New York, New York
                                     PROSKAUER ROSE LLP

                                     By: s/ Michael T. Mervis
                                         Michael T. Mervis
                                         Timothy Q. Karcher
                                         Eleven Times Square
                                         New York, NY 10036-8299
                                         Tel.: (212) 969-3000
                                         Fax: (212) 969-2900
                                         Email: mmervis@proskauer.com
                                                 tkarcher@proskauer.com

                                            Nicole A. Eichberger (pro hac vice)
                                            650 Poydras Street
                                            Suite 1800
                                            New Orleans, LA 70130-6146
                                            Tel.: (504) 310-2024
                                            Fax: (504) 310-2022
                                            Email: neichberger@proskauer.com
                                            Attorneys for Defendants

Dated: May 14, 2019
       New York, New York
                                    STORCH AMINI PC

                                    By: s/ Avery Samet
                                        Bijan Amini
                                        Avery Samet
                                        Jaime B. Leggett
                                        New York, NY 10017
                                        Tel.: (212) 490-4100
                                        Fax: (212) 490-4208
                                        Email: bamini@storchamini.com
                                                asamet@storchamini.com
                                                jleggett@storchamini.com
                                        Attorneys for Plaintiff




                                        5

                                     A0465
      Case 1:20-cv-06274-LAK
18-01021-smb                  Document Entered
               Doc 102 Filed 07/08/19  11-3 Filed 09/30/20
                                               07/08/19     Page 147
                                                        21:08:09 MainofDocument
                                                                        203
                                     Pg 1 of 6


 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
 ---------------------------------------------------------------x
 In re:                                                         :
                                                                :
                                                                :
          TRANSCARE CORPORATION, et al.,                        :   Chapter 7
                                                                :   Case No. 16-10407 (SMB)
                                                                :   (Jointly Administered)
                                     Debtors.                   :
 ---------------------------------------------------------------x
 SALVATORE LAMONICA, as Chapter 7                               :
 Trustee for the Estates of TransCare                           :
 Corporation, et al.,                                           :
                                                                :
                                     Plaintiff,                 :
                                                                :   Adv. Proc. No. 18-1021 (SMB)
                   - against -                                  :
                                                                :
 LYNN TILTON, PATRIARCH PARTNERS                                :
 AGENCY SERVICES, LLC, PATRIARCH                                :
 PARTNERS, LLC, PATRIARCH PARTNERS                              :
 MANAGEMENT GROUP, LLC, ARK II CLO                              :
 2001-1 LIMITED, TRANSCENDENCE                                  :
 TRANSIT, INC., and TRANSCENDENCE                               :
 TRANSIT II, INC.,                                              :
                                                                :
                                     Defendants.                :
                                                                :
 ---------------------------------------------------------------x

      NOTICE OF DEFENDANTS’ MOTION IN LIMINE TO EXCLUDE CERTAIN
    IRRELEVANT DOCUMENTS AND TESTIMONY RELATED TO CREDIT SUISSE

         PLEASE TAKE NOTICE that pursuant to the accompanying Memorandum In Support of

 Defendants’ Motion In Limine To Exclude Certain Irrelevant Documents and Testimony Related

 to Credit Suisse, and the Declaration of Michael T. Mervis and the exhibits annexed thereto,

 Defendants, through their undersigned counsel, will move for entry of an Order excluding

 Alexander Witkes, on behalf of Credit Suisse, from testifying at the trial of this case and excluding

 certain documents, exhibits, or other evidence regarding Credit Suisse (the “Motion”) pursuant to




                                                      A0466
      Case 1:20-cv-06274-LAK
18-01021-smb                  Document Entered
               Doc 102 Filed 07/08/19  11-3 Filed 09/30/20
                                               07/08/19     Page 148
                                                        21:08:09 MainofDocument
                                                                        203
                                     Pg 2 of 6


 Federal Rules of Evidence 401, 402, and 403 made applicable through Rule 9017 of the Federal

 Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), before the Honorable Stuart M.

 Bernstein, United States Bankruptcy Judge for the Southern District of New York (the

 “Bankruptcy Court”), One Bowling Green, Courtroom 723, New York, New York 10004-1408,

 on July 22, 2019 at 10:00 a.m.;

        PLEASE TAKE FURTHER NOTICE that any responses or objections (“Objections”) to

 the Motion must be in writing, shall conform to the Bankruptcy Rules and the Local Rules for the

 Southern District of New York, and shall be filed with the Bankruptcy Court (a) by registered users

 of the Bankruptcy Court’s case filing system, electronically in accordance with General Order M‒

 399 (which can be found at http://www.nysb.uscourts.gov), and (b) by all other parties in interest,

 on a CD-ROM, in text-searchable portable document format (PDF) (with a hard copy delivered

 directly to Chambers), in accordance with the customary practices of the Bankruptcy Court and

 General Order M‒399, to the extent applicable, and served in accordance with General Order M-

 399 so as to be filed and received no later than July 15, 2019 at 4:00 p.m. (the “Objection

 Deadline”).

        PLEASE TAKE FURTHER NOTICE that if no Objections are timely filed and served, the

 Defendants may, on or after the Objection Deadline, submit to the Bankruptcy Court an order

 substantially in the form of the proposed Exhibit A, which order may be entered with no further

 notice or opportunity to be heard.




                                                 2

                                              A0467
      Case 1:20-cv-06274-LAK
18-01021-smb                  Document Entered
               Doc 102 Filed 07/08/19  11-3 Filed 09/30/20
                                               07/08/19     Page 149
                                                        21:08:09 MainofDocument
                                                                        203
                                     Pg 3 of 6


 Dated: July 8, 2019
        New York, New York

                                     PROSKAUER ROSE LLP

                                     By: /s/ Michael T. Mervis
                                            Michael T. Mervis
                                            Timothy Q. Karcher
                                            Eleven Times Square
                                            New York, NY 10036-8299
                                            Tel.: (212) 969-3000
                                            Fax: (212) 969-2900
                                            Email: mmervis@proskauer.com
                                                    tkarcher@proskauer.com

                                             Nicole A. Eichberger
                                             (admitted pro hac vice)
                                             650 Poydras Street
                                             Suite 1800
                                             New Orleans, LA 70130-6146
                                             Tel.: (504) 310-2024
                                             Fax: (504) 310-2022
                                             Email: neichberger@proskauer.com


                                             Attorneys for Defendants




                                       3

                                     A0468
      Case 1:20-cv-06274-LAK
18-01021-smb                  Document Entered
               Doc 102 Filed 07/08/19  11-3 Filed 09/30/20
                                               07/08/19     Page 150
                                                        21:08:09 MainofDocument
                                                                        203
                                     Pg 4 of 6


                                   Exhibit A

                                 Proposed Order




                                     A0469
      Case 1:20-cv-06274-LAK
18-01021-smb                  Document Entered
               Doc 102 Filed 07/08/19  11-3 Filed 09/30/20
                                               07/08/19     Page 151
                                                        21:08:09 MainofDocument
                                                                        203
                                     Pg 5 of 6


 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
 ---------------------------------------------------------------x
 In re:                                                         :
                                                                :
                                                                :
          TRANSCARE CORPORATION, et al.,                        :   Chapter 7
                                                                :   Case No. 16-10407 (SMB)
                                                                :   (Jointly Administered)
                                     Debtors.                   :
 ---------------------------------------------------------------x
 SALVATORE LAMONICA, as Chapter 7                               :
 Trustee for the Estates of TransCare                           :
 Corporation, et al.,                                           :
                                                                :
                                     Plaintiff,                 :
                                                                :   Adv. Proc. No. 18-1021 (SMB)
                   - against -                                  :
                                                                :
 LYNN TILTON, PATRIARCH PARTNERS                                :
 AGENCY SERVICES, LLC, PATRIARCH                                :
 PARTNERS, LLC, PATRIARCH PARTNERS                              :
 MANAGEMENT GROUP, LLC, ARK II CLO                              :
 2001-1 LIMITED, TRANSCENDENCE                                  :
 TRANSIT, INC., and TRANSCENDENCE                               :
 TRANSIT II, INC.,                                              :
                                                                :
                                     Defendants.                :
                                                                :
 ---------------------------------------------------------------x

                  [PROPOSED] ORDER GRANTING DEFENDANTS’
               MOTION IN LIMINE TO EXCLUDE CERTAIN IRRELEVANT
              DOCUMENTS AND TESTIMONY RELATED TO CREDIT SUISSE

         Upon Defendants’ Motion In Limine To Exclude Certain Irrelevant Documents and

 Testimony Related to Credit Suisse (the “Motion”); and the Court having considered the Motion

 and the Plaintiff’s Opposition to the Motion, and the arguments of counsel concerning the Motion

 at a hearing before the Court on July 22, 2019; and after due deliberation thereon; and good and

 sufficient cause appearing therefor;

 IT IS HEREBY ORDERED THAT:




                                                      A0470
      Case 1:20-cv-06274-LAK
18-01021-smb                  Document Entered
               Doc 102 Filed 07/08/19  11-3 Filed 09/30/20
                                               07/08/19     Page 152
                                                        21:08:09 MainofDocument
                                                                        203
                                     Pg 6 of 6


        1.      The Motion is granted as set forth herein.

        2.      The proposed testimony of Alexander Witkes, on behalf of Credit Suisse, is

 excluded from this case.

        3.      Any documents, exhibits, or other evidence regarding Credit Suisse’s: (i)

 knowledge of or consent to the Ark II Credit Facility and/or Intercreditor Agreement; (ii)

 knowledge of or consent to the OldCo/NewCo Restructuring, the Article 9 foreclosure, and the

 TransCare bankruptcy filings; and (iii) knowledge of or consent to amendments to the Term Loan

 Agreement in 2015 are excluded from this case.

        4.      The Court shall retain jurisdiction to hear and determine all matters arising from or

 related to the implementation, interpretation and/or enforcement of this Order.


 DATED: __________________, 2019
        New York, New York



                                              __________________________________________
                                              THE HONORABLE STUART M. BERNSTEIN
                                              UNITED STATES BANKRUPTCY JUDGE




                                                  2

                                              A0471
      Case 1:20-cv-06274-LAK
18-01021-smb                  Document Entered
               Doc 103 Filed 07/08/19  11-3 Filed 09/30/20
                                               07/08/19     Page 153
                                                        21:10:57 MainofDocument
                                                                        203
                                    Pg 1 of 15


 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
 ---------------------------------------------------------------x
 In re:                                                         :
                                                                :
                                                                :
          TRANSCARE CORPORATION, et al.,                        :   Chapter 7
                                                                :   Case No. 16-10407 (SMB)
                                                                :   (Jointly Administered)
                                     Debtors.                   :
 ---------------------------------------------------------------x
 SALVATORE LAMONICA, as Chapter 7                               :
 Trustee for the Estates of TransCare                           :
 Corporation, et al.,                                           :
                                                                :
                                     Plaintiff,                 :
                                                                :   Adv. Proc. No. 18-1021 (SMB)
                   - against -                                  :
                                                                :
 LYNN TILTON, PATRIARCH PARTNERS                                :
 AGENCY SERVICES, LLC, PATRIARCH                                :
 PARTNERS, LLC, PATRIARCH PARTNERS                              :
 MANAGEMENT GROUP, LLC, ARK II CLO                              :
 2001-1 LIMITED, TRANSCENDENCE                                  :
 TRANSIT, INC., and TRANSCENDENCE                               :
 TRANSIT II, INC.,                                              :
                                                                :
                                     Defendants.                :
                                                                :
 ---------------------------------------------------------------x


                DEFENDANTS’ MEMORANDUM IN SUPPORT OF THEIR
               MOTION IN LIMINE TO EXCLUDE CERTAIN IRRELEVANT
              DOCUMENTS AND TESTIMONY RELATED TO CREDIT SUISSE




                                                      A0472
      Case 1:20-cv-06274-LAK
18-01021-smb                  Document Entered
               Doc 103 Filed 07/08/19  11-3 Filed 09/30/20
                                               07/08/19     Page 154
                                                        21:10:57 MainofDocument
                                                                        203
                                    Pg 2 of 15


                                                    TABLE OF CONTENTS

                                                                                                                                      Page

 PRELIMINARY STATEMENT ................................................................................................ 1
 RELEVANT FACTS .................................................................................................................. 2
 ARGUMENT .............................................................................................................................. 4
 I.        The Trustee Lacks Standing to Introduce Evidence Regarding Alleged Wrongdoing
           by PPAS against Credit Suisse Arising From the Ark II Credit Agreement,
           Rendering Such Evidence Irrelevant .............................................................................. 6
 II.       The Credit Suisse Evidence at Issue is Not Relevant to Any Issue to be Tried and
           Would Waste the Court’s Time ...................................................................................... 8
 CONCLUSION ......................................................................................................................... 11




                                                                       i


                                                                  A0473
      Case 1:20-cv-06274-LAK
18-01021-smb                  Document Entered
               Doc 103 Filed 07/08/19  11-3 Filed 09/30/20
                                               07/08/19     Page 155
                                                        21:10:57 MainofDocument
                                                                        203
                                    Pg 3 of 15


                                                 TABLE OF AUTHORITIES

                                                                                                                                   Page(s)

 CASES

 Ag Venture Fin. Servs. v. Montagne (In re Montagne),
    421 B.R. 65 (Bankr. D. Vt. 2009) ..............................................................................................6

 Allen v. Wright,
     468 U.S. 737 (1984) ...................................................................................................................6

 Arlio v. Lively,
     474 F.3d 46 (2d Cir. 2007).....................................................................................................5, 9

 Bird v. SKR Credit, Ltd. (In re DigitalBridge Holdings, Inc.),
    Bankr. No. 10-34499, Adv. No. 12-2373, 2015 WL 5766761 (Bankr. D. Utah
    Sept. 30, 2015) .......................................................................................................................7, 8

 Capitol Records, Inc. v. MP3tunes, LLC,
    No. 07-9931(WHP), 2014 WL 503959 (S.D.N.Y. Jan. 29, 2014).............................................5

 Dooley v. Columbia Presbyterian Med. Ctr.,
    No. 06-5644(JCF), 2009 WL 2381331 (S.D.N.Y. July 29, 2009) ...........................................10

 In re Methyl Tertiary Butyl Ether Prods. Liab. Litig.,
     517 F. Supp. 2d 662 (S.D.N.Y. 2007)........................................................................................5

 In re Old Carco LLC,
     500 B.R. 683 (Bankr. S.D.N.Y. 2013) .......................................................................................6

 Luce v. United States,
    469 U.S. 38 (1984) .....................................................................................................................4

 Palmieri v. Defaria,
    88 F.3d 136 (2d Cir. 1996).........................................................................................................5

 Pereira v. EisnerAmper LLP (In re Waterford Wedgwood USA, Inc.),
    529 B.R. 599 (Bankr. S.D.N.Y. 2015) .......................................................................................8

 Sec. Inv’r Prot. Corp. (In re Madoff Inv. Sec. LLC),
    Adv. P. No. 08-01789(SMB), 2017 WL 2602332
    (Bankr. S.D.N.Y. June 15, 2017) ...............................................................................................5

 Tronox Inc. v. Anadarko Petroleum Corp. (In re Tronox Inc.),
    549 B.R. 21 (S.D.N.Y. 2016)................................................................................................. 6-7

 U.S. Football League v. National Football League,
    634 F. Supp. 1155 (S.D.N.Y. 1986).........................................................................................10

                                                                      ii

                                                                  A0474
      Case 1:20-cv-06274-LAK
18-01021-smb                  Document Entered
               Doc 103 Filed 07/08/19  11-3 Filed 09/30/20
                                               07/08/19     Page 156
                                                        21:10:57 MainofDocument
                                                                        203
                                    Pg 4 of 15


 Warth v. Seldin,
   422 U.S. 490 (1975) ...................................................................................................................6

 OTHER AUTHORITIES

 U.S. CONST. art. III, § 2, cl. 1 ..........................................................................................................6

 75 Am. Jur. 2d Trial § 98 (2007) .....................................................................................................5

 Fed. R. Evid. 401 ...................................................................................................................1, 5, 10

 Fed. R. Evid. 402 .........................................................................................................................1, 5

 Fed. R. Evid. 403 .............................................................................................................1, 5, 10, 11




                                                                      iii

                                                                   A0475
      Case 1:20-cv-06274-LAK
18-01021-smb                  Document Entered
               Doc 103 Filed 07/08/19  11-3 Filed 09/30/20
                                               07/08/19     Page 157
                                                        21:10:57 MainofDocument
                                                                        203
                                    Pg 5 of 15


         Defendants1 respectfully submit this motion in limine pursuant to Federal Rules of

 Evidence 401, 402, and 403 for an order excluding Plaintiff Salvatore LaMonica (“Trustee”) from

 introducing certain evidence at trial related to Credit Suisse, one of the Debtors’ secured lenders.

                                     PRELIMINARY STATEMENT

         1.       The Trustee has indicated in his so-called “contentions” in the Final Pre-Trial Order

 (“FPTO”) [Dkt 85] that he intends to introduce evidence at the trial concerning Credit Suisse’s

 lack of knowledge regarding the Ark II Intercreditor Agreement (as defined below), the Article 9

 foreclosure (as discussed below) and related issues. (FPTO ¶¶ 41–46, 139, 140, 169.) The primary

 basis for these contentions is the deposition testimony of Alexander Witkes, an employee of Credit

 Suisse, who the Trustee has identified as one of his trial witnesses. (Id. at 70.)

         2.       Evidence of Credit Suisse’s knowledge of or consent to Defendants’ actions or

 inactions during the Relevant Time Period (as defined below) is legally irrelevant to the issues in

 this case. Simply put, this case has nothing to do with the relationship between any of the

 Defendants and Credit Suisse. Any hypothetical disagreements between any of the Defendants

 and Credit Suisse had no impact on the Debtors and are of no concern to the Trustee. Further,

 even if this evidence had any conceivable relevance, it would be substantially outweighed by the

 risk that it would cause undue delay and waste time, and should be excluded under Federal Rule

 of Evidence 403.




 1
  The Defendants in this adversary proceeding are: Lynn Tilton, Patriarch Partners Agency Services, LLC (“PPAS”),
 Patriarch Partners, LLC, Patriarch Partners Management Group, LLC , Ark II CLO 2001-1, Limited (“Ark II”),
 Transcendence Transit, Inc. (“Transcendence Transit”), and Transcendence Transit II, Inc. (and together with
 Transcendence Transit, “Transcendence”).




                                                    A0476
      Case 1:20-cv-06274-LAK
18-01021-smb                  Document Entered
               Doc 103 Filed 07/08/19  11-3 Filed 09/30/20
                                               07/08/19     Page 158
                                                        21:10:57 MainofDocument
                                                                        203
                                    Pg 6 of 15


                                                 RELEVANT FACTS

            3.       Between November 2014 through February 2016 (the “Relevant Time Period”),

 TransCare Corporation (“TransCare”) had a secured term loan facility (the “Term Loan

 Agreement”) with a consortium of lenders, including (i) the Zohar Funds2, (ii) Ark Investment

 Partners II, L.P. (“AIP”)), and (iii) Credit Suisse Alternative Capital, Inc., First Dominion Funding

 I and First Dominion Funding II (“Credit Suisse,” and together with AIP and the Zohar Funds, the

 “Term Loan Lenders”). (Ex. 1; PP-TRBK0000027; see, e.g., Ex. 2, PP-TRBK0099600 at PP-

 TRBK0099609.) PPAS, a Tilton-controlled entity, was the administrative agent for the Term Loan

 Lenders under the Term Loan Agreement. (Ex. 3, Tilton Tr.3 18:8-19:22.)

            4.       Throughout the Relevant Time Period, TransCare entered into a series of

 amendments to the Term Loan Agreement pursuant to which the Zohar Funds advanced additional

 funds to TransCare or otherwise reduced TransCare’s obligations to the Zohar Funds under the

 Term Loan Agreement.                (Ex. 2, PP-TRBK0099600; Ex. 4, PP-TRBK0099588; Ex. 5, PP-

 TRBK0098857.) Credit Suisse is not a signatory to those amendments. (Id.)

            5.       In January 2016, Tilton authorized and/or provided emergency funding for

 TransCare. The funding was provided by the Zohar Funds and through a new credit facility entered

 into between TransCare and Ark II (Tilton’s personal investment vehicle), pursuant to which Ark

 II agreed to commit up to $6.5 million to TransCare (the “Ark II Credit Agreement”).4 PPAS and



 2
  The Zohar Funds consist of Zohar CDO 2003-1, Ltd., Zohar II 2005-1, Ltd., and Zohar III, Ltd. See Declaration of
 Michael T. Mervis in Support of Defendants’ Motion In Limine to Exclude Certain Irrelevant Documents and
 Testimony Related to Credit Suisse (“Mervis Decl.”) at Ex. 2, PP-TRBK0099600 at PP-TRBK0099606, submitted
 herewith. Unless noted otherwise, all exhibits cited herein are annexed to the Mervis Declaration.
 3
     “Tilton Tr.” refers to the transcript of the deposition of Lynn Tilton taken on October 29, 2018.
 4
   Ex. 6, TRANSCARE00231409; Ex. 7, PP-TRBK0099430; Ex. 8, TRANSCARE00138081; Ex. 9, PP-
 TRBK0098916; Ex. 10, TRANSCARE00024535; Ex. 11, TRANSCARE00231415; Ex. 12, TRANSCARE00231421;
 Ex. 13, PP-TRBK0047615-16; Ex. 14, PP-TRBK0049638; Ex. 15, PP-TRBK0048966, at PP-TRBK0048967-92.

                                                              2


                                                          A0477
      Case 1:20-cv-06274-LAK
18-01021-smb                  Document Entered
               Doc 103 Filed 07/08/19  11-3 Filed 09/30/20
                                               07/08/19     Page 159
                                                        21:10:57 MainofDocument
                                                                        203
                                    Pg 7 of 15


 Ark II also entered into an intercreditor agreement (the “Ark II Intercreditor Agreement”). (Ex.

 15, PP-TRBK0048966 at PP-TRBK0049001-16.)                          Section 2.2 of the Ark II Intercreditor

 Agreement concerns the relative priority of liens as between PPAS (as agent for the Term Loan

 Lenders) and Ark II, and provides that Ark II’s relative position in the Collateral (as defined

 therein) was senior to that of PPAS. (Id.)

            6.       In February 2016, Tilton, with the assistance of TransCare’s outside restructuring

 counsel, and in consultation with Wells Fargo and its restructuring counsel, developed a plan to

 restructure TransCare (the “OldCo/NewCo Restructuring”).                             Tilton’s plan called for

 simultaneously: (i) forming new corporate entities (i.e., Transcendence) to take over certain

 TransCare business lines through an Article 9 foreclosure sale, and (ii) winding down the other

 parts of TransCare (referred to as “OldCo”) in a bankruptcy proceeding. (Ex. 3, Tilton Tr. 83:5-

 14, 236:14-239:10, 255:8-21; Ex. 16, Husson Tr.5 127:16-128:9.)

            7.       Despite intense negotiations over many weeks, Tilton and Wells Fargo did not

 reach agreement on the funding of the wind-down of the OldCo businesses and Wells Fargo ceased

 lending to TransCare. On February 24, 2016, the paperwork for the Article 9 foreclosure by PPAS

 (as administrative agent) was executed. (Ex. 17, PP-TRBK0043305; Ex. 18, PP-TRBK0091197.)

 As part of the Article 9 foreclosure, PPAS, as administrative agent, the Zohar Funds and AIP

 issued a Notice of Acceptance of Subject Collateral in Partial Satisfaction of Obligation to

 TransCare (the “Notice of Acceptance”). (Ex. 18, PP-TRBK0091197.) The Notice of Acceptance

 provided that PPAS, as administrative agent, accepted the Subject Collateral (as defined in the

 Notice of Acceptance) in satisfaction of $10 million of the outstanding Term Loan Agreement




 5
     “Husson Tr.” refers to the transcript of the deposition of John Husson taken on November 12, 2018.

                                                            3


                                                        A0478
      Case 1:20-cv-06274-LAK
18-01021-smb                  Document Entered
               Doc 103 Filed 07/08/19  11-3 Filed 09/30/20
                                               07/08/19     Page 160
                                                        21:10:57 MainofDocument
                                                                        203
                                    Pg 8 of 15


 balance. (Id.) Later on February 24, 2016, the majority of the TransCare entities filed chapter 7

 bankruptcy petitions in this Court.6

         8.      The Court entered an order on March 25, 2016 by which PPAS and Transcendence

 authorized the Trustee to sell at auction certain assets, including the Subject Collateral. (In re

 TransCare Corporation, 16-10407-smb, Dkt. No. 52.) A portion of the auction sale proceeds were

 paid by the Trustee to PPAS. Consistent with the terms of the Ark II Intercreditor Agreement,

 PPAS distributed its portion of the auction sale proceeds to Ark II.

         9.      On November 15, 2018, the Trustee’s counsel took the deposition of Alexander

 Witkes, a credit analysist at Credit Suisse. During the deposition, Mr. Witkes was shown

 documents and provided testimony concerning Credit Suisse’s purported lack of knowledge of, or

 consent to, the terms of the Ark II Credit Agreement and Ark II Intercreditor Agreement, the

 OldCo/NewCo Restructuring as well as various amendments to the Term Loan Agreement entered

 into during 2015. Based on his contentions in the FPTO (¶¶ 41–46, 139, 140, 169), the Trustee

 apparently intends to introduce evidence on this subject and others relating to Credit Suisse at trial.

                                               ARGUMENT

         10.     A federal court’s inherent authority to manage the course of a trial encompasses the

 fundamental right to rule on pre-trial motions in limine. See Luce v. United States, 469 U.S. 38,

 41 n.4 (1984). “The purpose of an in limine motion is ‘to aid the trial process by enabling the

 Court to rule in advance of trial on the relevance of certain forecasted evidence, as to issues that




 6
   See In re TransCare Corp. (16- bk-10407-smb); In re TransCare New York, Inc. (16- bk-10408-smb); In re
 TransCare ML, Inc. (16- bk-10409-smb); In re TC Ambulance Group, Inc. (16- bk-10410-smb); In re TransCare
 Management Services, Inc. (16- bk-10411-smb); In re TCBA Ambulance, Inc. (16- bk-10412-smb); In re TC Billing
 and Services Corporation (16- bk-10413-smb); In re TransCare Westchester, Inc. (16- bk-10414-smb); In re
 TransCare Maryland, Inc. (16- bk-10415-smb); In re TC Ambulance North, Inc. (16- bk-10416-smb); and In re
 TransCare Harford County, Inc. (16- bk-10417-smb).

                                                      4


                                                   A0479
      Case 1:20-cv-06274-LAK
18-01021-smb                  Document Entered
               Doc 103 Filed 07/08/19  11-3 Filed 09/30/20
                                               07/08/19     Page 161
                                                        21:10:57 MainofDocument
                                                                        203
                                    Pg 9 of 15


 are definitely set for trial, without lengthy argument at, or interruption of, the trial.’” Palmieri v.

 Defaria, 88 F.3d 136, 141 (2d Cir. 1996) (citation omitted). Because a motion in limine may

 “narrow the issues, shorten the trial, and save costs for the litigants,” courts encourage the use of

 motions in limine wherever appropriate. In re Methyl Tertiary Butyl Ether Prods. Liab. Litig., 517

 F. Supp. 2d 662, 667 n.18 (S.D.N.Y. 2007) (quoting 75 Am. Jur. 2d Trial § 98 (2007)).

        11.     Under Federal Rule of Evidence 402, “irrelevant evidence is not admissible.” Fed.

 R. Evid. 402. Rule 401 defines relevant evidence as evidence having any “tendency to make a fact

 more or less probable than it would be without the evidence.” Fed. R. Evid. 401. “If an item of

 evidence tends to prove a fact that is of consequence to the determination of the action, it is

 relevant. If it does not tend to prove a material fact, it is irrelevant. A material fact is one that

 would affect the outcome of the suit under the governing law.” Arlio v. Lively, 474 F.3d 46, 52

 (2d Cir. 2007) (citation omitted).

        12.     Additionally, the Court “may exclude relevant evidence if its probative value is

 substantially outweighed by a danger of one or more of the following: unfair prejudice, confusing

 the issues, misleading the jury, undue delay, wasting time, or needlessly presenting cumulative

 evidence.” Fed. R. Evid. 403. “The task of weighing these competing interests under Rule 403

 belongs to the trial judge.” Capitol Records, Inc. v. MP3tunes, LLC, No. 07-9931(WHP), 2014

 WL 503959, at *5 (S.D.N.Y. Jan. 29, 2014) (citation omitted); see also Sec. Inv’r Prot. Corp. (In

 re Madoff Inv. Sec. LLC), Adv. P. No. 08-01789(SMB), 2017 WL 2602332, at *5 (Bankr. S.D.N.Y.

 June 15, 2017) (citation omitted) (“trial court[s] [have] the duty of balancing the trial’s primary

 function of ascertaining the truth concerning the dispute between the parties against the needs of

 the courts to conserve their time and to protect witnesses from harassment or undue embarrassment

 at the hands of overzealous advocates.”).


                                                   5


                                                A0480
      Case 1:20-cv-06274-LAK
18-01021-smb                  Document Entered
               Doc 103 Filed 07/08/19   11-3 Filed 09/30/20
                                                07/08/19     Page 162
                                                         21:10:57 MainofDocument
                                                                         203
                                    Pg 10 of 15


 I.      The Trustee Lacks Standing to Introduce Evidence Regarding Alleged Wrongdoing
         by PPAS against Credit Suisse Arising From the Ark II Credit Agreement,
         Rendering Such Evidence Irrelevant

         13.     Defendants anticipate that the Trustee will seek to introduce the above-described

 evidence regarding Credit Suisse to support his claim to equitably subordinate the claims of PPAS

 and Ark II. Specifically, Defendants expect the Trustee will attempt to prove that PPAS acted in

 derogation of Credit Suisse’s contractual rights under the Term Loan Agreement by entering into

 the Ark II Intercreditor Agreement and paying post-petition proceeds from auction sales of the

 Subject Collateral to Ark II. As a threshold matter, this evidence should be excluded because the

 Trustee lacks standing to seek equitable subordination of Ark II or PPAS’s claims based on this

 alleged conduct. Thus, the evidence is irrelevant to the Trustee’s equitable subordination claim

 and any time spent on it would be a waste.

         14.     Similar to Article III standing, prudential standing is a “threshold determinant[] of

 the propriety of judicial intervention,” Warth v. Seldin, 422 U.S. 490, 518 (1975), and places a

 limit “on the exercise of federal jurisdiction.” Allen v. Wright, 468 U.S. 737, 751 (1984). The

 party invoking federal jurisdiction bears the burden of demonstrating prudential standing. In re

 Old Carco LLC, 500 B.R. 683, 690 (Bankr. S.D.N.Y. 2013) (Bernstein, J.). To establish prudential

 standing, a “plaintiff generally must assert [its] own legal rights and interests, and cannot rest [its]

 claim to relief on the legal rights or interests of third parties.” U.S. CONST. art. III, § 2, cl. 1. The

 question of prudential standing may be raised at any stage of the proceedings. See Ag Venture Fin.

 Servs. v. Montagne (In re Montagne), 421 B.R. 65, 79 (Bankr. D. Vt. 2009) (“Cases have held that

 the question of prudential standing may be raised at any stage of the proceedings . . . .”).

         15.     Courts considering standing in the context of equitable subordination claims have

 determined that a claim belongs solely to an individual creditor, not a trustee for the debtor’s estate,

 where the harm suffered was “particularized.” Tronox Inc. v. Anadarko Petroleum Corp. (In re
                                               6


                                                 A0481
      Case 1:20-cv-06274-LAK
18-01021-smb                  Document Entered
               Doc 103 Filed 07/08/19   11-3 Filed 09/30/20
                                                07/08/19     Page 163
                                                         21:10:57 MainofDocument
                                                                         203
                                    Pg 11 of 15


 Tronox Inc.), 549 B.R. 21, 42 (S.D.N.Y. 2016) (“[A] claim belongs to individual creditors—and

 not to a debtor’s trustee—when the harm suffered was particularized to those creditors, rather than

 to all creditors as a whole[.]”)

         16.     The notion that the Trustee has standing to pursue subordination of claims based

 on injury to individual creditors has been squarely rejected. See, e.g., Bird v. SKR Credit, Ltd. (In

 re DigitalBridge Holdings, Inc.), Bankr. No. 10-34499, Adv. No. 12-2373, 2015 WL 5766761, at

 *16 (Bankr. D. Utah Sept. 30, 2015). In DigitalBridge, DigitalBridge borrowed funds from a

 group of three equity holders (the “Equity Lenders”). See id. at *1. DigitalBridge agreed to file

 the Equity Lenders’ UCC financing statements, but erroneously filed the financing statements in

 the wrong state, leaving the Equity Lenders’ interests unperfected (the “perfection issue”). Id. at

 *1–2. DigitalBridge then entered into a credit agreement with SKR Credit (“SKR”), which

 properly perfected its security interest (thus giving it priority over the Equity Lenders). Id. at *2-3.

 The trustee sought to subordinate SKR’s claim, arguing that it acted inequitably by obtaining a

 priority position when SKR had knowledge of the perfection issue at the time the SKR loan was

 made. See id. at *1–3, *15–16.

         17.     The Bankruptcy Court rejected the subordination claim in relevant part because the

 trustee “lack[ed] standing in this case to the extent he [wa]s asserting another person’s legal rights,

 namely those of the Equity Lenders concerning their claim for a particularized injury.” Id. at

 *16. The court explained that while “a trustee [could] bring a general equitable subordination

 claim on behalf of the estate as a whole, and individual creditors can assert equitable subordination

 claims if they allege particularized injury, a trustee cannot assert an equitable subordination

 claim on behalf of individual creditors.” Id. (emphasis added). Thus, because “[t]he Equity




                                                    7


                                                 A0482
      Case 1:20-cv-06274-LAK
18-01021-smb                  Document Entered
               Doc 103 Filed 07/08/19   11-3 Filed 09/30/20
                                                07/08/19     Page 164
                                                         21:10:57 MainofDocument
                                                                         203
                                    Pg 12 of 15


 Lenders’ claim for equitable subordination [wa]s based on an alleged injury to three specific

 secured creditors,” the trustee did not have standing to pursue that claim. Id.

        18.     Here, the Trustee’s theory seems to be that the Term Loan Lenders suffered an

 injury when Ark II jumped ahead of and primed them. This is precisely the type of particularized

 injury (i.e., to, allegedly, the Term Loan Lenders and only the Term Loan Lenders) that the court

 considered in DigitalBridge and determined the trustee lacked standing to assert. And for good

 reason: the allocation of payment between different secured lenders has no impact on the debtors

 or the unsecured creditor body writ large. Credit Suisse is not a party to this litigation and the

 Trustee may not seek to enforce the alleged rights of a third party in this adversary proceeding.

 See Pereira v. EisnerAmper LLP (In re Waterford Wedgwood USA, Inc.), 529 B.R. 599, 603

 (Bankr. S.D.N.Y. 2015) (explaining that, “[a]s a general matter . . . bankruptcy trustees do not

 have standing ‘to sue third parties on behalf of the estate’s creditor’s but may only assert claims

 held by the bankrupt corporation itself.’”).

 II.    The Credit Suisse Evidence at Issue is Not Relevant to Any Issue to be Tried and
        Would Waste the Court’s Time

        19.     At its core, this case concerns Tilton’s purported breach of her fiduciary duty of

 loyalty to TransCare and its estates by pursuing an allegedly “self-dealing” restructuring plan

 rather than “monetizing” TransCare’s assets or pursuing a different restructuring. (FPTO ¶¶ 181–

 83.) As previously noted, the Trustee’s contentions in the Final Pre-Trial Order suggest that the

 Trustee intends to tie the following purported facts to this claim: (i) Credit Suisse had no prior

 knowledge of the OldCo/NewCo Restructuring, the Article 9 foreclosure, or the $10 million

 reduction of TransCare’s obligations owing under the Term Loan Agreement; (ii) the Notice of

 Acceptance was not sent to Credit Suisse; and (iii) Credit Suisse had no prior knowledge of the

 TransCare chapter 7 petitions. (FPTO ¶¶ 139, 140, 169.)

                                                  8


                                                A0483
      Case 1:20-cv-06274-LAK
18-01021-smb                  Document Entered
               Doc 103 Filed 07/08/19   11-3 Filed 09/30/20
                                                07/08/19     Page 165
                                                         21:10:57 MainofDocument
                                                                         203
                                    Pg 13 of 15


          20.      All of these facts are completely irrelevant to the breach of fiduciary duty claim.7

 Here, as set forth in the Final Pre-Trial Order, the primary issue to be tried is as follows: “Did Ms.

 Tilton breach her duties of loyalty and good faith to TransCare under Delaware law?” (FPTO at

 65 (emphasis added).) The impact of the OldCo/NewCo Restructuring on Credit Suisse is not at

 issue in this proceeding. Similarly, when Credit Suisse learned of the bankruptcy filings (and from

 whom) is not “of consequence to the determination” of the fiduciary duty claim. Arlio, 474 F.3 at

 52. To the extent this evidence could bear on anything, it would be a hypothetical dispute between

 Credit Suisse and one or more of the Defendants. Such a dispute is simply not before the Court

 (or any Court) in this case, however.

          21.      What’s more, even if it were somehow relevant to determine whether, for example,

 the OldCo/NewCo Restructuring was fair to Credit Suisse, the evidence the Trustee wants to

 introduce would not tend to prove a fact “that would affect the outcome of the suit,” and is thus

 irrelevant. Arlio, 474 F.3d at 52. That is because, as the Trustee admits and as the relevant

 agreements make plain, PPAS did not need Credit Suisse’s consent to foreclose upon TransCare’s

 assets. (FPTO ¶¶ 32–34.) Moreover, the Trustee does not dispute that PPAS had the sole authority

 to exercise and enforce the Term Loan Lenders’ rights under the Term Loan Agreement. (Id. at

 ¶ 34.)8 Accordingly, the evidence at issue merely demonstrates that PPAS took action consistent

 with its rights and obligations under the controlling agreements.



 7
   With respect to Count III (equitable subordination), as discussed previously, the Trustee has no standing to assert
 claims arising from hypothetical inter-lender disputes. To the extent Credit Suisse was harmed by the OldCo/NewCo
 Restructuring (and it was not), such a claim does not belong to the Trustee. See Section I, supra. The Trustee has not
 proffered any evidence tying or attempting to tie Credit Suisse’s knowledge of, or lack of consent to, the
 OldCo/NewCo Restructuring, or knowledge of the TransCare bankruptcy filings, to the other claims to be tried.
 8
  The Trustee also previously argued at length in his Opposition to Defendants’ Partial Motion to Dismiss the Amended
 Complaint that “PPAS — not the individual lenders . . . is the party that controls enforcement of the collective’s rights
 under the PPAS Credit Agreement.” And the Trustee further recognized that, pursuant to Amendment No. 17, the
 “PPAS Credit Agreement expressly agreed that ‘no lender shall have any right individually to realize upon any of the
 Collateral, it being understood and agreed that all powers, rights and remedies hereunder may be exercised solely by
                                                            9


                                                        A0484
      Case 1:20-cv-06274-LAK
18-01021-smb                  Document Entered
               Doc 103 Filed 07/08/19   11-3 Filed 09/30/20
                                                07/08/19     Page 166
                                                         21:10:57 MainofDocument
                                                                         203
                                    Pg 14 of 15


         22.      Defendants also anticipate that the Trustee will seek to introduce evidence

 concerning whether Credit Suisse was provided with or executed certain amendments to the Term

 Loan Agreement throughout 2015. (See, e.g., FPTO ¶ 72.) The Trustee can offer no basis to

 conclude that this evidence is “of consequence in determining the action.” Fed. R. Evid. 401. That

 is because it is not. Whether the terms of the Term Loan Agreement required that Credit Suisse

 be provided with or execute particular amendments to the Term Loan Agreement is irrelevant to

 the claims to be tried.9 Here too, a hypothetical dispute between one or more of the Defendants

 and Credit Suisse is not something to be heard in this adversary case.

         23.      At the end of the day, it is obvious that the Trustee seeks to introduce evidence

 concerning PPAS’s and Tilton’s dealings with Credit Suisse to suggest Defendants violated or

 were indifferent to Credit Suisse’s rights under the Term Loan Agreement and paint Defendants

 in a negative light. This is precisely what Rule 403 is designed to prevent. Critically, allowing

 the Trustee to introduce such evidence would cause the trial to “become dominated by a digressive

 element masquerading as probative evidence.” U.S. Football League v. National Football League,

 634 F. Supp. 1155, 1181 (S.D.N.Y. 1986). Indeed, Defendants “would be forced to simultaneously

 defend against two separate sets of claims, inviting a distracting ‘mini trial’ into the course of the

 main proceedings.” Dooley v. Columbia Presbyterian Med. Ctr., No. 06-5644(JCF), 2009 WL

 2381331, at *2 (S.D.N.Y. July 29, 2009).                  Under these circumstances, whatever limited

 significance this evidence might arguably have is “substantially outweighed by a danger of . . .




 the Administrative Agent [PPAS], on behalf of the Lenders in accordance with the terms hereof[.]’ (emphasis added).”
 (See Dkt. 63, Trustee’s Opp. to Defendants’ Partial Motion to Dismiss, at 19–20.)
 9
   In any event, the amendments entered into between TransCare, PPAS, and the Zohar Funds during 2015 did not
 affect Credit Suisse and, therefore, could be entered into without Credit Suisse’s consent. (Ex. 1, PP-TRBK0000027
 at PP-TRBK0000096, § 12.1.)

                                                         10


                                                      A0485
      Case 1:20-cv-06274-LAK
18-01021-smb                  Document Entered
               Doc 103 Filed 07/08/19   11-3 Filed 09/30/20
                                                07/08/19     Page 167
                                                         21:10:57 MainofDocument
                                                                         203
                                    Pg 15 of 15


 confusing the issues, undue delay [and] wasting time,” thus warranting exclusion. Fed. R. Evid.

 403.

                                         CONCLUSION

        For the foregoing reasons, Defendants respectfully request that the Court grant their motion

 in limine to exclude the testimony of Alexander Witkes, on behalf of Credit Suisse, and any

 documents, exhibits, or other evidence regarding Credit Suisse’s: (i) knowledge of or consent to

 the Ark II Credit Facility and/or Intercreditor Agreement; (ii) knowledge of or consent to the

 OldCo/NewCo Restructuring, the Article 9 foreclosure, and the TransCare bankruptcy filings; and

 (iii) knowledge of or consent to amendments to the Term Loan Agreement in 2015.



 Dated: July 8, 2019                                  PROSKAUER ROSE LLP

                                                      By: /s/ Michael T. Mervis
                                                             Michael T. Mervis
                                                             Timothy Q. Karcher
                                                             Eleven Times Square
                                                             New York, NY 10036-8299
                                                             Tel.: (212) 969-3000
                                                             Fax: (212) 969-2900
                                                             Email: mmervis@proskauer.com
                                                             tkarcher@proskauer.com

                                                             Nicole A. Eichberger (pro hac vice)
                                                             650 Poydras Street
                                                             Suite 1800
                                                             New Orleans, LA 70130-6146
                                                             Tel.: (504) 310-2024
                                                             Fax: (504) 310-2022
                                                             Email: neichberger@proskauer.com

                                                             Attorneys for Defendants




                                                11


                                              A0486
      Case 1:20-cv-06274-LAK
18-01021-smb                  Document Entered
               Doc 104 Filed 07/08/19  11-3 Filed 09/30/20
                                               07/08/19     Page 168
                                                        21:19:09 MainofDocument
                                                                        203
                                     Pg 1 of 5


 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
 ---------------------------------------------------------------x
 In re:                                                         :
                                                                :
                                                                :
          TRANSCARE CORPORATION, et al.,                        :   Chapter 7
                                                                :   Case No. 16-10407 (SMB)
                                                                :   (Jointly Administered)
                                     Debtors.                   :
 ---------------------------------------------------------------x
 SALVATORE LAMONICA, as Chapter 7                               :
 Trustee for the Estates of TransCare                           :
 Corporation, et al.,                                           :
                                                                :
                                     Plaintiff,                 :
                                                                :   Adv. Proc. No. 18-1021 (SMB)
                   - against -                                  :
                                                                :
 LYNN TILTON, PATRIARCH PARTNERS                                :
 AGENCY SERVICES, LLC, PATRIARCH                                :
 PARTNERS, LLC, PATRIARCH PARTNERS                              :
 MANAGEMENT GROUP, LLC, ARK II CLO                              :
 2001-1 LIMITED, TRANSCENDENCE                                  :
 TRANSIT, INC., and TRANSCENDENCE                               :
 TRANSIT II, INC.,                                              :
                                                                :
                                     Defendants.                :
                                                                :
 ---------------------------------------------------------------x

           DECLARATION OF MICHAEL T. MERVIS IN SUPPORT OF
          DEFENDANTS’ MOTION IN LIMINE TO EXCLUDE CERTAIN
    IRRELEVANT DOCUMENTS AND TESTIMONY RELATED TO CREDIT SUISSE




                                                      A0487
      Case 1:20-cv-06274-LAK
18-01021-smb                  Document Entered
               Doc 104 Filed 07/08/19  11-3 Filed 09/30/20
                                               07/08/19     Page 169
                                                        21:19:09 MainofDocument
                                                                        203
                                     Pg 2 of 5


         Michael T. Mervis declares, pursuant to 28 U.S.C. § 1746 and under penalty of perjury,

 that the following is true and correct:

         1.     I am a partner at the law firm Proskauer Rose LLP, counsel for Defendants in the

 above-captioned adversary case. I submit this Declaration in support of Defendants’ Motion In

 Limine to Exclude Certain Irrelevant Documents and Testimony Related to Credit Suisse (the

 “Motion”) and, in particular, to place before the Court the exhibits that are described herein and

 annexed hereto. Capitalized terms used but not defined herein have the meaning ascribed to them

 in the Memorandum in Support of the Motion, submitted herewith.

         2.     Attached hereto as Exhibit 1 is a true and correct copy of the Credit Agreement

 between TransCare Corporation and Patriarch Partners Agency Services, LLC, as Administrative

 Agent, dated August 4, 2003, bearing Bates number PP-TRBK0000027 through PP-

 TRBK0000107.

         3.     Attached hereto as Exhibit 2 is a true and correct copy of Amendment 25 to the

 Credit Agreement between TransCare Corporation and Patriarch Partners Agency Services, LLC,

 as Administrative Agent, dated March 5, 2015, bearing Bates number PP-TRBK0099600 through

 PP-TRBK0099609.

         4.     Attached hereto as Exhibit 3 is a true and correct copy of excerpts from the

 Deposition Transcript of Lynn Tilton taken on October 29, 2018, in the above-captioned adversary

 case.

         5.     Attached hereto as Exhibit 4 is a true and correct copy of Amendment 24 to the

 Credit Agreement between TransCare Corporation and Patriarch Partners Agency Services, LLC,

 as Administrative Agent, dated February 26, 2015, bearing Bates number PP-TRBK0099588

 through PP-TRBK0099599.

                                                 2



                                              A0488
      Case 1:20-cv-06274-LAK
18-01021-smb                  Document Entered
               Doc 104 Filed 07/08/19  11-3 Filed 09/30/20
                                               07/08/19     Page 170
                                                        21:19:09 MainofDocument
                                                                        203
                                     Pg 3 of 5


        6.     Attached hereto as Exhibit 5 is a true and correct copy of the TransCare Written

 Consent of Sole Director Without a Meeting, dated April 9, 2015, bearing Bates number PP-

 TRBK0098857 through PP-TRBK0098858, attaching Amendment 26 to the Credit Agreement

 between TransCare Corporation and Patriarch Partners Agency Services, LLC, as Administrative

 Agent, dated April 9, 2015, bearing Bates number PP-TRBK0098859 through PP-TRBK0098883.

        7.     Attached hereto as Exhibit 6 is a true and correct copy of a Direction Letter for

 Payment of Certain Loan Proceeds, from TransCare Corporation to Patriarch Partners Agency

 Services, LLC, as Administrative Agent, dated December 8, 2015, bearing Bates number

 TRANSCARE00231409 through TRANSCARE00231414.

        8.     Attached hereto as Exhibit 7 is a true and correct copy of a Direction Letter for

 Payment of Certain Loan Proceeds, from TransCare Corporation to Patriarch Partners Agency

 Services, LLC, as Administrative Agent, dated December 11, 2015, bearing Bates number PP-

 TRBK0099430 through PP-TRBK0099435.

        9.     Attached hereto as Exhibit 8 is a true and correct copy of an email from Larry

 Careaga (of TransCare) to “Daily BBC,” Melissa Provost and Teresa Garney (both of Wells

 Fargo), dated December 17, 2015, and accompanying chain, bearing Bates number

 TRANSCARE00138081 through TRANSCARE00138082.

        10.    Attached hereto as Exhibit 9 is a true and correct copy of a Direction Letter for

 Payment of Certain Loan Proceeds, from TransCare Corporation to Patriarch Partners Agency

 Services, LLC, as Administrative Agent, dated December 17, 2015, bearing Bates number PP-

 TRBK0098916 through PP-TRBK0098921.

        11.    Attached hereto as Exhibit 10 is a true and correct copy of an email from Larry

 Careaga to Melissa Provost and Teresa Garney, dated January 5, 2016, bearing Bates number

                                               3



                                            A0489
      Case 1:20-cv-06274-LAK
18-01021-smb                  Document Entered
               Doc 104 Filed 07/08/19  11-3 Filed 09/30/20
                                               07/08/19     Page 171
                                                        21:19:09 MainofDocument
                                                                        203
                                     Pg 4 of 5


 TRANSCARE00024535, attaching a document bearing Bates number TRANSCARE00024536

 through TRANSCARE00024540.

        12.     Attached hereto as Exhibit 11 is a true and correct copy of a Direction Letter for

 Payment of Certain Loan Proceeds, from TransCare Corporation to Patriarch Partners Agency

 Services, LLC, as Administrative Agent, dated January 5, 2016, bearing Bates number

 TRANSCARE00231415 through TRANSCARE00231420.

        13.     Attached hereto as Exhibit 12 is a true and correct copy of a Direction Letter for

 Payment of Certain Loan Proceeds, from TransCare Corporation to Patriarch Partners Agency

 Services, LLC, as Administrative Agent, dated January 7, 2016, bearing Bates number

 TRANSCARE00231421 through TRANSCARE00231426.

        14.     Attached hereto as Exhibit 13 is a true and correct copy of an email from Lynn

 Tilton to Cindi Giglio (of Curtis, Mallet-Prevost, Colt & Mosle LLP, restructuring counsel for

 TransCare) and Lynn P. Harrison III (also of Curtis, Mallet-Prevost, Colt & Mosle LLP), dated

 February 24, 2016, bearing Bates number PP-TRBK0047615 through PP-TRBK0047616.

        15.     Attached hereto as Exhibit 14 is a true and correct copy of Amendment 27 to the

 Credit Agreement between TransCare Corporation and Patriarch Partners Agency Services, LLC,

 as Administrative Agent, dated July 7, 2015, bearing Bates number PP-TRBK0049638 through

 PP-TRBK0049652.

        16.     Attached hereto as Exhibit 15 is a true and correct copy of an email from Brian

 Stephen (of Patriarch Partners) to Peter J. Buenger (of Curtis, Mallet-Prevost, Colt & Mosle LLP),

 dated February 11, 2016, bearing Bates number PP-TRBK0048966, attaching documents bearing

 Bates number PPTRBK0048967 through PP-TRBK0049046.



                                                 4



                                              A0490
      Case 1:20-cv-06274-LAK
18-01021-smb                  Document Entered
               Doc 104 Filed 07/08/19  11-3 Filed 09/30/20
                                               07/08/19     Page 172
                                                        21:19:09 MainofDocument
                                                                        203
                                     Pg 5 of 5


        17.     Attached hereto as Exhibit 16 is a true and correct copy of excerpts from the

 Deposition Transcript of John Husson (of Wells Fargo) taken on November 12, 2018, in the above-

 captioned adversary case.

        18.     Attached hereto as Exhibit 17 is a true and correct copy of an email from Brian

 Stephen to Peter Wolf (of TransCare), dated February 24, 2016, bearing Bates number PP-

 TRBK0043305, attaching a document bearing Bates number PP-TRBK0043306 through PP-

 TRBK0043314.

        19.     Attached hereto as Exhibit 18 is a true and correct copy of a Notice of Acceptance

 of Subject Collateral in Partial Satisfaction of Obligation, dated February 24, 2016, bearing Bates

 number PP-TRBK0091197 through PP-TRBK0091201.

        Executed this 8th day of July, 2019 in New York, New York.



                                              /s/ Michael T. Mervis
                                              Michael T. Mervis, Esq.




                                                 5



                                              A0491
    Case 1:20-cv-06274-LAK
18-01021-smb               Document
               Doc 104-1 Filed        11-3Entered
                               07/08/19     Filed 09/30/20  Page 173 ofEx.
                                                  07/08/19 21:19:09     2031 Pg
                                   1 of 82




                  EXHIBIT 1




                                    A0492
    Case 1:20-cv-06274-LAK
18-01021-smb               Document
               Doc 104-1 Filed        11-3Entered
                               07/08/19     Filed 09/30/20  Page 174 ofEx.
                                                  07/08/19 21:19:09     2031 Pg
                                   2 of 82




                                    A0493
    Case 1:20-cv-06274-LAK
18-01021-smb               Document
               Doc 104-1 Filed        11-3Entered
                               07/08/19     Filed 09/30/20  Page 175 ofEx.
                                                  07/08/19 21:19:09     2031 Pg
                                   3 of 82




                                    A0494
    Case 1:20-cv-06274-LAK
18-01021-smb               Document
               Doc 104-1 Filed        11-3Entered
                               07/08/19     Filed 09/30/20  Page 176 ofEx.
                                                  07/08/19 21:19:09     2031 Pg
                                   4 of 82




                                    A0495
    Case 1:20-cv-06274-LAK
18-01021-smb               Document
               Doc 104-1 Filed        11-3Entered
                               07/08/19     Filed 09/30/20  Page 177 ofEx.
                                                  07/08/19 21:19:09     2031 Pg
                                   5 of 82




                                    A0496
    Case 1:20-cv-06274-LAK
18-01021-smb               Document
               Doc 104-1 Filed        11-3Entered
                               07/08/19     Filed 09/30/20  Page 178 ofEx.
                                                  07/08/19 21:19:09     2031 Pg
                                   6 of 82




                                    A0497
    Case 1:20-cv-06274-LAK
18-01021-smb               Document
               Doc 104-1 Filed        11-3Entered
                               07/08/19     Filed 09/30/20  Page 179 ofEx.
                                                  07/08/19 21:19:09     2031 Pg
                                   7 of 82




                                    A0498
    Case 1:20-cv-06274-LAK
18-01021-smb               Document
               Doc 104-1 Filed        11-3Entered
                               07/08/19     Filed 09/30/20  Page 180 ofEx.
                                                  07/08/19 21:19:09     2031 Pg
                                   8 of 82




                                    A0499
    Case 1:20-cv-06274-LAK
18-01021-smb               Document
               Doc 104-1 Filed        11-3Entered
                               07/08/19     Filed 09/30/20  Page 181 ofEx.
                                                  07/08/19 21:19:09     2031 Pg
                                   9 of 82




                                    A0500
    Case 1:20-cv-06274-LAK
18-01021-smb               Document
               Doc 104-1 Filed        11-3Entered
                               07/08/19     Filed 09/30/20  Page 182 ofEx.
                                                  07/08/19 21:19:09     2031 Pg
                                   10 of 82




                                    A0501
    Case 1:20-cv-06274-LAK
18-01021-smb               Document
               Doc 104-1 Filed        11-3Entered
                               07/08/19     Filed 09/30/20  Page 183 ofEx.
                                                  07/08/19 21:19:09     2031 Pg
                                   11 of 82




                                    A0502
    Case 1:20-cv-06274-LAK
18-01021-smb               Document
               Doc 104-1 Filed        11-3Entered
                               07/08/19     Filed 09/30/20  Page 184 ofEx.
                                                  07/08/19 21:19:09     2031 Pg
                                   12 of 82




                                    A0503
    Case 1:20-cv-06274-LAK
18-01021-smb               Document
               Doc 104-1 Filed        11-3Entered
                               07/08/19     Filed 09/30/20  Page 185 ofEx.
                                                  07/08/19 21:19:09     2031 Pg
                                   13 of 82




                                    A0504
    Case 1:20-cv-06274-LAK
18-01021-smb               Document
               Doc 104-1 Filed        11-3Entered
                               07/08/19     Filed 09/30/20  Page 186 ofEx.
                                                  07/08/19 21:19:09     2031 Pg
                                   14 of 82




                                    A0505
    Case 1:20-cv-06274-LAK
18-01021-smb               Document
               Doc 104-1 Filed        11-3Entered
                               07/08/19     Filed 09/30/20  Page 187 ofEx.
                                                  07/08/19 21:19:09     2031 Pg
                                   15 of 82




                                    A0506
    Case 1:20-cv-06274-LAK
18-01021-smb               Document
               Doc 104-1 Filed        11-3Entered
                               07/08/19     Filed 09/30/20  Page 188 ofEx.
                                                  07/08/19 21:19:09     2031 Pg
                                   16 of 82




                                    A0507
    Case 1:20-cv-06274-LAK
18-01021-smb               Document
               Doc 104-1 Filed        11-3Entered
                               07/08/19     Filed 09/30/20  Page 189 ofEx.
                                                  07/08/19 21:19:09     2031 Pg
                                   17 of 82




                                    A0508
    Case 1:20-cv-06274-LAK
18-01021-smb               Document
               Doc 104-1 Filed        11-3Entered
                               07/08/19     Filed 09/30/20  Page 190 ofEx.
                                                  07/08/19 21:19:09     2031 Pg
                                   18 of 82




                                    A0509
    Case 1:20-cv-06274-LAK
18-01021-smb               Document
               Doc 104-1 Filed        11-3Entered
                               07/08/19     Filed 09/30/20  Page 191 ofEx.
                                                  07/08/19 21:19:09     2031 Pg
                                   19 of 82




                                    A0510
    Case 1:20-cv-06274-LAK
18-01021-smb               Document
               Doc 104-1 Filed        11-3Entered
                               07/08/19     Filed 09/30/20  Page 192 ofEx.
                                                  07/08/19 21:19:09     2031 Pg
                                   20 of 82




                                    A0511
    Case 1:20-cv-06274-LAK
18-01021-smb               Document
               Doc 104-1 Filed        11-3Entered
                               07/08/19     Filed 09/30/20  Page 193 ofEx.
                                                  07/08/19 21:19:09     2031 Pg
                                   21 of 82




                                    A0512
    Case 1:20-cv-06274-LAK
18-01021-smb               Document
               Doc 104-1 Filed        11-3Entered
                               07/08/19     Filed 09/30/20  Page 194 ofEx.
                                                  07/08/19 21:19:09     2031 Pg
                                   22 of 82




                                    A0513
    Case 1:20-cv-06274-LAK
18-01021-smb               Document
               Doc 104-1 Filed        11-3Entered
                               07/08/19     Filed 09/30/20  Page 195 ofEx.
                                                  07/08/19 21:19:09     2031 Pg
                                   23 of 82




                                    A0514
    Case 1:20-cv-06274-LAK
18-01021-smb               Document
               Doc 104-1 Filed        11-3Entered
                               07/08/19     Filed 09/30/20  Page 196 ofEx.
                                                  07/08/19 21:19:09     2031 Pg
                                   24 of 82




                                    A0515
    Case 1:20-cv-06274-LAK
18-01021-smb               Document
               Doc 104-1 Filed        11-3Entered
                               07/08/19     Filed 09/30/20  Page 197 ofEx.
                                                  07/08/19 21:19:09     2031 Pg
                                   25 of 82




                                    A0516
    Case 1:20-cv-06274-LAK
18-01021-smb               Document
               Doc 104-1 Filed        11-3Entered
                               07/08/19     Filed 09/30/20  Page 198 ofEx.
                                                  07/08/19 21:19:09     2031 Pg
                                   26 of 82




                                    A0517
    Case 1:20-cv-06274-LAK
18-01021-smb               Document
               Doc 104-1 Filed        11-3Entered
                               07/08/19     Filed 09/30/20  Page 199 ofEx.
                                                  07/08/19 21:19:09     2031 Pg
                                   27 of 82




                                    A0518
    Case 1:20-cv-06274-LAK
18-01021-smb               Document
               Doc 104-1 Filed        11-3Entered
                               07/08/19     Filed 09/30/20  Page 200 ofEx.
                                                  07/08/19 21:19:09     2031 Pg
                                   28 of 82




                                    A0519
    Case 1:20-cv-06274-LAK
18-01021-smb               Document
               Doc 104-1 Filed        11-3Entered
                               07/08/19     Filed 09/30/20  Page 201 ofEx.
                                                  07/08/19 21:19:09     2031 Pg
                                   29 of 82




                                    A0520
    Case 1:20-cv-06274-LAK
18-01021-smb               Document
               Doc 104-1 Filed        11-3Entered
                               07/08/19     Filed 09/30/20  Page 202 ofEx.
                                                  07/08/19 21:19:09     2031 Pg
                                   30 of 82




                                    A0521
    Case 1:20-cv-06274-LAK
18-01021-smb               Document
               Doc 104-1 Filed        11-3Entered
                               07/08/19     Filed 09/30/20  Page 203 ofEx.
                                                  07/08/19 21:19:09     2031 Pg
                                   31 of 82




                                    A0522
